EXHIBIT 34
                                U.S. Patent No. 8,273,308 Infringement Chart

Claim   Claim Language              Infringement Evidence
1(a)    A system, comprising:       To the extent the preamble is limiting, the accused instruments are a system.

                                    NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/our-products/,
                                    last visited June 5, 2019 (Exhibit 12)




                                    NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/, last visited



                                                       1
Claim   Claim Language   Infringement Evidence
                         May 31, 2019 (Exhibit 10)
                             “The NeuMoDx™ Molecular Systems are a family of scalable platforms that
                                fully integrate the entire molecular diagnostic process from “sample to result.”

                         NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/our-solutions/,
                         last visited May 31, 2019 (Exhibit 11)
                              “NeuMoDx™ MOLECULAR SYSTEMS REVOLUTIONARY
                                  MOLECULAR DIAGNOSTIC SOLUTION Our patented, “sample to result”
                                  platform offers market-leading ease of use, true continuous random-access and
                                  rapid turnaround time while achieveing [sic] optimal operational and clinical
                                  performance for our customers and their patients.”
                              “The NeuMoDx™ Molecular Systems are a family of scalable platforms
                                  that fully integrate the entire molecular diagnostic process from “sample to
                                  result”. The NeuMoDx™ 288 and the NeuMoDx™ 96 Molecular Systems
                                  are fully automated, continuous random-access analyzers that utilize our
                                  proprietary NeuDry™ reagent technology, which integrates magnetic
                                  particle affinity capture and real time Polymerase Chain Reaction (PCR)
                                  chemistry in a multi-sample microfluidic cartridge. This technology,
                                  combined with a platform, uniquely incorporates robotics and microfluidics that
                                  result in higher throughput, improved performance and increased efficiency by
                                  eliminating the waste associated with technologies that required reconstitution
                                  of lyophilized reagents.
                              “The NeuMoDx™ 96 Molecular System is designed for the automated
                                  extraction and isolation of nucleic acids, as well as the automated
                                  amplification and detection of target nucleic acid sequences by
                                  fluorescence-based PCR. The NeuMoDx™ 96 Molecular System consists of
                                  the instrument with touchscreen computer, accessories, and reagents and
                                  consumables.”
                              “The NeuMoDx™ 288 Molecular System is designed for the automated
                                  extraction and isolation of nucleic acids, as well as the automated
                                  amplification and detection of target nucleic acid sequences by
                                  fluorescence-based PCR. The NeuMoDx™ 288 Molecular System consists of


                                            2
Claim   Claim Language          Infringement Evidence
                                       the instrument with touchscreen computer, accessories, and reagents and
                                       consumables.”
                                    “NeuMoDx™ Molecular Systems are versatile; in addition to IVD tests, our
                                       system can also be used as an open system to process Laboratory Developed
                                       Tests (LDTs) that have been created and validated by your lab.”

                                NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/dr-steven-
                                young-video-testimonial/, last visited May 31, 2019, hyperlink at
                                https://youtu.be/vukP6gbLBYE. (Exhibit 32)
                                     “There’s two systems that have been put into operation by NeuMoDx. One
                                        is the 288. It’s a high-throughput instrument, versus the 96, which is a lower
                                        throughput instrument. The advantage is that both systems use all of the same
                                        chemistry and all of the same hardware. Its just a smaller footprint.”
1(b)    a microfluidic device   The accused system comprises a microfluidic device.

                                NeuMoDx_Quant_HCV_CVS_2018.pdf (Exhibit 18)
                                    Describing “…microfluidic cartridges capable of performing independent
                                     sample processing and real-time PCR.”




                                                   3
Claim   Claim Language   Infringement Evidence




                         NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/, last visited
                         May 31, 2019 (Exhibit 10)
                             “NeuMoDx™ 288 and NeuMoDx™ 96 Molecular Systems are fully automated,
                               continuous random-access analyzers that utilize our proprietary NeuDry™
                               reagent technology, which integrates magnetic particle affinity capture and real
                               time polymerase chain reaction (PCR) chemistry in a multi-sample microfluidic
                               cartridge.”

                         NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/our-solutions/,
                         last visited May 24, 2019 (Exhibit 11)
                              “The NeuMoDx™ Molecular Systems are a family of scalable platforms that
                                  fully integrate the entire molecular diagnostic process from ‘sample to result’.
                                  The NeuMoDx™ 288 and the NeuMoDx™ 96 Molecular Systems are fully
                                  automated, continuous random-access analyzers that utilize our proprietary
                                  NeuDry™ reagent technology, which integrates magnetic particle affinity
                                  capture and real time Polymerase Chain Reaction (PCR) chemistry in a multi-


                                            4
Claim   Claim Language   Infringement Evidence
                                sample microfluidic cartridge. This technology, combined with a platform,
                                uniquely incorporates robotics and microfluidics that result in higher
                                throughput, improved performance and increased efficiency by eliminating the
                                waste associated with technologies that required reconstitution of lyophilized
                                reagents.”

                         40600094_D-IFU-NeuMoDx-Cartridge-US-ONLY.pdf (Exhibit 19)
                             “NeuMoDx™ Cartridge INSTRUCTIONS FOR USE… Each NeuMoDx
                               Cartridge contains 12 independent microfluidic circuits that enable the
                               independent processing of up to 12 samples once housed appropriately in the
                               XPCR modules of the NeuMoDx System… The NeuMoDx Systems use a
                               combination of heat and proprietary extraction reagents to perform cell lysis,
                               nucleic acid extraction and inactivation/reduction of inhibitors from unprocessed
                               clinical specimens prior to presenting the extracted nucleic acid for detection by
                               Real-Time PCR.”

                         0600101_Rev-D-IFU-NeuMoDx-RELEASE-Solution-US-ONLY-FINAL-
                         25Oct2018.pdf (Exhibit 20)
                             “NeuMoDx™ RELEASE Solution INSTRUCTIONS FOR USE… The
                               NeuMoDx Systems mix the released nucleic acid with assay specific primers
                               and probe(s) and the dried Master Mix contained in a NeuMoDx test strip. The
                               System then dispenses the prepared RT-PCR-ready mixture into the NeuMoDx
                               Cartridge where Real-Time PCR occurs.”

                         K173725.pdf (Exhibit 23)
                             “510(k) SUBSTANTIAL EQUIVALENCE DETERMINATION DECISION
                               SUMMARY ASSAY AND INSTRUMENT COMBINATION TEMPLATE…
                               Test Principle… After reconstitution of the dried PCR reagents, the NeuMoDx
                               System dispenses the prepared PCR-ready mixture into one PCR chamber (per
                               specimen) of the NeuMoDx Cartridge. Amplification and detection of the
                               control and target DNA sequences occur in PCR chamber.”



                                            5
Claim   Claim Language   Infringement Evidence
                         NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
                         2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                         NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                         (Exhibit 16)
                             “This is the NeuMoDx microfluidic cartridge. Each microfluidic cartridge
                                contains 12 independent lanes which allows for processing of up to 12 samples
                                simultaneously.” Id. at 1:49-1:59




                         “Patents”, http://www.neumodx.com/patents/, demonstrating that NeuMoDx marks its
                         products with US Patent Nos. 9,738,887; 9,433,940; 9,101,930; 9,403,165 9,452,430;
                         9,050,594; 9,339,812; 9,441,219; 10,041,062; 9,604,213; 10,010,888; 9,382,532;
                         9,540,636; 9,499,896; 9,539,576; 9,637,775; and 10,093,963. (Exhibit 15)




                                           6
Claim   Claim Language   Infringement Evidence




                         US10041062 (Exhibit 33)
                            Claim 1. A molecular diagnostic system configured to process a biological
                              sample within a cartridge and separate a nucleic acid volume from the
                              biological sample, the molecular diagnostic system comprising: a cartridge
                              platform that supports the cartridge and comprising a magnet receiving slot
                              configured to be aligned with the cartridge in a first operation mode; a nozzle of
                              a liquid handling subsystem; an optical subsystem; a cartridge heater; a magnet
                              vertically aligned with the magnet receiving slot; and an actuator coupled to the
                              nozzle of the liquid handling subsystem, the optical subsystem, and the cartridge
                              heater, the actuator configured to vertically displace the cartridge platform in the
                              first operation mode to a position wherein: the nozzle of the liquid handling
                              system is coupled to a fluid port of the cartridge, wherein the fluid port of the
                              cartridge receives fluids for processing the biological sample, the magnet passes
                              through the magnet receiving slot of the cartridge platform and interfaces with a
                              first portion of the cartridge, the optical subsystem interfaces with a second
                              portion of the cartridge, wherein the second portion of the cartridge receives a
                              processed derivative of the nucleic acid volume, and a third region of the
                              cartridge is compressed between the cartridge heater and the cartridge platform.



                                            7
Claim   Claim Language               Infringement Evidence
                                     US9604213 (Exhibit 30)
                                         Claim 1. A system for processing and detecting nucleic acids in cooperation
                                            with a cartridge comprising a heating region defined at a first surface, and a
                                            magnet housing region defined at a second surface in thermal communication
                                            with the first surface, the system comprising: a capture plate configured to
                                            facilitate combination of a set of magnetic beads with a biological sample, thus
                                            producing a magnetic bead-sample; and a molecular diagnostic module,
                                            configured to process the magnetic bead-sample from the capture plate and
                                            separate nucleic acids from the set of magnetic beads, comprising: a cartridge
                                            platform configured to receive the cartridge and comprising a magnet receiving
                                            slot aligned with the second surface during operation, a heater configured to
                                            transmit heat to the heating region at the first surface during operation, and a
                                            magnet coupled to a magnet heating element that heats the magnet during
                                            operation with the magnet proximal the second surface, the magnet configured
                                            to pass through the magnet receiving slot into the magnet housing region during
                                            operation, thereby facilitating separation of a nucleic acid volume from the
                                            magnetic bead-sample and heating of the magnetic bead-sample in cooperation
                                            with the heater.

1(c)    a computer-controlled heat   The accused system comprises a computer-controlled heat source.
        source; and
                                     NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/our-solutions/,
                                     last visited May 31, 2019 (Exhibit 11)
                                          “NeuMoDx™ MOLECULAR SYSTEMS REVOLUTIONARY
                                              MOLECULAR DIAGNOSTIC SOLUTION Our patented, “sample to result”
                                              platform offers market-leading ease of use, true continuous random-access and
                                              rapid turnaround time while achieveing [sic] optimal operational and clinical
                                              performance for our customers and their patients.”
                                          “The NeuMoDx™ Molecular Systems are a family of scalable platforms that
                                              fully integrate the entire molecular diagnostic process from “sample to result”.
                                              The NeuMoDx™ 288 and the NeuMoDx™ 96 Molecular Systems are fully
                                              automated, continuous random-access analyzers that utilize our proprietary


                                                        8
Claim   Claim Language   Infringement Evidence
                                NeuDry™ reagent technology, which integrates magnetic particle affinity
                                capture and real time Polymerase Chain Reaction (PCR) chemistry in a multi-
                                sample microfluidic cartridge. This technology, combined with a platform,
                                uniquely incorporates robotics and microfluidics that result in higher
                                throughput, improved performance and increased efficiency by eliminating the
                                waste associated with technologies that required reconstitution of lyophilized
                                reagents.
                             “The NeuMoDx™ 96 Molecular System is designed for the automated
                                extraction and isolation of nucleic acids, as well as the automated
                                amplification and detection of target nucleic acid sequences by
                                fluorescence-based PCR. The NeuMoDx™ 96 Molecular System consists of
                                the instrument with touchscreen computer, accessories, and reagents and
                                consumables.”
                             “The NeuMoDx™ 288 Molecular System is designed for the automated
                                extraction and isolation of nucleic acids, as well as the automated
                                amplification and detection of target nucleic acid sequences by
                                fluorescence-based PCR. The NeuMoDx™ 288 Molecular System consists of
                                the instrument with touchscreen computer, accessories, and reagents and
                                consumables.”

                         NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
                         2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                         NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                         (Exhibit 16)
                             “The NeuMoDx Molecular N96 and N288 are fully automated sample to
                                result molecular diagnostics platforms. They provide continuous random
                                access processing with initial results in one hour and operator walk away time of
                                up to eight hours.” Id. at 0:00-0:18


                         US9539576 (Exhibit 29)
                            Claim 1. A system for thermocycling biological samples within detection


                                            9
Claim   Claim Language   Infringement Evidence
                                chambers comprising: a set of heater-sensor dies, each heater-sensor die in the
                                set of heater-sensor dies comprising a heating surface configured to interface
                                with a detection chamber and an inferior surface, inferior to the heating surface,
                                including a connection point, wherein each of the set of heater-sensor dies
                                includes a heating element and a sensing element; an electronics substrate,
                                comprising a first substrate surface coupled to the inferior surface of each of the
                                set of heater-sensor dies, a set of apertures longitudinally spaced across the
                                electronics substrate and providing access through the electronics substrate to
                                the set of heater-sensor dies, and a second substrate surface inferior to the first
                                substrate surface, wherein the electronics substrate comprises a set of
                                substrate connection points at least at one of the first substrate surface, an
                                aperture surface defined within at least one of the set of apertures, and the
                                second substrate surface, and wherein the electronics substrate couples the
                                heating element and the sensing element of each of the set of heater-sensor
                                dies to a controller; a set of heat-sink supports coupled to at least one of 1) the
                                set of heater-sensor dies, through the set of apertures, and 2) the second
                                substrate surface of the electronics substrate and configured to dissipate heat
                                generated by the set of heater-sensor dies, wherein at least one of the set of heat-
                                sink supports includes an integrated cooling element, and wherein a base surface
                                of each of the set of heat-sink supports is coupled to an elastic element that
                                transmits a biasing force through the electronics substrate, thereby maintaining
                                thermal communication between the set of heater-sensor dies and a set of
                                detection chambers upon alignment of the set of heater-sensor dies with the set
                                of detection chambers; and a set of wire bonds, including a wire bond coupled
                                between the connection point of at least one of the set of heater-sensor dies and
                                one of the set of substrate connection points.


                         US9499896 (Exhibit 28)
                            Claim 1. A system for thermocycling biological samples within detection
                              chambers comprising: a set of heater-sensor dies, each heater-sensor die in the
                              set of heater-sensor dies comprising: an assembly including a first insulating


                                            10
Claim   Claim Language   Infringement Evidence
                                layer, a heating region comprising an adhesion material layer coupled to the first
                                insulating layer and a noble material layer coupled to the adhesion material
                                layer, and a second insulating layer coupled to the heating region and to the first
                                insulating layer through a pattern of voids in the heating region, wherein the
                                pattern of voids in the heating region defines a coarse pattern, comprising a
                                global morphology at a first scale and associated with a heating element of the
                                heating region, and a fine pattern, comprising a local morphology at a second
                                scale smaller than the first scale, integrated into the coarse pattern and
                                associated with a sensing element of the heating region; an electronics
                                substrate configured to couple heating elements and sensing elements of the
                                set of heater-sensor dies to a controller; and a set of elastic elements coupled
                                to a second substrate surface of the electronics substrate opposing a first
                                substrate surface of the electronics substrate interfacing with the assemblies of
                                the set of heater-sensor dies and configured to bias each of the set of heater-
                                sensor dies against a detection chamber in a configuration wherein the set of
                                heater-sensor dies is in thermal communication with a set of detection chambers.

                               U.S. Patent No. 9,499,896 at 2:21-32 (“As shown in FIGS. lA and lB, an
                                embodiment of a system 100 for thermocycling biological samples within
                                detection chambers comprises: a set of heater-sensor dies 110; an electronics
                                substrate 140 that couple the set of heater-sensor dies to a controller; a set
                                of heat sink supports 150 coupled to at least one of the electronics substrate and
                                the set of heater-sensor dies; and a set of elastic elements 160 coupled to the
                                electronics substrate and configured to bias each of the set of heater-sensor dies
                                against a detection 30 chamber. In some embodiments, the system 100 further
                                comprises a controller 165 and/or a cooling subsystem 170 configured to
                                actively cool the system 100.”)
                               U.S. Patent No. 9,499,896 at 9:11-19 (“As shown in FIGS. 1, 4A-4B, and 7A-
                                7C, the system 100 can further comprise an electronics substrate 140
                                configured to couple heating and sensing elements of the set of heater-
                                sensor dies to a controller 165, a set of heat-sink supports 150 configured to
                                facilitate heat dissipation within the system 100, a set of elastic elements 160


                                           11
Claim   Claim Language   Infringement Evidence
                                configured to bias the set of heater-sensor dies 110 against detection chambers
                                for sample processing, and can additionally comprise the controller 165 and/or a
                                cooling subsystem 170.”)
                             U.S. Patent No. 9,499,896 at 12:20-31 (“In a specific example, the controller
                                165 comprises a Yokogawa UT750 PID controller, an Arduino UNO R3
                                microcontroller configured to cycle the UT750 through temperature stages
                                and to control temperature holding, a resistance-to-voltage conversion
                                circuit, and two power sup plies-a first power supply configured to supply
                                power to the set of heater-sensor dies 110 and a second power supply
                                configured to supply voltage to the resistance-to-voltage conversion circuit.
                                In the specific example, the controller 165 comprises a resistance-to-voltage
                                conversion circuit because the UT750 PID controller requires voltage as an
                                input for PID control.”)
                             U.S. Patent No. 9,499,896 at 11:63-12:4 “As shown in FIGS. lA and lB, the
                                system 100 can further comprise a controller 165, which functions to
                                automate and/or control heating parameters provided by the set of heater-
                                sensor dies 110. The controller 165 can further be configured to provide heat
                                parameter output commands to the heating element(s) 114, and/or configured to
                                receive communication of heating parameters (e.g., detected temperatures)
                                sensed at the sensing element(s) 115 of the system 100.”
1(d)    a detector;      The accused system comprises a detector.

                         NeuMoDxTM Molecular Systems, NEUMODX,
                         http://www.neumodx.com/product/neumodx-288/, last visited June 3, 2019 (Exhibit 13)
                              “FEATURES AND BENEFITS… Fluorescence detection at five wavelengths
                                 enabling multiplexed amplification reactions… Real-time detection of
                                 products of amplification.”

                         NeuMoDxTM Molecular Systems, NEUMODX,
                         http://www.neumodx.com/product/neumodx-96/, last visited June 3, 2019
                              “FEATURES AND BENEFITS… Fluorescence detection at five wavelengths
                                 enabling multiplexed amplification reactions… Real-time detection of


                                           12
Claim   Claim Language   Infringement Evidence
                                products of amplification.”


                         JFO_2018-10-25_8009-Rev-B_NeuMoDx-96-Spec-Sheet (Exhibit 21)




                         NeuMoDx_288_Spec_Sheet_R2.pdf (Exhibit 22)




                         US10041062 (Exhibit 33)
                            Claim 1. A molecular diagnostic system configured to process a biological
                              sample within a cartridge and separate a nucleic acid volume from the biological
                              sample, the molecular diagnostic system comprising: a cartridge platform that
                              supports the cartridge and comprising a magnet receiving slot configured to be
                              aligned with the cartridge in a first operation mode; a nozzle of a liquid handling
                              subsystem; an optical subsystem; a cartridge heater; a magnet vertically
                              aligned with the magnet receiving slot; and an actuator coupled to the nozzle of
                              the liquid handling subsystem, the optical subsystem, and the cartridge heater,
                              the actuator configured to vertically displace the cartridge platform in the first
                              operation mode to a position wherein: the nozzle of the liquid handling system is


                                           13
Claim   Claim Language   Infringement Evidence
                                coupled to a fluid port of the cartridge, wherein the fluid port of the cartridge
                                receives fluids for processing the biological sample, the magnet passes through
                                the magnet receiving slot of the cartridge platform and interfaces with a first
                                portion of the cartridge, the optical subsystem interfaces with a second portion
                                of the cartridge, wherein the second portion of the cartridge receives a processed
                                derivative of the nucleic acid volume, and a third region of the cartridge is
                                compressed between the cartridge heater and the cartridge platform.
                             Claim 8. The system of claim 1, wherein the optical subsystem comprises at
                                least one unit including an excitation filter, an emission filter, a
                                photodetector aligned with the emission filter, and a dichroic mirror
                                configured to reflect light from the excitation filter toward the biological
                                sample, and to transmit emitted light from the biological sample, through
                                the emission filter, and toward the photodetector.

                         US9604213 (Exhibit 30)
                            Claim 1. A system for processing and detecting nucleic acids in cooperation
                              with a cartridge comprising a heating region defined at a first surface, and a
                              magnet housing region defined at a second surface in thermal communication
                              with the first surface, the system comprising: a capture plate configured to
                              facilitate combination of a set of magnetic beads with a biological sample, thus
                              producing a magnetic bead-sample; and a molecular diagnostic module,
                              configured to process the magnetic bead-sample from the capture plate and
                              separate nucleic acids from the set of magnetic beads, comprising: a cartridge
                              platform configured to receive the cartridge and comprising a magnet receiving
                              slot aligned with the second surface during operation, a heater configured to
                              transmit heat to the heating region at the first surface during operation, and a
                              magnet coupled to a magnet heating element that heats the magnet during
                              operation with the magnet proximal the second surface, the magnet configured
                              to pass through the magnet receiving slot into the magnet housing region during
                              operation, thereby facilitating separation of a nucleic acid volume from the
                              magnetic bead-sample and heating of the magnetic bead-sample in cooperation
                              with the heater.


                                           14
Claim   Claim Language                    Infringement Evidence
                                              Claim 11. The system of claim 1, wherein the molecular diagnostic module
                                                 further comprises an optical subsystem comprising a first unit and a second
                                                 unit, wherein each of the first unit and the second unit includes a set of
                                                 excitation filters, a set of emission filters, a set of photodetectors aligned
                                                 with the set of emission filters, and a set of dichroic mirrors configured to
                                                 reflect light from the set of excitation filters toward one of a set of nucleic
                                                 acid-reagent mixtures at the cartridge, and to transmit emitted light from
                                                 one of the set of nucleic acid-reagent mixtures, through at least one of the
                                                 set of emission filters, and toward at least one of the set of photodetectors.
                                              Claim 12. The system of claim 11, wherein the molecular diagnostic module
                                                 further includes a set of detection chamber heaters configured to heat a set of
                                                 detection chambers through the second surface of the cartridge, and wherein the
                                                 optical subsystem is configured to receive light, emitted from the set of
                                                 nucleic acid-reagent mixtures at the set of detection chambers, from the
                                                 first surface of the cartridge.

1(e)    wherein the microfluidic device   The accused system comprises a microfluidic device comprising an upstream channel.
        comprises: an upstream channel;
                                          NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
                                          2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                                          NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                                          (Exhibit 16)
                                              “A series of microfluidic valves guides the PCR-ready solution through the
                                                 cartridge into three thin PCR chambers and the amplification process
                                                 begins.” Id. at 3:58-4:08




                                                            15
Claim   Claim Language   Infringement Evidence




                         US9738887 (Exhibit 31)
                            Claim 1. A cartridge, configured to facilitate processing and detecting of a
                              nucleic acid, comprising: a first layer, defining a sample port, a reagent port, a
                              fluid port, and a detection chamber; an elastomeric layer; an intermediate
                              substrate coupled to the first layer, such that the elastomeric layer is situated
                              between the intermediate substrate and the first layer, wherein the intermediate
                              substrate defines a chamber with a corrugated surface directly opposing the first
                              layer, wherein the corrugated surface defines a set of voids external to the
                              chamber and accessible from a direction perpendicular to a broad surface of the
                              first layer, and wherein at least a portion of the corrugated surface includes a set
                              of openings that provide access to the elastomeric layer; and a fluidic pathway,
                              wherein the fluidic pathway is fluidically coupled to the sample port, the
                              reagent port, the fluid port, and the detection chamber.



                                           16
Claim   Claim Language   Infringement Evidence
                             U.S. Patent No. 9,738,887 at Abstract (“A microfluidic cartridge, configured to
                                facilitate processing and detection of nucleic acids, comprising: a top layer
                                comprising a set of cartridge-aligning indentations, a set of sample port-reagent
                                port pairs, a shared fluid port, a vent region, a heating region, and a set of
                                Detection chambers; an intermediate substrate, coupled to the top layer
                                comprising a waste chamber; an elastomeric layer, partially situated on the
                                intermediate substrate; and a set of fluidic pathways, each formed by at least a
                                portion of the top layer and a portion of the elastomeric layer, wherein each
                                fluidic pathway is fluidically coupled to a sample port-reagent port pair, the
                                shared fluid port, and a Detection chamber, comprises a turnabout portion
                                passing through the heating region, and is configured to be occluded upon
                                deformation of the elastomeric layer, to transfer a waste fluid to the waste
                                chamber, and to pass through the vent region”)
                             U.S. Patent No. 9,738,887 at 13:35-42 (“The set of fluidic pathways 160 of the
                                microfluidic cartridge 100 functions to provide a fluid network into which
                                volumes of sample fluids, reagents, buffers and/or gases used in a molecular
                                diagnostics protocol may be delivered, out of which waste fluids may be
                                eliminated, and by which processed nucleic acid samples may be delivered to
                                a detection chamber for analysis, which may include amplification and/or
                                detection.”)
                             U.S. Patent No. 9,738,887 at 15:31-35 (“The segment running to a detection
                                chamber 163 functions to deliver a processed sample fluid to the detection
                                chamber 117 with a reduced quantity of gas bubbles, and the segment
                                running away from the detection chamber 164 functions to deliver a fluid away
                                from the detection chamber 117.”)
                             U.S. Patent No. 9,738,887 at 17:27-49 (“Thereafter in the first embodiment, as
                                shown in FIG. 11, the occlusions at the first and third occlusion positions 142,
                                144 may be reversed, defining a seventh truncated pathway, and the entire
                                released nucleic acid sample (e.g. -20 microliters) may be aspirated out of the
                                microfluidic cartridge through the reagent port 115. This released nucleic acid
                                sample is then used to reconstitute a molecular diagnostic reagent stored off of
                                the microfluidic cartridge 100. During the reconstitution, the occlusion at the


                                           17
Claim   Claim Language   Infringement Evidence
                                sixth occlusion position 147 may be reversed, and the fluidic pathway 165
                                may be occluded at the first occlusion position 142 to form an eighth
                                truncated pathway, as shown in FIG. 1J. Once reconstitution of the molecular
                                diagnostic reagent with the released nucleic acid sample is complete and well
                                mixed, the reconstituted mixture may then be dispensed through the
                                reagent port 115, through the eighth truncated pathway, and to the
                                detection chamber 117, by using a fluid handling system to push the
                                seventh occlusion position [148] (normally closed) open. The detection
                                chamber 117 is completely filled with the mixed reagent-nucleic acid
                                sample, after which the fluidic pathway 165 is occluded at the third, sixth,
                                seventh and eighth occlusion positions 144, 147, 148, 149, defining ninth
                                truncated pathway, as shown in FIG. 1K. Other pathways of the set of fluidic
                                pathways 165 may be similarly configured to receive a reagent-nucleic acid
                                mixture. An external molecular diagnostic system and/or module may then
                                perform additional processes, such as thermocycling and detection, on the
                                volume of fluid within the detection chamber 117.”)
                             U.S. Patent No. 9,738,887 at Figs. 1J and 1K:




                                          18
Claim   Claim Language                  Infringement Evidence




                                              U.S. Patent No. 9,738,887 at 23:36-41 (“Each detection chamber 117 of the
                                               specific embodiment is identical and comprised of three interconnected
                                               channels, configured in a circular arrangement, with each of the interconnected
                                               channels approximately 0.4 mm deep and 1.6 mm wide at its widest point,
                                               resulting in a total volume of -10 mL for each detection chamber 117.”)


1(f)    [the microfluidic device        The accused system comprises a microfluidic device comprising a DNA manipulation
        comprises] a DNA manipulation   module located downstream from the upstream channel.
        module located downstream
        from the upstream channel;      NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
                                        2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                                        NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                                        (Exhibit 16)
                                            “A series of microfluidic valves guides the PCR-ready solution through the


                                                          19
Claim   Claim Language   Infringement Evidence
                                cartridge into three thin PCR chambers and the amplification process
                                begins.” Id. at 3:58-4:08




                         NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/, last visited
                         May 31, 2019 (Exhibit 10)
                             “NeuMoDx™ 288 and NeuMoDx™ 96 Molecular Systems are fully automated,
                               continuous random-access analyzers that utilize our proprietary NeuDry™
                               reagent technology, which integrates magnetic particle affinity capture and real
                               time polymerase chain reaction (PCR) chemistry in a multi-sample
                               microfluidic cartridge.”




                                           20
Claim   Claim Language   Infringement Evidence




                               “A series of microfluidic valves guides the PCR-ready solution through the
                                cartridge into three thin PCR chambers and the amplification process
                                begins.” Id. at 3:58-4:08

                               U.S. Patent No. 9,738,887 at Abstract (“A microfluidic cartridge, configured
                                to facilitate processing and detection of nucleic acids, comprising: a top layer
                                comprising a set of cartridge-aligning indentations, a set of sample port-reagent
                                port pairs, a shared fluid port, a vent region, a heating region, and a set of
                                Detection chambers; an intermediate substrate, coupled to the top layer
                                comprising a waste chamber; an elastomeric layer, partially situated on the
                                intermediate substrate; and a set of fluidic pathways, each formed by at least a
                                portion of the top layer and a portion of the elastomeric layer, wherein each
                                fluidic pathway is fluidically coupled to a sample port-reagent port pair, the
                                shared fluid port, and a detection chamber, comprises a turnabout portion
                                passing through the heating region, and is configured to be occluded upon
                                deformation of the elastomeric layer, to transfer a waste fluid to the waste
                                chamber, and to pass through the vent region.”)


                                           21
Claim   Claim Language   Infringement Evidence
                             U.S. Patent No. 9,738,887 at 2:36-3:5. (“As shown in FIGS. 1A-lC, an
                                embodiment of a microfluidic cartridge 100 for processing and detecting
                                nucleic acids comprises: a top layer 110 comprising a set of sample port-
                                reagent port pairs 112 and a set of detection chambers 116; an intermediate
                                substrate 120, coupled to the top layer 110 and partially separated from the top
                                layer by a film layer 125, configured to form a waste chamber 130; an
                                elastomeric layer 140 partially situated on the intermediate substrate 120; a
                                magnet housing region 150 accessible by a magnet 152 providing a magnetic
                                field 156; and a set of fluidic pathways 160, each formed by at least a portion of
                                the top layer 110, a portion of the film layer 125, and a portion of the
                                elastomeric layer 140.. In a specific application, the microfluidic cartridge
                                100 can be used to facilitate a PCR procedure for analysis of a sample
                                containing nucleic acids.”)
                             U.S. Patent No. 9,738,887 at 13:7-18. (“The top layer 110 of an embodiment
                                of the microfluidic cartridge 100 functions to accommodate elements
                                involved in performing a molecular diagnostic procedure (e.g. PCR), such
                                that a sample containing nucleic acids, passing through the cartridge, can
                                be manipulated by the elements involved in performing the molecular diagnostic
                                procedure. The top layer 110 is preferably composed of a structurally rigid/stiff
                                material with low autofluorescence, such that the top layer 110 does not
                                interfere with sample detection by fluorescence or chemiluminescence
                                techniques, and an appropriate glass transition temperature and chemical
                                compatibility for PCR or other amplification techniques.”)
                             U.S. Patent No. 9,738,887 at 13:35-42. (“The set of fluidic pathways 160 of
                                the microfluidic cartridge 100 functions to provide a fluid network into which
                                volumes of sample fluids, reagents, buffers and/or gases used in a molecular
                                diagnostics protocol may be delivered, out of which waste fluids may be
                                eliminated, and by which processed nucleic acid samples may be delivered to
                                a detection chamber for analysis, which may include amplification and/or
                                detection.”)
                             U.S. Patent No. 9,738,887 at 15:29-39 (“The segments may be arranged in at
                                least one of several configurations to facilitate isolation, processing, and


                                           22
Claim   Claim Language                  Infringement Evidence
                                               amplification of a nucleic acid sample …”).
                                            U.S. Patent No. 9,738,887 at 23:20-24 (“The top layer 110 of the specific
                                               embodiment of the microfluidic cartridge 100 functions preferably as described
                                               in Section 1.1, and is composed of polypropylene with low autofluorescence and
                                               a glass transition temperature suitable for PCR.”)
                                            U.S. Patent No. 9,738,887 at 23:36-41 (“Each detection chamber 117 of the
                                               specific embodiment is identical and comprised of three interconnected
                                               channels, configured in a circular arrangement, with each of the interconnected
                                               channels approximately 0.4 mm deep and 1.6 mm wide at its widest point,
                                               resulting in a total volume of -10 mL for each detection chamber 117.”)
                                            U.S. Patent No. 9,738,887 at 24:1-11 (“In the specific embodiment, the
                                               intermediate substrate 120 is composed of a polypropylene material to minimize
                                               cost and simplify assembly, and in the orientation shown in FIG. 11B, the top of
                                               the intermediate substrate 120 is 1.5 mm thick. The film layer 125, partially
                                               separating the intermediate substrate 120 from the top layer 110 is a
                                               polypropylene film with a nominal thickness of 50 microns. The film layer 125
                                               is able to withstand temperatures of up to 95° C. encountered during
                                               fabrication and during an intended PCR procedure, while being thermally
                                               bondable to the top layer 110.”)

1(g)    [the microfluidic device        The accused system comprises a microfluidic device comprising a DNA manipulation
        comprises] a DNA manipulation   zone within the DNA manipulation module and configured to perform PCR
        zone within the DNA             amplification of a sample.
        manipulation module and
        configured to perform PCR       NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/our-solutions/,
        amplification of a sample;      last visited May 31, 2019 (Exhibit 11)
                                             “NeuMoDx™ MOLECULAR SYSTEMS REVOLUTIONARY MOLECULAR
                                                 DIAGNOSTIC SOLUTION Our patented, “sample to result” platform offers
                                                 market-leading ease of use, true continuous random-access and rapid
                                                 turnaround time while achieveing [sic] optimal operational and clinical
                                                 performance for our customers and their patients.”
                                             “The NeuMoDx™ Molecular Systems are a family of scalable platforms that


                                                          23
Claim   Claim Language   Infringement Evidence
                                fully integrate the entire molecular diagnostic process from “sample to result”.
                                The NeuMoDx™ 288 and the NeuMoDx™ 96 Molecular Systems are fully
                                automated, continuous random-access analyzers that utilize our proprietary
                                NeuDry™ reagent technology, which integrates magnetic particle affinity
                                capture and real time Polymerase Chain Reaction (PCR) chemistry in a
                                multi-sample microfluidic cartridge.”


                         NeuMoDx_Quant_HCV_CVS_2018.pdf (Exhibit 18)
                             Describing “…microfluidic cartridges capable of performing independent
                              sample processing and real-time PCR.”




                         40600094_D-IFU-NeuMoDx-Cartridge-US-ONLY.pdf (Exhibit 19)
                            “NeuMoDx™ Cartridge INSTRUCTIONS FOR USE… Each NeuMoDx
                              Cartridge contains 12 independent microfluidic circuits that enable the
                              independent processing of up to 12 samples once housed appropriately in
                              the XPCR modules of the NeuMoDx System… The NeuMoDx Systems use a
                              combination of heat and proprietary extraction reagents to perform cell lysis,


                                           24
Claim   Claim Language   Infringement Evidence
                                nucleic acid extraction and inactivation/reduction of inhibitors from unprocessed
                                clinical specimens prior to presenting the extracted nucleic acid for detection by
                                Real-Time PCR.”

                         NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
                         2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                         NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                         (Exhibit 16)
                             “The NeuMoDx Molecular N96 and N288 are fully automated sample to
                                result molecular diagnostics platforms. They provide continuous random
                                access processing with initial results in one hour and operator walk away time of
                                up to eight hours.” Id. at 0:00-0:18
                             “This is the NeuMoDx microfluidic cartridge. Each microfluidic cartridge
                                contains 12 independent lanes which allows for processing of up to 12
                                samples simultaneously.” Id. at 1:49-1:59




                               “A series of microfluidic valves guides the PCR-ready solution through the
                                cartridge into three thin PCR chambers and the amplification process


                                           25
Claim   Claim Language   Infringement Evidence
                                begins. During a series of independent heat on-heat off sequences, an optical
                                scanner measures the level of fluorescence emitted, and converts it into the
                                qualitative or quantitative results which are displayed as amplification curves for
                                analysis by the laboratorian.” Id. at 3:58-4:26




                         US9403165 (Exhibit 27)
                            Claim 8. A cartridge for processing a sample, the cartridge comprising: a first
                              layer and an intermediate substrate coupled to the first layer and partially
                              separated from the first layer by a film layer, wherein the intermediate substrate
                              is configured to form a sealed waste chamber with a corrugated surface directly
                              opposing the first layer, wherein the corrugated surface defines a set of parallel
                              voids external to the waste chamber; and a first fluidic pathway, formed by at
                              least a portion of the first layer; and a second fluidic pathway in parallel
                              with the first fluidic pathway and formed by at least a portion of the second
                              fluidic pathway, wherein the first fluidic pathway and the second fluidic
                              pathway are each at least partially separated from the corrugated surface by an
                              elastomeric layer, and each fluidic pathway is configured to transfer waste fluid
                              of the sample into the waste chamber through a set of openings of the
                              intermediate substrate.
                            Claim 10. The cartridge of claim 8, wherein the first layer is a unitary
                              construction comprising a first sample port-reagent port pair including a first


                                           26
Claim   Claim Language   Infringement Evidence
                                sample port, a second sample port-reagent port pair including a second sample
                                port, a fluid port, a first detection chamber, and a second detection chamber,
                                wherein the first fluidic pathway is coupled to the first sample port-reagent
                                port pair and the first detection chamber, wherein the second fluidic
                                pathway is coupled to the second sample port-reagent port pair and the
                                second detection chamber, and wherein at least one of the first fluidic
                                pathway and the second fluidic pathway is coupled to the fluid port.
                             Claim 11. The cartridge of claim 10, further comprising 1) a heating region
                                defined as a recessed region of the first layer that is parallel to the set of voids of
                                the corrugated surface, and 2) a vent region, such that the first fluidic pathway
                                is configured to cross the heating region and to pass through the vent
                                region upstream of the first detection chamber, and the second fluidic
                                pathway is configured to cross the heating region and to pass through the
                                vent region upstream of the second detection chamber.

                         US9050594 (Exhibit 24)
                            Claim 1: A system for processing and detecting nucleic acids, comprising: a
                              capture plate comprising at least one well configured to facilitate a combination
                              of a set of magnetic beads with a biological sample, thus producing a magnetic
                              bead-sample; and a molecular diagnostic module, configured to process at
                              least one magnetic bead-sample obtained from the capture plate, and separate
                              nucleic acids from magnetic beads, wherein the molecular diagnostic module
                              comprises: a cartridge platform comprising a magnet receiving slot, an actuator
                              configured to displace the cartridge platform, a magnet, wherein an extended
                              configuration of the actuator allows the magnet to pass through the magnet
                              receiving slot to facilitate separation of the at least one nucleic acid volume, and
                              a cam card contacting a set of pins, wherein the extended configuration of the
                              actuator combined with movement of the cam card displaces a subset of the set
                              of pins through a set of slots of the cartridge platform, to define at least one
                              distinct pathway configured to receive at least one magnetic bead-sample.
                            Claim 13. The system of claim 1, wherein the molecular diagnostic module is
                              configured receive and align a microfluidic cartridge comprising a set of sample


                                            27
Claim   Claim Language   Infringement Evidence
                                port-reagent port pairs, a fluid port, a set of detection chambers, a waste
                                chamber, an elastomeric layer, and a set of fluidic pathways, wherein each
                                fluidic pathway of the set of fluidic pathways is coupled to a sample port-
                                reagent port pair, the fluid port, and a detection chamber, comprises a segment
                                configured to cross the magnet, and is configured to transfer a waste fluid to the
                                waste chamber, and to be occluded upon deformation of the elastomeric layer.
                             Claim 16. A system for processing and detecting nucleic acids, comprising: a
                                capture plate comprising at least one well containing a set of magnetic beads
                                configured to be combined with a biological sample to produce a magnetic
                                bead-sample; an assay strip comprising at least one well containing a molecular
                                diagnostic reagent configured to be combined with a nucleic acid volume to
                                produce a nucleic acid-reagent mixture; a molecular diagnostic module,
                                configured to process the magnetic bead-sample from the capture plate, separate
                                the nucleic acid volume from the magnetic bead-sample, and analyze the nucleic
                                acid-reagent mixture from the assay strip, wherein the molecular diagnostic
                                module comprises a cartridge platform including a set of parallel slots, a cam
                                card, and a set of pins contacting the cam card, wherein movement of the cam
                                card displaces a subset of the set of pins through a subset of the set of parallel
                                slots to define at least one pathway configured to receive the magnetic bead-
                                sample; and a liquid handling system configured to transfer the magnetic bead-
                                sample from the capture plate to the molecular diagnostic module, transfer the
                                nucleic acid volume from the molecular diagnostic module to the assay strip,
                                and transfer the nucleic acid-reagent mixture from the assay strip to the
                                molecular diagnostic module.
                             Claim 18. The system of claim 16, wherein the molecular diagnostic module
                                comprises an optical subsystem comprising at least one unit, wherein each unit
                                includes an excitation filter, an emission filter, a photodetector aligned with the
                                emission filter, and a dichroic mirror configured to reflect light from the
                                excitation filter toward the nucleic acid-reagent mixture, and to transmit light
                                from the nucleic acid reagent mixture, through the emission filter, and toward
                                the photodetector wherein each unit of the optical subsystem further comprises
                                an LED aligned with the excitation filter, wherein the LED provides multiple


                                            28
Claim   Claim Language   Infringement Evidence
                                wavelengths of light corresponding to at least one of the excitation filter, the
                                dichroic mirror, and the emission filter.
                             Claim 19. The system of claim 16, wherein the molecular diagnostic module
                                further comprises a heater and a detection chamber heater, wherein the
                                heater is configured to heat the magnetic bead-sample, and wherein the
                                detection chamber heater is configured to individually heat the nucleic
                                acid-reagent mixture, and wherein at least one of the heater and the detection
                                chamber heater is a Peltier heater.

                               U.S. Patent No. 9,050,594 at Abstract (“A system and method for processing
                                and detecting nucleic acids from a set of biological samples, comprising: a
                                capture plate and a capture plate module configured to facilitate binding of
                                nucleic acids within the set of biological samples to magnetic beads; a molecular
                                diagnostic module configured to receive nucleic acids bound to magnetic beads,
                                isolate nucleic acids, and analyze nucleic acids, comprising a cartridge
                                receiving module, a heating/cooling subsystem and a magnet configured to
                                facilitate isolation of nucleic acids, a valve actuation subsystem configured to
                                control fluid flow through a microfluidic cartridge for processing nucleic acids,
                                and an optical subsystem for analysis of nucleic acids; a fluid handling system
                                configured to deliver samples and reagents to components of the system to
                                facilitate molecular diagnostic protocols; and an assay strip configured to
                                combine nucleic acid samples with molecular diagnostic reagents for analysis of
                                nucleic acids.”)
                               U.S. Patent No. 9,050,594 at 9:4-21 (“The linear actuator 146 further functions
                                to move a nozzle 149 coupled to the liquid handling system 250, in order to
                                couple the liquid handling system 250 to a fluid port 222 of the microfluidic
                                cartridge 210… The vertical displacement also allows the microfluidic cartridge
                                210 to receive a magnet 160, which provides a magnetic field to facilitate a
                                subset of a molecular diagnostic protocol, and detection chamber heaters 157,
                                which allows amplification of nucleic acids for molecular diagnostic
                                protocols requiring heating and cooling of the nucleic acid (e.g. PCR).”)
                               U.S. Patent No. 9,050,594 at 10:49-65 (“The cartridge heater 153 functions to


                                           29
Claim   Claim Language                      Infringement Evidence
                                                   transfer heat to a heating region 224 of a microfluidic cartridge 210, for
                                                   inducing a pH shift to release bound nucleic acids from magnetic beads within
                                                   the heating region 224… The preferred variation allows independent control
                                                   of 12 independent channels, corresponding to 12 different pathways for
                                                   sample processing.”)
                                                U.S. Patent No. 9,050,594 at 11:56-58 (“The set of detection chamber heaters
                                                   157 functions to individually heat detection chambers of a set of detection
                                                   chambers 213 within a microfluidic cartridge 210.”)
                                                U.S. Patent No. 9,050,594 at 29:44-47 (“In embodiments wherein multiple
                                                   heaters are provided, each heater is preferably independent to allow
                                                   independent control of heating time and temperature for each sample.”)


1(h)    [the microfluidic device            The accused system comprises a microfluidic device comprising a first valve disposed
        comprises] a first valve disposed   within the DNA manipulation module upstream of the DNA manipulation zone.
        within the DNA manipulation
        module upstream of the DNA          NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
        manipulation zone;                  2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                                            NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                                            (Exhibit 16)
                                                “A series of microfluidic valves guides the PCR-ready solution through the
                                                   cartridge into three thin PCR chambers and the amplification process
                                                   begins.” Id. at 3:58-4:08




                                                              30
Claim   Claim Language   Infringement Evidence




                         US9738887 (Exhibit 31)
                            Claim 12. A cartridge, configured to facilitate processing and detecting of a
                              nucleic acid, comprising: a first layer comprising a sample port and a detection
                              chamber; an elastomeric layer; an intermediate substrate including a set of valve


                                           31
Claim   Claim Language   Infringement Evidence
                                guides, wherein the intermediate substrate defines a chamber with a corrugated
                                surface directly opposing the first layer, wherein the corrugated surface defines
                                a set of voids external to the chamber and accessible from a direction
                                perpendicular to a broad surface of the first layer, and wherein at least a portion
                                of the corrugated surface defines the set of valve guides with a set of openings
                                that provide access to the elastomeric layer; and a fluidic pathway, formed by at
                                least a portion of the first layer and a portion of the elastomeric layer, wherein
                                the fluidic pathway is fluidically coupled to the sample port and the detection
                                chamber and comprises a first and second branch extending downstream from a
                                junction, and is configured to be occluded at a set of occlusion positions upon
                                manipulation of the elastomeric layer through the set of valve guides, wherein a
                                first occlusion position of the set of occlusion positions is positioned along the
                                fluidic pathway downstream of the junction and upstream of the first branch and
                                a second occlusion position of the set of occlusion positions is positioned along
                                the fluidic pathway downstream of the junction and upstream of the second
                                branch, wherein the set of occlusion positions comprises a normally open
                                position and a normally closed position, wherein the normally open position
                                comprises a first surface of the fluidic pathway at the first layer and a second
                                surface of the fluidic pathway at the elastomeric layer, wherein a void defined
                                between the first surface and the second surface is configured to transition to a
                                closed state upon occlusion by an occluding object applied to the elastomeric
                                layer during operation; wherein the normally closed position is defined by a
                                region of the fluidic pathway, at the first layer that extends toward and abuts the
                                elastomeric layer in preventing fluid bypass at the region; wherein a first
                                truncated pathway, including the normally open position and the first branch and
                                excluding the second branch, is defined upon manipulation of the fluidic
                                pathway at the first and second occlusion positions, and wherein a second
                                truncated pathway, including the normally closed position and the second
                                branch and excluding the first branch, to the detection chamber is defined
                                upon manipulation of the fluidic pathway at the first and second occlusion
                                positions.
                             U.S. Patent No. 9,738,887 at 17:27-49 (“Thereafter in the first embodiment, as


                                           32
Claim   Claim Language   Infringement Evidence
                                shown in FIG. 11, the occlusions at the first and third occlusion positions 142,
                                144 may be reversed, defining a seventh truncated pathway, and the entire
                                released nucleic acid sample (e.g. -20 microliters) may be aspirated out of the
                                microfluidic cartridge through the reagent port 115. This released nucleic acid
                                sample is then used to reconstitute a molecular diagnostic reagent stored off of
                                the microfluidic cartridge 100. During the reconstitution, the occlusion at the
                                sixth occlusion position 147 may be reversed, and the fluidic pathway 165 may
                                be occluded at the first occlusion position 142 to form an eighth truncated
                                pathway, as shown in FIG. 1J. Once reconstitution of the molecular diagnostic
                                reagent with the released nucleic acid sample is complete and well mixed, the
                                reconstituted mixture may then be dispensed through the reagent port 115,
                                through the eighth truncated pathway, and to the detection chamber 117, by
                                using a fluid handling system to push the seventh occlusion position [148]
                                (normally closed) open. The detection chamber 117 is completely filled with
                                the mixed reagent-nucleic acid sample, after which the fluidic pathway 165
                                is occluded at the third, sixth, seventh and eighth occlusion positions 144,
                                147, 148, 149, defining ninth truncated pathway, as shown in FIG. 1K.
                                Other pathways of the set of fluidic pathways 165 may be similarly configured
                                to receive a reagent-nucleic acid mixture. An external molecular diagnostic
                                system and/or module may then perform additional processes, such as
                                thermocycling and detection, on the volume of fluid within the detection
                                chamber 117.”)at Figs. 1J and 1K:




                                           33
Claim   Claim Language              Infringement Evidence




                                          U.S. Patent No. 9,738,887 at 16:4-25 (“In the first embodiment, the set of
                                           occlusion positions 141 also comprises a sixth occlusion position 147 located
                                           along the vent segment 177 upstream of the vent region 190, a seventh
                                           occlusion position 148 located along the segment running to the detection
                                           chamber 163, and an eighth occlusion position 149 located along the segment
                                           running away from the detection chamber 164. In the first embodiment, the first,
                                           second, third, fifth, and sixth occlusion positions 142, 143, 144, 146, 147 are
                                           normally open positions 42 and the fourth, seventh, and eighth occlusions
                                           positions 145, 148, 149 are normally closed positions 43, as shown in FIG.
                                           1C.”)

1(i)    [the microfluidic device    The accused system comprises a microfluidic device comprising a second valve
        comprises] a second valve   disposed within the DNA manipulation module downstream of the DNA manipulation
        disposed within the DNA     zone.
        manipulation module



                                                      34
Claim   Claim Language           Infringement Evidence
        downstream of the DNA    NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
        manipulation zone; and   2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                                 NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                                 (Exhibit 16)
                                     “A series of microfluidic valves guides the PCR-ready solution through the
                                        cartridge into three thin PCR chambers and the amplification process
                                        begins.” Id. at 3:58-4:08




                                                 35
Claim   Claim Language   Infringement Evidence

                         US9738887 (Exhibit 31)
                            Claim 12. A cartridge, configured to facilitate processing and detecting of a
                              nucleic acid, comprising: a first layer comprising a sample port and a detection
                              chamber; an elastomeric layer; an intermediate substrate including a set of valve
                              guides, wherein the intermediate substrate defines a chamber with a corrugated
                              surface directly opposing the first layer, wherein the corrugated surface defines
                              a set of voids external to the chamber and accessible from a direction
                              perpendicular to a broad surface of the first layer, and wherein at least a portion
                              of the corrugated surface defines the set of valve guides with a set of openings
                              that provide access to the elastomeric layer; and a fluidic pathway, formed by at
                              least a portion of the first layer and a portion of the elastomeric layer, wherein
                              the fluidic pathway is fluidically coupled to the sample port and the detection
                              chamber and comprises a first and second branch extending downstream from a
                              junction, and is configured to be occluded at a set of occlusion positions upon
                              manipulation of the elastomeric layer through the set of valve guides, wherein a
                              first occlusion position of the set of occlusion positions is positioned along the
                              fluidic pathway downstream of the junction and upstream of the first branch and
                              a second occlusion position of the set of occlusion positions is positioned along
                              the fluidic pathway downstream of the junction and upstream of the second
                              branch, wherein the set of occlusion positions comprises a normally open
                              position and a normally closed position, wherein the normally open position
                              comprises a first surface of the fluidic pathway at the first layer and a second
                              surface of the fluidic pathway at the elastomeric layer, wherein a void defined
                              between the first surface and the second surface is configured to transition to a
                              closed state upon occlusion by an occluding object applied to the elastomeric
                              layer during operation; wherein the normally closed position is defined by a
                              region of the fluidic pathway, at the first layer that extends toward and abuts the
                              elastomeric layer in preventing fluid bypass at the region; wherein a first
                              truncated pathway, including the normally open position and the first branch and
                              excluding the second branch, is defined upon manipulation of the fluidic
                              pathway at the first and second occlusion positions, and wherein a second


                                           36
Claim   Claim Language   Infringement Evidence
                                truncated pathway, including the normally closed position and the second
                                branch and excluding the first branch, to the detection chamber is defined
                                upon manipulation of the fluidic pathway at the first and second occlusion
                                positions.

                               U.S. Patent No. 9,738,887 at 17:27-49 (“Thereafter in the first embodiment, as
                                shown in FIG. 11, the occlusions at the first and third occlusion positions 142,
                                144 may be reversed, defining a seventh truncated pathway, and the entire
                                released nucleic acid sample (e.g. -20 microliters) may be aspirated out of the
                                microfluidic cartridge through the reagent port 115. This released nucleic acid
                                sample is then used to reconstitute a molecular diagnostic reagent stored off of
                                the microfluidic cartridge 100. During the reconstitution, the occlusion at the
                                sixth occlusion position 147 may be reversed, and the fluidic pathway 165 may
                                be occluded at the first occlusion position 142 to form an eighth truncated
                                pathway, as shown in FIG. 1J. Once reconstitution of the molecular diagnostic
                                reagent with the released nucleic acid sample is complete and well mixed, the
                                reconstituted mixture may then be dispensed through the reagent port 115,
                                through the eighth truncated pathway, and to the detection chamber 117, by
                                using a fluid handling system to push the seventh occlusion position [148]
                                (normally closed) open. The detection chamber 117 is completely filled with
                                the mixed reagent-nucleic acid sample, after which the fluidic pathway 165
                                is occluded at the third, sixth, seventh and eighth occlusion positions 144,
                                147, 148, 149, defining ninth truncated pathway, as shown in FIG. 1K.
                                Other pathways of the set of fluidic pathways 165 may be similarly configured
                                to receive a reagent-nucleic acid mixture. An external molecular diagnostic
                                system and/or module may then perform additional processes, such as
                                thermocycling and detection, on the volume of fluid within the detection
                                chamber 117.”)at Figs. 1J and 1K:




                                           37
Claim   Claim Language                  Infringement Evidence




                                              U.S. Patent No. 9,738,887 at 16:4-25 (“In the first embodiment, the set of
                                               occlusion positions 141 also comprises a sixth occlusion position 147 located
                                               along the vent segment 177 upstream of the vent region 190, a seventh occlusion
                                               position 148 located along the segment running to the detection chamber 163,
                                               and an eighth occlusion position 149 located along the segment running
                                               away from the detection chamber 164. In the first embodiment, the first,
                                               second, third, fifth, and sixth occlusion positions 142, 143, 144, 146, 147 are
                                               normally open positions 42 and the fourth, seventh, and eighth occlusions
                                               positions 145, 148, 149 are normally closed positions 43, as shown in FIG.
                                               1C.”)

1(j)    [the microfluidic device        The accused system comprises a microfluidic device comprising a vent disposed within
        comprises] a vent disposed      the DNA manipulation module and separated from the upstream channel by the first and
        within the DNA manipulation     second valves.
        module and separated from the



                                                         38
Claim   Claim Language                  Infringement Evidence
        upstream channel by the first   NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
        and second valves;              2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                                        NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                                        (Exhibit 16)




                                           On information and belief, the accused cartridge comprises a vent disposed within
                                           the DNA manipulation module and separated from the upstream channel by the first
                                           and second valves.
                                            Id. at 2:10




                                                         39
Claim   Claim Language   Infringement Evidence




                         US9101930 (Exhibit 25)
                            Claim 10. A cartridge, configured to facilitate processing and detecting of
                              nucleic acids, comprising: a first layer and an intermediate substrate, coupled to
                              the first layer, wherein the intermediate substrate defines a waste chamber with a
                              corrugated surface directly opposing the first layer, wherein the corrugated
                              surface defines a set of parallel voids spanning a majority of a width of the
                              intermediate substrate and external to the waste chamber, wherein the set of
                              voids is accessible from a direction perpendicular to a broad surface of the first
                              layer; a first fluidic pathway, formed by at least a portion of the first layer; and a
                              second fluidic pathway in parallel with the first fluidic pathway, formed by at
                              least a portion of the first layer, wherein the first fluidic pathway and the second
                              fluidic pathway are each superior to the intermediate substrate, are each at least
                              partially separated from the corrugated surface of the intermediate substrate by
                              an elastomeric layer and are each configured to transfer waste to the waste
                              chamber through a set of openings of the intermediate substrate.
                            Claim 11. The cartridge of claim 10, wherein the first layer is a unitary


                                            40
Claim   Claim Language   Infringement Evidence
                                construction comprising a first sample port-reagent port pair including a first
                                sample port, a second sample port-reagent port pair including a second sample
                                port, a fluid port, a first detection chamber, and a second detection chamber,
                                wherein the first fluidic pathway is coupled to the first sample port-reagent port
                                pair and the first detection chamber, wherein the second fluidic pathway is
                                coupled to the second sample port-reagent port pair and the second detection
                                chamber, wherein the first fluidic pathway is substantially identical to the
                                second fluidic pathway, and wherein at least one of the first fluidic pathway and
                                the second fluidic pathway is coupled to the fluid port.
                             Claim 13. The cartridge of claim 11, further comprising a heating region as a
                                recessed region of the first layer that is parallel to the set of parallel voids of the
                                corrugated surface, and a vent region, such that the first fluidic pathway is
                                configured to cross the heating region and to pass through the vent region
                                upstream of the first detection chamber, and the second fluidic pathway is
                                configured to cross the heating region and to pass through the vent region
                                upstream of the second detection chamber.
                             Claim 15. The cartridge of claim 13, wherein at least of the first fluidic pathway
                                and the second fluidic pathway is coupled to an end vent configured to provide
                                fine metering of fluid flow.

                         US9738887 (Exhibit 31)
                            Claim 1. A cartridge, configured to facilitate processing and detecting of a
                              nucleic acid, comprising: a first layer, defining a sample port, a reagent port, a
                              fluid port, and a detection chamber; an elastomeric layer; an intermediate
                              substrate coupled to the first layer, such that the elastomeric layer is situated
                              between the intermediate substrate and the first layer, wherein the intermediate
                              substrate defines a chamber with a corrugated surface directly opposing the first
                              layer, wherein the corrugated surface defines a set of voids external to the
                              chamber and accessible from a direction perpendicular to a broad surface of the
                              first layer, and wherein at least a portion of the corrugated surface includes a set
                              of openings that provide access to the elastomeric layer; and a fluidic pathway,
                              wherein the fluidic pathway is fluidically coupled to the sample port, the reagent


                                            41
Claim   Claim Language   Infringement Evidence
                                port, the fluid port, and the detection chamber.
                             Claim 10. The cartridge of claim 1, wherein a terminal portion of the fluidic
                                pathway is coupled to an end vent, configured to provide fine metering of fluid
                                flow.

                               U.S. Patent No. 9,738,887 at 17:27-49 (“Thereafter in the first embodiment, as
                                shown in FIG. 11, the occlusions at the first and third occlusion positions 142,
                                144 may be reversed, defining a seventh truncated pathway, and the entire
                                released nucleic acid sample (e.g. -20 microliters) may be aspirated out of the
                                microfluidic cartridge through the reagent port 115. This released nucleic acid
                                sample is then used to reconstitute a molecular diagnostic reagent stored off of
                                the microfluidic cartridge 100. During the reconstitution, the occlusion at the
                                sixth occlusion position 147 may be reversed, and the fluidic pathway 165 may
                                be occluded at the first occlusion position 142 to form an eighth truncated
                                pathway, as shown in FIG. 1J. Once reconstitution of the molecular diagnostic
                                reagent with the released nucleic acid sample is complete and well mixed, the
                                reconstituted mixture may then be dispensed through the reagent port 115,
                                through the eighth truncated pathway, and to the detection chamber 117, by
                                using a fluid handling system to push the seventh occlusion position [148]
                                (normally closed) open. The detection chamber 117 is completely filled with
                                the mixed reagent-nucleic acid sample, after which the fluidic pathway 165
                                is occluded at the third, sixth, seventh and eighth occlusion positions 144,
                                147, 148, 149, defining ninth truncated pathway, as shown in FIG. 1K.
                                Other pathways of the set of fluidic pathways 165 may be similarly configured
                                to receive a reagent-nucleic acid mixture. An external molecular diagnostic
                                system and/or module may then perform additional processes, such as
                                thermocycling and detection, on the volume of fluid within the detection
                                chamber 117.”)
                               U.S. Patent No. 9,738,887 at Figs. 1J and 1K:




                                           42
Claim   Claim Language                      Infringement Evidence




                                                   U.S. Patent No. 8,738,887 at 15:4-6 (“A fluidic pathway 165 may also further
                                                    comprise an end vent 199, which functions to prevent any fluid from escaping
                                                    the microfluidic channel.”)
1(k)    a controller programmed to          The accused system comprises a controller programmed to close the first and second
        close the first and second valves   valves to prevent gas and liquid from flowing into or out of the DNA manipulation zone
        to prevent gas and liquid from      when amplification of the sample occurs.
        flowing into or out of the DNA
        manipulation zone when              NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/our-solutions/,
        amplification of the sample         last visited May 31, 2019 (Exhibit 11)
        occurs,                                  “NeuMoDx™ MOLECULAR SYSTEMS REVOLUTIONARY
                                                     MOLECULAR DIAGNOSTIC SOLUTION Our patented, “sample to result”
                                                     platform offers market-leading ease of use, true continuous random-access
                                                     and rapid turnaround time while achieveing [sic] optimal operational and
                                                     clinical performance for our customers and their patients.”
                                                 “The NeuMoDx™ Molecular Systems are a family of scalable platforms that


                                                              43
Claim   Claim Language   Infringement Evidence
                                fully integrate the entire molecular diagnostic process from “sample to result”.
                                The NeuMoDx™ 288 and the NeuMoDx™ 96 Molecular Systems are fully
                                automated, continuous random-access analyzers that utilize our proprietary
                                NeuDry™ reagent technology, which integrates magnetic particle affinity
                                capture and real time Polymerase Chain Reaction (PCR) chemistry in a multi-
                                sample microfluidic cartridge. This technology, combined with a platform,
                                uniquely incorporates robotics and microfluidics that result in higher
                                throughput, improved performance and increased efficiency by eliminating the
                                waste associated with technologies that required reconstitution of lyophilized
                                reagents.
                             “The NeuMoDx™ 96 Molecular System is designed for the automated
                                extraction and isolation of nucleic acids, as well as the automated
                                amplification and detection of target nucleic acid sequences by
                                fluorescence-based PCR. The NeuMoDx™ 96 Molecular System consists of
                                the instrument with touchscreen computer, accessories, and reagents and
                                consumables.”
                             “The NeuMoDx™ 288 Molecular System is designed for the automated
                                extraction and isolation of nucleic acids, as well as the automated
                                amplification and detection of target nucleic acid sequences by
                                fluorescence-based PCR. The NeuMoDx™ 288 Molecular System consists of
                                the instrument with touchscreen computer, accessories, and reagents and
                                consumables.”
                             “The NeuMoDx™ 96 Molecular System consists of the instrument with
                                touchscreen computer, accessories, and reagents and consumables.”
                             “The NeuMoDx™ 288 Molecular System consists of the instrument with
                                touchscreen computer, accessories, and reagents and consumables.”


                         NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
                         2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                         NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                         (Exhibit 16)


                                           44
Claim   Claim Language   Infringement Evidence
                             “The NeuMoDx Molecular N96 and N288 are fully automated sample to
                                result molecular diagnostics platforms. They provide continuous random
                                access processing with initial results in one hour and operator walk away time of
                                up to eight hours.” Id. at 0:00-0:18

                         US9339812 (Exhibit 26)
                            Claim 29. A method for processing and detecting nucleic acids within a
                              cartridge having a fluidic pathway including a set of occlusion positions
                              defined by an elastomeric layer of the cartridge, the method comprising:
                              aligning the cartridge at a cartridge platform of a molecular diagnostic module,
                              the cartridge platform having a set of slots, and the molecular diagnostic module
                              having a cam module contacting a set of pins aligned with the set of slots and an
                              actuator that provides relative displacement between the cartridge platform and
                              the set of pins; moving the cam module by transitioning the actuator into an
                              extended configuration, thereby displacing a first subset of the set of pins
                              through the set of slots of the cartridge platform, and thereby manipulating the
                              elastomeric layer to occlude the fluidic pathway at a first subset of the set of
                              occlusion positions, thus defining a first truncated fluidic pathway passing
                              through a magnetic field for controlling a flow through the fluidic pathway;
                              capturing a sample of nucleic acids bound to magnetic beads within the first
                              truncated fluidic pathway, by the magnetic field; and moving the cam module,
                              thereby displacing a second subset of the set of pins through the set of slots of
                              the cartridge platform, and thereby manipulating the elastomeric layer to
                              occlude the fluidic pathway, through the elastomeric layer, at a second subset of
                              the set of occlusion positions, thus defining a second truncated fluidic pathway
                              containing the sample of nucleic acids bound to magnetic beads.
                            Claim 30. The method of claim 29, further comprising: delivering a wash
                              solution into the second truncated fluidic pathway through a fluid port to
                              facilitate production of a volume of nucleic acids delivering the volume of
                              nucleic acids through a reagent port coupled to the fluidic pathway; receiving
                              the volume of nucleic acids combined with a volume of molecular diagnostic
                              reagents to produce a nucleic acid-reagent sample; occluding the fluidic


                                           45
Claim   Claim Language   Infringement Evidence
                                pathway at a third subset of the set of occlusion positions, thus defining a third
                                truncated fluidic pathway coupled to a detection chamber; and delivering
                                the nucleic acid-reagent sample, through the third truncated fluidic
                                pathway, to the detection chamber.

                               U.S. Patent No. 9,339,812 at Abstract (“A system and method for processing
                                and detecting nucleic acids from a set of biological samples, comprising: a
                                capture plate and a capture plate module configured to facilitate binding of
                                nucleic acids within the set of biological samples to magnetic beads; a molecular
                                diagnostic module configured to receive nucleic acids bound to magnetic beads,
                                isolate nucleic acids, and analyze nucleic acids, comprising a cartridge receiving
                                module, a heating/cooling subsystem and a magnet configured to facilitate
                                isolation of nucleic acids, a valve actuation subsystem configured to control
                                fluid flow through a microfluidic cartridge for processing nucleic acids, and an
                                optical subsystem for analysis of nucleic acids; a fluid handling system
                                configured to deliver samples and reagents to components of the system to
                                facilitate molecular diagnostic protocols; and an assay strip configured to
                                combine nucleic acid samples with molecular diagnostic reagents for analysis of
                                nucleic acids.”)
                               U.S. Patent No. 9,339,812 at 3:41-46 (“The detection chamber heaters 157,
                                optical subsystem 180 and valve actuation subsystem 170 of the molecular
                                diagnostic module 130 then facilitate analysis of the set of nucleic acid-
                                reagent mixtures by a processor configured to display information on a
                                user interface.”)
                               U.S. Patent No. 9,339,812 at 26:25-32 (“In a variation wherein the controller
                                272 is coupled to the molecular diagnostic module 130, the controller 272
                                preferably functions to automate reception of a microfluidic cartridge,
                                heating of biological samples within the molecular diagnostic module 130 and
                                the detection chambers 213, occlusion of fluidic pathways 220 by the valve
                                actuation subsystem 170, and analysis of a set of nucleic acid-reagent mixtures
                                by the optical subsystem 180.”)
                               U.S. Patent No. 9,339,812 at 33:3-39 (“Embodiments of the method 400 and


                                           46
Claim   Claim Language   Infringement Evidence
                                variations thereof can be embodied and/or implemented at least in part by
                                a machine configured to receive a computer-readable medium storing
                                computer-readable instructions. The instructions are preferably executed
                                by computer-executable components preferably integrated with the system
                                100 and one or more portions of the processor 273 and/or the controller
                                272. The computer-readable medium can be stored on any suitable computer-
                                readable media such as RAMs, ROMs, flash memory, EEPROMs, optical
                                devices (CD or DVD), hard drives, floppy drives, or any suitable device. The
                                computer-executable component is preferably a general or application specific
                                processor, but any suitable dedicated hardware or hardware/firmware
                                combination device can alternatively or additionally execute the instructions.
                                The FIGURES illustrate the architecture, functionality and operation of possible
                                implementations of systems, methods and computer program products according
                                to preferred embodiments, example configurations, and variations thereof. In
                                this regard, each block in the flowchart or block diagrams may represent a
                                module, segment, or portion of code, which comprises one or more executable
                                instructions for implementing the specified logical function(s). It should also be
                                noted that, in some alternative implementations, the functions noted in the block
                                can occur out of the order noted in the FIGURES. For example, two blocks
                                shown in succession may, in fact, be executed substantially concurrently, or the
                                blocks may sometimes be executed in the reverse order, depending upon the
                                functionality involved. It will also be noted that each block of the block
                                diagrams and/or flowchart illustration, and combinations of blocks in the block
                                diagrams and/or flowchart illustration, can be implemented by special purpose
                                hardware-based systems that perform the specified functions or acts, or
                                combinations of special purpose hardware and computer instructions.”)

                         US9738887 (Exhibit 31)
                            Claim 12. A cartridge, configured to facilitate processing and detecting of a
                              nucleic acid, comprising: a first layer comprising a sample port and a detection
                              chamber; an elastomeric layer; an intermediate substrate including a set of valve
                              guides, wherein the intermediate substrate defines a chamber with a corrugated


                                           47
Claim   Claim Language   Infringement Evidence
                                surface directly opposing the first layer, wherein the corrugated surface defines
                                a set of voids external to the chamber and accessible from a direction
                                perpendicular to a broad surface of the first layer, and wherein at least a portion
                                of the corrugated surface defines the set of valve guides with a set of openings
                                that provide access to the elastomeric layer; and a fluidic pathway, formed by at
                                least a portion of the first layer and a portion of the elastomeric layer, wherein
                                the fluidic pathway is fluidically coupled to the sample port and the detection
                                chamber and comprises a first and second branch extending downstream from a
                                junction, and is configured to be occluded at a set of occlusion positions upon
                                manipulation of the elastomeric layer through the set of valve guides, wherein a
                                first occlusion position of the set of occlusion positions is positioned along the
                                fluidic pathway downstream of the junction and upstream of the first branch and
                                a second occlusion position of the set of occlusion positions is positioned along
                                the fluidic pathway downstream of the junction and upstream of the second
                                branch, wherein the set of occlusion positions comprises a normally open
                                position and a normally closed position, wherein the normally open position
                                comprises a first surface of the fluidic pathway at the first layer and a second
                                surface of the fluidic pathway at the elastomeric layer, wherein a void defined
                                between the first surface and the second surface is configured to transition to a
                                closed state upon occlusion by an occluding object applied to the elastomeric
                                layer during operation; wherein the normally closed position is defined by a
                                region of the fluidic pathway, at the first layer that extends toward and abuts the
                                elastomeric layer in preventing fluid bypass at the region; wherein a first
                                truncated pathway, including the normally open position and the first branch and
                                excluding the second branch, is defined upon manipulation of the fluidic
                                pathway at the first and second occlusion positions, and wherein a second
                                truncated pathway, including the normally closed position and the second
                                branch and excluding the first branch, to the detection chamber is defined
                                upon manipulation of the fluidic pathway at the first and second occlusion
                                positions.
                             US Patent No. 9,738,887 at 12:11-19 (“When not in operation, however, the
                                normally closed position 43 is configured to prevent leakage and/or fluid


                                           48
Claim   Claim Language   Infringement Evidence
                                bypass. The normally closed position may also be held closed by an
                                occluding object, to prevent leakage even under pressure provided by a
                                fluid delivery system, or under pressure experienced during a high
                                temperature step (e.g., thermocycling) to prevent evaporation of a sample
                                undergoing thermocycling.”)
                             US Patent No. 9,738,887 at 17:27-49 (“Thereafter in the first embodiment, as
                                shown in FIG. 11, the occlusions at the first and third occlusion positions 142,
                                144 may be reversed, defining a seventh truncated pathway, and the entire
                                released nucleic acid sample (e.g. -20 microliters) may be aspirated out of the
                                microfluidic cartridge through the reagent port 115. This released nucleic acid
                                sample is then used to reconstitute a molecular diagnostic reagent stored off of
                                the microfluidic cartridge 100. During the reconstitution, the occlusion at the
                                sixth occlusion position 147 may be reversed, and the fluidic pathway 165 may
                                be occluded at the first occlusion position 142 to form an eighth truncated
                                pathway, as shown in FIG. 1J. Once reconstitution of the molecular diagnostic
                                reagent with the released nucleic acid sample is complete and well mixed, the
                                reconstituted mixture may then be dispensed through the reagent port 115,
                                through the eighth truncated pathway, and to the detection chamber 117, by
                                using a fluid handling system to push the seventh occlusion position [148]
                                (normally closed) open. The detection chamber 117 is completely filled with
                                the mixed reagent-nucleic acid sample, after which the fluidic pathway 165
                                is occluded at the third, sixth, seventh and eighth occlusion positions 144,
                                147, 148, 149, defining ninth truncated pathway, as shown in FIG. 1K.
                                Other pathways of the set of fluidic pathways 165 may be similarly configured
                                to receive a reagent-nucleic acid mixture. An external molecular diagnostic
                                system and/or module may then perform additional processes, such as
                                thermocycling and detection, on the volume of fluid within the detection
                                chamber 117.”)
                             US Patent No. 9,738,887 at Figs. 1J and 1K:




                                           49
Claim   Claim Language                   Infringement Evidence




                                                US Patent No. 9,738,887 at 16:4-25 (“In the first embodiment, the set of
                                                 occlusion positions 141 also comprises a sixth occlusion position 147 located
                                                 along the vent segment 177 upstream of the vent region 190, a seventh
                                                 occlusion position 148 located along the segment running to the detection
                                                 chamber 163, and an eighth occlusion position 149 located along the
                                                 segment running away from the detection chamber 164. In the first
                                                 embodiment, the first, second, third, fifth, and sixth occlusion positions 142,
                                                 143, 144, 146, 147 are normally open positions 42 and the fourth, seventh, and
                                                 eighth occlusions positions 145, 148, 149 are normally closed positions 43, as
                                                 shown in FIG. 1C.”)

1(l)    wherein the only ingress to and  In the accused system, the only ingress to and egress from the DNA manipulation zone
        egress from the DNA              is through the first and second valves.
        manipulation zone is through the
        first and second valves, and     NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,



                                                            50
Claim   Claim Language   Infringement Evidence
                         2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                         NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                         (Exhibit 16)
                             “A series of microfluidic valves guides the PCR-ready solution through the
                                cartridge into three thin PCR chambers and the amplification process
                                begins.” Id. at 3:58-4:08




                                         51
Claim   Claim Language   Infringement Evidence

                         US9339812 (Exhibit 26)
                            Claim 29. A method for processing and detecting nucleic acids within a
                              cartridge having a fluidic pathway including a set of occlusion positions
                              defined by an elastomeric layer of the cartridge, the method comprising:
                              aligning the cartridge at a cartridge platform of a molecular diagnostic module,
                              the cartridge platform having a set of slots, and the molecular diagnostic module
                              having a cam module contacting a set of pins aligned with the set of slots and an
                              actuator that provides relative displacement between the cartridge platform and
                              the set of pins; moving the cam module by transitioning the actuator into an
                              extended configuration, thereby displacing a first subset of the set of pins
                              through the set of slots of the cartridge platform, and thereby manipulating the
                              elastomeric layer to occlude the fluidic pathway at a first subset of the set of
                              occlusion positions, thus defining a first truncated fluidic pathway passing
                              through a magnetic field for controlling a flow through the fluidic pathway;
                              capturing a sample of nucleic acids bound to magnetic beads within the first
                              truncated fluidic pathway, by the magnetic field; and moving the cam module,
                              thereby displacing a second subset of the set of pins through the set of slots of
                              the cartridge platform, and thereby manipulating the elastomeric layer to
                              occlude the fluidic pathway, through the elastomeric layer, at a second subset of
                              the set of occlusion positions, thus defining a second truncated fluidic pathway
                              containing the sample of nucleic acids bound to magnetic beads.
                            Claim 30. The method of claim 29, further comprising: delivering a wash
                              solution into the second truncated fluidic pathway through a fluid port to
                              facilitate production of a volume of nucleic acids delivering the volume of
                              nucleic acids through a reagent port coupled to the fluidic pathway; receiving
                              the volume of nucleic acids combined with a volume of molecular diagnostic
                              reagents to produce a nucleic acid-reagent sample; occluding the fluidic
                              pathway at a third subset of the set of occlusion positions, thus defining a third
                              truncated fluidic pathway coupled to a detection chamber; and delivering
                              the nucleic acid-reagent sample, through the third truncated fluidic
                              pathway, to the detection chamber.


                                           52
Claim   Claim Language   Infringement Evidence


                         US9738887 (Exhibit 31)
                            Claim 12. A cartridge, configured to facilitate processing and detecting of a
                              nucleic acid, comprising: a first layer comprising a sample port and a detection
                              chamber; an elastomeric layer; an intermediate substrate including a set of valve
                              guides, wherein the intermediate substrate defines a chamber with a corrugated
                              surface directly opposing the first layer, wherein the corrugated surface defines
                              a set of voids external to the chamber and accessible from a direction
                              perpendicular to a broad surface of the first layer, and wherein at least a portion
                              of the corrugated surface defines the set of valve guides with a set of openings
                              that provide access to the elastomeric layer; and a fluidic pathway, formed by at
                              least a portion of the first layer and a portion of the elastomeric layer, wherein
                              the fluidic pathway is fluidically coupled to the sample port and the detection
                              chamber and comprises a first and second branch extending downstream from a
                              junction, and is configured to be occluded at a set of occlusion positions upon
                              manipulation of the elastomeric layer through the set of valve guides, wherein a
                              first occlusion position of the set of occlusion positions is positioned along the
                              fluidic pathway downstream of the junction and upstream of the first branch and
                              a second occlusion position of the set of occlusion positions is positioned along
                              the fluidic pathway downstream of the junction and upstream of the second
                              branch, wherein the set of occlusion positions comprises a normally open
                              position and a normally closed position, wherein the normally open position
                              comprises a first surface of the fluidic pathway at the first layer and a second
                              surface of the fluidic pathway at the elastomeric layer, wherein a void defined
                              between the first surface and the second surface is configured to transition to a
                              closed state upon occlusion by an occluding object applied to the elastomeric
                              layer during operation; wherein the normally closed position is defined by a
                              region of the fluidic pathway, at the first layer that extends toward and abuts the
                              elastomeric layer in preventing fluid bypass at the region; wherein a first
                              truncated pathway, including the normally open position and the first branch and
                              excluding the second branch, is defined upon manipulation of the fluidic


                                           53
Claim   Claim Language   Infringement Evidence
                                pathway at the first and second occlusion positions, and wherein a second
                                truncated pathway, including the normally closed position and the second
                                branch and excluding the first branch, to the detection chamber is defined
                                upon manipulation of the fluidic pathway at the first and second occlusion
                                positions.


                               U.S. Patent No. 9,738,887 at 17:27-49 (“Thereafter in the first embodiment, as
                                shown in FIG. 11, the occlusions at the first and third occlusion positions 142,
                                144 may be reversed, defining a seventh truncated pathway, and the entire
                                released nucleic acid sample (e.g. -20 microliters) may be aspirated out of the
                                microfluidic cartridge through the reagent port 115. This released nucleic acid
                                sample is then used to reconstitute a molecular diagnostic reagent stored off of
                                the microfluidic cartridge 100. During the reconstitution, the occlusion at the
                                sixth occlusion position 147 may be reversed, and the fluidic pathway 165 may
                                be occluded at the first occlusion position 142 to form an eighth truncated
                                pathway, as shown in FIG. 1J. Once reconstitution of the molecular diagnostic
                                reagent with the released nucleic acid sample is complete and well mixed, the
                                reconstituted mixture may then be dispensed through the reagent port 115,
                                through the eighth truncated pathway, and to the detection chamber 117, by
                                using a fluid handling system to push the seventh occlusion position [148]
                                (normally closed) open. The detection chamber 117 is completely filled with
                                the mixed reagent-nucleic acid sample, after which the fluidic pathway 165
                                is occluded at the third, sixth, seventh and eighth occlusion positions 144,
                                147, 148, 149, defining ninth truncated pathway, as shown in FIG. 1K.
                                Other pathways of the set of fluidic pathways 165 may be similarly configured
                                to receive a reagent-nucleic acid mixture. An external molecular diagnostic
                                system and/or module may then perform additional processes, such as
                                thermocycling and detection, on the volume of fluid within the detection
                                chamber 117.”)at Figs. 1J and 1K:




                                           54
Claim   Claim Language                      Infringement Evidence




                                                  U.S. Patent No. 9,738,887 at 16:4-25 (“In the first embodiment, the set of
                                                   occlusion positions 141 also comprises a sixth occlusion position 147 located
                                                   along the vent segment 177 upstream of the vent region 190, a seventh
                                                   occlusion position 148 located along the segment running to the detection
                                                   chamber 163, and an eighth occlusion position 149 located along the
                                                   segment running away from the detection chamber 164. In the first
                                                   embodiment, the first, second, third, fifth, and sixth occlusion positions 142,
                                                   143, 144, 146, 147 are normally open positions 42 and the fourth, seventh, and
                                                   eighth occlusions positions 145, 148, 149 are normally closed positions 43, as
                                                   shown in FIG. 1C.”)


1(m)    wherein the computer-controlled     In the accused system, the computer-controlled heat source is in thermal contact with
        heat source is in thermal contact   the DNA manipulation zone.
        with the DNA manipulation



                                                              55
Claim   Claim Language   Infringement Evidence
        zone; and        NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/our-solutions/,
                         last visited May 31, 2019 (Exhibit 11)
                              “NeuMoDx™ MOLECULAR SYSTEMS REVOLUTIONARY MOLECULAR
                                  DIAGNOSTIC SOLUTION Our patented, “sample to result” platform offers
                                  market-leading ease of use, true continuous random-access and rapid
                                  turnaround time while achieveing [sic] optimal operational and clinical
                                  performance for our customers and their patients.”
                              “The NeuMoDx™ Molecular Systems are a family of scalable platforms that
                                  fully integrate the entire molecular diagnostic process from “sample to result”.
                                  The NeuMoDx™ 288 and the NeuMoDx™ 96 Molecular Systems are fully
                                  automated, continuous random-access analyzers that utilize our proprietary
                                  NeuDry™ reagent technology, which integrates magnetic particle affinity
                                  capture and real time Polymerase Chain Reaction (PCR) chemistry in a
                                  multi-sample microfluidic cartridge. This technology, combined with a
                                  platform, uniquely incorporates robotics and microfluidics that result in higher
                                  throughput, improved performance and increased efficiency by eliminating the
                                  waste associated with technologies that required reconstitution of lyophilized
                                  reagents.
                              “The NeuMoDx™ 96 Molecular System is designed for the automated
                                  extraction and isolation of nucleic acids, as well as the automated
                                  amplification and detection of target nucleic acid sequences by
                                  fluorescence-based PCR. The NeuMoDx™ 96 Molecular System consists of
                                  the instrument with touchscreen computer, accessories, and reagents and
                                  consumables.”
                              “The NeuMoDx™ 288 Molecular System is designed for the automated
                                  extraction and isolation of nucleic acids, as well as the automated
                                  amplification and detection of target nucleic acid sequences by
                                  fluorescence-based PCR. The NeuMoDx™ 288 Molecular System consists of
                                  the instrument with touchscreen computer, accessories, and reagents and
                                  consumables.”

                         NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,


                                           56
Claim   Claim Language   Infringement Evidence
                         2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                         NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                         (Exhibit 16)
                             “The NeuMoDx Molecular N96 and N288 are fully automated sample to
                                result molecular diagnostics platforms. They provide continuous random
                                access processing with initial results in one hour and operator walk away time of
                                up to eight hours.” Id. at 0:00-0:18


                         NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/dr-steven-
                         young-video-testimonial/, last visited May 31, 2019, hyperlink at
                         https://youtu.be/vukP6gbLBYE. (Exhibit 32)
                              “There’s two systems that have been put into operation by NeuMoDx. One
                                 is the 288. It’s a high-throughput instrument, versus the 96, which is a lower
                                 throughput instrument. The advantage is that both systems use all of the same
                                 chemistry and all of the same hardware. Its just a smaller footprint.”
                              “The NeuMoDx™ 96 Molecular System consists of the instrument with
                                 touchscreen computer, accessories, and reagents and consumables.”
                              “The NeuMoDx™ 288 Molecular System consists of the instrument with
                                 touchscreen computer, accessories, and reagents and consumables.”

                         US9539576 (Exhibit 29)
                            Claim 1. A system for thermocycling biological samples within detection
                              chambers comprising: a set of heater-sensor dies, each heater-sensor die in the
                              set of heater-sensor dies comprising a heating surface configured to interface
                              with a detection chamber and an inferior surface, inferior to the heating surface,
                              including a connection point, wherein each of the set of heater-sensor dies
                              includes a heating element and a sensing element; an electronics substrate,
                              comprising a first substrate surface coupled to the inferior surface of each of the
                              set of heater-sensor dies, a set of apertures longitudinally spaced across the
                              electronics substrate and providing access through the electronics substrate to
                              the set of heater-sensor dies, and a second substrate surface inferior to the first


                                           57
Claim   Claim Language   Infringement Evidence
                                substrate surface, wherein the electronics substrate comprises a set of substrate
                                connection points at least at one of the first substrate surface, an aperture surface
                                defined within at least one of the set of apertures, and the second substrate
                                surface, and wherein the electronics substrate couples the heating element
                                and the sensing element of each of the set of heater-sensor dies to a
                                controller; a set of heat-sink supports coupled to at least one of 1) the set of
                                heater-sensor dies, through the set of apertures, and 2) the second substrate
                                surface of the electronics substrate and configured to dissipate heat generated by
                                the set of heater-sensor dies, wherein at least one of the set of heat-sink supports
                                includes an integrated cooling element, and wherein a base surface of each of
                                the set of heat-sink supports is coupled to an elastic element that transmits a
                                biasing force through the electronics substrate, thereby maintaining thermal
                                communication between the set of heater-sensor dies and a set of detection
                                chambers upon alignment of the set of heater-sensor dies with the set of
                                detection chambers; and a set of wire bonds, including a wire bond coupled
                                between the connection point of at least one of the set of heater-sensor dies and
                                one of the set of substrate connection points.


                         US9499896 (Exhibit 28)
                            Claim 1. A system for thermocycling biological samples within detection
                              chambers comprising: a set of heater-sensor dies, each heater-sensor die in the
                              set of heater-sensor dies comprising: an assembly including a first insulating
                              layer, a heating region comprising an adhesion material layer coupled to the first
                              insulating layer and a noble material layer coupled to the adhesion material
                              layer, and a second insulating layer coupled to the heating region and to the first
                              insulating layer through a pattern of voids in the heating region, wherein the
                              pattern of voids in the heating region defines a coarse pattern, comprising a
                              global morphology at a first scale and associated with a heating element of the
                              heating region, and a fine pattern, comprising a local morphology at a second
                              scale smaller than the first scale, integrated into the coarse pattern and
                              associated with a sensing element of the heating region; an electronics


                                            58
Claim   Claim Language   Infringement Evidence
                                substrate configured to couple heating elements and sensing elements of the
                                set of heater-sensor dies to a controller; and a set of elastic elements coupled
                                to a second substrate surface of the electronics substrate opposing a first
                                substrate surface of the electronics substrate interfacing with the assemblies of
                                the set of heater-sensor dies and configured to bias each of the set of heater-
                                sensor dies against a detection chamber in a configuration wherein the set of
                                heater-sensor dies is in thermal communication with a set of detection chambers.

                               U.S. Patent No. 9,499,896 at 2:21-32 (“As shown in FIGS. lA and lB, an
                                embodiment of a system 100 for thermocycling biological samples within
                                detection chambers comprises: a set of heater-sensor dies 110; an electronics
                                substrate 140 that couple the set of heater-sensor dies to a controller; a set
                                of heat sink supports 150 coupled to at least one of the electronics substrate and
                                the set of heater-sensor dies; and a set of elastic elements 160 coupled to the
                                electronics substrate and configured to bias each of the set of heater-sensor dies
                                against a detection 30 chamber. In some embodiments, the system 100 further
                                comprises a controller 165 and/or a cooling subsystem 170 configured to
                                actively cool the system 100.”)
                               U.S. Patent No. 9,499,896 at 9:11-19 (“As shown in FIGS. 1, 4A-4B, and 7A-
                                7C, the system 100 can further comprise an electronics substrate 140
                                configured to couple heating and sensing elements of the set of heater-
                                sensor dies to a controller 165, a set of heat-sink supports 150 configured to
                                facilitate heat dissipation within the system 100, a set of elastic elements 160
                                configured to bias the set of heater-sensor dies 110 against detection chambers
                                for sample processing, and can additionally comprise the controller 165 and/or a
                                cooling subsystem 170.”)
                               U.S. Patent No. 9,499,896 at 12:20-31 (“In a specific example, the controller
                                165 comprises a Yokogawa UT750 PID controller, an Arduino UNO R3
                                microcontroller configured to cycle the UT750 through temperature stages
                                and to control temperature holding, a resistance-to-voltage conversion
                                circuit, and two power sup plies-a first power supply configured to supply
                                power to the set of heater-sensor dies 110 and a second power supply


                                           59
Claim   Claim Language                    Infringement Evidence
                                                 configured to supply voltage to the resistance-to-voltage conversion circuit.
                                                 In the specific example, the controller 165 comprises a resistance-to-voltage
                                                 conversion circuit because the UT750 PID controller requires voltage as an
                                                 input for PID control.”)
                                              U.S. Patent No. 9,499,896 at 11:63-12:4 “As shown in FIGS. lA and lB, the
                                                 system 100 can further comprise a controller 165, which functions to
                                                 automate and/or control heating parameters provided by the set of heater-
                                                 sensor dies 110. The controller 165 can further be configured to provide heat
                                                 parameter output commands to the heating element(s) 114, and/or configured to
                                                 receive communication of heating parameters (e.g., detected temperatures)
                                                 sensed at the sensing element(s) 115 of the system 100.”
1(n)    wherein the detector is           The accused system comprises a detector configured to identify one or more
        configured to identify one or     polynucleotides within the DNA manipulation zone.
        more polynucleotides within the
        DNA manipulation zone.            NeuMoDxTM Molecular Systems, NEUMODX,
                                          http://www.neumodx.com/product/neumodx-288/, last visited June 3, 2019 (Exhibit 13)
                                               “FEATURES AND BENEFITS… Fluorescence detection at five wavelengths
                                                  enabling multiplexed amplification reactions… Real-time detection of
                                                  products of amplification.”

                                          NeuMoDxTM Molecular Systems, NEUMODX,
                                          http://www.neumodx.com/product/neumodx-96/, last visited June 3, 2019 (Exhibit 14)
                                               “FEATURES AND BENEFITS… Fluorescence detection at five wavelengths
                                                  enabling multiplexed amplification reactions… Real-time detection of
                                                  products of amplification.”


                                          JFO_2018-10-25_8009-Rev-B_NeuMoDx-96-Spec-Sheet (Exhibit 21)




                                                           60
Claim   Claim Language   Infringement Evidence




                         NeuMoDx_288_Spec_Sheet_R2.pdf (Exhibit 22)




                         US10041062 (Exhibit 33)
                            Claim 1. A molecular diagnostic system configured to process a biological
                              sample within a cartridge and separate a nucleic acid volume from the biological
                              sample, the molecular diagnostic system comprising: a cartridge platform that
                              supports the cartridge and comprising a magnet receiving slot configured to be
                              aligned with the cartridge in a first operation mode; a nozzle of a liquid handling
                              subsystem; an optical subsystem; a cartridge heater; a magnet vertically
                              aligned with the magnet receiving slot; and an actuator coupled to the nozzle of
                              the liquid handling subsystem, the optical subsystem, and the cartridge heater,
                              the actuator configured to vertically displace the cartridge platform in the first
                              operation mode to a position wherein: the nozzle of the liquid handling system is
                              coupled to a fluid port of the cartridge, wherein the fluid port of the cartridge
                              receives fluids for processing the biological sample, the magnet passes through
                              the magnet receiving slot of the cartridge platform and interfaces with a first
                              portion of the cartridge, the optical subsystem interfaces with a second portion


                                           61
Claim   Claim Language   Infringement Evidence
                                of the cartridge, wherein the second portion of the cartridge receives a processed
                                derivative of the nucleic acid volume, and a third region of the cartridge is
                                compressed between the cartridge heater and the cartridge platform.
                             Claim 8. The system of claim 1, wherein the optical subsystem comprises at
                                least one unit including an excitation filter, an emission filter, a
                                photodetector aligned with the emission filter, and a dichroic mirror
                                configured to reflect light from the excitation filter toward the biological
                                sample, and to transmit emitted light from the biological sample, through
                                the emission filter, and toward the photodetector.

                         US9604213 (Exhibit 30)
                            Claim 1. A system for processing and detecting nucleic acids in cooperation
                              with a cartridge comprising a heating region defined at a first surface, and a
                              magnet housing region defined at a second surface in thermal communication
                              with the first surface, the system comprising: a capture plate configured to
                              facilitate combination of a set of magnetic beads with a biological sample, thus
                              producing a magnetic bead-sample; and a molecular diagnostic module,
                              configured to process the magnetic bead-sample from the capture plate and
                              separate nucleic acids from the set of magnetic beads, comprising: a cartridge
                              platform configured to receive the cartridge and comprising a magnet receiving
                              slot aligned with the second surface during operation, a heater configured to
                              transmit heat to the heating region at the first surface during operation, and a
                              magnet coupled to a magnet heating element that heats the magnet during
                              operation with the magnet proximal the second surface, the magnet configured
                              to pass through the magnet receiving slot into the magnet housing region during
                              operation, thereby facilitating separation of a nucleic acid volume from the
                              magnetic bead-sample and heating of the magnetic bead-sample in cooperation
                              with the heater.
                            Claim 11. The system of claim 1, wherein the molecular diagnostic module
                              further comprises an optical subsystem comprising a first unit and a second
                              unit, wherein each of the first unit and the second unit includes a set of
                              excitation filters, a set of emission filters, a set of photodetectors aligned


                                           62
Claim   Claim Language          Infringement Evidence
                                       with the set of emission filters, and a set of dichroic mirrors configured to
                                       reflect light from the set of excitation filters toward one of a set of nucleic
                                       acid-reagent mixtures at the cartridge, and to transmit emitted light from
                                       one of the set of nucleic acid-reagent mixtures, through at least one of the
                                       set of emission filters, and toward at least one of the set of photodetectors.
                                    Claim 12. The system of claim 11, wherein the molecular diagnostic module
                                       further includes a set of detection chamber heaters configured to heat a set of
                                       detection chambers through the second surface of the cartridge, and wherein the
                                       optical subsystem is configured to receive light, emitted from the set of
                                       nucleic acid-reagent mixtures at the set of detection chambers, from the
                                       first surface of the cartridge.


18(a)   A device, comprising:   To the extent the preamble is limiting, the accused instrument is a device.

                                NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/our-products/,
                                last visited June 5, 2019 (Exhibit 12)




                                                  63
Claim   Claim Language   Infringement Evidence




                         NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/, last visited
                         May 31, 2019 (Exhibit 10)
                             “The NeuMoDx™ Molecular Systems are a family of scalable platforms that
                               fully integrate the entire molecular diagnostic process from “sample to result.”

                         NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/our-solutions/,
                         last visited May 31, 2019 (Exhibit 11)
                              “NeuMoDx™ MOLECULAR SYSTEMS REVOLUTIONARY
                                  MOLECULAR DIAGNOSTIC SOLUTION Our patented, “sample to result”


                                           64
Claim   Claim Language   Infringement Evidence
                                platform offers market-leading ease of use, true continuous random-access and
                                rapid turnaround time while achieveing [sic] optimal operational and clinical
                                performance for our customers and their patients.”
                             “The NeuMoDx™ Molecular Systems are a family of scalable platforms
                                that fully integrate the entire molecular diagnostic process from “sample to
                                result”. The NeuMoDx™ 288 and the NeuMoDx™ 96 Molecular Systems
                                are fully automated, continuous random-access analyzers that utilize our
                                proprietary NeuDry™ reagent technology, which integrates magnetic
                                particle affinity capture and real time Polymerase Chain Reaction (PCR)
                                chemistry in a multi-sample microfluidic cartridge. This technology,
                                combined with a platform, uniquely incorporates robotics and microfluidics that
                                result in higher throughput, improved performance and increased efficiency by
                                eliminating the waste associated with technologies that required reconstitution
                                of lyophilized reagents.
                             “The NeuMoDx™ 96 Molecular System is designed for the automated
                                extraction and isolation of nucleic acids, as well as the automated
                                amplification and detection of target nucleic acid sequences by
                                fluorescence-based PCR. The NeuMoDx™ 96 Molecular System consists of
                                the instrument with touchscreen computer, accessories, and reagents and
                                consumables.”
                             “The NeuMoDx™ 288 Molecular System is designed for the automated
                                extraction and isolation of nucleic acids, as well as the automated
                                amplification and detection of target nucleic acid sequences by
                                fluorescence-based PCR. The NeuMoDx™ 288 Molecular System consists of
                                the instrument with touchscreen computer, accessories, and reagents and
                                consumables.”
                             “NeuMoDx™ Molecular Systems are versatile; in addition to IVD tests, our
                                system can also be used as an open system to process Laboratory Developed
                                Tests (LDTs) that have been created and validated by your lab.”

                         NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/dr-steven-
                         young-video-testimonial/, last visited May 31, 2019, hyperlink at


                                           65
Claim   Claim Language                   Infringement Evidence
                                         https://youtu.be/vukP6gbLBYE. (Exhibit 32)
                                              “There’s two systems that have been put into operation by NeuMoDx. One
                                                 is the 288. It’s a high-throughput instrument, versus the 96, which is a lower
                                                 throughput instrument. The advantage is that both systems use all of the same
                                                 chemistry and all of the same hardware. Its just a smaller footprint.”
18(b)   a microfluidic process module;   The accused device comprises a microfluidic process module

                                         NeuMoDx_Quant_HCV_CVS_2018.pdf (Exhibit 18)
                                             Describing “…microfluidic cartridges capable of performing independent
                                              sample processing and real-time PCR.”




                                         NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/, last visited
                                         May 31, 2019 (Exhibit 10)
                                             “NeuMoDx™ 288 and NeuMoDx™ 96 Molecular Systems are fully automated,
                                               continuous random-access analyzers that utilize our proprietary NeuDry™
                                               reagent technology, which integrates magnetic particle affinity capture and real
                                               time polymerase chain reaction (PCR) chemistry in a multi-sample microfluidic


                                                           66
Claim   Claim Language   Infringement Evidence
                                cartridge.”

                         NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/our-solutions/,
                         last visited May 24, 2019 (Exhibit 11)
                              “The NeuMoDx™ Molecular Systems are a family of scalable platforms that
                                  fully integrate the entire molecular diagnostic process from ‘sample to result’.
                                  The NeuMoDx™ 288 and the NeuMoDx™ 96 Molecular Systems are fully
                                  automated, continuous random-access analyzers that utilize our proprietary
                                  NeuDry™ reagent technology, which integrates magnetic particle affinity
                                  capture and real time Polymerase Chain Reaction (PCR) chemistry in a multi-
                                  sample microfluidic cartridge. This technology, combined with a platform,
                                  uniquely incorporates robotics and microfluidics that result in higher
                                  throughput, improved performance and increased efficiency by eliminating the
                                  waste associated with technologies that required reconstitution of lyophilized
                                  reagents.”

                         40600094_D-IFU-NeuMoDx-Cartridge-US-ONLY.pdf (Exhibit 19)
                             “NeuMoDx™ Cartridge INSTRUCTIONS FOR USE… Each NeuMoDx
                               Cartridge contains 12 independent microfluidic circuits that enable the
                               independent processing of up to 12 samples once housed appropriately in the
                               XPCR modules of the NeuMoDx System… The NeuMoDx Systems use a
                               combination of heat and proprietary extraction reagents to perform cell lysis,
                               nucleic acid extraction and inactivation/reduction of inhibitors from unprocessed
                               clinical specimens prior to presenting the extracted nucleic acid for detection by
                               Real-Time PCR.”

                         0600101_Rev-D-IFU-NeuMoDx-RELEASE-Solution-US-ONLY-FINAL-
                         25Oct2018.pdf (Exhibit 20)
                             “NeuMoDx™ RELEASE Solution INSTRUCTIONS FOR USE… The
                               NeuMoDx Systems mix the released nucleic acid with assay specific primers
                               and probe(s) and the dried Master Mix contained in a NeuMoDx test strip. The
                               System then dispenses the prepared RT-PCR-ready mixture into the NeuMoDx


                                           67
Claim   Claim Language   Infringement Evidence
                                Cartridge where Real-Time PCR occurs.”

                         K173725.pdf (Exhibit 23)
                             “510(k) SUBSTANTIAL EQUIVALENCE DETERMINATION DECISION
                               SUMMARY ASSAY AND INSTRUMENT COMBINATION TEMPLATE…
                               Test Principle… After reconstitution of the dried PCR reagents, the NeuMoDx
                               System dispenses the prepared PCR-ready mixture into one PCR chamber (per
                               specimen) of the NeuMoDx Cartridge. Amplification and detection of the
                               control and target DNA sequences occur in PCR chamber.”

                         NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
                         2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                         NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                         (Exhibit 16)
                             “This is the NeuMoDx microfluidic cartridge. Each microfluidic cartridge
                                contains 12 independent lanes which allows for processing of up to 12 samples
                                simultaneously.” Id. at 1:49-1:59




                                           68
Claim   Claim Language               Infringement Evidence


                                     US9604213 (Exhibit 30)
                                        Claim 1. A system for processing and detecting nucleic acids in cooperation
                                          with a cartridge comprising a heating region defined at a first surface, and a
                                          magnet housing region defined at a second surface in thermal communication
                                          with the first surface, the system comprising: a capture plate configured to
                                          facilitate combination of a set of magnetic beads with a biological sample, thus
                                          producing a magnetic bead-sample; and a molecular diagnostic module,
                                          configured to process the magnetic bead-sample from the capture plate and
                                          separate nucleic acids from the set of magnetic beads, comprising: a cartridge
                                          platform configured to receive the cartridge and comprising a magnet receiving
                                          slot aligned with the second surface during operation, a heater configured to
                                          transmit heat to the heating region at the first surface during operation, and a
                                          magnet coupled to a magnet heating element that heats the magnet during
                                          operation with the magnet proximal the second surface, the magnet configured
                                          to pass through the magnet receiving slot into the magnet housing region during
                                          operation, thereby facilitating separation of a nucleic acid volume from the
                                          magnetic bead-sample and heating of the magnetic bead-sample in cooperation
                                          with the heater.

18(c)   a computer-controlled heat   The accused device comprises a computer-controlled heat source.
        source; and
                                     NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/our-solutions/,
                                     last visited May 31, 2019 (Exhibit 11)
                                          “NeuMoDx™ MOLECULAR SYSTEMS REVOLUTIONARY
                                              MOLECULAR DIAGNOSTIC SOLUTION Our patented, “sample to result”
                                              platform offers market-leading ease of use, true continuous random-access and
                                              rapid turnaround time while achieveing [sic] optimal operational and clinical
                                              performance for our customers and their patients.”
                                          “The NeuMoDx™ Molecular Systems are a family of scalable platforms that
                                              fully integrate the entire molecular diagnostic process from “sample to result”.


                                                       69
Claim   Claim Language   Infringement Evidence
                                The NeuMoDx™ 288 and the NeuMoDx™ 96 Molecular Systems are fully
                                automated, continuous random-access analyzers that utilize our proprietary
                                NeuDry™ reagent technology, which integrates magnetic particle affinity
                                capture and real time Polymerase Chain Reaction (PCR) chemistry in a multi-
                                sample microfluidic cartridge. This technology, combined with a platform,
                                uniquely incorporates robotics and microfluidics that result in higher
                                throughput, improved performance and increased efficiency by eliminating the
                                waste associated with technologies that required reconstitution of lyophilized
                                reagents.
                             “The NeuMoDx™ 96 Molecular System is designed for the automated
                                extraction and isolation of nucleic acids, as well as the automated
                                amplification and detection of target nucleic acid sequences by
                                fluorescence-based PCR. The NeuMoDx™ 96 Molecular System consists of
                                the instrument with touchscreen computer, accessories, and reagents and
                                consumables.”
                             “The NeuMoDx™ 288 Molecular System is designed for the automated
                                extraction and isolation of nucleic acids, as well as the automated
                                amplification and detection of target nucleic acid sequences by
                                fluorescence-based PCR. The NeuMoDx™ 288 Molecular System consists of
                                the instrument with touchscreen computer, accessories, and reagents and
                                consumables.”

                         NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
                         2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                         NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                         (Exhibit 16)
                             “The NeuMoDx Molecular N96 and N288 are fully automated sample to
                                result molecular diagnostics platforms. They provide continuous random
                                access processing with initial results in one hour and operator walk away time of
                                up to eight hours.” Id. at 0:00-0:18

                         US9539576 (Exhibit 29)


                                           70
Claim   Claim Language   Infringement Evidence
                             Claim 1. A system for thermocycling biological samples within detection
                                chambers comprising: a set of heater-sensor dies, each heater-sensor die in the
                                set of heater-sensor dies comprising a heating surface configured to interface
                                with a detection chamber and an inferior surface, inferior to the heating surface,
                                including a connection point, wherein each of the set of heater-sensor dies
                                includes a heating element and a sensing element; an electronics substrate,
                                comprising a first substrate surface coupled to the inferior surface of each of the
                                set of heater-sensor dies, a set of apertures longitudinally spaced across the
                                electronics substrate and providing access through the electronics substrate to
                                the set of heater-sensor dies, and a second substrate surface inferior to the first
                                substrate surface, wherein the electronics substrate comprises a set of
                                substrate connection points at least at one of the first substrate surface, an
                                aperture surface defined within at least one of the set of apertures, and the
                                second substrate surface, and wherein the electronics substrate couples the
                                heating element and the sensing element of each of the set of heater-sensor
                                dies to a controller; a set of heat-sink supports coupled to at least one of 1) the
                                set of heater-sensor dies, through the set of apertures, and 2) the second
                                substrate surface of the electronics substrate and configured to dissipate heat
                                generated by the set of heater-sensor dies, wherein at least one of the set of heat-
                                sink supports includes an integrated cooling element, and wherein a base surface
                                of each of the set of heat-sink supports is coupled to an elastic element that
                                transmits a biasing force through the electronics substrate, thereby maintaining
                                thermal communication between the set of heater-sensor dies and a set of
                                detection chambers upon alignment of the set of heater-sensor dies with the set
                                of detection chambers; and a set of wire bonds, including a wire bond coupled
                                between the connection point of at least one of the set of heater-sensor dies and
                                one of the set of substrate connection points.

                         US9499896 (Exhibit 28)
                            Claim 1. A system for thermocycling biological samples within detection
                              chambers comprising: a set of heater-sensor dies, each heater-sensor die in the
                              set of heater-sensor dies comprising: an assembly including a first insulating


                                            71
Claim   Claim Language   Infringement Evidence
                                layer, a heating region comprising an adhesion material layer coupled to the first
                                insulating layer and a noble material layer coupled to the adhesion material
                                layer, and a second insulating layer coupled to the heating region and to the first
                                insulating layer through a pattern of voids in the heating region, wherein the
                                pattern of voids in the heating region defines a coarse pattern, comprising a
                                global morphology at a first scale and associated with a heating element of the
                                heating region, and a fine pattern, comprising a local morphology at a second
                                scale smaller than the first scale, integrated into the coarse pattern and
                                associated with a sensing element of the heating region; an electronics
                                substrate configured to couple heating elements and sensing elements of the
                                set of heater-sensor dies to a controller; and a set of elastic elements coupled
                                to a second substrate surface of the electronics substrate opposing a first
                                substrate surface of the electronics substrate interfacing with the assemblies of
                                the set of heater-sensor dies and configured to bias each of the set of heater-
                                sensor dies against a detection chamber in a configuration wherein the set of
                                heater-sensor dies is in thermal communication with a set of detection chambers.

                               U.S. Patent No. 9,499,896 at 2:21-32 (“As shown in FIGS. lA and lB, an
                                embodiment of a system 100 for thermocycling biological samples within
                                detection chambers comprises: a set of heater-sensor dies 110; an electronics
                                substrate 140 that couple the set of heater-sensor dies to a controller; a set
                                of heat sink supports 150 coupled to at least one of the electronics substrate and
                                the set of heater-sensor dies; and a set of elastic elements 160 coupled to the
                                electronics substrate and configured to bias each of the set of heater-sensor dies
                                against a detection 30 chamber. In some embodiments, the system 100 further
                                comprises a controller 165 and/or a cooling subsystem 170 configured to
                                actively cool the system 100.”)
                               U.S. Patent No. 9,499,896 at 9:11-19 (“As shown in FIGS. 1, 4A-4B, and 7A-
                                7C, the system 100 can further comprise an electronics substrate 140
                                configured to couple heating and sensing elements of the set of heater-
                                sensor dies to a controller 165, a set of heat-sink supports 150 configured to
                                facilitate heat dissipation within the system 100, a set of elastic elements 160


                                           72
Claim   Claim Language   Infringement Evidence
                                configured to bias the set of heater-sensor dies 110 against detection chambers
                                for sample processing, and can additionally comprise the controller 165 and/or a
                                cooling subsystem 170.”)
                             U.S. Patent No. 9,499,896 at 12:20-31 (“In a specific example, the controller
                                165 comprises a Yokogawa UT750 PID controller, an Arduino UNO R3
                                microcontroller configured to cycle the UT750 through temperature stages
                                and to control temperature holding, a resistance-to-voltage conversion
                                circuit, and two power sup plies-a first power supply configured to supply
                                power to the set of heater-sensor dies 110 and a second power supply
                                configured to supply voltage to the resistance-to-voltage conversion circuit.
                                In the specific example, the controller 165 comprises a resistance-to-voltage
                                conversion circuit because the UT750 PID controller requires voltage as an
                                input for PID control.”)
                             U.S. Patent No. 9,499,896 at 11:63-12:4 “As shown in FIGS. lA and lB, the
                                system 100 can further comprise a controller 165, which functions to
                                automate and/or control heating parameters provided by the set of heater-
                                sensor dies 110. The controller 165 can further be configured to provide heat
                                parameter output commands to the heating element(s) 114, and/or configured to
                                receive communication of heating parameters (e.g., detected temperatures)
                                sensed at the sensing element(s) 115 of the system 100.”
18(d)   a detector;      The accused device comprises a detector.

                         NeuMoDxTM Molecular Systems, NEUMODX,
                         http://www.neumodx.com/product/neumodx-288/, last visited June 3, 2019 (Exhibit 13)
                              “FEATURES AND BENEFITS… Fluorescence detection at five wavelengths
                                 enabling multiplexed amplification reactions… Real-time detection of
                                 products of amplification.”

                         NeuMoDxTM Molecular Systems, NEUMODX,
                         http://www.neumodx.com/product/neumodx-96/, last visited June 3, 2019 (Exhibit 14)
                              “FEATURES AND BENEFITS… Fluorescence detection at five wavelengths
                                 enabling multiplexed amplification reactions… Real-time detection of


                                           73
Claim   Claim Language   Infringement Evidence
                                products of amplification.”


                         JFO_2018-10-25_8009-Rev-B_NeuMoDx-96-Spec-Sheet (Exhibit 21)




                         NeuMoDx_288_Spec_Sheet_R2.pdf (Exhibit 22)




                         US10041062 (Exhibit 33)
                            Claim 1. A molecular diagnostic system configured to process a biological
                              sample within a cartridge and separate a nucleic acid volume from the biological
                              sample, the molecular diagnostic system comprising: a cartridge platform that
                              supports the cartridge and comprising a magnet receiving slot configured to be
                              aligned with the cartridge in a first operation mode; a nozzle of a liquid handling
                              subsystem; an optical subsystem; a cartridge heater; a magnet vertically
                              aligned with the magnet receiving slot; and an actuator coupled to the nozzle of
                              the liquid handling subsystem, the optical subsystem, and the cartridge heater,
                              the actuator configured to vertically displace the cartridge platform in the first
                              operation mode to a position wherein: the nozzle of the liquid handling system is


                                           74
Claim   Claim Language   Infringement Evidence
                                coupled to a fluid port of the cartridge, wherein the fluid port of the cartridge
                                receives fluids for processing the biological sample, the magnet passes through
                                the magnet receiving slot of the cartridge platform and interfaces with a first
                                portion of the cartridge, the optical subsystem interfaces with a second portion
                                of the cartridge, wherein the second portion of the cartridge receives a processed
                                derivative of the nucleic acid volume, and a third region of the cartridge is
                                compressed between the cartridge heater and the cartridge platform.
                             Claim 8. The system of claim 1, wherein the optical subsystem comprises at
                                least one unit including an excitation filter, an emission filter, a
                                photodetector aligned with the emission filter, and a dichroic mirror
                                configured to reflect light from the excitation filter toward the biological
                                sample, and to transmit emitted light from the biological sample, through
                                the emission filter, and toward the photodetector.

                         US9604213 (Exhibit 30)
                            Claim 1. A system for processing and detecting nucleic acids in cooperation
                              with a cartridge comprising a heating region defined at a first surface, and a
                              magnet housing region defined at a second surface in thermal communication
                              with the first surface, the system comprising: a capture plate configured to
                              facilitate combination of a set of magnetic beads with a biological sample, thus
                              producing a magnetic bead-sample; and a molecular diagnostic module,
                              configured to process the magnetic bead-sample from the capture plate and
                              separate nucleic acids from the set of magnetic beads, comprising: a cartridge
                              platform configured to receive the cartridge and comprising a magnet receiving
                              slot aligned with the second surface during operation, a heater configured to
                              transmit heat to the heating region at the first surface during operation, and a
                              magnet coupled to a magnet heating element that heats the magnet during
                              operation with the magnet proximal the second surface, the magnet configured
                              to pass through the magnet receiving slot into the magnet housing region during
                              operation, thereby facilitating separation of a nucleic acid volume from the
                              magnetic bead-sample and heating of the magnetic bead-sample in cooperation
                              with the heater.


                                           75
Claim   Claim Language                     Infringement Evidence
                                               Claim 11. The system of claim 1, wherein the molecular diagnostic module
                                                  further comprises an optical subsystem comprising a first unit and a second
                                                  unit, wherein each of the first unit and the second unit includes a set of
                                                  excitation filters, a set of emission filters, a set of photodetectors aligned
                                                  with the set of emission filters, and a set of dichroic mirrors configured to
                                                  reflect light from the set of excitation filters toward one of a set of nucleic
                                                  acid-reagent mixtures at the cartridge, and to transmit emitted light from
                                                  one of the set of nucleic acid-reagent mixtures, through at least one of the
                                                  set of emission filters, and toward at least one of the set of photodetectors.
                                               Claim 12. The system of claim 11, wherein the molecular diagnostic module
                                                  further includes a set of detection chamber heaters configured to heat a set of
                                                  detection chambers through the second surface of the cartridge, and wherein the
                                                  optical subsystem is configured to receive light, emitted from the set of
                                                  nucleic acid-reagent mixtures at the set of detection chambers, from the
                                                  first surface of the cartridge.

18(e)   wherein the microfluidic process   The accused device comprises a microfluidic process module comprising a zone
        module comprises: a zone           configured to receive a sample and perform amplification of the sample.
        configured to receive a sample
        and perform amplification of the   NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/our-solutions/,
        sample;                            last visited May 31, 2019 (Exhibit 11)
                                                “NeuMoDx™ MOLECULAR SYSTEMS REVOLUTIONARY MOLECULAR
                                                    DIAGNOSTIC SOLUTION Our patented, “sample to result” platform offers
                                                    market-leading ease of use, true continuous random-access and rapid
                                                    turnaround time while achieveing [sic] optimal operational and clinical
                                                    performance for our customers and their patients.”
                                                “The NeuMoDx™ Molecular Systems are a family of scalable platforms that
                                                    fully integrate the entire molecular diagnostic process from “sample to result”.
                                                    The NeuMoDx™ 288 and the NeuMoDx™ 96 Molecular Systems are fully
                                                    automated, continuous random-access analyzers that utilize our proprietary
                                                    NeuDry™ reagent technology, which integrates magnetic particle affinity
                                                    capture and real time Polymerase Chain Reaction (PCR) chemistry in a


                                                             76
Claim   Claim Language   Infringement Evidence
                                multi-sample microfluidic cartridge.”


                         NeuMoDx_Quant_HCV_CVS_2018.pdf (Exhibit 18)
                             Describing “…microfluidic cartridges capable of performing independent
                              sample processing and real-time PCR.”




                         40600094_D-IFU-NeuMoDx-Cartridge-US-ONLY.pdf (Exhibit 19)
                            “NeuMoDx™ Cartridge INSTRUCTIONS FOR USE… Each NeuMoDx
                              Cartridge contains 12 independent microfluidic circuits that enable the
                              independent processing of up to 12 samples once housed appropriately in
                              the XPCR modules of the NeuMoDx System… The NeuMoDx Systems use a
                              combination of heat and proprietary extraction reagents to perform cell lysis,
                              nucleic acid extraction and inactivation/reduction of inhibitors from unprocessed
                              clinical specimens prior to presenting the extracted nucleic acid for detection by
                              Real-Time PCR.”

                         NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,


                                          77
Claim   Claim Language   Infringement Evidence
                         2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                         NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                         (Exhibit 16)
                             “The NeuMoDx Molecular N96 and N288 are fully automated sample to
                                result molecular diagnostics platforms. They provide continuous random
                                access processing with initial results in one hour and operator walk away time of
                                up to eight hours.” Id. at 0:00-0:18
                             “This is the NeuMoDx microfluidic cartridge. Each microfluidic cartridge
                                contains 12 independent lanes which allows for processing of up to 12
                                samples simultaneously.” Id. at 1:49-1:59




                               “A series of microfluidic valves guides the PCR-ready solution through the
                                cartridge into three thin PCR chambers and the amplification process
                                begins. During a series of independent heat on-heat off sequences, an optical
                                scanner measures the level of fluorescence emitted, and converts it into the
                                qualitative or quantitative results which are displayed as amplification curves for
                                analysis by the laboratorian.” Id. at 3:58-4:26



                                           78
Claim   Claim Language   Infringement Evidence




                         US9403165 (Exhibit 27)
                            Claim 8. A cartridge for processing a sample, the cartridge comprising: a first
                              layer and an intermediate substrate coupled to the first layer and partially
                              separated from the first layer by a film layer, wherein the intermediate substrate
                              is configured to form a sealed waste chamber with a corrugated surface directly
                              opposing the first layer, wherein the corrugated surface defines a set of parallel
                              voids external to the waste chamber; and a first fluidic pathway, formed by at
                              least a portion of the first layer; and a second fluidic pathway in parallel
                              with the first fluidic pathway and formed by at least a portion of the second
                              fluidic pathway, wherein the first fluidic pathway and the second fluidic
                              pathway are each at least partially separated from the corrugated surface by an
                              elastomeric layer, and each fluidic pathway is configured to transfer waste fluid
                              of the sample into the waste chamber through a set of openings of the
                              intermediate substrate.
                            Claim 10. The cartridge of claim 8, wherein the first layer is a unitary
                              construction comprising a first sample port-reagent port pair including a first
                              sample port, a second sample port-reagent port pair including a second sample
                              port, a fluid port, a first detection chamber, and a second detection chamber,
                              wherein the first fluidic pathway is coupled to the first sample port-reagent
                              port pair and the first detection chamber, wherein the second fluidic
                              pathway is coupled to the second sample port-reagent port pair and the


                                           79
Claim   Claim Language   Infringement Evidence
                                second detection chamber, and wherein at least one of the first fluidic
                                pathway and the second fluidic pathway is coupled to the fluid port.
                             Claim 11. The cartridge of claim 10, further comprising 1) a heating region
                                defined as a recessed region of the first layer that is parallel to the set of voids of
                                the corrugated surface, and 2) a vent region, such that the first fluidic pathway
                                is configured to cross the heating region and to pass through the vent
                                region upstream of the first detection chamber, and the second fluidic
                                pathway is configured to cross the heating region and to pass through the
                                vent region upstream of the second detection chamber.

                         US9050594 (Exhibit 24)
                            Claim 1: A system for processing and detecting nucleic acids, comprising: a
                              capture plate comprising at least one well configured to facilitate a combination
                              of a set of magnetic beads with a biological sample, thus producing a magnetic
                              bead-sample; and a molecular diagnostic module, configured to process at
                              least one magnetic bead-sample obtained from the capture plate, and separate
                              nucleic acids from magnetic beads, wherein the molecular diagnostic module
                              comprises: a cartridge platform comprising a magnet receiving slot, an actuator
                              configured to displace the cartridge platform, a magnet, wherein an extended
                              configuration of the actuator allows the magnet to pass through the magnet
                              receiving slot to facilitate separation of the at least one nucleic acid volume, and
                              a cam card contacting a set of pins, wherein the extended configuration of the
                              actuator combined with movement of the cam card displaces a subset of the set
                              of pins through a set of slots of the cartridge platform, to define at least one
                              distinct pathway configured to receive at least one magnetic bead-sample.
                            Claim 13. The system of claim 1, wherein the molecular diagnostic module is
                              configured receive and align a microfluidic cartridge comprising a set of sample
                              port-reagent port pairs, a fluid port, a set of detection chambers, a waste
                              chamber, an elastomeric layer, and a set of fluidic pathways, wherein each
                              fluidic pathway of the set of fluidic pathways is coupled to a sample port-
                              reagent port pair, the fluid port, and a detection chamber, comprises a segment
                              configured to cross the magnet, and is configured to transfer a waste fluid to the


                                            80
Claim   Claim Language   Infringement Evidence
                                waste chamber, and to be occluded upon deformation of the elastomeric layer.
                             Claim 16. A system for processing and detecting nucleic acids, comprising: a
                                capture plate comprising at least one well containing a set of magnetic beads
                                configured to be combined with a biological sample to produce a magnetic
                                bead-sample; an assay strip comprising at least one well containing a molecular
                                diagnostic reagent configured to be combined with a nucleic acid volume to
                                produce a nucleic acid-reagent mixture; a molecular diagnostic module,
                                configured to process the magnetic bead-sample from the capture plate, separate
                                the nucleic acid volume from the magnetic bead-sample, and analyze the nucleic
                                acid-reagent mixture from the assay strip, wherein the molecular diagnostic
                                module comprises a cartridge platform including a set of parallel slots, a cam
                                card, and a set of pins contacting the cam card, wherein movement of the cam
                                card displaces a subset of the set of pins through a subset of the set of parallel
                                slots to define at least one pathway configured to receive the magnetic bead-
                                sample; and a liquid handling system configured to transfer the magnetic bead-
                                sample from the capture plate to the molecular diagnostic module, transfer the
                                nucleic acid volume from the molecular diagnostic module to the assay strip,
                                and transfer the nucleic acid-reagent mixture from the assay strip to the
                                molecular diagnostic module.
                             Claim 18. The system of claim 16, wherein the molecular diagnostic module
                                comprises an optical subsystem comprising at least one unit, wherein each unit
                                includes an excitation filter, an emission filter, a photodetector aligned with the
                                emission filter, and a dichroic mirror configured to reflect light from the
                                excitation filter toward the nucleic acid-reagent mixture, and to transmit light
                                from the nucleic acid reagent mixture, through the emission filter, and toward
                                the photodetector wherein each unit of the optical subsystem further comprises
                                an LED aligned with the excitation filter, wherein the LED provides multiple
                                wavelengths of light corresponding to at least one of the excitation filter, the
                                dichroic mirror, and the emission filter.
                             Claim 19. The system of claim 16, wherein the molecular diagnostic module
                                further comprises a heater and a detection chamber heater, wherein the
                                heater is configured to heat the magnetic bead-sample, and wherein the


                                            81
Claim   Claim Language   Infringement Evidence
                                detection chamber heater is configured to individually heat the nucleic
                                acid-reagent mixture, and wherein at least one of the heater and the detection
                                chamber heater is a Peltier heater.

                               U.S. Patent No. 9,050,594 at Abstract (“A system and method for processing
                                and detecting nucleic acids from a set of biological samples, comprising: a
                                capture plate and a capture plate module configured to facilitate binding of
                                nucleic acids within the set of biological samples to magnetic beads; a molecular
                                diagnostic module configured to receive nucleic acids bound to magnetic beads,
                                isolate nucleic acids, and analyze nucleic acids, comprising a cartridge
                                receiving module, a heating/cooling subsystem and a magnet configured to
                                facilitate isolation of nucleic acids, a valve actuation subsystem configured to
                                control fluid flow through a microfluidic cartridge for processing nucleic acids,
                                and an optical subsystem for analysis of nucleic acids; a fluid handling system
                                configured to deliver samples and reagents to components of the system to
                                facilitate molecular diagnostic protocols; and an assay strip configured to
                                combine nucleic acid samples with molecular diagnostic reagents for analysis of
                                nucleic acids.”)
                               U.S. Patent No. 9,050,594 at 9:4-21 (“The linear actuator 146 further functions
                                to move a nozzle 149 coupled to the liquid handling system 250, in order to
                                couple the liquid handling system 250 to a fluid port 222 of the microfluidic
                                cartridge 210… The vertical displacement also allows the microfluidic cartridge
                                210 to receive a magnet 160, which provides a magnetic field to facilitate a
                                subset of a molecular diagnostic protocol, and detection chamber heaters 157,
                                which allows amplification of nucleic acids for molecular diagnostic
                                protocols requiring heating and cooling of the nucleic acid (e.g. PCR).”)
                               U.S. Patent No. 9,050,594 at 10:49-65 (“The cartridge heater 153 functions to
                                transfer heat to a heating region 224 of a microfluidic cartridge 210, for
                                inducing a pH shift to release bound nucleic acids from magnetic beads within
                                the heating region 224… The preferred variation allows independent control
                                of 12 independent channels, corresponding to 12 different pathways for
                                sample processing.”)


                                           82
Claim   Claim Language                    Infringement Evidence
                                              U.S. Patent No. 9,050,594 at 11:56-58 (“The set of detection chamber heaters
                                                 157 functions to individually heat detection chambers of a set of detection
                                                 chambers 213 within a microfluidic cartridge 210.”)
                                              U.S. Patent No. 9,050,594 at 29:44-47 (“In embodiments wherein multiple
                                                 heaters are provided, each heater is preferably independent to allow
                                                 independent control of heating time and temperature for each sample.”)


18(f)   [the microfluidic process         The accused device comprises a microfluidic process module comprising a first valve
        module comprises] a first valve   upstream of the zone.
        upstream of the zone;
                                          NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
                                          2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                                          NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                                          (Exhibit 16)
                                              “A series of microfluidic valves guides the PCR-ready solution through the
                                                 cartridge into three thin PCR chambers and the amplification process
                                                 begins.” Id. at 3:58-4:08




                                                            83
Claim   Claim Language   Infringement Evidence




                         US9738887 (Exhibit 31)
                            Claim 12. A cartridge, configured to facilitate processing and detecting of a
                              nucleic acid, comprising: a first layer comprising a sample port and a detection
                              chamber; an elastomeric layer; an intermediate substrate including a set of valve


                                           84
Claim   Claim Language   Infringement Evidence
                                guides, wherein the intermediate substrate defines a chamber with a corrugated
                                surface directly opposing the first layer, wherein the corrugated surface defines
                                a set of voids external to the chamber and accessible from a direction
                                perpendicular to a broad surface of the first layer, and wherein at least a portion
                                of the corrugated surface defines the set of valve guides with a set of openings
                                that provide access to the elastomeric layer; and a fluidic pathway, formed by at
                                least a portion of the first layer and a portion of the elastomeric layer, wherein
                                the fluidic pathway is fluidically coupled to the sample port and the detection
                                chamber and comprises a first and second branch extending downstream from a
                                junction, and is configured to be occluded at a set of occlusion positions upon
                                manipulation of the elastomeric layer through the set of valve guides, wherein a
                                first occlusion position of the set of occlusion positions is positioned along the
                                fluidic pathway downstream of the junction and upstream of the first branch and
                                a second occlusion position of the set of occlusion positions is positioned along
                                the fluidic pathway downstream of the junction and upstream of the second
                                branch, wherein the set of occlusion positions comprises a normally open
                                position and a normally closed position, wherein the normally open position
                                comprises a first surface of the fluidic pathway at the first layer and a second
                                surface of the fluidic pathway at the elastomeric layer, wherein a void defined
                                between the first surface and the second surface is configured to transition to a
                                closed state upon occlusion by an occluding object applied to the elastomeric
                                layer during operation; wherein the normally closed position is defined by a
                                region of the fluidic pathway, at the first layer that extends toward and abuts the
                                elastomeric layer in preventing fluid bypass at the region; wherein a first
                                truncated pathway, including the normally open position and the first branch and
                                excluding the second branch, is defined upon manipulation of the fluidic
                                pathway at the first and second occlusion positions, and wherein a second
                                truncated pathway, including the normally closed position and the second
                                branch and excluding the first branch, to the detection chamber is defined
                                upon manipulation of the fluidic pathway at the first and second occlusion
                                positions.
                             U.S. Patent No. 9,738,887 at 17:27-49 (“Thereafter in the first embodiment, as


                                           85
Claim   Claim Language   Infringement Evidence
                                shown in FIG. 11, the occlusions at the first and third occlusion positions 142,
                                144 may be reversed, defining a seventh truncated pathway, and the entire
                                released nucleic acid sample (e.g. -20 microliters) may be aspirated out of the
                                microfluidic cartridge through the reagent port 115. This released nucleic acid
                                sample is then used to reconstitute a molecular diagnostic reagent stored off of
                                the microfluidic cartridge 100. During the reconstitution, the occlusion at the
                                sixth occlusion position 147 may be reversed, and the fluidic pathway 165 may
                                be occluded at the first occlusion position 142 to form an eighth truncated
                                pathway, as shown in FIG. 1J. Once reconstitution of the molecular diagnostic
                                reagent with the released nucleic acid sample is complete and well mixed, the
                                reconstituted mixture may then be dispensed through the reagent port 115,
                                through the eighth truncated pathway, and to the detection chamber 117, by
                                using a fluid handling system to push the seventh occlusion position [148]
                                (normally closed) open. The detection chamber 117 is completely filled with
                                the mixed reagent-nucleic acid sample, after which the fluidic pathway 165
                                is occluded at the third, sixth, seventh and eighth occlusion positions 144,
                                147, 148, 149, defining ninth truncated pathway, as shown in FIG. 1K.
                                Other pathways of the set of fluidic pathways 165 may be similarly configured
                                to receive a reagent-nucleic acid mixture. An external molecular diagnostic
                                system and/or module may then perform additional processes, such as
                                thermocycling and detection, on the volume of fluid within the detection
                                chamber 117.”)
                             U.S. Patent No. 9,738,887 at Figs. 1J and 1K:




                                           86
Claim   Claim Language                  Infringement Evidence




                                              U.S. Patent No. 9,738,887 at 16:4-25 (“In the first embodiment, the set of
                                               occlusion positions 141 also comprises a sixth occlusion position 147 located
                                               along the vent segment 177 upstream of the vent region 190, a seventh
                                               occlusion position 148 located along the segment running to the detection
                                               chamber 163, and an eighth occlusion position 149 located along the segment
                                               running away from the detection chamber 164. In the first embodiment, the first,
                                               second, third, fifth, and sixth occlusion positions 142, 143, 144, 146, 147 are
                                               normally open positions 42 and the fourth, seventh, and eighth occlusions
                                               positions 145, 148, 149 are normally closed positions 43, as shown in FIG.
                                               1C.”)

18(g)   [the microfluidic process       The accused device comprises a microfluidic process module comprising a second
        module comprises] a second      valve downstream of the zone.
        valve downstream of the zone;
        and



                                                          87
Claim   Claim Language   Infringement Evidence
                         NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
                         2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                         NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                         (Exhibit 16)
                             “A series of microfluidic valves guides the PCR-ready solution through the
                                cartridge into three thin PCR chambers and the amplification process
                                begins.” Id. at 3:58-4:08




                                         88
Claim   Claim Language   Infringement Evidence

                         US9738887 (Exhibit 31)
                            Claim 12. A cartridge, configured to facilitate processing and detecting of a
                              nucleic acid, comprising: a first layer comprising a sample port and a detection
                              chamber; an elastomeric layer; an intermediate substrate including a set of valve
                              guides, wherein the intermediate substrate defines a chamber with a corrugated
                              surface directly opposing the first layer, wherein the corrugated surface defines
                              a set of voids external to the chamber and accessible from a direction
                              perpendicular to a broad surface of the first layer, and wherein at least a portion
                              of the corrugated surface defines the set of valve guides with a set of openings
                              that provide access to the elastomeric layer; and a fluidic pathway, formed by at
                              least a portion of the first layer and a portion of the elastomeric layer, wherein
                              the fluidic pathway is fluidically coupled to the sample port and the detection
                              chamber and comprises a first and second branch extending downstream from a
                              junction, and is configured to be occluded at a set of occlusion positions upon
                              manipulation of the elastomeric layer through the set of valve guides, wherein a
                              first occlusion position of the set of occlusion positions is positioned along the
                              fluidic pathway downstream of the junction and upstream of the first branch and
                              a second occlusion position of the set of occlusion positions is positioned along
                              the fluidic pathway downstream of the junction and upstream of the second
                              branch, wherein the set of occlusion positions comprises a normally open
                              position and a normally closed position, wherein the normally open position
                              comprises a first surface of the fluidic pathway at the first layer and a second
                              surface of the fluidic pathway at the elastomeric layer, wherein a void defined
                              between the first surface and the second surface is configured to transition to a
                              closed state upon occlusion by an occluding object applied to the elastomeric
                              layer during operation; wherein the normally closed position is defined by a
                              region of the fluidic pathway, at the first layer that extends toward and abuts the
                              elastomeric layer in preventing fluid bypass at the region; wherein a first
                              truncated pathway, including the normally open position and the first branch and
                              excluding the second branch, is defined upon manipulation of the fluidic
                              pathway at the first and second occlusion positions, and wherein a second


                                           89
Claim   Claim Language   Infringement Evidence
                                truncated pathway, including the normally closed position and the second
                                branch and excluding the first branch, to the detection chamber is defined
                                upon manipulation of the fluidic pathway at the first and second occlusion
                                positions.

                               U.S. Patent No. 9,738,887 at 17:27-49 (“Thereafter in the first embodiment, as
                                shown in FIG. 11, the occlusions at the first and third occlusion positions 142,
                                144 may be reversed, defining a seventh truncated pathway, and the entire
                                released nucleic acid sample (e.g. -20 microliters) may be aspirated out of the
                                microfluidic cartridge through the reagent port 115. This released nucleic acid
                                sample is then used to reconstitute a molecular diagnostic reagent stored off of
                                the microfluidic cartridge 100. During the reconstitution, the occlusion at the
                                sixth occlusion position 147 may be reversed, and the fluidic pathway 165 may
                                be occluded at the first occlusion position 142 to form an eighth truncated
                                pathway, as shown in FIG. 1J. Once reconstitution of the molecular diagnostic
                                reagent with the released nucleic acid sample is complete and well mixed, the
                                reconstituted mixture may then be dispensed through the reagent port 115,
                                through the eighth truncated pathway, and to the detection chamber 117, by
                                using a fluid handling system to push the seventh occlusion position [148]
                                (normally closed) open. The detection chamber 117 is completely filled with
                                the mixed reagent-nucleic acid sample, after which the fluidic pathway 165
                                is occluded at the third, sixth, seventh and eighth occlusion positions 144,
                                147, 148, 149, defining ninth truncated pathway, as shown in FIG. 1K.
                                Other pathways of the set of fluidic pathways 165 may be similarly configured
                                to receive a reagent-nucleic acid mixture. An external molecular diagnostic
                                system and/or module may then perform additional processes, such as
                                thermocycling and detection, on the volume of fluid within the detection
                                chamber 117.”)
                               U.S. Patent No. 9,738,887 at Figs. 1J and 1K:




                                           90
Claim   Claim Language                      Infringement Evidence




                                                  U.S. Patent No. 9,738,887 at 16:4-25 (“In the first embodiment, the set of
                                                   occlusion positions 141 also comprises a sixth occlusion position 147 located
                                                   along the vent segment 177 upstream of the vent region 190, a seventh occlusion
                                                   position 148 located along the segment running to the detection chamber 163,
                                                   and an eighth occlusion position 149 located along the segment running
                                                   away from the detection chamber 164. In the first embodiment, the first,
                                                   second, third, fifth, and sixth occlusion positions 142, 143, 144, 146, 147 are
                                                   normally open positions 42 and the fourth, seventh, and eighth occlusions
                                                   positions 145, 148, 149 are normally closed positions 43, as shown in FIG.
                                                   1C.”)

18(h)   [the microfluidic process           The accused device comprises a microfluidic process module comprising a vent
        module comprises] a vent            separated from the first valve by the second valve.
        separated from the first valve by
        the second valve;                   NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,



                                                             91
Claim   Claim Language   Infringement Evidence
                         2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                         NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                         (Exhibit 16)




                            On information and belief, the accused cartridge comprises a vent disposed within
                            the DNA manipulation module and separated from the upstream channel by the first
                            and second valves.
                             Id. at 2:10




                                          92
Claim   Claim Language   Infringement Evidence




                         US9101930 (Exhibit 25)
                            Claim 10. A cartridge, configured to facilitate processing and detecting of
                              nucleic acids, comprising: a first layer and an intermediate substrate, coupled to
                              the first layer, wherein the intermediate substrate defines a waste chamber with a
                              corrugated surface directly opposing the first layer, wherein the corrugated
                              surface defines a set of parallel voids spanning a majority of a width of the
                              intermediate substrate and external to the waste chamber, wherein the set of
                              voids is accessible from a direction perpendicular to a broad surface of the first
                              layer; a first fluidic pathway, formed by at least a portion of the first layer; and a
                              second fluidic pathway in parallel with the first fluidic pathway, formed by at
                              least a portion of the first layer, wherein the first fluidic pathway and the second
                              fluidic pathway are each superior to the intermediate substrate, are each at least
                              partially separated from the corrugated surface of the intermediate substrate by
                              an elastomeric layer and are each configured to transfer waste to the waste
                              chamber through a set of openings of the intermediate substrate.
                            Claim 11. The cartridge of claim 10, wherein the first layer is a unitary


                                            93
Claim   Claim Language   Infringement Evidence
                                construction comprising a first sample port-reagent port pair including a first
                                sample port, a second sample port-reagent port pair including a second sample
                                port, a fluid port, a first detection chamber, and a second detection chamber,
                                wherein the first fluidic pathway is coupled to the first sample port-reagent port
                                pair and the first detection chamber, wherein the second fluidic pathway is
                                coupled to the second sample port-reagent port pair and the second detection
                                chamber, wherein the first fluidic pathway is substantially identical to the
                                second fluidic pathway, and wherein at least one of the first fluidic pathway and
                                the second fluidic pathway is coupled to the fluid port.
                             Claim 13. The cartridge of claim 11, further comprising a heating region as a
                                recessed region of the first layer that is parallel to the set of parallel voids of the
                                corrugated surface, and a vent region, such that the first fluidic pathway is
                                configured to cross the heating region and to pass through the vent region
                                upstream of the first detection chamber, and the second fluidic pathway is
                                configured to cross the heating region and to pass through the vent region
                                upstream of the second detection chamber.
                             Claim 15. The cartridge of claim 13, wherein at least of the first fluidic pathway
                                and the second fluidic pathway is coupled to an end vent configured to provide
                                fine metering of fluid flow.

                         US9738887 (Exhibit 31)
                            Claim 1. A cartridge, configured to facilitate processing and detecting of a
                              nucleic acid, comprising: a first layer, defining a sample port, a reagent port, a
                              fluid port, and a detection chamber; an elastomeric layer; an intermediate
                              substrate coupled to the first layer, such that the elastomeric layer is situated
                              between the intermediate substrate and the first layer, wherein the intermediate
                              substrate defines a chamber with a corrugated surface directly opposing the first
                              layer, wherein the corrugated surface defines a set of voids external to the
                              chamber and accessible from a direction perpendicular to a broad surface of the
                              first layer, and wherein at least a portion of the corrugated surface includes a set
                              of openings that provide access to the elastomeric layer; and a fluidic pathway,
                              wherein the fluidic pathway is fluidically coupled to the sample port, the reagent


                                            94
Claim   Claim Language   Infringement Evidence
                                port, the fluid port, and the detection chamber.
                             Claim 10. The cartridge of claim 1, wherein a terminal portion of the fluidic
                                pathway is coupled to an end vent, configured to provide fine metering of fluid
                                flow.

                               U.S. Patent No. 9,738,887 at 17:27-49 (“Thereafter in the first embodiment, as
                                shown in FIG. 11, the occlusions at the first and third occlusion positions 142,
                                144 may be reversed, defining a seventh truncated pathway, and the entire
                                released nucleic acid sample (e.g. -20 microliters) may be aspirated out of the
                                microfluidic cartridge through the reagent port 115. This released nucleic acid
                                sample is then used to reconstitute a molecular diagnostic reagent stored off of
                                the microfluidic cartridge 100. During the reconstitution, the occlusion at the
                                sixth occlusion position 147 may be reversed, and the fluidic pathway 165 may
                                be occluded at the first occlusion position 142 to form an eighth truncated
                                pathway, as shown in FIG. 1J. Once reconstitution of the molecular diagnostic
                                reagent with the released nucleic acid sample is complete and well mixed, the
                                reconstituted mixture may then be dispensed through the reagent port 115,
                                through the eighth truncated pathway, and to the detection chamber 117, by
                                using a fluid handling system to push the seventh occlusion position [148]
                                (normally closed) open. The detection chamber 117 is completely filled with
                                the mixed reagent-nucleic acid sample, after which the fluidic pathway 165
                                is occluded at the third, sixth, seventh and eighth occlusion positions 144,
                                147, 148, 149, defining ninth truncated pathway, as shown in FIG. 1K.
                                Other pathways of the set of fluidic pathways 165 may be similarly configured
                                to receive a reagent-nucleic acid mixture. An external molecular diagnostic
                                system and/or module may then perform additional processes, such as
                                thermocycling and detection, on the volume of fluid within the detection
                                chamber 117.”)
                               U.S. Patent No. 9,738,887 at Figs. 1J and 1K:




                                           95
Claim   Claim Language                      Infringement Evidence




                                                   U.S. Patent No. 8,738,887 at 15:4-6 (“A fluidic pathway 165 may also further
                                                    comprise an end vent 199, which functions to prevent any fluid from escaping
                                                    the microfluidic channel.”)
18(i)   a controller programmed to          The accused device comprises a controller programmed to close the first and second
        close the first and second valves   valves to prevent gas and liquid from flowing into or out of the zone when amplification
        to prevent gas and liquid from      of the sample occurs in the zone
        flowing into or out of the zone
        when amplification of the           NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/our-solutions/,
        sample occurs in the zone,          last visited May 31, 2019 (Exhibit 11)
                                                 “NeuMoDx™ MOLECULAR SYSTEMS REVOLUTIONARY
                                                     MOLECULAR DIAGNOSTIC SOLUTION Our patented, “sample to result”
                                                     platform offers market-leading ease of use, true continuous random-access
                                                     and rapid turnaround time while achieveing [sic] optimal operational and
                                                     clinical performance for our customers and their patients.”
                                                 “The NeuMoDx™ Molecular Systems are a family of scalable platforms that


                                                              96
Claim   Claim Language   Infringement Evidence
                                fully integrate the entire molecular diagnostic process from “sample to result”.
                                The NeuMoDx™ 288 and the NeuMoDx™ 96 Molecular Systems are fully
                                automated, continuous random-access analyzers that utilize our proprietary
                                NeuDry™ reagent technology, which integrates magnetic particle affinity
                                capture and real time Polymerase Chain Reaction (PCR) chemistry in a multi-
                                sample microfluidic cartridge. This technology, combined with a platform,
                                uniquely incorporates robotics and microfluidics that result in higher
                                throughput, improved performance and increased efficiency by eliminating the
                                waste associated with technologies that required reconstitution of lyophilized
                                reagents.
                             “The NeuMoDx™ 96 Molecular System is designed for the automated
                                extraction and isolation of nucleic acids, as well as the automated
                                amplification and detection of target nucleic acid sequences by
                                fluorescence-based PCR. The NeuMoDx™ 96 Molecular System consists of
                                the instrument with touchscreen computer, accessories, and reagents and
                                consumables.”
                             “The NeuMoDx™ 288 Molecular System is designed for the automated
                                extraction and isolation of nucleic acids, as well as the automated
                                amplification and detection of target nucleic acid sequences by
                                fluorescence-based PCR. The NeuMoDx™ 288 Molecular System consists of
                                the instrument with touchscreen computer, accessories, and reagents and
                                consumables.”
                             “The NeuMoDx™ 96 Molecular System consists of the instrument with
                                touchscreen computer, accessories, and reagents and consumables.”
                             “The NeuMoDx™ 288 Molecular System consists of the instrument with
                                touchscreen computer, accessories, and reagents and consumables.”


                         NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
                         2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                         NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                         (Exhibit 16)


                                           97
Claim   Claim Language   Infringement Evidence
                             “The NeuMoDx Molecular N96 and N288 are fully automated sample to
                                result molecular diagnostics platforms. They provide continuous random
                                access processing with initial results in one hour and operator walk away time of
                                up to eight hours.” Id. at 0:00-0:18

                         US9339812 (Exhibit 26)
                            Claim 29. A method for processing and detecting nucleic acids within a
                              cartridge having a fluidic pathway including a set of occlusion positions
                              defined by an elastomeric layer of the cartridge, the method comprising:
                              aligning the cartridge at a cartridge platform of a molecular diagnostic module,
                              the cartridge platform having a set of slots, and the molecular diagnostic module
                              having a cam module contacting a set of pins aligned with the set of slots and an
                              actuator that provides relative displacement between the cartridge platform and
                              the set of pins; moving the cam module by transitioning the actuator into an
                              extended configuration, thereby displacing a first subset of the set of pins
                              through the set of slots of the cartridge platform, and thereby manipulating the
                              elastomeric layer to occlude the fluidic pathway at a first subset of the set of
                              occlusion positions, thus defining a first truncated fluidic pathway passing
                              through a magnetic field for controlling a flow through the fluidic pathway;
                              capturing a sample of nucleic acids bound to magnetic beads within the first
                              truncated fluidic pathway, by the magnetic field; and moving the cam module,
                              thereby displacing a second subset of the set of pins through the set of slots of
                              the cartridge platform, and thereby manipulating the elastomeric layer to
                              occlude the fluidic pathway, through the elastomeric layer, at a second subset of
                              the set of occlusion positions, thus defining a second truncated fluidic pathway
                              containing the sample of nucleic acids bound to magnetic beads.
                            Claim 30. The method of claim 29, further comprising: delivering a wash
                              solution into the second truncated fluidic pathway through a fluid port to
                              facilitate production of a volume of nucleic acids delivering the volume of
                              nucleic acids through a reagent port coupled to the fluidic pathway; receiving
                              the volume of nucleic acids combined with a volume of molecular diagnostic
                              reagents to produce a nucleic acid-reagent sample; occluding the fluidic


                                           98
Claim   Claim Language   Infringement Evidence
                                pathway at a third subset of the set of occlusion positions, thus defining a third
                                truncated fluidic pathway coupled to a detection chamber; and delivering
                                the nucleic acid-reagent sample, through the third truncated fluidic
                                pathway, to the detection chamber.

                               U.S. Patent No. 9,339,812 at Abstract (“A system and method for processing
                                and detecting nucleic acids from a set of biological samples, comprising: a
                                capture plate and a capture plate module configured to facilitate binding of
                                nucleic acids within the set of biological samples to magnetic beads; a molecular
                                diagnostic module configured to receive nucleic acids bound to magnetic beads,
                                isolate nucleic acids, and analyze nucleic acids, comprising a cartridge receiving
                                module, a heating/cooling subsystem and a magnet configured to facilitate
                                isolation of nucleic acids, a valve actuation subsystem configured to control
                                fluid flow through a microfluidic cartridge for processing nucleic acids, and an
                                optical subsystem for analysis of nucleic acids; a fluid handling system
                                configured to deliver samples and reagents to components of the system to
                                facilitate molecular diagnostic protocols; and an assay strip configured to
                                combine nucleic acid samples with molecular diagnostic reagents for analysis of
                                nucleic acids.”)
                               U.S. Patent No. 9,339,812 at 3:41-46 (“The detection chamber heaters 157,
                                optical subsystem 180 and valve actuation subsystem 170 of the molecular
                                diagnostic module 130 then facilitate analysis of the set of nucleic acid-
                                reagent mixtures by a processor configured to display information on a
                                user interface.”)
                               U.S. Patent No. 9,339,812 at 26:25-32 (“In a variation wherein the controller
                                272 is coupled to the molecular diagnostic module 130, the controller 272
                                preferably functions to automate reception of a microfluidic cartridge,
                                heating of biological samples within the molecular diagnostic module 130 and
                                the detection chambers 213, occlusion of fluidic pathways 220 by the valve
                                actuation subsystem 170, and analysis of a set of nucleic acid-reagent mixtures
                                by the optical subsystem 180.”)
                               U.S. Patent No. 9,339,812 at 33:3-39 (“Embodiments of the method 400 and


                                           99
Claim   Claim Language   Infringement Evidence
                                variations thereof can be embodied and/or implemented at least in part by
                                a machine configured to receive a computer-readable medium storing
                                computer-readable instructions. The instructions are preferably executed
                                by computer-executable components preferably integrated with the system
                                100 and one or more portions of the processor 273 and/or the controller
                                272. The computer-readable medium can be stored on any suitable computer-
                                readable media such as RAMs, ROMs, flash memory, EEPROMs, optical
                                devices (CD or DVD), hard drives, floppy drives, or any suitable device. The
                                computer-executable component is preferably a general or application specific
                                processor, but any suitable dedicated hardware or hardware/firmware
                                combination device can alternatively or additionally execute the instructions.
                                The FIGURES illustrate the architecture, functionality and operation of possible
                                implementations of systems, methods and computer program products according
                                to preferred embodiments, example configurations, and variations thereof. In
                                this regard, each block in the flowchart or block diagrams may represent a
                                module, segment, or portion of code, which comprises one or more executable
                                instructions for implementing the specified logical function(s). It should also be
                                noted that, in some alternative implementations, the functions noted in the block
                                can occur out of the order noted in the FIGURES. For example, two blocks
                                shown in succession may, in fact, be executed substantially concurrently, or the
                                blocks may sometimes be executed in the reverse order, depending upon the
                                functionality involved. It will also be noted that each block of the block
                                diagrams and/or flowchart illustration, and combinations of blocks in the block
                                diagrams and/or flowchart illustration, can be implemented by special purpose
                                hardware-based systems that perform the specified functions or acts, or
                                combinations of special purpose hardware and computer instructions.”)

                         US9738887 (Exhibit 31)
                            Claim 12. A cartridge, configured to facilitate processing and detecting of a
                              nucleic acid, comprising: a first layer comprising a sample port and a detection
                              chamber; an elastomeric layer; an intermediate substrate including a set of valve
                              guides, wherein the intermediate substrate defines a chamber with a corrugated


                                           100
Claim   Claim Language   Infringement Evidence
                                surface directly opposing the first layer, wherein the corrugated surface defines
                                a set of voids external to the chamber and accessible from a direction
                                perpendicular to a broad surface of the first layer, and wherein at least a portion
                                of the corrugated surface defines the set of valve guides with a set of openings
                                that provide access to the elastomeric layer; and a fluidic pathway, formed by at
                                least a portion of the first layer and a portion of the elastomeric layer, wherein
                                the fluidic pathway is fluidically coupled to the sample port and the detection
                                chamber and comprises a first and second branch extending downstream from a
                                junction, and is configured to be occluded at a set of occlusion positions upon
                                manipulation of the elastomeric layer through the set of valve guides, wherein a
                                first occlusion position of the set of occlusion positions is positioned along the
                                fluidic pathway downstream of the junction and upstream of the first branch and
                                a second occlusion position of the set of occlusion positions is positioned along
                                the fluidic pathway downstream of the junction and upstream of the second
                                branch, wherein the set of occlusion positions comprises a normally open
                                position and a normally closed position, wherein the normally open position
                                comprises a first surface of the fluidic pathway at the first layer and a second
                                surface of the fluidic pathway at the elastomeric layer, wherein a void defined
                                between the first surface and the second surface is configured to transition to a
                                closed state upon occlusion by an occluding object applied to the elastomeric
                                layer during operation; wherein the normally closed position is defined by a
                                region of the fluidic pathway, at the first layer that extends toward and abuts the
                                elastomeric layer in preventing fluid bypass at the region; wherein a first
                                truncated pathway, including the normally open position and the first branch and
                                excluding the second branch, is defined upon manipulation of the fluidic
                                pathway at the first and second occlusion positions, and wherein a second
                                truncated pathway, including the normally closed position and the second
                                branch and excluding the first branch, to the detection chamber is defined
                                upon manipulation of the fluidic pathway at the first and second occlusion
                                positions.
                             US Patent No. 9,738,887 at 12:11-19 (“When not in operation, however, the
                                normally closed position 43 is configured to prevent leakage and/or fluid


                                           101
Claim   Claim Language   Infringement Evidence
                                bypass. The normally closed position may also be held closed by an
                                occluding object, to prevent leakage even under pressure provided by a
                                fluid delivery system, or under pressure experienced during a high
                                temperature step (e.g., thermocycling) to prevent evaporation of a sample
                                undergoing thermocycling.”)
                             US Patent No. 9,738,887 at 17:27-49 (“Thereafter in the first embodiment, as
                                shown in FIG. 11, the occlusions at the first and third occlusion positions 142,
                                144 may be reversed, defining a seventh truncated pathway, and the entire
                                released nucleic acid sample (e.g. -20 microliters) may be aspirated out of the
                                microfluidic cartridge through the reagent port 115. This released nucleic acid
                                sample is then used to reconstitute a molecular diagnostic reagent stored off of
                                the microfluidic cartridge 100. During the reconstitution, the occlusion at the
                                sixth occlusion position 147 may be reversed, and the fluidic pathway 165 may
                                be occluded at the first occlusion position 142 to form an eighth truncated
                                pathway, as shown in FIG. 1J. Once reconstitution of the molecular diagnostic
                                reagent with the released nucleic acid sample is complete and well mixed, the
                                reconstituted mixture may then be dispensed through the reagent port 115,
                                through the eighth truncated pathway, and to the detection chamber 117, by
                                using a fluid handling system to push the seventh occlusion position [148]
                                (normally closed) open. The detection chamber 117 is completely filled with
                                the mixed reagent-nucleic acid sample, after which the fluidic pathway 165
                                is occluded at the third, sixth, seventh and eighth occlusion positions 144,
                                147, 148, 149, defining ninth truncated pathway, as shown in FIG. 1K.
                                Other pathways of the set of fluidic pathways 165 may be similarly configured
                                to receive a reagent-nucleic acid mixture. An external molecular diagnostic
                                system and/or module may then perform additional processes, such as
                                thermocycling and detection, on the volume of fluid within the detection
                                chamber 117.”)
                             US Patent No. 9,738,887 at Figs. 1J and 1K:




                                          102
Claim   Claim Language                    Infringement Evidence




                                                US Patent No. 9,738,887 at 16:4-25 (“In the first embodiment, the set of
                                                 occlusion positions 141 also comprises a sixth occlusion position 147 located
                                                 along the vent segment 177 upstream of the vent region 190, a seventh
                                                 occlusion position 148 located along the segment running to the detection
                                                 chamber 163, and an eighth occlusion position 149 located along the
                                                 segment running away from the detection chamber 164. In the first
                                                 embodiment, the first, second, third, fifth, and sixth occlusion positions 142,
                                                 143, 144, 146, 147 are normally open positions 42 and the fourth, seventh, and
                                                 eighth occlusions positions 145, 148, 149 are normally closed positions 43, as
                                                 shown in FIG. 1C.”)

18(j)   wherein the only ingress to and   In the accused device, the only ingress to and egress from the zone is through the first
        egress from the zone is through   and second valves
        the first and second valves;
                                          NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,



                                                            103
Claim   Claim Language   Infringement Evidence
                         2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                         NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                         (Exhibit 16)
                             “A series of microfluidic valves guides the PCR-ready solution through the
                                cartridge into three thin PCR chambers and the amplification process
                                begins.” Id. at 3:58-4:08




                                         104
Claim   Claim Language   Infringement Evidence

                         US9339812 (Exhibit 26)
                            Claim 29. A method for processing and detecting nucleic acids within a
                              cartridge having a fluidic pathway including a set of occlusion positions
                              defined by an elastomeric layer of the cartridge, the method comprising:
                              aligning the cartridge at a cartridge platform of a molecular diagnostic module,
                              the cartridge platform having a set of slots, and the molecular diagnostic module
                              having a cam module contacting a set of pins aligned with the set of slots and an
                              actuator that provides relative displacement between the cartridge platform and
                              the set of pins; moving the cam module by transitioning the actuator into an
                              extended configuration, thereby displacing a first subset of the set of pins
                              through the set of slots of the cartridge platform, and thereby manipulating the
                              elastomeric layer to occlude the fluidic pathway at a first subset of the set of
                              occlusion positions, thus defining a first truncated fluidic pathway passing
                              through a magnetic field for controlling a flow through the fluidic pathway;
                              capturing a sample of nucleic acids bound to magnetic beads within the first
                              truncated fluidic pathway, by the magnetic field; and moving the cam module,
                              thereby displacing a second subset of the set of pins through the set of slots of
                              the cartridge platform, and thereby manipulating the elastomeric layer to
                              occlude the fluidic pathway, through the elastomeric layer, at a second subset of
                              the set of occlusion positions, thus defining a second truncated fluidic pathway
                              containing the sample of nucleic acids bound to magnetic beads.
                            Claim 30. The method of claim 29, further comprising: delivering a wash
                              solution into the second truncated fluidic pathway through a fluid port to
                              facilitate production of a volume of nucleic acids delivering the volume of
                              nucleic acids through a reagent port coupled to the fluidic pathway; receiving
                              the volume of nucleic acids combined with a volume of molecular diagnostic
                              reagents to produce a nucleic acid-reagent sample; occluding the fluidic
                              pathway at a third subset of the set of occlusion positions, thus defining a third
                              truncated fluidic pathway coupled to a detection chamber; and delivering
                              the nucleic acid-reagent sample, through the third truncated fluidic
                              pathway, to the detection chamber.


                                          105
Claim   Claim Language   Infringement Evidence


                         US9738887 (Exhibit 31)
                            Claim 12. A cartridge, configured to facilitate processing and detecting of a
                              nucleic acid, comprising: a first layer comprising a sample port and a detection
                              chamber; an elastomeric layer; an intermediate substrate including a set of valve
                              guides, wherein the intermediate substrate defines a chamber with a corrugated
                              surface directly opposing the first layer, wherein the corrugated surface defines
                              a set of voids external to the chamber and accessible from a direction
                              perpendicular to a broad surface of the first layer, and wherein at least a portion
                              of the corrugated surface defines the set of valve guides with a set of openings
                              that provide access to the elastomeric layer; and a fluidic pathway, formed by at
                              least a portion of the first layer and a portion of the elastomeric layer, wherein
                              the fluidic pathway is fluidically coupled to the sample port and the detection
                              chamber and comprises a first and second branch extending downstream from a
                              junction, and is configured to be occluded at a set of occlusion positions upon
                              manipulation of the elastomeric layer through the set of valve guides, wherein a
                              first occlusion position of the set of occlusion positions is positioned along the
                              fluidic pathway downstream of the junction and upstream of the first branch and
                              a second occlusion position of the set of occlusion positions is positioned along
                              the fluidic pathway downstream of the junction and upstream of the second
                              branch, wherein the set of occlusion positions comprises a normally open
                              position and a normally closed position, wherein the normally open position
                              comprises a first surface of the fluidic pathway at the first layer and a second
                              surface of the fluidic pathway at the elastomeric layer, wherein a void defined
                              between the first surface and the second surface is configured to transition to a
                              closed state upon occlusion by an occluding object applied to the elastomeric
                              layer during operation; wherein the normally closed position is defined by a
                              region of the fluidic pathway, at the first layer that extends toward and abuts the
                              elastomeric layer in preventing fluid bypass at the region; wherein a first
                              truncated pathway, including the normally open position and the first branch and
                              excluding the second branch, is defined upon manipulation of the fluidic


                                          106
Claim   Claim Language   Infringement Evidence
                                pathway at the first and second occlusion positions, and wherein a second
                                truncated pathway, including the normally closed position and the second
                                branch and excluding the first branch, to the detection chamber is defined
                                upon manipulation of the fluidic pathway at the first and second occlusion
                                positions.


                               U.S. Patent No. 9,738,887 at 17:27-49 (“Thereafter in the first embodiment, as
                                shown in FIG. 11, the occlusions at the first and third occlusion positions 142,
                                144 may be reversed, defining a seventh truncated pathway, and the entire
                                released nucleic acid sample (e.g. -20 microliters) may be aspirated out of the
                                microfluidic cartridge through the reagent port 115. This released nucleic acid
                                sample is then used to reconstitute a molecular diagnostic reagent stored off of
                                the microfluidic cartridge 100. During the reconstitution, the occlusion at the
                                sixth occlusion position 147 may be reversed, and the fluidic pathway 165 may
                                be occluded at the first occlusion position 142 to form an eighth truncated
                                pathway, as shown in FIG. 1J. Once reconstitution of the molecular diagnostic
                                reagent with the released nucleic acid sample is complete and well mixed, the
                                reconstituted mixture may then be dispensed through the reagent port 115,
                                through the eighth truncated pathway, and to the detection chamber 117, by
                                using a fluid handling system to push the seventh occlusion position [148]
                                (normally closed) open. The detection chamber 117 is completely filled with
                                the mixed reagent-nucleic acid sample, after which the fluidic pathway 165
                                is occluded at the third, sixth, seventh and eighth occlusion positions 144,
                                147, 148, 149, defining ninth truncated pathway, as shown in FIG. 1K.
                                Other pathways of the set of fluidic pathways 165 may be similarly configured
                                to receive a reagent-nucleic acid mixture. An external molecular diagnostic
                                system and/or module may then perform additional processes, such as
                                thermocycling and detection, on the volume of fluid within the detection
                                chamber 117.”)
                               U.S. Patent No. 9,738,887 at Figs. 1J and 1K:



                                          107
Claim   Claim Language                      Infringement Evidence




                                                  U.S. Patent No. 9,738,887 at 16:4-25 (“In the first embodiment, the set of
                                                   occlusion positions 141 also comprises a sixth occlusion position 147 located
                                                   along the vent segment 177 upstream of the vent region 190, a seventh
                                                   occlusion position 148 located along the segment running to the detection
                                                   chamber 163, and an eighth occlusion position 149 located along the
                                                   segment running away from the detection chamber 164. In the first
                                                   embodiment, the first, second, third, fifth, and sixth occlusion positions 142,
                                                   143, 144, 146, 147 are normally open positions 42 and the fourth, seventh, and
                                                   eighth occlusions positions 145, 148, 149 are normally closed positions 43, as
                                                   shown in FIG. 1C.”)

18(k)   wherein the computer-controlled     In the accused device, the computer-controlled heat source is in thermal contact with
        heat source is in thermal contact   the zone.
        with the zone; and
                                            NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/our-solutions/,



                                                              108
Claim   Claim Language   Infringement Evidence
                         last visited May 31, 2019 (Exhibit 11)
                              “NeuMoDx™ MOLECULAR SYSTEMS REVOLUTIONARY MOLECULAR
                                  DIAGNOSTIC SOLUTION Our patented, “sample to result” platform offers
                                  market-leading ease of use, true continuous random-access and rapid
                                  turnaround time while achieveing [sic] optimal operational and clinical
                                  performance for our customers and their patients.”
                              “The NeuMoDx™ Molecular Systems are a family of scalable platforms that
                                  fully integrate the entire molecular diagnostic process from “sample to result”.
                                  The NeuMoDx™ 288 and the NeuMoDx™ 96 Molecular Systems are fully
                                  automated, continuous random-access analyzers that utilize our proprietary
                                  NeuDry™ reagent technology, which integrates magnetic particle affinity
                                  capture and real time Polymerase Chain Reaction (PCR) chemistry in a
                                  multi-sample microfluidic cartridge. This technology, combined with a
                                  platform, uniquely incorporates robotics and microfluidics that result in higher
                                  throughput, improved performance and increased efficiency by eliminating the
                                  waste associated with technologies that required reconstitution of lyophilized
                                  reagents.
                              “The NeuMoDx™ 96 Molecular System is designed for the automated
                                  extraction and isolation of nucleic acids, as well as the automated
                                  amplification and detection of target nucleic acid sequences by
                                  fluorescence-based PCR. The NeuMoDx™ 96 Molecular System consists of
                                  the instrument with touchscreen computer, accessories, and reagents and
                                  consumables.”
                              “The NeuMoDx™ 288 Molecular System is designed for the automated
                                  extraction and isolation of nucleic acids, as well as the automated
                                  amplification and detection of target nucleic acid sequences by
                                  fluorescence-based PCR. The NeuMoDx™ 288 Molecular System consists of
                                  the instrument with touchscreen computer, accessories, and reagents and
                                  consumables.”

                         NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
                         2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |


                                           109
Claim   Claim Language   Infringement Evidence
                         NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                         (Exhibit 16)
                             “The NeuMoDx Molecular N96 and N288 are fully automated sample to
                                result molecular diagnostics platforms. They provide continuous random
                                access processing with initial results in one hour and operator walk away time of
                                up to eight hours.” Id. at 0:00-0:18


                         NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/dr-steven-
                         young-video-testimonial/, last visited May 31, 2019, hyperlink at
                         https://youtu.be/vukP6gbLBYE. (Exhibit 32)
                              “There’s two systems that have been put into operation by NeuMoDx. One
                                 is the 288. It’s a high-throughput instrument, versus the 96, which is a lower
                                 throughput instrument. The advantage is that both systems use all of the same
                                 chemistry and all of the same hardware. Its just a smaller footprint.”
                              “The NeuMoDx™ 96 Molecular System consists of the instrument with
                                 touchscreen computer, accessories, and reagents and consumables.”
                              “The NeuMoDx™ 288 Molecular System consists of the instrument with
                                 touchscreen computer, accessories, and reagents and consumables.”

                         US9539576 (Exhibit 29)
                            Claim 1. A system for thermocycling biological samples within detection
                              chambers comprising: a set of heater-sensor dies, each heater-sensor die in the
                              set of heater-sensor dies comprising a heating surface configured to interface
                              with a detection chamber and an inferior surface, inferior to the heating surface,
                              including a connection point, wherein each of the set of heater-sensor dies
                              includes a heating element and a sensing element; an electronics substrate,
                              comprising a first substrate surface coupled to the inferior surface of each of the
                              set of heater-sensor dies, a set of apertures longitudinally spaced across the
                              electronics substrate and providing access through the electronics substrate to
                              the set of heater-sensor dies, and a second substrate surface inferior to the first
                              substrate surface, wherein the electronics substrate comprises a set of substrate


                                           110
Claim   Claim Language   Infringement Evidence
                                connection points at least at one of the first substrate surface, an aperture surface
                                defined within at least one of the set of apertures, and the second substrate
                                surface, and wherein the electronics substrate couples the heating element
                                and the sensing element of each of the set of heater-sensor dies to a
                                controller; a set of heat-sink supports coupled to at least one of 1) the set of
                                heater-sensor dies, through the set of apertures, and 2) the second substrate
                                surface of the electronics substrate and configured to dissipate heat generated by
                                the set of heater-sensor dies, wherein at least one of the set of heat-sink supports
                                includes an integrated cooling element, and wherein a base surface of each of
                                the set of heat-sink supports is coupled to an elastic element that transmits a
                                biasing force through the electronics substrate, thereby maintaining thermal
                                communication between the set of heater-sensor dies and a set of detection
                                chambers upon alignment of the set of heater-sensor dies with the set of
                                detection chambers; and a set of wire bonds, including a wire bond coupled
                                between the connection point of at least one of the set of heater-sensor dies and
                                one of the set of substrate connection points.


                         US9499896 (Exhibit 28)
                            Claim 1. A system for thermocycling biological samples within detection
                              chambers comprising: a set of heater-sensor dies, each heater-sensor die in the
                              set of heater-sensor dies comprising: an assembly including a first insulating
                              layer, a heating region comprising an adhesion material layer coupled to the first
                              insulating layer and a noble material layer coupled to the adhesion material
                              layer, and a second insulating layer coupled to the heating region and to the first
                              insulating layer through a pattern of voids in the heating region, wherein the
                              pattern of voids in the heating region defines a coarse pattern, comprising a
                              global morphology at a first scale and associated with a heating element of the
                              heating region, and a fine pattern, comprising a local morphology at a second
                              scale smaller than the first scale, integrated into the coarse pattern and
                              associated with a sensing element of the heating region; an electronics
                              substrate configured to couple heating elements and sensing elements of the


                                           111
Claim   Claim Language   Infringement Evidence
                                set of heater-sensor dies to a controller; and a set of elastic elements coupled
                                to a second substrate surface of the electronics substrate opposing a first
                                substrate surface of the electronics substrate interfacing with the assemblies of
                                the set of heater-sensor dies and configured to bias each of the set of heater-
                                sensor dies against a detection chamber in a configuration wherein the set of
                                heater-sensor dies is in thermal communication with a set of detection chambers.

                               U.S. Patent No. 9,499,896 at 2:21-32 (“As shown in FIGS. lA and lB, an
                                embodiment of a system 100 for thermocycling biological samples within
                                detection chambers comprises: a set of heater-sensor dies 110; an electronics
                                substrate 140 that couple the set of heater-sensor dies to a controller; a set
                                of heat sink supports 150 coupled to at least one of the electronics substrate and
                                the set of heater-sensor dies; and a set of elastic elements 160 coupled to the
                                electronics substrate and configured to bias each of the set of heater-sensor dies
                                against a detection 30 chamber. In some embodiments, the system 100 further
                                comprises a controller 165 and/or a cooling subsystem 170 configured to
                                actively cool the system 100.”)
                               U.S. Patent No. 9,499,896 at 9:11-19 (“As shown in FIGS. 1, 4A-4B, and 7A-
                                7C, the system 100 can further comprise an electronics substrate 140
                                configured to couple heating and sensing elements of the set of heater-
                                sensor dies to a controller 165, a set of heat-sink supports 150 configured to
                                facilitate heat dissipation within the system 100, a set of elastic elements 160
                                configured to bias the set of heater-sensor dies 110 against detection chambers
                                for sample processing, and can additionally comprise the controller 165 and/or a
                                cooling subsystem 170.”)
                               U.S. Patent No. 9,499,896 at 12:20-31 (“In a specific example, the controller
                                165 comprises a Yokogawa UT750 PID controller, an Arduino UNO R3
                                microcontroller configured to cycle the UT750 through temperature stages
                                and to control temperature holding, a resistance-to-voltage conversion
                                circuit, and two power sup plies-a first power supply configured to supply
                                power to the set of heater-sensor dies 110 and a second power supply
                                configured to supply voltage to the resistance-to-voltage conversion circuit.


                                          112
Claim   Claim Language                    Infringement Evidence
                                                  In the specific example, the controller 165 comprises a resistance-to-voltage
                                                  conversion circuit because the UT750 PID controller requires voltage as an
                                                  input for PID control.”)
                                               U.S. Patent No. 9,499,896 at 11:63-12:4 “As shown in FIGS. lA and lB, the
                                                  system 100 can further comprise a controller 165, which functions to
                                                  automate and/or control heating parameters provided by the set of heater-
                                                  sensor dies 110. The controller 165 can further be configured to provide heat
                                                  parameter output commands to the heating element(s) 114, and/or configured to
                                                  receive communication of heating parameters (e.g., detected temperatures)
                                                  sensed at the sensing element(s) 115 of the system 100.”
18(l)   wherein the detector is           In the accused device, the detector is configured to identify one or more polynucleotides
        configured to identify one or     within the zone.
        more polynucleotides within the
        zone.                             NeuMoDxTM Molecular Systems, NEUMODX,
                                          http://www.neumodx.com/product/neumodx-288/, last visited June 3, 2019 (Exhibit 13)
                                               “FEATURES AND BENEFITS… Fluorescence detection at five wavelengths
                                                  enabling multiplexed amplification reactions… Real-time detection of
                                                  products of amplification.”

                                          NeuMoDxTM Molecular Systems, NEUMODX,
                                          http://www.neumodx.com/product/neumodx-96/, last visited June 3, 2019 (Exhibit 14)
                                               “FEATURES AND BENEFITS… Fluorescence detection at five wavelengths
                                                  enabling multiplexed amplification reactions… Real-time detection of
                                                  products of amplification.”


                                          JFO_2018-10-25_8009-Rev-B_NeuMoDx-96-Spec-Sheet (Exhibit 21)




                                                            113
Claim   Claim Language   Infringement Evidence




                         NeuMoDx_288_Spec_Sheet_R2.pdf (Exhibit 22)




                         US10041062 (Exhibit 33)
                            Claim 1. A molecular diagnostic system configured to process a biological
                              sample within a cartridge and separate a nucleic acid volume from the biological
                              sample, the molecular diagnostic system comprising: a cartridge platform that
                              supports the cartridge and comprising a magnet receiving slot configured to be
                              aligned with the cartridge in a first operation mode; a nozzle of a liquid handling
                              subsystem; an optical subsystem; a cartridge heater; a magnet vertically
                              aligned with the magnet receiving slot; and an actuator coupled to the nozzle of
                              the liquid handling subsystem, the optical subsystem, and the cartridge heater,
                              the actuator configured to vertically displace the cartridge platform in the first
                              operation mode to a position wherein: the nozzle of the liquid handling system is
                              coupled to a fluid port of the cartridge, wherein the fluid port of the cartridge
                              receives fluids for processing the biological sample, the magnet passes through
                              the magnet receiving slot of the cartridge platform and interfaces with a first
                              portion of the cartridge, the optical subsystem interfaces with a second portion


                                          114
Claim   Claim Language   Infringement Evidence
                                of the cartridge, wherein the second portion of the cartridge receives a processed
                                derivative of the nucleic acid volume, and a third region of the cartridge is
                                compressed between the cartridge heater and the cartridge platform.
                             Claim 8. The system of claim 1, wherein the optical subsystem comprises at
                                least one unit including an excitation filter, an emission filter, a
                                photodetector aligned with the emission filter, and a dichroic mirror
                                configured to reflect light from the excitation filter toward the biological
                                sample, and to transmit emitted light from the biological sample, through
                                the emission filter, and toward the photodetector.

                         US9604213 (Exhibit 30)
                            Claim 1. A system for processing and detecting nucleic acids in cooperation
                              with a cartridge comprising a heating region defined at a first surface, and a
                              magnet housing region defined at a second surface in thermal communication
                              with the first surface, the system comprising: a capture plate configured to
                              facilitate combination of a set of magnetic beads with a biological sample, thus
                              producing a magnetic bead-sample; and a molecular diagnostic module,
                              configured to process the magnetic bead-sample from the capture plate and
                              separate nucleic acids from the set of magnetic beads, comprising: a cartridge
                              platform configured to receive the cartridge and comprising a magnet receiving
                              slot aligned with the second surface during operation, a heater configured to
                              transmit heat to the heating region at the first surface during operation, and a
                              magnet coupled to a magnet heating element that heats the magnet during
                              operation with the magnet proximal the second surface, the magnet configured
                              to pass through the magnet receiving slot into the magnet housing region during
                              operation, thereby facilitating separation of a nucleic acid volume from the
                              magnetic bead-sample and heating of the magnetic bead-sample in cooperation
                              with the heater.
                            Claim 11. The system of claim 1, wherein the molecular diagnostic module
                              further comprises an optical subsystem comprising a first unit and a second
                              unit, wherein each of the first unit and the second unit includes a set of
                              excitation filters, a set of emission filters, a set of photodetectors aligned


                                           115
Claim   Claim Language          Infringement Evidence
                                       with the set of emission filters, and a set of dichroic mirrors configured to
                                       reflect light from the set of excitation filters toward one of a set of nucleic
                                       acid-reagent mixtures at the cartridge, and to transmit emitted light from
                                       one of the set of nucleic acid-reagent mixtures, through at least one of the
                                       set of emission filters, and toward at least one of the set of photodetectors.
                                    Claim 12. The system of claim 11, wherein the molecular diagnostic module
                                       further includes a set of detection chamber heaters configured to heat a set of
                                       detection chambers through the second surface of the cartridge, and wherein the
                                       optical subsystem is configured to receive light, emitted from the set of
                                       nucleic acid-reagent mixtures at the set of detection chambers, from the
                                       first surface of the cartridge.


19(a)   A system, comprising:   To the extent the preamble is limiting, the accused instruments are a system.

                                NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/our-products/,
                                last visited June 5, 2019 (Exhibit 12)




                                                  116
Claim   Claim Language   Infringement Evidence




                         NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/, last visited
                         May 31, 2019 (Exhibit 10)
                             “The NeuMoDx™ Molecular Systems are a family of scalable platforms that
                               fully integrate the entire molecular diagnostic process from “sample to result.”

                         NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/our-solutions/,
                         last visited May 31, 2019 (Exhibit 11)
                              “NeuMoDx™ MOLECULAR SYSTEMS REVOLUTIONARY
                                  MOLECULAR DIAGNOSTIC SOLUTION Our patented, “sample to result”


                                          117
Claim   Claim Language   Infringement Evidence
                                platform offers market-leading ease of use, true continuous random-access and
                                rapid turnaround time while achieveing [sic] optimal operational and clinical
                                performance for our customers and their patients.”
                             “The NeuMoDx™ Molecular Systems are a family of scalable platforms
                                that fully integrate the entire molecular diagnostic process from “sample to
                                result”. The NeuMoDx™ 288 and the NeuMoDx™ 96 Molecular Systems
                                are fully automated, continuous random-access analyzers that utilize our
                                proprietary NeuDry™ reagent technology, which integrates magnetic
                                particle affinity capture and real time Polymerase Chain Reaction (PCR)
                                chemistry in a multi-sample microfluidic cartridge. This technology,
                                combined with a platform, uniquely incorporates robotics and microfluidics that
                                result in higher throughput, improved performance and increased efficiency by
                                eliminating the waste associated with technologies that required reconstitution
                                of lyophilized reagents.
                             “The NeuMoDx™ 96 Molecular System is designed for the automated
                                extraction and isolation of nucleic acids, as well as the automated
                                amplification and detection of target nucleic acid sequences by
                                fluorescence-based PCR. The NeuMoDx™ 96 Molecular System consists of
                                the instrument with touchscreen computer, accessories, and reagents and
                                consumables.”
                             “The NeuMoDx™ 288 Molecular System is designed for the automated
                                extraction and isolation of nucleic acids, as well as the automated
                                amplification and detection of target nucleic acid sequences by
                                fluorescence-based PCR. The NeuMoDx™ 288 Molecular System consists of
                                the instrument with touchscreen computer, accessories, and reagents and
                                consumables.”
                             “NeuMoDx™ Molecular Systems are versatile; in addition to IVD tests, our
                                system can also be used as an open system to process Laboratory Developed
                                Tests (LDTs) that have been created and validated by your lab.”

                         NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/dr-steven-
                         young-video-testimonial/, last visited May 31, 2019, hyperlink at


                                          118
Claim   Claim Language           Infringement Evidence
                                 https://youtu.be/vukP6gbLBYE. (Exhibit 32)
                                      “There’s two systems that have been put into operation by NeuMoDx. One
                                         is the 288. It’s a high-throughput instrument, versus the 96, which is a lower
                                         throughput instrument. The advantage is that both systems use all of the same
                                         chemistry and all of the same hardware. Its just a smaller footprint.”
19(b)   a microfluidic device;   The accused system comprises a microfluidic device.

                                 NeuMoDx_Quant_HCV_CVS_2018.pdf (Exhibit 18)
                                     Describing “…microfluidic cartridges capable of performing independent
                                      sample processing and real-time PCR.”




                                 NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/, last visited
                                 May 31, 2019 (Exhibit 10)
                                     “NeuMoDx™ 288 and NeuMoDx™ 96 Molecular Systems are fully automated,
                                       continuous random-access analyzers that utilize our proprietary NeuDry™
                                       reagent technology, which integrates magnetic particle affinity capture and real
                                       time polymerase chain reaction (PCR) chemistry in a multi-sample microfluidic


                                                  119
Claim   Claim Language   Infringement Evidence
                                cartridge.”

                         NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/our-solutions/,
                         last visited May 24, 2019 (Exhibit 11)
                              “The NeuMoDx™ Molecular Systems are a family of scalable platforms that
                                  fully integrate the entire molecular diagnostic process from ‘sample to result’.
                                  The NeuMoDx™ 288 and the NeuMoDx™ 96 Molecular Systems are fully
                                  automated, continuous random-access analyzers that utilize our proprietary
                                  NeuDry™ reagent technology, which integrates magnetic particle affinity
                                  capture and real time Polymerase Chain Reaction (PCR) chemistry in a multi-
                                  sample microfluidic cartridge. This technology, combined with a platform,
                                  uniquely incorporates robotics and microfluidics that result in higher
                                  throughput, improved performance and increased efficiency by eliminating the
                                  waste associated with technologies that required reconstitution of lyophilized
                                  reagents.”

                         40600094_D-IFU-NeuMoDx-Cartridge-US-ONLY.pdf (Exhibit 19)
                             “NeuMoDx™ Cartridge INSTRUCTIONS FOR USE… Each NeuMoDx
                               Cartridge contains 12 independent microfluidic circuits that enable the
                               independent processing of up to 12 samples once housed appropriately in the
                               XPCR modules of the NeuMoDx System… The NeuMoDx Systems use a
                               combination of heat and proprietary extraction reagents to perform cell lysis,
                               nucleic acid extraction and inactivation/reduction of inhibitors from unprocessed
                               clinical specimens prior to presenting the extracted nucleic acid for detection by
                               Real-Time PCR.”

                         0600101_Rev-D-IFU-NeuMoDx-RELEASE-Solution-US-ONLY-FINAL-
                         25Oct2018.pdf (Exhibit 20)
                             “NeuMoDx™ RELEASE Solution INSTRUCTIONS FOR USE… The
                               NeuMoDx Systems mix the released nucleic acid with assay specific primers
                               and probe(s) and the dried Master Mix contained in a NeuMoDx test strip. The
                               System then dispenses the prepared RT-PCR-ready mixture into the NeuMoDx


                                           120
Claim   Claim Language   Infringement Evidence
                                Cartridge where Real-Time PCR occurs.”

                         K173725.pdf (Exhibit 23)
                             “510(k) SUBSTANTIAL EQUIVALENCE DETERMINATION DECISION
                               SUMMARY ASSAY AND INSTRUMENT COMBINATION TEMPLATE…
                               Test Principle… After reconstitution of the dried PCR reagents, the NeuMoDx
                               System dispenses the prepared PCR-ready mixture into one PCR chamber (per
                               specimen) of the NeuMoDx Cartridge. Amplification and detection of the
                               control and target DNA sequences occur in PCR chamber.”

                         NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
                         2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                         NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                         (Exhibit 16)
                             “This is the NeuMoDx microfluidic cartridge. Each microfluidic cartridge
                                contains 12 independent lanes which allows for processing of up to 12 samples
                                simultaneously.” Id. at 1:49-1:59




                                          121
Claim   Claim Language   Infringement Evidence

                         US10041062 (Exhibit 33)
                            Claim 1. A molecular diagnostic system configured to process a biological
                              sample within a cartridge and separate a nucleic acid volume from the
                              biological sample, the molecular diagnostic system comprising: a cartridge
                              platform that supports the cartridge and comprising a magnet receiving slot
                              configured to be aligned with the cartridge in a first operation mode; a nozzle of
                              a liquid handling subsystem; an optical subsystem; a cartridge heater; a magnet
                              vertically aligned with the magnet receiving slot; and an actuator coupled to the
                              nozzle of the liquid handling subsystem, the optical subsystem, and the cartridge
                              heater, the actuator configured to vertically displace the cartridge platform in the
                              first operation mode to a position wherein: the nozzle of the liquid handling
                              system is coupled to a fluid port of the cartridge, wherein the fluid port of the
                              cartridge receives fluids for processing the biological sample, the magnet passes
                              through the magnet receiving slot of the cartridge platform and interfaces with a
                              first portion of the cartridge, the optical subsystem interfaces with a second
                              portion of the cartridge, wherein the second portion of the cartridge receives a
                              processed derivative of the nucleic acid volume, and a third region of the
                              cartridge is compressed between the cartridge heater and the cartridge platform.

                         US9604213 (Exhibit 30)
                            Claim 1. A system for processing and detecting nucleic acids in cooperation
                              with a cartridge comprising a heating region defined at a first surface, and a
                              magnet housing region defined at a second surface in thermal communication
                              with the first surface, the system comprising: a capture plate configured to
                              facilitate combination of a set of magnetic beads with a biological sample, thus
                              producing a magnetic bead-sample; and a molecular diagnostic module,
                              configured to process the magnetic bead-sample from the capture plate and
                              separate nucleic acids from the set of magnetic beads, comprising: a cartridge
                              platform configured to receive the cartridge and comprising a magnet receiving
                              slot aligned with the second surface during operation, a heater configured to
                              transmit heat to the heating region at the first surface during operation, and a


                                           122
Claim   Claim Language               Infringement Evidence
                                            magnet coupled to a magnet heating element that heats the magnet during
                                            operation with the magnet proximal the second surface, the magnet configured
                                            to pass through the magnet receiving slot into the magnet housing region during
                                            operation, thereby facilitating separation of a nucleic acid volume from the
                                            magnetic bead-sample and heating of the magnetic bead-sample in cooperation
                                            with the heater.

19(c)   a computer-controlled heat   The accused system comprises a computer-controlled heat source.
        source; and
                                     NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/our-solutions/,
                                     last visited May 31, 2019 (Exhibit 11)
                                          “NeuMoDx™ MOLECULAR SYSTEMS REVOLUTIONARY
                                              MOLECULAR DIAGNOSTIC SOLUTION Our patented, “sample to result”
                                              platform offers market-leading ease of use, true continuous random-access and
                                              rapid turnaround time while achieveing [sic] optimal operational and clinical
                                              performance for our customers and their patients.”
                                          “The NeuMoDx™ Molecular Systems are a family of scalable platforms that
                                              fully integrate the entire molecular diagnostic process from “sample to result”.
                                              The NeuMoDx™ 288 and the NeuMoDx™ 96 Molecular Systems are fully
                                              automated, continuous random-access analyzers that utilize our proprietary
                                              NeuDry™ reagent technology, which integrates magnetic particle affinity
                                              capture and real time Polymerase Chain Reaction (PCR) chemistry in a multi-
                                              sample microfluidic cartridge. This technology, combined with a platform,
                                              uniquely incorporates robotics and microfluidics that result in higher
                                              throughput, improved performance and increased efficiency by eliminating the
                                              waste associated with technologies that required reconstitution of lyophilized
                                              reagents.
                                          “The NeuMoDx™ 96 Molecular System is designed for the automated
                                              extraction and isolation of nucleic acids, as well as the automated
                                              amplification and detection of target nucleic acid sequences by
                                              fluorescence-based PCR. The NeuMoDx™ 96 Molecular System consists of
                                              the instrument with touchscreen computer, accessories, and reagents and


                                                       123
Claim   Claim Language   Infringement Evidence
                                consumables.”
                             “The NeuMoDx™ 288 Molecular System is designed for the automated
                                extraction and isolation of nucleic acids, as well as the automated
                                amplification and detection of target nucleic acid sequences by
                                fluorescence-based PCR. The NeuMoDx™ 288 Molecular System consists of
                                the instrument with touchscreen computer, accessories, and reagents and
                                consumables.”

                         NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
                         2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                         NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                         (Exhibit 16)
                             “The NeuMoDx Molecular N96 and N288 are fully automated sample to
                                result molecular diagnostics platforms. They provide continuous random
                                access processing with initial results in one hour and operator walk away time of
                                up to eight hours.” Id. at 0:00-0:18


                         US9539576 (Exhibit 29)
                            Claim 1. A system for thermocycling biological samples within detection
                              chambers comprising: a set of heater-sensor dies, each heater-sensor die in the
                              set of heater-sensor dies comprising a heating surface configured to interface
                              with a detection chamber and an inferior surface, inferior to the heating surface,
                              including a connection point, wherein each of the set of heater-sensor dies
                              includes a heating element and a sensing element; an electronics substrate,
                              comprising a first substrate surface coupled to the inferior surface of each of the
                              set of heater-sensor dies, a set of apertures longitudinally spaced across the
                              electronics substrate and providing access through the electronics substrate to
                              the set of heater-sensor dies, and a second substrate surface inferior to the first
                              substrate surface, wherein the electronics substrate comprises a set of
                              substrate connection points at least at one of the first substrate surface, an
                              aperture surface defined within at least one of the set of apertures, and the


                                           124
Claim   Claim Language   Infringement Evidence
                                second substrate surface, and wherein the electronics substrate couples the
                                heating element and the sensing element of each of the set of heater-sensor
                                dies to a controller; a set of heat-sink supports coupled to at least one of 1) the
                                set of heater-sensor dies, through the set of apertures, and 2) the second
                                substrate surface of the electronics substrate and configured to dissipate heat
                                generated by the set of heater-sensor dies, wherein at least one of the set of heat-
                                sink supports includes an integrated cooling element, and wherein a base surface
                                of each of the set of heat-sink supports is coupled to an elastic element that
                                transmits a biasing force through the electronics substrate, thereby maintaining
                                thermal communication between the set of heater-sensor dies and a set of
                                detection chambers upon alignment of the set of heater-sensor dies with the set
                                of detection chambers; and a set of wire bonds, including a wire bond coupled
                                between the connection point of at least one of the set of heater-sensor dies and
                                one of the set of substrate connection points.


                         US9499896 (Exhibit 28)
                            Claim 1. A system for thermocycling biological samples within detection
                              chambers comprising: a set of heater-sensor dies, each heater-sensor die in the
                              set of heater-sensor dies comprising: an assembly including a first insulating
                              layer, a heating region comprising an adhesion material layer coupled to the first
                              insulating layer and a noble material layer coupled to the adhesion material
                              layer, and a second insulating layer coupled to the heating region and to the first
                              insulating layer through a pattern of voids in the heating region, wherein the
                              pattern of voids in the heating region defines a coarse pattern, comprising a
                              global morphology at a first scale and associated with a heating element of the
                              heating region, and a fine pattern, comprising a local morphology at a second
                              scale smaller than the first scale, integrated into the coarse pattern and
                              associated with a sensing element of the heating region; an electronics
                              substrate configured to couple heating elements and sensing elements of the
                              set of heater-sensor dies to a controller; and a set of elastic elements coupled
                              to a second substrate surface of the electronics substrate opposing a first


                                           125
Claim   Claim Language   Infringement Evidence
                                substrate surface of the electronics substrate interfacing with the assemblies of
                                the set of heater-sensor dies and configured to bias each of the set of heater-
                                sensor dies against a detection chamber in a configuration wherein the set of
                                heater-sensor dies is in thermal communication with a set of detection chambers.

                               U.S. Patent No. 9,499,896 at 2:21-32 (“As shown in FIGS. lA and lB, an
                                embodiment of a system 100 for thermocycling biological samples within
                                detection chambers comprises: a set of heater-sensor dies 110; an electronics
                                substrate 140 that couple the set of heater-sensor dies to a controller; a set
                                of heat sink supports 150 coupled to at least one of the electronics substrate and
                                the set of heater-sensor dies; and a set of elastic elements 160 coupled to the
                                electronics substrate and configured to bias each of the set of heater-sensor dies
                                against a detection 30 chamber. In some embodiments, the system 100 further
                                comprises a controller 165 and/or a cooling subsystem 170 configured to
                                actively cool the system 100.”)
                               U.S. Patent No. 9,499,896 at 9:11-19 (“As shown in FIGS. 1, 4A-4B, and 7A-
                                7C, the system 100 can further comprise an electronics substrate 140
                                configured to couple heating and sensing elements of the set of heater-
                                sensor dies to a controller 165, a set of heat-sink supports 150 configured to
                                facilitate heat dissipation within the system 100, a set of elastic elements 160
                                configured to bias the set of heater-sensor dies 110 against detection chambers
                                for sample processing, and can additionally comprise the controller 165 and/or a
                                cooling subsystem 170.”)
                               U.S. Patent No. 9,499,896 at 12:20-31 (“In a specific example, the controller
                                165 comprises a Yokogawa UT750 PID controller, an Arduino UNO R3
                                microcontroller configured to cycle the UT750 through temperature stages
                                and to control temperature holding, a resistance-to-voltage conversion
                                circuit, and two power sup plies-a first power supply configured to supply
                                power to the set of heater-sensor dies 110 and a second power supply
                                configured to supply voltage to the resistance-to-voltage conversion circuit.
                                In the specific example, the controller 165 comprises a resistance-to-voltage
                                conversion circuit because the UT750 PID controller requires voltage as an


                                          126
Claim   Claim Language   Infringement Evidence
                                input for PID control.”)
                             U.S. Patent No. 9,499,896 at 11:63-12:4 “As shown in FIGS. lA and lB, the
                                system 100 can further comprise a controller 165, which functions to
                                automate and/or control heating parameters provided by the set of heater-
                                sensor dies 110. The controller 165 can further be configured to provide heat
                                parameter output commands to the heating element(s) 114, and/or configured to
                                receive communication of heating parameters (e.g., detected temperatures)
                                sensed at the sensing element(s) 115 of the system 100.”
19(d)   a detector;      The accused system comprises a detector

                         NeuMoDxTM Molecular Systems, NEUMODX,
                         http://www.neumodx.com/product/neumodx-288/, last visited June 3, 2019 (Exhibit 13)
                              “FEATURES AND BENEFITS… Fluorescence detection at five wavelengths
                                 enabling multiplexed amplification reactions… Real-time detection of
                                 products of amplification.”

                         NeuMoDxTM Molecular Systems, NEUMODX,
                         http://www.neumodx.com/product/neumodx-96/, last visited June 3, 2019 (Exhibit 14)
                              “FEATURES AND BENEFITS… Fluorescence detection at five wavelengths
                                 enabling multiplexed amplification reactions… Real-time detection of
                                 products of amplification.”


                         JFO_2018-10-25_8009-Rev-B_NeuMoDx-96-Spec-Sheet (Exhibit 21)




                                          127
Claim   Claim Language   Infringement Evidence
                         NeuMoDx_288_Spec_Sheet_R2.pdf (Exhibit 22)




                         US10041062 (Exhibit 33)
                            Claim 1. A molecular diagnostic system configured to process a biological
                              sample within a cartridge and separate a nucleic acid volume from the biological
                              sample, the molecular diagnostic system comprising: a cartridge platform that
                              supports the cartridge and comprising a magnet receiving slot configured to be
                              aligned with the cartridge in a first operation mode; a nozzle of a liquid handling
                              subsystem; an optical subsystem; a cartridge heater; a magnet vertically
                              aligned with the magnet receiving slot; and an actuator coupled to the nozzle of
                              the liquid handling subsystem, the optical subsystem, and the cartridge heater,
                              the actuator configured to vertically displace the cartridge platform in the first
                              operation mode to a position wherein: the nozzle of the liquid handling system is
                              coupled to a fluid port of the cartridge, wherein the fluid port of the cartridge
                              receives fluids for processing the biological sample, the magnet passes through
                              the magnet receiving slot of the cartridge platform and interfaces with a first
                              portion of the cartridge, the optical subsystem interfaces with a second portion
                              of the cartridge, wherein the second portion of the cartridge receives a processed
                              derivative of the nucleic acid volume, and a third region of the cartridge is
                              compressed between the cartridge heater and the cartridge platform.
                            Claim 8. The system of claim 1, wherein the optical subsystem comprises at
                              least one unit including an excitation filter, an emission filter, a
                              photodetector aligned with the emission filter, and a dichroic mirror
                              configured to reflect light from the excitation filter toward the biological
                              sample, and to transmit emitted light from the biological sample, through


                                          128
Claim   Claim Language   Infringement Evidence
                                the emission filter, and toward the photodetector.

                         US9604213 (Exhibit 30)
                            Claim 1. A system for processing and detecting nucleic acids in cooperation
                              with a cartridge comprising a heating region defined at a first surface, and a
                              magnet housing region defined at a second surface in thermal communication
                              with the first surface, the system comprising: a capture plate configured to
                              facilitate combination of a set of magnetic beads with a biological sample, thus
                              producing a magnetic bead-sample; and a molecular diagnostic module,
                              configured to process the magnetic bead-sample from the capture plate and
                              separate nucleic acids from the set of magnetic beads, comprising: a cartridge
                              platform configured to receive the cartridge and comprising a magnet receiving
                              slot aligned with the second surface during operation, a heater configured to
                              transmit heat to the heating region at the first surface during operation, and a
                              magnet coupled to a magnet heating element that heats the magnet during
                              operation with the magnet proximal the second surface, the magnet configured
                              to pass through the magnet receiving slot into the magnet housing region during
                              operation, thereby facilitating separation of a nucleic acid volume from the
                              magnetic bead-sample and heating of the magnetic bead-sample in cooperation
                              with the heater.
                            Claim 11. The system of claim 1, wherein the molecular diagnostic module
                              further comprises an optical subsystem comprising a first unit and a second
                              unit, wherein each of the first unit and the second unit includes a set of
                              excitation filters, a set of emission filters, a set of photodetectors aligned
                              with the set of emission filters, and a set of dichroic mirrors configured to
                              reflect light from the set of excitation filters toward one of a set of nucleic
                              acid-reagent mixtures at the cartridge, and to transmit emitted light from
                              one of the set of nucleic acid-reagent mixtures, through at least one of the
                              set of emission filters, and toward at least one of the set of photodetectors.
                            Claim 12. The system of claim 11, wherein the molecular diagnostic module
                              further includes a set of detection chamber heaters configured to heat a set of
                              detection chambers through the second surface of the cartridge, and wherein the


                                          129
Claim   Claim Language                    Infringement Evidence
                                                 optical subsystem is configured to receive light, emitted from the set of
                                                 nucleic acid-reagent mixtures at the set of detection chambers, from the
                                                 first surface of the cartridge.

19(e)   wherein the microfluidic device   The accused system comprises a microfluidic device comprising an upstream channel
        comprises: an upstream channel;
                                          NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
                                          2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                                          NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                                          (Exhibit 16)
                                              “A series of microfluidic valves guides the PCR-ready solution through the
                                                 cartridge into three thin PCR chambers and the amplification process
                                                 begins.” Id. at 3:58-4:08




                                                U.S. Patent No. 9,738,887 at Abstract (“A microfluidic cartridge, configured to


                                                           130
Claim   Claim Language   Infringement Evidence
                                facilitate processing and detection of nucleic acids, comprising: a top layer
                                comprising a set of cartridge-aligning indentations, a set of sample port-reagent
                                port pairs, a shared fluid port, a vent region, a heating region, and a set of
                                Detection chambers; an intermediate substrate, coupled to the top layer
                                comprising a waste chamber; an elastomeric layer, partially situated on the
                                intermediate substrate; and a set of fluidic pathways, each formed by at least a
                                portion of the top layer and a portion of the elastomeric layer, wherein each
                                fluidic pathway is fluidically coupled to a sample port-reagent port pair, the
                                shared fluid port, and a Detection chamber, comprises a turnabout portion
                                passing through the heating region, and is configured to be occluded upon
                                deformation of the elastomeric layer, to transfer a waste fluid to the waste
                                chamber, and to pass through the vent region”)
                             U.S. Patent No. 9,738,887 at 13:35-42 (“The set of fluidic pathways 160 of the
                                microfluidic cartridge 100 functions to provide a fluid network into which
                                volumes of sample fluids, reagents, buffers and/or gases used in a molecular
                                diagnostics protocol may be delivered, out of which waste fluids may be
                                eliminated, and by which processed nucleic acid samples may be delivered to
                                a detection chamber for analysis, which may include amplification and/or
                                detection.”)
                             U.S. Patent No. 9,738,887 at 15:31-35 (“The segment running to a detection
                                chamber 163 functions to deliver a processed sample fluid to the detection
                                chamber 117 with a reduced quantity of gas bubbles, and the segment
                                running away from the detection chamber 164 functions to deliver a fluid away
                                from the detection chamber 117.”)
                             U.S. Patent No. 9,738,887 at 17:27-49 (“Thereafter in the first embodiment, as
                                shown in FIG. 11, the occlusions at the first and third occlusion positions 142,
                                144 may be reversed, defining a seventh truncated pathway, and the entire
                                released nucleic acid sample (e.g. -20 microliters) may be aspirated out of the
                                microfluidic cartridge through the reagent port 115. This released nucleic acid
                                sample is then used to reconstitute a molecular diagnostic reagent stored off of
                                the microfluidic cartridge 100. During the reconstitution, the occlusion at the
                                sixth occlusion position 147 may be reversed, and the fluidic pathway 165


                                          131
Claim   Claim Language   Infringement Evidence
                                may be occluded at the first occlusion position 142 to form an eighth
                                truncated pathway, as shown in FIG. 1J. Once reconstitution of the molecular
                                diagnostic reagent with the released nucleic acid sample is complete and well
                                mixed, the reconstituted mixture may then be dispensed through the
                                reagent port 115, through the eighth truncated pathway, and to the
                                detection chamber 117, by using a fluid handling system to push the
                                seventh occlusion position [148] (normally closed) open. The detection
                                chamber 117 is completely filled with the mixed reagent-nucleic acid
                                sample, after which the fluidic pathway 165 is occluded at the third, sixth,
                                seventh and eighth occlusion positions 144, 147, 148, 149, defining ninth
                                truncated pathway, as shown in FIG. 1K. Other pathways of the set of fluidic
                                pathways 165 may be similarly configured to receive a reagent-nucleic acid
                                mixture. An external molecular diagnostic system and/or module may then
                                perform additional processes, such as thermocycling and detection, on the
                                volume of fluid within the detection chamber 117.”)
                             U.S. Patent No. 9,738,887 at Figs. 1J and 1K:




                                          132
Claim   Claim Language                  Infringement Evidence




                                              U.S. Patent No. 9,738,887 at 23:36-41 (“Each detection chamber 117 of the
                                               specific embodiment is identical and comprised of three interconnected
                                               channels, configured in a circular arrangement, with each of the interconnected
                                               channels approximately 0.4 mm deep and 1.6 mm wide at its widest point,
                                               resulting in a total volume of -10 mL for each detection chamber 117.”)


19(f)   [the microfluidic device        The accused system comprises a microfluidic device comprising a DNA manipulation
        comprises] a DNA manipulation   zone located downstream from the upstream channel and configured to perform PCR
        zone located downstream from    amplification of a sample
        the upstream channel and
        configured to perform PCR       NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
        amplification of a sample;      2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                                        NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                                        (Exhibit 16)



                                                         133
Claim   Claim Language   Infringement Evidence
                             “A series of microfluidic valves guides the PCR-ready solution through the
                                cartridge into three thin PCR chambers and the amplification process
                                begins.” Id. at 3:58-4:08




                         NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/, last visited
                         May 31, 2019 (Exhibit 10)
                             “NeuMoDx™ 288 and NeuMoDx™ 96 Molecular Systems are fully automated,
                               continuous random-access analyzers that utilize our proprietary NeuDry™
                               reagent technology, which integrates magnetic particle affinity capture and real
                               time polymerase chain reaction (PCR) chemistry in a multi-sample
                               microfluidic cartridge.”




                                          134
Claim   Claim Language   Infringement Evidence




                               “A series of microfluidic valves guides the PCR-ready solution through the
                                cartridge into three thin PCR chambers and the amplification process
                                begins.” Id. at 3:58-4:08

                               U.S. Patent No. 9,738,887 at Abstract (“A microfluidic cartridge, configured
                                to facilitate processing and detection of nucleic acids, comprising: a top layer
                                comprising a set of cartridge-aligning indentations, a set of sample port-reagent
                                port pairs, a shared fluid port, a vent region, a heating region, and a set of
                                Detection chambers; an intermediate substrate, coupled to the top layer
                                comprising a waste chamber; an elastomeric layer, partially situated on the
                                intermediate substrate; and a set of fluidic pathways, each formed by at least a
                                portion of the top layer and a portion of the elastomeric layer, wherein each
                                fluidic pathway is fluidically coupled to a sample port-reagent port pair, the
                                shared fluid port, and a detection chamber, comprises a turnabout portion
                                passing through the heating region, and is configured to be occluded upon
                                deformation of the elastomeric layer, to transfer a waste fluid to the waste
                                chamber, and to pass through the vent region.”)


                                          135
Claim   Claim Language   Infringement Evidence
                             U.S. Patent No. 9,738,887 at 2:36-3:5. (“As shown in FIGS. 1A-lC, an
                                embodiment of a microfluidic cartridge 100 for processing and detecting
                                nucleic acids comprises: a top layer 110 comprising a set of sample port-
                                reagent port pairs 112 and a set of detection chambers 116; an intermediate
                                substrate 120, coupled to the top layer 110 and partially separated from the top
                                layer by a film layer 125, configured to form a waste chamber 130; an
                                elastomeric layer 140 partially situated on the intermediate substrate 120; a
                                magnet housing region 150 accessible by a magnet 152 providing a magnetic
                                field 156; and a set of fluidic pathways 160, each formed by at least a portion of
                                the top layer 110, a portion of the film layer 125, and a portion of the
                                elastomeric layer 140.. In a specific application, the microfluidic cartridge
                                100 can be used to facilitate a PCR procedure for analysis of a sample
                                containing nucleic acids.”)
                             U.S. Patent No. 9,738,887 at 13:7-18. (“The top layer 110 of an embodiment
                                of the microfluidic cartridge 100 functions to accommodate elements
                                involved in performing a molecular diagnostic procedure (e.g. PCR), such
                                that a sample containing nucleic acids, passing through the cartridge, can
                                be manipulated by the elements involved in performing the molecular diagnostic
                                procedure. The top layer 110 is preferably composed of a structurally rigid/stiff
                                material with low autofluorescence, such that the top layer 110 does not
                                interfere with sample detection by fluorescence or chemiluminescence
                                techniques, and an appropriate glass transition temperature and chemical
                                compatibility for PCR or other amplification techniques.”)
                             U.S. Patent No. 9,738,887 at 13:35-42. (“The set of fluidic pathways 160 of
                                the microfluidic cartridge 100 functions to provide a fluid network into which
                                volumes of sample fluids, reagents, buffers and/or gases used in a molecular
                                diagnostics protocol may be delivered, out of which waste fluids may be
                                eliminated, and by which processed nucleic acid samples may be delivered to
                                a detection chamber for analysis, which may include amplification and/or
                                detection.”)
                             U.S. Patent No. 9,738,887 at 15:29-39 (“The segments may be arranged in at
                                least one of several configurations to facilitate isolation, processing, and


                                           136
Claim   Claim Language                      Infringement Evidence
                                                   amplification of a nucleic acid sample …”).
                                                U.S. Patent No. 9,738,887 at 23:20-24 (“The top layer 110 of the specific
                                                   embodiment of the microfluidic cartridge 100 functions preferably as described
                                                   in Section 1.1, and is composed of polypropylene with low autofluorescence and
                                                   a glass transition temperature suitable for PCR.”)
                                                U.S. Patent No. 9,738,887 at 23:36-41 (“Each detection chamber 117 of the
                                                   specific embodiment is identical and comprised of three interconnected
                                                   channels, configured in a circular arrangement, with each of the interconnected
                                                   channels approximately 0.4 mm deep and 1.6 mm wide at its widest point,
                                                   resulting in a total volume of -10 mL for each detection chamber 117.”)
                                                U.S. Patent No. 9,738,887 at 24:1-11 (“In the specific embodiment, the
                                                   intermediate substrate 120 is composed of a polypropylene material to minimize
                                                   cost and simplify assembly, and in the orientation shown in FIG. 11B, the top of
                                                   the intermediate substrate 120 is 1.5 mm thick. The film layer 125, partially
                                                   separating the intermediate substrate 120 from the top layer 110 is a
                                                   polypropylene film with a nominal thickness of 50 microns. The film layer 125
                                                   is able to withstand temperatures of up to 95° C. encountered during
                                                   fabrication and during an intended PCR procedure, while being thermally
                                                   bondable to the top layer 110.”)

19(g)   [the microfluidic device            The accused system comprises a microfluidic device comprising a first valve disposed
        comprises] a first valve disposed   upstream of the DNA manipulation zone
        upstream of the DNA
        manipulation zone; and              NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
                                            2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                                            NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                                            (Exhibit 16)
                                                “A series of microfluidic valves guides the PCR-ready solution through the
                                                   cartridge into three thin PCR chambers and the amplification process
                                                   begins.” Id. at 3:58-4:08




                                                             137
Claim   Claim Language   Infringement Evidence




                         US9738887 (Exhibit 31)
                            Claim 12. A cartridge, configured to facilitate processing and detecting of a
                              nucleic acid, comprising: a first layer comprising a sample port and a detection
                              chamber; an elastomeric layer; an intermediate substrate including a set of valve


                                          138
Claim   Claim Language   Infringement Evidence
                                guides, wherein the intermediate substrate defines a chamber with a corrugated
                                surface directly opposing the first layer, wherein the corrugated surface defines
                                a set of voids external to the chamber and accessible from a direction
                                perpendicular to a broad surface of the first layer, and wherein at least a portion
                                of the corrugated surface defines the set of valve guides with a set of openings
                                that provide access to the elastomeric layer; and a fluidic pathway, formed by at
                                least a portion of the first layer and a portion of the elastomeric layer, wherein
                                the fluidic pathway is fluidically coupled to the sample port and the detection
                                chamber and comprises a first and second branch extending downstream from a
                                junction, and is configured to be occluded at a set of occlusion positions upon
                                manipulation of the elastomeric layer through the set of valve guides, wherein a
                                first occlusion position of the set of occlusion positions is positioned along the
                                fluidic pathway downstream of the junction and upstream of the first branch and
                                a second occlusion position of the set of occlusion positions is positioned along
                                the fluidic pathway downstream of the junction and upstream of the second
                                branch, wherein the set of occlusion positions comprises a normally open
                                position and a normally closed position, wherein the normally open position
                                comprises a first surface of the fluidic pathway at the first layer and a second
                                surface of the fluidic pathway at the elastomeric layer, wherein a void defined
                                between the first surface and the second surface is configured to transition to a
                                closed state upon occlusion by an occluding object applied to the elastomeric
                                layer during operation; wherein the normally closed position is defined by a
                                region of the fluidic pathway, at the first layer that extends toward and abuts the
                                elastomeric layer in preventing fluid bypass at the region; wherein a first
                                truncated pathway, including the normally open position and the first branch and
                                excluding the second branch, is defined upon manipulation of the fluidic
                                pathway at the first and second occlusion positions, and wherein a second
                                truncated pathway, including the normally closed position and the second
                                branch and excluding the first branch, to the detection chamber is defined
                                upon manipulation of the fluidic pathway at the first and second occlusion
                                positions.
                             U.S. Patent No. 9,738,887 at 17:27-49 (“Thereafter in the first embodiment, as


                                           139
Claim   Claim Language   Infringement Evidence
                                shown in FIG. 11, the occlusions at the first and third occlusion positions 142,
                                144 may be reversed, defining a seventh truncated pathway, and the entire
                                released nucleic acid sample (e.g. -20 microliters) may be aspirated out of the
                                microfluidic cartridge through the reagent port 115. This released nucleic acid
                                sample is then used to reconstitute a molecular diagnostic reagent stored off of
                                the microfluidic cartridge 100. During the reconstitution, the occlusion at the
                                sixth occlusion position 147 may be reversed, and the fluidic pathway 165 may
                                be occluded at the first occlusion position 142 to form an eighth truncated
                                pathway, as shown in FIG. 1J. Once reconstitution of the molecular diagnostic
                                reagent with the released nucleic acid sample is complete and well mixed, the
                                reconstituted mixture may then be dispensed through the reagent port 115,
                                through the eighth truncated pathway, and to the detection chamber 117, by
                                using a fluid handling system to push the seventh occlusion position [148]
                                (normally closed) open. The detection chamber 117 is completely filled with
                                the mixed reagent-nucleic acid sample, after which the fluidic pathway 165
                                is occluded at the third, sixth, seventh and eighth occlusion positions 144,
                                147, 148, 149, defining ninth truncated pathway, as shown in FIG. 1K.
                                Other pathways of the set of fluidic pathways 165 may be similarly configured
                                to receive a reagent-nucleic acid mixture. An external molecular diagnostic
                                system and/or module may then perform additional processes, such as
                                thermocycling and detection, on the volume of fluid within the detection
                                chamber 117.”)at Figs. 1J and 1K:




                                          140
Claim   Claim Language               Infringement Evidence




                                           U.S. Patent No. 9,738,887 at 16:4-25 (“In the first embodiment, the set of
                                            occlusion positions 141 also comprises a sixth occlusion position 147 located
                                            along the vent segment 177 upstream of the vent region 190, a seventh
                                            occlusion position 148 located along the segment running to the detection
                                            chamber 163, and an eighth occlusion position 149 located along the segment
                                            running away from the detection chamber 164. In the first embodiment, the first,
                                            second, third, fifth, and sixth occlusion positions 142, 143, 144, 146, 147 are
                                            normally open positions 42 and the fourth, seventh, and eighth occlusions
                                            positions 145, 148, 149 are normally closed positions 43, as shown in FIG.
                                            1C.”)

19(h)   [the microfluidic device     The accused system comprises a microfluidic device comprising a second valve
        comprises] a second valve    disposed downstream of the DNA manipulation zone
        disposed downstream of the
        DNA manipulation zone;       NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,



                                                      141
Claim   Claim Language   Infringement Evidence
                         2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                         NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                         (Exhibit 16)
                             “A series of microfluidic valves guides the PCR-ready solution through the
                                cartridge into three thin PCR chambers and the amplification process
                                begins.” Id. at 3:58-4:08




                                         142
Claim   Claim Language   Infringement Evidence
                         US9738887 (Exhibit 31)
                             Claim 12. A cartridge, configured to facilitate processing and detecting of a
                                nucleic acid, comprising: a first layer comprising a sample port and a detection
                                chamber; an elastomeric layer; an intermediate substrate including a set of valve
                                guides, wherein the intermediate substrate defines a chamber with a corrugated
                                surface directly opposing the first layer, wherein the corrugated surface defines
                                a set of voids external to the chamber and accessible from a direction
                                perpendicular to a broad surface of the first layer, and wherein at least a portion
                                of the corrugated surface defines the set of valve guides with a set of openings
                                that provide access to the elastomeric layer; and a fluidic pathway, formed by at
                                least a portion of the first layer and a portion of the elastomeric layer, wherein
                                the fluidic pathway is fluidically coupled to the sample port and the detection
                                chamber and comprises a first and second branch extending downstream from a
                                junction, and is configured to be occluded at a set of occlusion positions upon
                                manipulation of the elastomeric layer through the set of valve guides, wherein a
                                first occlusion position of the set of occlusion positions is positioned along the
                                fluidic pathway downstream of the junction and upstream of the first branch and
                                a second occlusion position of the set of occlusion positions is positioned along
                                the fluidic pathway downstream of the junction and upstream of the second
                                branch, wherein the set of occlusion positions comprises a normally open
                                position and a normally closed position, wherein the normally open position
                                comprises a first surface of the fluidic pathway at the first layer and a second
                                surface of the fluidic pathway at the elastomeric layer, wherein a void defined
                                between the first surface and the second surface is configured to transition to a
                                closed state upon occlusion by an occluding object applied to the elastomeric
                                layer during operation; wherein the normally closed position is defined by a
                                region of the fluidic pathway, at the first layer that extends toward and abuts the
                                elastomeric layer in preventing fluid bypass at the region; wherein a first
                                truncated pathway, including the normally open position and the first branch and
                                excluding the second branch, is defined upon manipulation of the fluidic
                                pathway at the first and second occlusion positions, and wherein a second
                                truncated pathway, including the normally closed position and the second


                                           143
Claim   Claim Language   Infringement Evidence
                                branch and excluding the first branch, to the detection chamber is defined
                                upon manipulation of the fluidic pathway at the first and second occlusion
                                positions.

                               U.S. Patent No. 9,738,887 at 17:27-49 (“Thereafter in the first embodiment, as
                                shown in FIG. 11, the occlusions at the first and third occlusion positions 142,
                                144 may be reversed, defining a seventh truncated pathway, and the entire
                                released nucleic acid sample (e.g. -20 microliters) may be aspirated out of the
                                microfluidic cartridge through the reagent port 115. This released nucleic acid
                                sample is then used to reconstitute a molecular diagnostic reagent stored off of
                                the microfluidic cartridge 100. During the reconstitution, the occlusion at the
                                sixth occlusion position 147 may be reversed, and the fluidic pathway 165 may
                                be occluded at the first occlusion position 142 to form an eighth truncated
                                pathway, as shown in FIG. 1J. Once reconstitution of the molecular diagnostic
                                reagent with the released nucleic acid sample is complete and well mixed, the
                                reconstituted mixture may then be dispensed through the reagent port 115,
                                through the eighth truncated pathway, and to the detection chamber 117, by
                                using a fluid handling system to push the seventh occlusion position [148]
                                (normally closed) open. The detection chamber 117 is completely filled with
                                the mixed reagent-nucleic acid sample, after which the fluidic pathway 165
                                is occluded at the third, sixth, seventh and eighth occlusion positions 144,
                                147, 148, 149, defining ninth truncated pathway, as shown in FIG. 1K.
                                Other pathways of the set of fluidic pathways 165 may be similarly configured
                                to receive a reagent-nucleic acid mixture. An external molecular diagnostic
                                system and/or module may then perform additional processes, such as
                                thermocycling and detection, on the volume of fluid within the detection
                                chamber 117.”)
                               U.S. Patent No. 9,738,887 at Figs. 1J and 1K:




                                          144
Claim   Claim Language                      Infringement Evidence




                                                  U.S. Patent No. 9,738,887 at 16:4-25 (“In the first embodiment, the set of
                                                   occlusion positions 141 also comprises a sixth occlusion position 147 located
                                                   along the vent segment 177 upstream of the vent region 190, a seventh occlusion
                                                   position 148 located along the segment running to the detection chamber 163,
                                                   and an eighth occlusion position 149 located along the segment running
                                                   away from the detection chamber 164. In the first embodiment, the first,
                                                   second, third, fifth, and sixth occlusion positions 142, 143, 144, 146, 147 are
                                                   normally open positions 42 and the fourth, seventh, and eighth occlusions
                                                   positions 145, 148, 149 are normally closed positions 43, as shown in FIG.
                                                   1C.”)


19(i)   a controller programmed to          The accused system comprises a controller programmed to close the first and second
        close the first and second valves   valves to prevent gas and liquid from flowing into or out of the DNA manipulation zone
        to prevent gas and liquid from      and to isolate and confine the sample to a region between the first and second valves



                                                             145
Claim   Claim Language                     Infringement Evidence
        flowing into or out of the DNA     accessible to the detector.
        manipulation zone and to isolate
        and confine the sample to a        NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/our-solutions/,
        region between the first and       last visited May 31, 2019 (Exhibit 11)
        second valves accessible to the         “NeuMoDx™ MOLECULAR SYSTEMS REVOLUTIONARY
        detector,                                   MOLECULAR DIAGNOSTIC SOLUTION Our patented, “sample to result”
                                                    platform offers market-leading ease of use, true continuous random-access
                                                    and rapid turnaround time while achieveing [sic] optimal operational and
                                                    clinical performance for our customers and their patients.”
                                                “The NeuMoDx™ Molecular Systems are a family of scalable platforms that
                                                    fully integrate the entire molecular diagnostic process from “sample to result”.
                                                    The NeuMoDx™ 288 and the NeuMoDx™ 96 Molecular Systems are fully
                                                    automated, continuous random-access analyzers that utilize our proprietary
                                                    NeuDry™ reagent technology, which integrates magnetic particle affinity
                                                    capture and real time Polymerase Chain Reaction (PCR) chemistry in a multi-
                                                    sample microfluidic cartridge. This technology, combined with a platform,
                                                    uniquely incorporates robotics and microfluidics that result in higher
                                                    throughput, improved performance and increased efficiency by eliminating the
                                                    waste associated with technologies that required reconstitution of lyophilized
                                                    reagents.
                                                “The NeuMoDx™ 96 Molecular System is designed for the automated
                                                    extraction and isolation of nucleic acids, as well as the automated
                                                    amplification and detection of target nucleic acid sequences by
                                                    fluorescence-based PCR. The NeuMoDx™ 96 Molecular System consists of
                                                    the instrument with touchscreen computer, accessories, and reagents and
                                                    consumables.”
                                                “The NeuMoDx™ 288 Molecular System is designed for the automated
                                                    extraction and isolation of nucleic acids, as well as the automated
                                                    amplification and detection of target nucleic acid sequences by
                                                    fluorescence-based PCR. The NeuMoDx™ 288 Molecular System consists of
                                                    the instrument with touchscreen computer, accessories, and reagents and
                                                    consumables.”


                                                             146
Claim   Claim Language   Infringement Evidence

                         NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/our-solutions/,
                         last visited May 24, 2019 (Exhibit 11)
                              “The NeuMoDx™ 96 Molecular System consists of the instrument with
                                  touchscreen computer, accessories, and reagents and consumables.”
                              “The NeuMoDx™ 288 Molecular System consists of the instrument with
                                  touchscreen computer, accessories, and reagents and consumables.”


                         NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
                         2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                         NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                         (Exhibit 16)
                             “The NeuMoDx Molecular N96 and N288 are fully automated sample to
                                result molecular diagnostics platforms. They provide continuous random
                                access processing with initial results in one hour and operator walk away time of
                                up to eight hours.” Id. at 0:00-0:18

                         US9339812 (Exhibit 26)
                            Claim 29. A method for processing and detecting nucleic acids within a
                              cartridge having a fluidic pathway including a set of occlusion positions
                              defined by an elastomeric layer of the cartridge, the method comprising:
                              aligning the cartridge at a cartridge platform of a molecular diagnostic module,
                              the cartridge platform having a set of slots, and the molecular diagnostic module
                              having a cam module contacting a set of pins aligned with the set of slots and an
                              actuator that provides relative displacement between the cartridge platform and
                              the set of pins; moving the cam module by transitioning the actuator into an
                              extended configuration, thereby displacing a first subset of the set of pins
                              through the set of slots of the cartridge platform, and thereby manipulating the
                              elastomeric layer to occlude the fluidic pathway at a first subset of the set of
                              occlusion positions, thus defining a first truncated fluidic pathway passing
                              through a magnetic field for controlling a flow through the fluidic pathway;


                                          147
Claim   Claim Language   Infringement Evidence
                                capturing a sample of nucleic acids bound to magnetic beads within the first
                                truncated fluidic pathway, by the magnetic field; and moving the cam module,
                                thereby displacing a second subset of the set of pins through the set of slots of
                                the cartridge platform, and thereby manipulating the elastomeric layer to
                                occlude the fluidic pathway, through the elastomeric layer, at a second subset of
                                the set of occlusion positions, thus defining a second truncated fluidic pathway
                                containing the sample of nucleic acids bound to magnetic beads.
                             Claim 30. The method of claim 29, further comprising: delivering a wash
                                solution into the second truncated fluidic pathway through a fluid port to
                                facilitate production of a volume of nucleic acids delivering the volume of
                                nucleic acids through a reagent port coupled to the fluidic pathway; receiving
                                the volume of nucleic acids combined with a volume of molecular diagnostic
                                reagents to produce a nucleic acid-reagent sample; occluding the fluidic
                                pathway at a third subset of the set of occlusion positions, thus defining a third
                                truncated fluidic pathway coupled to a detection chamber; and delivering
                                the nucleic acid-reagent sample, through the third truncated fluidic
                                pathway, to the detection chamber.

                               U.S. Patent No. 9,339,812 at Abstract (“A system and method for processing
                                and detecting nucleic acids from a set of biological samples, comprising: a
                                capture plate and a capture plate module configured to facilitate binding of
                                nucleic acids within the set of biological samples to magnetic beads; a molecular
                                diagnostic module configured to receive nucleic acids bound to magnetic beads,
                                isolate nucleic acids, and analyze nucleic acids, comprising a cartridge receiving
                                module, a heating/cooling subsystem and a magnet configured to facilitate
                                isolation of nucleic acids, a valve actuation subsystem configured to control
                                fluid flow through a microfluidic cartridge for processing nucleic acids, and an
                                optical subsystem for analysis of nucleic acids; a fluid handling system
                                configured to deliver samples and reagents to components of the system to
                                facilitate molecular diagnostic protocols; and an assay strip configured to
                                combine nucleic acid samples with molecular diagnostic reagents for analysis of
                                nucleic acids.”)


                                           148
Claim   Claim Language   Infringement Evidence
                             U.S. Patent No. 9,339,812 at 3:41-46 (“The detection chamber heaters 157,
                                optical subsystem 180 and valve actuation subsystem 170 of the molecular
                                diagnostic module 130 then facilitate analysis of the set of nucleic acid-
                                reagent mixtures by a processor configured to display information on a
                                user interface.”)
                             U.S. Patent No. 9,339,812 at 26:25-32 (“In a variation wherein the controller
                                272 is coupled to the molecular diagnostic module 130, the controller 272
                                preferably functions to automate reception of a microfluidic cartridge,
                                heating of biological samples within the molecular diagnostic module 130 and
                                the detection chambers 213, occlusion of fluidic pathways 220 by the valve
                                actuation subsystem 170, and analysis of a set of nucleic acid-reagent mixtures
                                by the optical subsystem 180.”)
                             U.S. Patent No. 9,339,812 at 33:3-39 (“Embodiments of the method 400 and
                                variations thereof can be embodied and/or implemented at least in part by
                                a machine configured to receive a computer-readable medium storing
                                computer-readable instructions. The instructions are preferably executed
                                by computer-executable components preferably integrated with the system
                                100 and one or more portions of the processor 273 and/or the controller
                                272. The computer-readable medium can be stored on any suitable computer-
                                readable media such as RAMs, ROMs, flash memory, EEPROMs, optical
                                devices (CD or DVD), hard drives, floppy drives, or any suitable device. The
                                computer-executable component is preferably a general or application specific
                                processor, but any suitable dedicated hardware or hardware/firmware
                                combination device can alternatively or additionally execute the instructions.
                                The FIGURES illustrate the architecture, functionality and operation of possible
                                implementations of systems, methods and computer program products according
                                to preferred embodiments, example configurations, and variations thereof. In
                                this regard, each block in the flowchart or block diagrams may represent a
                                module, segment, or portion of code, which comprises one or more executable
                                instructions for implementing the specified logical function(s). It should also be
                                noted that, in some alternative implementations, the functions noted in the block
                                can occur out of the order noted in the FIGURES. For example, two blocks


                                           149
Claim   Claim Language   Infringement Evidence
                                shown in succession may, in fact, be executed substantially concurrently, or the
                                blocks may sometimes be executed in the reverse order, depending upon the
                                functionality involved. It will also be noted that each block of the block
                                diagrams and/or flowchart illustration, and combinations of blocks in the block
                                diagrams and/or flowchart illustration, can be implemented by special purpose
                                hardware-based systems that perform the specified functions or acts, or
                                combinations of special purpose hardware and computer instructions.”)


                         US9738887 (Exhibit 31)
                            Claim 12. A cartridge, configured to facilitate processing and detecting of a
                              nucleic acid, comprising: a first layer comprising a sample port and a detection
                              chamber; an elastomeric layer; an intermediate substrate including a set of valve
                              guides, wherein the intermediate substrate defines a chamber with a corrugated
                              surface directly opposing the first layer, wherein the corrugated surface defines
                              a set of voids external to the chamber and accessible from a direction
                              perpendicular to a broad surface of the first layer, and wherein at least a portion
                              of the corrugated surface defines the set of valve guides with a set of openings
                              that provide access to the elastomeric layer; and a fluidic pathway, formed by at
                              least a portion of the first layer and a portion of the elastomeric layer, wherein
                              the fluidic pathway is fluidically coupled to the sample port and the detection
                              chamber and comprises a first and second branch extending downstream from a
                              junction, and is configured to be occluded at a set of occlusion positions upon
                              manipulation of the elastomeric layer through the set of valve guides, wherein a
                              first occlusion position of the set of occlusion positions is positioned along the
                              fluidic pathway downstream of the junction and upstream of the first branch and
                              a second occlusion position of the set of occlusion positions is positioned along
                              the fluidic pathway downstream of the junction and upstream of the second
                              branch, wherein the set of occlusion positions comprises a normally open
                              position and a normally closed position, wherein the normally open position
                              comprises a first surface of the fluidic pathway at the first layer and a second
                              surface of the fluidic pathway at the elastomeric layer, wherein a void defined


                                           150
Claim   Claim Language   Infringement Evidence
                                between the first surface and the second surface is configured to transition to a
                                closed state upon occlusion by an occluding object applied to the elastomeric
                                layer during operation; wherein the normally closed position is defined by a
                                region of the fluidic pathway, at the first layer that extends toward and abuts the
                                elastomeric layer in preventing fluid bypass at the region; wherein a first
                                truncated pathway, including the normally open position and the first branch and
                                excluding the second branch, is defined upon manipulation of the fluidic
                                pathway at the first and second occlusion positions, and wherein a second
                                truncated pathway, including the normally closed position and the second
                                branch and excluding the first branch, to the detection chamber is defined
                                upon manipulation of the fluidic pathway at the first and second occlusion
                                positions.
                             US Patent No. 9,738,887 at 12:11-19 (“When not in operation, however, the
                                normally closed position 43 is configured to prevent leakage and/or fluid
                                bypass. The normally closed position may also be held closed by an
                                occluding object, to prevent leakage even under pressure provided by a
                                fluid delivery system, or under pressure experienced during a high
                                temperature step (e.g., thermocycling) to prevent evaporation of a sample
                                undergoing thermocycling.”)
                             US Patent No. 9,738,887 at 17:27-49 (“Thereafter in the first embodiment, as
                                shown in FIG. 11, the occlusions at the first and third occlusion positions 142,
                                144 may be reversed, defining a seventh truncated pathway, and the entire
                                released nucleic acid sample (e.g. -20 microliters) may be aspirated out of the
                                microfluidic cartridge through the reagent port 115. This released nucleic acid
                                sample is then used to reconstitute a molecular diagnostic reagent stored off of
                                the microfluidic cartridge 100. During the reconstitution, the occlusion at the
                                sixth occlusion position 147 may be reversed, and the fluidic pathway 165 may
                                be occluded at the first occlusion position 142 to form an eighth truncated
                                pathway, as shown in FIG. 1J. Once reconstitution of the molecular diagnostic
                                reagent with the released nucleic acid sample is complete and well mixed, the
                                reconstituted mixture may then be dispensed through the reagent port 115,
                                through the eighth truncated pathway, and to the detection chamber 117, by


                                           151
Claim   Claim Language   Infringement Evidence
                                using a fluid handling system to push the seventh occlusion position [148]
                                (normally closed) open. The detection chamber 117 is completely filled with
                                the mixed reagent-nucleic acid sample, after which the fluidic pathway 165
                                is occluded at the third, sixth, seventh and eighth occlusion positions 144,
                                147, 148, 149, defining ninth truncated pathway, as shown in FIG. 1K.
                                Other pathways of the set of fluidic pathways 165 may be similarly configured
                                to receive a reagent-nucleic acid mixture. An external molecular diagnostic
                                system and/or module may then perform additional processes, such as
                                thermocycling and detection, on the volume of fluid within the detection
                                chamber 117.”)
                             US Patent No. 9,738,887 at Figs. 1J and 1K:




                               US Patent No. 9,738,887 at 16:4-25 (“In the first embodiment, the set of
                                occlusion positions 141 also comprises a sixth occlusion position 147 located
                                along the vent segment 177 upstream of the vent region 190, a seventh
                                occlusion position 148 located along the segment running to the detection


                                          152
Claim   Claim Language                    Infringement Evidence
                                                 chamber 163, and an eighth occlusion position 149 located along the
                                                 segment running away from the detection chamber 164. In the first
                                                 embodiment, the first, second, third, fifth, and sixth occlusion positions 142,
                                                 143, 144, 146, 147 are normally open positions 42 and the fourth, seventh, and
                                                 eighth occlusions positions 145, 148, 149 are normally closed positions 43, as
                                                 shown in FIG. 1C.”)

19(j)   wherein the only ingress to and   In the accused system, the only ingress to and egress from the region accessible to the
        egress from the region            detector is through the first and second valves.
        accessible to the detector is
        through the first and second      NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
        valves; and                       2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                                          NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                                          (Exhibit 16)
                                              “A series of microfluidic valves guides the PCR-ready solution through the
                                                 cartridge into three thin PCR chambers and the amplification process
                                                 begins.” Id. at 3:58-4:08




                                                            153
Claim   Claim Language   Infringement Evidence




                         US9339812 (Exhibit 26)
                            Claim 29. A method for processing and detecting nucleic acids within a
                              cartridge having a fluidic pathway including a set of occlusion positions
                              defined by an elastomeric layer of the cartridge, the method comprising:
                              aligning the cartridge at a cartridge platform of a molecular diagnostic module,



                                          154
Claim   Claim Language   Infringement Evidence
                                the cartridge platform having a set of slots, and the molecular diagnostic module
                                having a cam module contacting a set of pins aligned with the set of slots and an
                                actuator that provides relative displacement between the cartridge platform and
                                the set of pins; moving the cam module by transitioning the actuator into an
                                extended configuration, thereby displacing a first subset of the set of pins
                                through the set of slots of the cartridge platform, and thereby manipulating the
                                elastomeric layer to occlude the fluidic pathway at a first subset of the set of
                                occlusion positions, thus defining a first truncated fluidic pathway passing
                                through a magnetic field for controlling a flow through the fluidic pathway;
                                capturing a sample of nucleic acids bound to magnetic beads within the first
                                truncated fluidic pathway, by the magnetic field; and moving the cam module,
                                thereby displacing a second subset of the set of pins through the set of slots of
                                the cartridge platform, and thereby manipulating the elastomeric layer to
                                occlude the fluidic pathway, through the elastomeric layer, at a second subset of
                                the set of occlusion positions, thus defining a second truncated fluidic pathway
                                containing the sample of nucleic acids bound to magnetic beads.
                             Claim 30. The method of claim 29, further comprising: delivering a wash
                                solution into the second truncated fluidic pathway through a fluid port to
                                facilitate production of a volume of nucleic acids delivering the volume of
                                nucleic acids through a reagent port coupled to the fluidic pathway; receiving
                                the volume of nucleic acids combined with a volume of molecular diagnostic
                                reagents to produce a nucleic acid-reagent sample; occluding the fluidic
                                pathway at a third subset of the set of occlusion positions, thus defining a third
                                truncated fluidic pathway coupled to a detection chamber; and delivering
                                the nucleic acid-reagent sample, through the third truncated fluidic
                                pathway, to the detection chamber.


                         US9738887 (Exhibit 31)
                            Claim 12. A cartridge, configured to facilitate processing and detecting of a
                              nucleic acid, comprising: a first layer comprising a sample port and a detection
                              chamber; an elastomeric layer; an intermediate substrate including a set of valve


                                           155
Claim   Claim Language   Infringement Evidence
                                guides, wherein the intermediate substrate defines a chamber with a corrugated
                                surface directly opposing the first layer, wherein the corrugated surface defines
                                a set of voids external to the chamber and accessible from a direction
                                perpendicular to a broad surface of the first layer, and wherein at least a portion
                                of the corrugated surface defines the set of valve guides with a set of openings
                                that provide access to the elastomeric layer; and a fluidic pathway, formed by at
                                least a portion of the first layer and a portion of the elastomeric layer, wherein
                                the fluidic pathway is fluidically coupled to the sample port and the detection
                                chamber and comprises a first and second branch extending downstream from a
                                junction, and is configured to be occluded at a set of occlusion positions upon
                                manipulation of the elastomeric layer through the set of valve guides, wherein a
                                first occlusion position of the set of occlusion positions is positioned along the
                                fluidic pathway downstream of the junction and upstream of the first branch and
                                a second occlusion position of the set of occlusion positions is positioned along
                                the fluidic pathway downstream of the junction and upstream of the second
                                branch, wherein the set of occlusion positions comprises a normally open
                                position and a normally closed position, wherein the normally open position
                                comprises a first surface of the fluidic pathway at the first layer and a second
                                surface of the fluidic pathway at the elastomeric layer, wherein a void defined
                                between the first surface and the second surface is configured to transition to a
                                closed state upon occlusion by an occluding object applied to the elastomeric
                                layer during operation; wherein the normally closed position is defined by a
                                region of the fluidic pathway, at the first layer that extends toward and abuts the
                                elastomeric layer in preventing fluid bypass at the region; wherein a first
                                truncated pathway, including the normally open position and the first branch and
                                excluding the second branch, is defined upon manipulation of the fluidic
                                pathway at the first and second occlusion positions, and wherein a second
                                truncated pathway, including the normally closed position and the second
                                branch and excluding the first branch, to the detection chamber is defined
                                upon manipulation of the fluidic pathway at the first and second occlusion
                                positions.




                                           156
Claim   Claim Language   Infringement Evidence
                             U.S. Patent No. 9,738,887 at 17:27-49 (“Thereafter in the first embodiment, as
                                shown in FIG. 11, the occlusions at the first and third occlusion positions 142,
                                144 may be reversed, defining a seventh truncated pathway, and the entire
                                released nucleic acid sample (e.g. -20 microliters) may be aspirated out of the
                                microfluidic cartridge through the reagent port 115. This released nucleic acid
                                sample is then used to reconstitute a molecular diagnostic reagent stored off of
                                the microfluidic cartridge 100. During the reconstitution, the occlusion at the
                                sixth occlusion position 147 may be reversed, and the fluidic pathway 165 may
                                be occluded at the first occlusion position 142 to form an eighth truncated
                                pathway, as shown in FIG. 1J. Once reconstitution of the molecular diagnostic
                                reagent with the released nucleic acid sample is complete and well mixed, the
                                reconstituted mixture may then be dispensed through the reagent port 115,
                                through the eighth truncated pathway, and to the detection chamber 117, by
                                using a fluid handling system to push the seventh occlusion position [148]
                                (normally closed) open. The detection chamber 117 is completely filled with
                                the mixed reagent-nucleic acid sample, after which the fluidic pathway 165
                                is occluded at the third, sixth, seventh and eighth occlusion positions 144,
                                147, 148, 149, defining ninth truncated pathway, as shown in FIG. 1K.
                                Other pathways of the set of fluidic pathways 165 may be similarly configured
                                to receive a reagent-nucleic acid mixture. An external molecular diagnostic
                                system and/or module may then perform additional processes, such as
                                thermocycling and detection, on the volume of fluid within the detection
                                chamber 117.”)
                             U.S. Patent No. 9,738,887 at Figs. 1J and 1K:




                                          157
Claim   Claim Language                      Infringement Evidence




                                                  U.S. Patent No. 9,738,887 at 16:4-25 (“In the first embodiment, the set of
                                                   occlusion positions 141 also comprises a sixth occlusion position 147 located
                                                   along the vent segment 177 upstream of the vent region 190, a seventh
                                                   occlusion position 148 located along the segment running to the detection
                                                   chamber 163, and an eighth occlusion position 149 located along the
                                                   segment running away from the detection chamber 164. In the first
                                                   embodiment, the first, second, third, fifth, and sixth occlusion positions 142,
                                                   143, 144, 146, 147 are normally open positions 42 and the fourth, seventh, and
                                                   eighth occlusions positions 145, 148, 149 are normally closed positions 43, as
                                                   shown in FIG. 1C.”)

19(k)   wherein the computer-controlled     The accused system comprises a computer-controlled heat source in thermal contact
        heat source is in thermal contact   with the DNA manipulation zone.
        with the DNA manipulation
        zone and                            NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/our-solutions/,



                                                             158
Claim   Claim Language   Infringement Evidence
                         last visited May 31, 2019 (Exhibit 11)
                              “NeuMoDx™ MOLECULAR SYSTEMS REVOLUTIONARY MOLECULAR
                                  DIAGNOSTIC SOLUTION Our patented, “sample to result” platform offers
                                  market-leading ease of use, true continuous random-access and rapid
                                  turnaround time while achieveing [sic] optimal operational and clinical
                                  performance for our customers and their patients.”
                              “The NeuMoDx™ Molecular Systems are a family of scalable platforms that
                                  fully integrate the entire molecular diagnostic process from “sample to result”.
                                  The NeuMoDx™ 288 and the NeuMoDx™ 96 Molecular Systems are fully
                                  automated, continuous random-access analyzers that utilize our proprietary
                                  NeuDry™ reagent technology, which integrates magnetic particle affinity
                                  capture and real time Polymerase Chain Reaction (PCR) chemistry in a
                                  multi-sample microfluidic cartridge. This technology, combined with a
                                  platform, uniquely incorporates robotics and microfluidics that result in higher
                                  throughput, improved performance and increased efficiency by eliminating the
                                  waste associated with technologies that required reconstitution of lyophilized
                                  reagents.
                              “The NeuMoDx™ 96 Molecular System is designed for the automated
                                  extraction and isolation of nucleic acids, as well as the automated
                                  amplification and detection of target nucleic acid sequences by
                                  fluorescence-based PCR. The NeuMoDx™ 96 Molecular System consists of
                                  the instrument with touchscreen computer, accessories, and reagents and
                                  consumables.”
                              “The NeuMoDx™ 288 Molecular System is designed for the automated
                                  extraction and isolation of nucleic acids, as well as the automated
                                  amplification and detection of target nucleic acid sequences by
                                  fluorescence-based PCR. The NeuMoDx™ 288 Molecular System consists of
                                  the instrument with touchscreen computer, accessories, and reagents and
                                  consumables.”

                         NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
                         2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |


                                           159
Claim   Claim Language   Infringement Evidence
                         NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                         (Exhibit 16)
                             “The NeuMoDx Molecular N96 and N288 are fully automated sample to
                                result molecular diagnostics platforms. They provide continuous random
                                access processing with initial results in one hour and operator walk away time of
                                up to eight hours.” Id. at 0:00-0:18


                         NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/dr-steven-
                         young-video-testimonial/, last visited May 31, 2019, hyperlink at
                         https://youtu.be/vukP6gbLBYE. (Exhibit 32)
                              “There’s two systems that have been put into operation by NeuMoDx. One
                                 is the 288. It’s a high-throughput instrument, versus the 96, which is a lower
                                 throughput instrument. The advantage is that both systems use all of the same
                                 chemistry and all of the same hardware. Its just a smaller footprint.”
                              “The NeuMoDx™ 96 Molecular System consists of the instrument with
                                 touchscreen computer, accessories, and reagents and consumables.”
                              “The NeuMoDx™ 288 Molecular System consists of the instrument with
                                 touchscreen computer, accessories, and reagents and consumables.”

                         US9539576 (Exhibit 29)
                            Claim 1. A system for thermocycling biological samples within detection
                              chambers comprising: a set of heater-sensor dies, each heater-sensor die in the
                              set of heater-sensor dies comprising a heating surface configured to interface
                              with a detection chamber and an inferior surface, inferior to the heating surface,
                              including a connection point, wherein each of the set of heater-sensor dies
                              includes a heating element and a sensing element; an electronics substrate,
                              comprising a first substrate surface coupled to the inferior surface of each of the
                              set of heater-sensor dies, a set of apertures longitudinally spaced across the
                              electronics substrate and providing access through the electronics substrate to
                              the set of heater-sensor dies, and a second substrate surface inferior to the first
                              substrate surface, wherein the electronics substrate comprises a set of substrate


                                           160
Claim   Claim Language   Infringement Evidence
                                connection points at least at one of the first substrate surface, an aperture surface
                                defined within at least one of the set of apertures, and the second substrate
                                surface, and wherein the electronics substrate couples the heating element
                                and the sensing element of each of the set of heater-sensor dies to a
                                controller; a set of heat-sink supports coupled to at least one of 1) the set of
                                heater-sensor dies, through the set of apertures, and 2) the second substrate
                                surface of the electronics substrate and configured to dissipate heat generated by
                                the set of heater-sensor dies, wherein at least one of the set of heat-sink supports
                                includes an integrated cooling element, and wherein a base surface of each of
                                the set of heat-sink supports is coupled to an elastic element that transmits a
                                biasing force through the electronics substrate, thereby maintaining thermal
                                communication between the set of heater-sensor dies and a set of detection
                                chambers upon alignment of the set of heater-sensor dies with the set of
                                detection chambers; and a set of wire bonds, including a wire bond coupled
                                between the connection point of at least one of the set of heater-sensor dies and
                                one of the set of substrate connection points.

                         US9499896 (Exhibit 28)
                            Claim 1. A system for thermocycling biological samples within detection
                              chambers comprising: a set of heater-sensor dies, each heater-sensor die in the
                              set of heater-sensor dies comprising: an assembly including a first insulating
                              layer, a heating region comprising an adhesion material layer coupled to the first
                              insulating layer and a noble material layer coupled to the adhesion material
                              layer, and a second insulating layer coupled to the heating region and to the first
                              insulating layer through a pattern of voids in the heating region, wherein the
                              pattern of voids in the heating region defines a coarse pattern, comprising a
                              global morphology at a first scale and associated with a heating element of the
                              heating region, and a fine pattern, comprising a local morphology at a second
                              scale smaller than the first scale, integrated into the coarse pattern and
                              associated with a sensing element of the heating region; an electronics
                              substrate configured to couple heating elements and sensing elements of the
                              set of heater-sensor dies to a controller; and a set of elastic elements coupled


                                           161
Claim   Claim Language   Infringement Evidence
                                to a second substrate surface of the electronics substrate opposing a first
                                substrate surface of the electronics substrate interfacing with the assemblies of
                                the set of heater-sensor dies and configured to bias each of the set of heater-
                                sensor dies against a detection chamber in a configuration wherein the set of
                                heater-sensor dies is in thermal communication with a set of detection chambers.

                               U.S. Patent No. 9,499,896 at 2:21-32 (“As shown in FIGS. lA and lB, an
                                embodiment of a system 100 for thermocycling biological samples within
                                detection chambers comprises: a set of heater-sensor dies 110; an electronics
                                substrate 140 that couple the set of heater-sensor dies to a controller; a set
                                of heat sink supports 150 coupled to at least one of the electronics substrate and
                                the set of heater-sensor dies; and a set of elastic elements 160 coupled to the
                                electronics substrate and configured to bias each of the set of heater-sensor dies
                                against a detection 30 chamber. In some embodiments, the system 100 further
                                comprises a controller 165 and/or a cooling subsystem 170 configured to
                                actively cool the system 100.”)
                               U.S. Patent No. 9,499,896 at 9:11-19 (“As shown in FIGS. 1, 4A-4B, and 7A-
                                7C, the system 100 can further comprise an electronics substrate 140
                                configured to couple heating and sensing elements of the set of heater-
                                sensor dies to a controller 165, a set of heat-sink supports 150 configured to
                                facilitate heat dissipation within the system 100, a set of elastic elements 160
                                configured to bias the set of heater-sensor dies 110 against detection chambers
                                for sample processing, and can additionally comprise the controller 165 and/or a
                                cooling subsystem 170.”)
                               U.S. Patent No. 9,499,896 at 12:20-31 (“In a specific example, the controller
                                165 comprises a Yokogawa UT750 PID controller, an Arduino UNO R3
                                microcontroller configured to cycle the UT750 through temperature stages
                                and to control temperature holding, a resistance-to-voltage conversion
                                circuit, and two power sup plies-a first power supply configured to supply
                                power to the set of heater-sensor dies 110 and a second power supply
                                configured to supply voltage to the resistance-to-voltage conversion circuit.
                                In the specific example, the controller 165 comprises a resistance-to-voltage


                                          162
Claim   Claim Language                    Infringement Evidence
                                                 conversion circuit because the UT750 PID controller requires voltage as an
                                                 input for PID control.”)
                                              U.S. Patent No. 9,499,896 at 11:63-12:4 “As shown in FIGS. lA and lB, the
                                                 system 100 can further comprise a controller 165, which functions to
                                                 automate and/or control heating parameters provided by the set of heater-
                                                 sensor dies 110. The controller 165 can further be configured to provide heat
                                                 parameter output commands to the heating element(s) 114, and/or configured to
                                                 receive communication of heating parameters (e.g., detected temperatures)
                                                 sensed at the sensing element(s) 115 of the system 100.”
19(l)   wherein the detector is           The accused system comprises a detector configured to identify one or more
        configured to identify one or     polynucleotides within the DNA manipulation zone.
        more polynucleotides within the
        DNA manipulation zone.            NeuMoDxTM Molecular Systems, NEUMODX,
                                          http://www.neumodx.com/product/neumodx-288/, last visited June 3, 2019 (Exhibit 13)
                                               “FEATURES AND BENEFITS… Fluorescence detection at five wavelengths
                                                  enabling multiplexed amplification reactions… Real-time detection of
                                                  products of amplification.”

                                          NeuMoDxTM Molecular Systems, NEUMODX,
                                          http://www.neumodx.com/product/neumodx-96/, last visited June 3, 2019 (Exhibit 14)
                                               “FEATURES AND BENEFITS… Fluorescence detection at five wavelengths
                                                  enabling multiplexed amplification reactions… Real-time detection of
                                                  products of amplification.”


                                          JFO_2018-10-25_8009-Rev-B_NeuMoDx-96-Spec-Sheet (Exhibit 21)




                                                           163
Claim   Claim Language   Infringement Evidence




                         NeuMoDx_288_Spec_Sheet_R2.pdf (Exhibit 22)




                         US10041062 (Exhibit 33)
                            Claim 1. A molecular diagnostic system configured to process a biological
                              sample within a cartridge and separate a nucleic acid volume from the biological
                              sample, the molecular diagnostic system comprising: a cartridge platform that
                              supports the cartridge and comprising a magnet receiving slot configured to be
                              aligned with the cartridge in a first operation mode; a nozzle of a liquid handling
                              subsystem; an optical subsystem; a cartridge heater; a magnet vertically
                              aligned with the magnet receiving slot; and an actuator coupled to the nozzle of
                              the liquid handling subsystem, the optical subsystem, and the cartridge heater,
                              the actuator configured to vertically displace the cartridge platform in the first
                              operation mode to a position wherein: the nozzle of the liquid handling system is
                              coupled to a fluid port of the cartridge, wherein the fluid port of the cartridge
                              receives fluids for processing the biological sample, the magnet passes through
                              the magnet receiving slot of the cartridge platform and interfaces with a first
                              portion of the cartridge, the optical subsystem interfaces with a second portion


                                          164
Claim   Claim Language   Infringement Evidence
                                of the cartridge, wherein the second portion of the cartridge receives a processed
                                derivative of the nucleic acid volume, and a third region of the cartridge is
                                compressed between the cartridge heater and the cartridge platform.
                             Claim 8. The system of claim 1, wherein the optical subsystem comprises at
                                least one unit including an excitation filter, an emission filter, a
                                photodetector aligned with the emission filter, and a dichroic mirror
                                configured to reflect light from the excitation filter toward the biological
                                sample, and to transmit emitted light from the biological sample, through
                                the emission filter, and toward the photodetector.

                         US9604213 (Exhibit 30)
                            Claim 1. A system for processing and detecting nucleic acids in cooperation
                              with a cartridge comprising a heating region defined at a first surface, and a
                              magnet housing region defined at a second surface in thermal communication
                              with the first surface, the system comprising: a capture plate configured to
                              facilitate combination of a set of magnetic beads with a biological sample, thus
                              producing a magnetic bead-sample; and a molecular diagnostic module,
                              configured to process the magnetic bead-sample from the capture plate and
                              separate nucleic acids from the set of magnetic beads, comprising: a cartridge
                              platform configured to receive the cartridge and comprising a magnet receiving
                              slot aligned with the second surface during operation, a heater configured to
                              transmit heat to the heating region at the first surface during operation, and a
                              magnet coupled to a magnet heating element that heats the magnet during
                              operation with the magnet proximal the second surface, the magnet configured
                              to pass through the magnet receiving slot into the magnet housing region during
                              operation, thereby facilitating separation of a nucleic acid volume from the
                              magnetic bead-sample and heating of the magnetic bead-sample in cooperation
                              with the heater.
                            Claim 11. The system of claim 1, wherein the molecular diagnostic module
                              further comprises an optical subsystem comprising a first unit and a second
                              unit, wherein each of the first unit and the second unit includes a set of
                              excitation filters, a set of emission filters, a set of photodetectors aligned


                                           165
Claim   Claim Language   Infringement Evidence
                                with the set of emission filters, and a set of dichroic mirrors configured to
                                reflect light from the set of excitation filters toward one of a set of nucleic
                                acid-reagent mixtures at the cartridge, and to transmit emitted light from
                                one of the set of nucleic acid-reagent mixtures, through at least one of the
                                set of emission filters, and toward at least one of the set of photodetectors.
                             Claim 12. The system of claim 11, wherein the molecular diagnostic module
                                further includes a set of detection chamber heaters configured to heat a set of
                                detection chambers through the second surface of the cartridge, and wherein the
                                optical subsystem is configured to receive light, emitted from the set of
                                nucleic acid-reagent mixtures at the set of detection chambers, from the
                                first surface of the cartridge.




                                          166
Exhibit 35
                                       U.S. Patent No. 8,703,069 Infringement Chart

Claim   Claim Language                      Infringement Evidence
1(a)    1. A method of amplifying a         To the extent the preamble is limiting, the accused workflow is a method of amplifying
        nucleic acid-containing sample      a nucleic acid-containing sample within a microfluidic device.
        within a microfluidic device, the
        method comprising:                  NeuMoDx_Quant_HCV_CVS_2018.pdf (Exhibit 18)
                                                Describing “…microfluidic cartridges capable of performing independent
                                                 sample processing and real-time PCR.”




                                            NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/, last visited
                                            May 31, 2019 (Exhibit 10)
                                                “NeuMoDx™ 288 and NeuMoDx™ 96 Molecular Systems are fully automated,
                                                  continuous random-access analyzers that utilize our proprietary NeuDry™
                                                  reagent technology, which integrates magnetic particle affinity capture and real
                                                  time polymerase chain reaction (PCR) chemistry in a multi-sample
                                                  microfluidic cartridge.”



                                                              1
Claim   Claim Language   Infringement Evidence
                         NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/our-solutions/,
                         last visited May 31, 2019 (Exhibit 11)
                              “The NeuMoDx™ Molecular Systems are a family of scalable platforms that
                                  fully integrate the entire molecular diagnostic process from “sample to result”.
                                  The NeuMoDx™ 288 and the NeuMoDx™ 96 Molecular Systems are fully
                                  automated, continuous random-access analyzers that utilize our proprietary
                                  NeuDry™ reagent technology, which integrates magnetic particle affinity
                                  capture and real time Polymerase Chain Reaction (PCR) chemistry in a
                                  multi-sample microfluidic cartridge.”
                              “The NeuMoDx™ 96 Molecular System is designed for the automated
                                  extraction and isolation of nucleic acids, as well as the automated
                                  amplification and detection of target nucleic acid sequences by
                                  fluorescence-based PCR. The NeuMoDx™ 96 Molecular System consists of
                                  the instrument with touchscreen computer, accessories, and reagents and
                                  consumables.”
                              “The NeuMoDx™ 288 Molecular System is designed for the automated
                                  extraction and isolation of nucleic acids, as well as the automated
                                  amplification and detection of target nucleic acid sequences by
                                  fluorescence-based PCR. The NeuMoDx™ 288 Molecular System consists of
                                  the instrument with touchscreen computer, accessories, and reagents and
                                  consumables.”

                         NeuMoDxTM Molecular Systems, NEUMODX,
                         http://www.neumodx.com/product/neumodx-288/, last visited June 3, 2019 (Exhibit 13)
                              “FEATURES AND BENEFITS… Fluorescence detection at five wavelengths
                                 enabling multiplexed amplification reactions… Real-time detection of
                                 products of amplification.”

                         NeuMoDxTM Molecular Systems, NEUMODX,
                         http://www.neumodx.com/product/neumodx-96/, last visited June 3, 2019 (Exhibit 14)
                              “FEATURES AND BENEFITS… Fluorescence detection at five wavelengths
                                 enabling multiplexed amplification reactions… Real-time detection of


                                            2
Claim   Claim Language   Infringement Evidence
                                products of amplification.”

                         40600094_D-IFU-NeuMoDx-Cartridge-US-ONLY.pdf (Exhibit 19)
                             “NeuMoDx™ Cartridge INSTRUCTIONS FOR USE… Each NeuMoDx
                               Cartridge contains 12 independent microfluidic circuits that enable the
                               independent processing of up to 12 samples once housed appropriately in the
                               XPCR modules of the NeuMoDx System… The NeuMoDx Systems use a
                               combination of heat and proprietary extraction reagents to perform cell lysis,
                               nucleic acid extraction and inactivation/reduction of inhibitors from unprocessed
                               clinical specimens prior to presenting the extracted nucleic acid for detection by
                               Real-Time PCR.”

                         0600101_Rev-D-IFU-NeuMoDx-RELEASE-Solution-US-ONLY-FINAL-
                         25Oct2018.pdf (Exhibit 20)
                             “NeuMoDx™ RELEASE Solution INSTRUCTIONS FOR USE… The
                               NeuMoDx Systems mix the released nucleic acid with assay specific primers
                               and probe(s) and the dried Master Mix contained in a NeuMoDx test strip. The
                               System then dispenses the prepared RT-PCR-ready mixture into the NeuMoDx
                               Cartridge where Real-Time PCR occurs.”

                         K173725.pdf (Exhibit 23)
                             “510(k) SUBSTANTIAL EQUIVALENCE DETERMINATION DECISION
                               SUMMARY ASSAY AND INSTRUMENT COMBINATION TEMPLATE…
                               Test Principle… After reconstitution of the dried PCR reagents, the NeuMoDx
                               System dispenses the prepared PCR-ready mixture into one PCR chamber (per
                               specimen) of the NeuMoDx Cartridge. Amplification and detection of the
                               control and target DNA sequences occur in PCR chamber.”

                         NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
                         2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                         NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                         (Exhibit 16)


                                            3
Claim   Claim Language   Infringement Evidence
                             “This is the NeuMoDx microfluidic cartridge. Each microfluidic cartridge
                                contains 12 independent lanes which allows for processing of up to 12 samples
                                simultaneously.” Id. at 1:49-1:59




                               “A series of microfluidic valves guides the PCR-ready solution through the
                                cartridge into three thin PCR chambers and the amplification process
                                begins.” Id. at 3:58-4:08
                               “A series of microfluidic valves guides the PCR-ready solution through the
                                cartridge into three thin PCR chambers and the amplification process
                                begins. During a series of independent heat on-heat off sequences, an optical
                                scanner measures the level of fluorescence emitted, and converts it into the
                                qualitative or quantitative results which are displayed as amplification curves for
                                analysis by the laboratorian.” Id. at 3:58-4:26




                                            4
Claim   Claim Language   Infringement Evidence




                         “Patents”, http://www.neumodx.com/patents/, demonstrating that NeuMoDx marks its
                         products with US Patent Nos. 9,738,887; 9,433,940; 9,101,930; 9,403,165; 9,452,430;
                         9,050,594; 9,339,812; 9,441,219; 10,041,062; 9,604,213; 10,010,888; 9,382,532;
                         9,540,636; 9,499,896; 9,539,576; 9,637,775; and 10,093,963. (Exhibit 15)




                         US9738887 (Exhibit 31)
                            Claim 1. A cartridge, configured to facilitate processing and detecting of a
                              nucleic acid, comprising: a first layer, defining a sample port, a reagent port, a
                              fluid port, and a detection chamber; an elastomeric layer; an intermediate



                                            5
Claim   Claim Language   Infringement Evidence
                                substrate coupled to the first layer, such that the elastomeric layer is situated
                                between the intermediate substrate and the first layer, wherein the intermediate
                                substrate defines a chamber with a corrugated surface directly opposing the first
                                layer, wherein the corrugated surface defines a set of voids external to the
                                chamber and accessible from a direction perpendicular to a broad surface of the
                                first layer, and wherein at least a portion of the corrugated surface includes a set
                                of openings that provide access to the elastomeric layer; and a fluidic pathway,
                                wherein the fluidic pathway is fluidically coupled to the sample port, the reagent
                                port, the fluid port, and the detection chamber.
                             Claim 11. The cartridge of claim 1, wherein the detection chamber comprises a
                                first, a second, and a third detection chamber segment wherein each of the first,
                                the second, and the third detection chamber segment is a broad chamber of
                                which a projection onto a plane is substantially rectangular, wherein a first end
                                of the second detection chamber segment is connected to the first detection
                                chamber segment by a first narrow fluidic channel, and wherein a second end
                                of the second detection chamber segment is connected to the third detection
                                chamber segment by a second narrow fluidic channel.


                               U.S. Patent No. 9,738,887 at FIG. 1A:




                                            6
Claim   Claim Language   Infringement Evidence




                               U.S. Patent No. 9,738,887 at Abstract (“A microfluidic cartridge, configured
                                to facilitate processing and detection of nucleic acids, comprising: a top layer
                                comprising a set of cartridge-aligning indentations, a set of sample port-reagent
                                port pairs, a shared fluid port, a vent region, a heating region, and a set of
                                detection chambers; an intermediate substrate, coupled to the top layer
                                comprising a waste chamber; an elastomeric layer, partially situated on the
                                intermediate substrate; and a set of fluidic pathways, each formed by at least a
                                portion of the top layer and a portion of the elastomeric layer, wherein each
                                fluidic pathway is fluidically coupled to a sample port-reagent port pair, the
                                shared fluid port, and a Detection chamber, comprises a turnabout portion
                                passing through the heating region, and is configured to be occluded upon
                                deformation of the elastomeric layer, to transfer a waste fluid to the waste
                                chamber, and to pass through the vent region.”)
                               US Patent No. 9,738,887 at 2:36-3:5. (“As shown in FIGS. 1A-lC, an
                                embodiment of a microfluidic cartridge 100 for processing and detecting
                                nucleic acids comprises: a top layer 110 comprising a set of sample port-


                                           7
Claim   Claim Language   Infringement Evidence
                                reagent port pairs 112 and a set of detection chambers 116; an intermediate
                                substrate 120, coupled to the top layer 110 and partially separated from the top
                                layer by a film layer 125, configured to form a waste chamber 130; an
                                elastomeric layer 140 partially situated on the intermediate substrate 120; a
                                magnet housing region 150 accessible by a magnet 152 providing a magnetic
                                field 156; and a set of fluidic pathways 160, each formed by at least a portion of
                                the top layer 110, a portion of the film layer 125, and a portion of the
                                elastomeric layer 140… In a specific application, the microfluidic cartridge
                                100 can be used to facilitate a PCR procedure for analysis of a sample
                                containing nucleic acids.”)
                             US Patent No. 9,738,887 at 13:7-18. (“The top layer 110 of an embodiment of
                                the microfluidic cartridge 100 functions to accommodate elements involved
                                in performing a molecular diagnostic procedure (e.g. PCR), such that a
                                sample containing nucleic acids, passing through the cartridge, can be
                                manipulated by the elements involved in performing the molecular diagnostic
                                procedure. The top layer 110 is preferably composed of a structurally rigid/stiff
                                material with low autofluorescence, such that the top layer 110 does not
                                interfere with sample detection by fluorescence or chemiluminescence
                                techniques, and an appropriate glass transition temperature and chemical
                                compatibility for PCR or other amplification techniques.”)
                             US Patent No. 9,738,887 at 13:35-42. (“The set of fluidic pathways 160 of the
                                microfluidic cartridge 100 functions to provide a fluid network into which
                                volumes of sample fluids, reagents, buffers and/or gases used in a molecular
                                diagnostics protocol may be delivered, out of which waste fluids may be
                                eliminated, and by which processed nucleic acid samples may be delivered to
                                a detection chamber for analysis, which may include amplification and/or
                                detection.”)
                             US Patent No. 9,738,887 at 15:29-39 (“The segments may be arranged in at
                                least one of several configurations to facilitate isolation, processing, and
                                amplification of a nucleic acid sample …”).
                             US Patent No. 9,738,887 at 23:20-24 (“The top layer 110 of the specific
                                embodiment of the microfluidic cartridge 100 functions preferably as described


                                            8
Claim   Claim Language                   Infringement Evidence
                                                in Section 1.1, and is composed of polypropylene with low autofluorescence and
                                                a glass transition temperature suitable for PCR.”)


1(b)    moving the sample from an        The accused workflow includes moving the sample from an upstream channel of the
        upstream channel of the          microfluidic device into a DNA manipulation module located downstream of the
        microfluidic device into a DNA   upstream channel.
        manipulation module located
        downstream of the upstream       NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
        channel,                         2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                                         NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                                         (Exhibit 16)
                                             “A series of microfluidic valves guides the PCR-ready solution through the
                                                cartridge into three thin PCR chambers and the amplification process
                                                begins.” Id. at 3:58-4:08




                                                           9
Claim   Claim Language   Infringement Evidence

                         US9738887 (Exhibit 31)
                            Claim 12. A cartridge, configured to facilitate processing and detecting of a
                              nucleic acid, comprising: a first layer comprising a sample port and a detection
                              chamber; an elastomeric layer; an intermediate substrate including a set of valve
                              guides, wherein the intermediate substrate defines a chamber with a corrugated
                              surface directly opposing the first layer, wherein the corrugated surface defines
                              a set of voids external to the chamber and accessible from a direction
                              perpendicular to a broad surface of the first layer, and wherein at least a portion
                              of the corrugated surface defines the set of valve guides with a set of openings
                              that provide access to the elastomeric layer; and a fluidic pathway, formed by
                              at least a portion of the first layer and a portion of the elastomeric layer,
                              wherein the fluidic pathway is fluidically coupled to the sample port and
                              the detection chamber and comprises a first and second branch extending
                              downstream from a junction, and is configured to be occluded at a set of
                              occlusion positions upon manipulation of the elastomeric layer through the set
                              of valve guides, wherein a first occlusion position of the set of occlusion
                              positions is positioned along the fluidic pathway downstream of the junction and
                              upstream of the first branch and a second occlusion position of the set of
                              occlusion positions is positioned along the fluidic pathway downstream of the
                              junction and upstream of the second branch, wherein the set of occlusion
                              positions comprises a normally open position and a normally closed position,
                              wherein the normally open position comprises a first surface of the fluidic
                              pathway at the first layer and a second surface of the fluidic pathway at the
                              elastomeric layer, wherein a void defined between the first surface and the
                              second surface is configured to transition to a closed state upon occlusion by an
                              occluding object applied to the elastomeric layer during operation; wherein the
                              normally closed position is defined by a region of the fluidic pathway, at the
                              first layer that extends toward and abuts the elastomeric layer in preventing fluid
                              bypass at the region; wherein a first truncated pathway, including the normally
                              open position and the first branch and excluding the second branch, is defined
                              upon manipulation of the fluidic pathway at the first and second occlusion


                                           10
Claim   Claim Language   Infringement Evidence
                                positions, and wherein a second truncated pathway, including the normally
                                closed position and the second branch and excluding the first branch, to the
                                detection chamber is defined upon manipulation of the fluidic pathway at the
                                first and second occlusion positions.
                             US Patent No. 9,738,887 at 13:35-42 (“The set of fluidic pathways 160 of the
                                microfluidic cartridge 100 functions to provide a fluid network into which
                                volumes of sample fluids, reagents, buffers and/or gases used in a molecular
                                diagnostics protocol may be delivered, out of which waste fluids may be
                                eliminated, and by which processed nucleic acid samples may be delivered to
                                a detection chamber for analysis, which may include amplification and/or
                                detection.”)
                             US Patent No. 9,738,887 at 15:31-35 (“The segment running to a detection
                                chamber 163 functions to deliver a processed sample fluid to the detection
                                chamber 117 with a reduced quantity of gas bubbles, and the segment
                                running away from the detection chamber 164 functions to deliver a fluid away
                                from the detection chamber 117.”)
                             US Patent No. 9,738,887 at 17:27-49 (“Thereafter in the first embodiment, as
                                shown in FIG. 11, the occlusions at the first and third occlusion positions 142,
                                144 may be reversed, defining a seventh truncated pathway, and the entire
                                released nucleic acid sample (e.g. -20 microliters) may be aspirated out of the
                                microfluidic cartridge through the reagent port 115. This released nucleic acid
                                sample is then used to reconstitute a molecular diagnostic reagent stored off of
                                the microfluidic cartridge 100. During the reconstitution, the occlusion at the
                                sixth occlusion position 147 may be reversed, and the fluidic pathway 165
                                may be occluded at the first occlusion position 142 to form an eighth
                                truncated pathway, as shown in FIG. 1J. Once reconstitution of the molecular
                                diagnostic reagent with the released nucleic acid sample is complete and well
                                mixed, the reconstituted mixture may then be dispensed through the
                                reagent port 115, through the eighth truncated pathway, and to the
                                detection chamber 117, by using a fluid handling system to push the
                                seventh occlusion position [148] (normally closed) open. The detection
                                chamber 117 is completely filled with the mixed reagent-nucleic acid


                                           11
Claim   Claim Language                 Infringement Evidence
                                              sample, after which the fluidic pathway 165 is occluded at the third, sixth,
                                              seventh and eighth occlusion positions 144, 147, 148, 149, defining ninth
                                              truncated pathway, as shown in FIG. 1K. Other pathways of the set of fluidic
                                              pathways 165 may be similarly configured to receive a reagent-nucleic acid
                                              mixture. An external molecular diagnostic system and/or module may then
                                              perform additional processes, such as thermocycling and detection, on the
                                              volume of fluid within the detection chamber 117.”)
                                            US Patent No. 9,738,887 at Figs. 1J and 1K:




1(c)    the DNA manipulation module    The accused workflow includes a DNA manipulation module including a DNA
        including a DNA manipulation   manipulation zone configured to perform amplification of the sample.
        zone configured to perform
        amplification of the sample,   NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
                                       2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                                       NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                                       (Exhibit 16)



                                                        12
Claim   Claim Language   Infringement Evidence
                             “A series of microfluidic valves guides the PCR-ready solution through the
                                cartridge into three thin PCR chambers and the amplification process begins.”
                                Id. at 3:58-4:08




                         NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/, last visited
                         May 31, 2019 (Exhibit 10)
                             “NeuMoDx™ 288 and NeuMoDx™ 96 Molecular Systems are fully automated,
                               continuous random-access analyzers that utilize our proprietary NeuDry™
                               reagent technology, which integrates magnetic particle affinity capture and real
                               time polymerase chain reaction (PCR) chemistry in a multi-sample
                               microfluidic cartridge.”

                         NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/our-solutions/,
                         last visited May 24, 2019 (Exhibit 11)
                              “The NeuMoDx™ Molecular Systems are a family of scalable platforms that


                                           13
Claim   Claim Language   Infringement Evidence
                                fully integrate the entire molecular diagnostic process from ‘sample to result’.
                                The NeuMoDx™ 288 and the NeuMoDx™ 96 Molecular Systems are fully
                                automated, continuous random-access analyzers that utilize our proprietary
                                NeuDry™ reagent technology, which integrates magnetic particle affinity
                                capture and real time Polymerase Chain Reaction (PCR) chemistry in a
                                multi-sample microfluidic cartridge. This technology, combined with a
                                platform, uniquely incorporates robotics and microfluidics that result in higher
                                throughput, improved performance and increased efficiency by eliminating the
                                waste associated with technologies that required reconstitution of lyophilized
                                reagents.”
                             “The NeuMoDx™ 96 Molecular System is designed for the automated
                                extraction and isolation of nucleic acids, as well as the automated amplification
                                and detection of target nucleic acid sequences by fluorescence-based PCR.”

                         40600094_D-IFU-NeuMoDx-Cartridge-US-ONLY.pdf (Exhibit 19)
                             “NeuMoDx™ Cartridge INSTRUCTIONS FOR USE… Each NeuMoDx
                               Cartridge contains 12 independent microfluidic circuits that enable the
                               independent processing of up to 12 samples once housed appropriately in
                               the XPCR modules of the NeuMoDx System… The NeuMoDx Systems use a
                               combination of heat and proprietary extraction reagents to perform cell lysis,
                               nucleic acid extraction and inactivation/reduction of inhibitors from unprocessed
                               clinical specimens prior to presenting the extracted nucleic acid for detection by
                               Real-Time PCR.”

                         0600101_Rev-D-IFU-NeuMoDx-RELEASE-Solution-US-ONLY-FINAL-
                         25Oct2018.pdf (Exhibit 20)
                             “NeuMoDx™ RELEASE Solution INSTRUCTIONS FOR USE… The
                               NeuMoDx Systems mix the released nucleic acid with assay specific primers
                               and probe(s) and the dried Master Mix contained in a NeuMoDx test strip. The
                               System then dispenses the prepared RT-PCR-ready mixture into the NeuMoDx
                               Cartridge where Real-Time PCR occurs.”



                                           14
Claim   Claim Language   Infringement Evidence
                         K173725.pdf (Exhibit 23)
                             “510(k) SUBSTANTIAL EQUIVALENCE DETERMINATION DECISION
                                SUMMARY ASSAY AND INSTRUMENT COMBINATION TEMPLATE…
                                Test Principle… After reconstitution of the dried PCR reagents, the NeuMoDx
                                System dispenses the prepared PCR-ready mixture into one PCR chamber (per
                                specimen) of the NeuMoDx Cartridge. Amplification and detection of the
                                control and target DNA sequences occur in PCR chamber.”

                         NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
                         2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                         NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                         (Exhibit 16)
                             “This is the NeuMoDx microfluidic cartridge. Each microfluidic cartridge
                                contains 12 independent lanes which allows for processing of up to 12
                                samples simultaneously.” Id. at 1:49-1:59




                               “A series of microfluidic valves guides the PCR-ready solution through the
                                cartridge into three thin PCR chambers and the amplification process begins.”


                                          15
Claim   Claim Language   Infringement Evidence
                                Id. at 3:58-4:08

                         U.S. Patent No. 9,738,887
                             Claim 1. A cartridge, configured to facilitate processing and detecting of a
                                nucleic acid, comprising: a first layer, defining a sample port, a reagent port, a
                                fluid port, and a detection chamber; an elastomeric layer; an intermediate
                                substrate coupled to the first layer, such that the elastomeric layer is situated
                                between the intermediate substrate and the first layer, wherein the intermediate
                                substrate defines a chamber with a corrugated surface directly opposing the first
                                layer, wherein the corrugated surface defines a set of voids external to the
                                chamber and accessible from a direction perpendicular to a broad surface of the
                                first layer, and wherein at least a portion of the corrugated surface includes a set
                                of openings that provide access to the elastomeric layer; and a fluidic pathway,
                                wherein the fluidic pathway is fluidically coupled to the sample port, the reagent
                                port, the fluid port, and the detection chamber.


                               U.S. Patent No. 9,738,887 at Abstract (“A microfluidic cartridge, configured to
                                facilitate processing and detection of nucleic acids, comprising: a top layer
                                comprising a set of cartridge-aligning indentations, a set of sample port-reagent
                                port pairs, a shared fluid port, a vent region, a heating region, and a set of
                                detection chambers; an intermediate substrate, coupled to the top layer
                                comprising a waste chamber; an elastomeric layer, partially situated on the
                                intermediate substrate; and a set of fluidic pathways, each formed by at least a
                                portion of the top layer and a portion of the elastomeric layer, wherein each
                                fluidic pathway is fluidically coupled to a sample port-reagent port pair, the
                                shared fluid port, and a Detection chamber, comprises a turnabout portion
                                passing through the heating region, and is configured to be occluded upon
                                deformation of the elastomeric layer, to transfer a waste fluid to the waste
                                chamber, and to pass through the vent region”)
                               U.S. Patent No. 9,738,887 at 13:35-42 (“The set of fluidic pathways 160 of the
                                microfluidic cartridge 100 functions to provide a fluid network into which


                                            16
Claim   Claim Language   Infringement Evidence
                                volumes of sample fluids, reagents, buffers and/or gases used in a molecular
                                diagnostics protocol may be delivered, out of which waste fluids may be
                                eliminated, and by which processed nucleic acid samples may be delivered to
                                a detection chamber for analysis, which may include amplification and/or
                                detection.”)
                             U.S. Patent No. 9,738,887 at 17:27-49 (“Thereafter in the first embodiment, as
                                shown in FIG. 11, the occlusions at the first and third occlusion positions 142,
                                144 may be reversed, defining a seventh truncated pathway, and the entire
                                released nucleic acid sample (e.g. -20 microliters) may be aspirated out of the
                                microfluidic cartridge through the reagent port 115…. An external molecular
                                diagnostic system and/or module may then perform additional processes,
                                such as thermocycling and detection, on the volume of fluid within the
                                detection chamber 117.”)
                             U.S. Patent No. 9,738,887 at Figs. 1J and 1K:




                                           17
Claim   Claim Language                    Infringement Evidence
1(d)    a first valve disposed upstream   The accused workflow includes a first valve disposed upstream of the DNA
        of the DNA manipulation zone,     manipulation zone.

                                          NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
                                          2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                                          NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                                          (Exhibit 16)
                                              “A series of microfluidic valves guides the PCR-ready solution through the
                                                 cartridge into three thin PCR chambers and the amplification process
                                                 begins.” Id. at 3:58-4:08




                                                           18
Claim   Claim Language   Infringement Evidence




                         US9738887 (Exhibit 31)
                            Claim 12. A cartridge, configured to facilitate processing and detecting of a
                              nucleic acid, comprising: a first layer comprising a sample port and a detection
                              chamber; an elastomeric layer; an intermediate substrate including a set of valve
                              guides, wherein the intermediate substrate defines a chamber with a corrugated
                              surface directly opposing the first layer, wherein the corrugated surface defines
                              a set of voids external to the chamber and accessible from a direction
                              perpendicular to a broad surface of the first layer, and wherein at least a portion
                              of the corrugated surface defines the set of valve guides with a set of openings
                              that provide access to the elastomeric layer; and a fluidic pathway, formed by at
                              least a portion of the first layer and a portion of the elastomeric layer, wherein
                              the fluidic pathway is fluidically coupled to the sample port and the detection
                              chamber and comprises a first and second branch extending downstream from a
                              junction, and is configured to be occluded at a set of occlusion positions upon
                              manipulation of the elastomeric layer through the set of valve guides, wherein a
                              first occlusion position of the set of occlusion positions is positioned along the
                              fluidic pathway downstream of the junction and upstream of the first branch and
                              a second occlusion position of the set of occlusion positions is positioned along
                              the fluidic pathway downstream of the junction and upstream of the second
                              branch, wherein the set of occlusion positions comprises a normally open
                              position and a normally closed position, wherein the normally open position
                              comprises a first surface of the fluidic pathway at the first layer and a second


                                           19
Claim   Claim Language   Infringement Evidence
                                surface of the fluidic pathway at the elastomeric layer, wherein a void defined
                                between the first surface and the second surface is configured to transition to a
                                closed state upon occlusion by an occluding object applied to the elastomeric
                                layer during operation; wherein the normally closed position is defined by a
                                region of the fluidic pathway, at the first layer that extends toward and abuts the
                                elastomeric layer in preventing fluid bypass at the region; wherein a first
                                truncated pathway, including the normally open position and the first branch and
                                excluding the second branch, is defined upon manipulation of the fluidic
                                pathway at the first and second occlusion positions, and wherein a second
                                truncated pathway, including the normally closed position and the second
                                branch and excluding the first branch, to the detection chamber is defined
                                upon manipulation of the fluidic pathway at the first and second occlusion
                                positions.
                             U.S. Patent No. 9,738,887 at 17:27-49 (“Thereafter in the first embodiment, as
                                shown in FIG. 11, the occlusions at the first and third occlusion positions 142,
                                144 may be reversed, defining a seventh truncated pathway, and the entire
                                released nucleic acid sample (e.g. -20 microliters) may be aspirated out of the
                                microfluidic cartridge through the reagent port 115. This released nucleic acid
                                sample is then used to reconstitute a molecular diagnostic reagent stored off of
                                the microfluidic cartridge 100. During the reconstitution, the occlusion at the
                                sixth occlusion position 147 may be reversed, and the fluidic pathway 165 may
                                be occluded at the first occlusion position 142 to form an eighth truncated
                                pathway, as shown in FIG. 1J. Once reconstitution of the molecular diagnostic
                                reagent with the released nucleic acid sample is complete and well mixed, the
                                reconstituted mixture may then be dispensed through the reagent port 115,
                                through the eighth truncated pathway, and to the detection chamber 117, by
                                using a fluid handling system to push the seventh occlusion position [148]
                                (normally closed) open. The detection chamber 117 is completely filled with
                                the mixed reagent-nucleic acid sample, after which the fluidic pathway 165
                                is occluded at the third, sixth, seventh and eighth occlusion positions 144,
                                147, 148, 149, defining ninth truncated pathway, as shown in FIG. 1K.
                                Other pathways of the set of fluidic pathways 165 may be similarly configured


                                           20
Claim   Claim Language   Infringement Evidence
                                to receive a reagent-nucleic acid mixture. An external molecular diagnostic
                                system and/or module may then perform additional processes, such as
                                thermocycling and detection, on the volume of fluid within the detection
                                chamber 117.”)at Figs. 1J and 1K:




                               US Patent No. 9,738,887 at 16:4-25 (“In the first embodiment, the set of
                                occlusion positions 141 also comprises a sixth occlusion position 147 located
                                along the vent segment 177 upstream of the vent region 190, a seventh
                                occlusion position 148 located along the segment running to the detection
                                chamber 163, and an eighth occlusion position 149 located along the segment
                                running away from the detection chamber 164. In the first embodiment, the first,
                                second, third, fifth, and sixth occlusion positions 142, 143, 144, 146, 147 are
                                normally open positions 42 and the fourth, seventh, and eighth occlusions
                                positions 145, 148, 149 are normally closed positions 43, as shown in FIG.
                                1C.”)




                                           21
Claim   Claim Language                Infringement Evidence
1(e)    and a second valve disposed   The accused workflow includes a second valve disposed downstream of the DNA
        downstream of the DNA         manipulation zone.
        manipulation zone,

                                      NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
                                      2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                                      NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                                      (Exhibit 16)
                                          “A series of microfluidic valves guides the PCR-ready solution through the
                                             cartridge into three thin PCR chambers and the amplification process
                                             begins.” Id. at 3:58-4:08




                                                       22
Claim   Claim Language   Infringement Evidence




                         US9738887 (Exhibit 31)
                            Claim 12. A cartridge, configured to facilitate processing and detecting of a
                              nucleic acid, comprising: a first layer comprising a sample port and a detection
                              chamber; an elastomeric layer; an intermediate substrate including a set of valve
                              guides, wherein the intermediate substrate defines a chamber with a corrugated
                              surface directly opposing the first layer, wherein the corrugated surface defines
                              a set of voids external to the chamber and accessible from a direction
                              perpendicular to a broad surface of the first layer, and wherein at least a portion
                              of the corrugated surface defines the set of valve guides with a set of openings
                              that provide access to the elastomeric layer; and a fluidic pathway, formed by at
                              least a portion of the first layer and a portion of the elastomeric layer, wherein
                              the fluidic pathway is fluidically coupled to the sample port and the detection
                              chamber and comprises a first and second branch extending downstream from a
                              junction, and is configured to be occluded at a set of occlusion positions upon
                              manipulation of the elastomeric layer through the set of valve guides, wherein a
                              first occlusion position of the set of occlusion positions is positioned along the
                              fluidic pathway downstream of the junction and upstream of the first branch and
                              a second occlusion position of the set of occlusion positions is positioned along
                              the fluidic pathway downstream of the junction and upstream of the second
                              branch, wherein the set of occlusion positions comprises a normally open
                              position and a normally closed position, wherein the normally open position
                              comprises a first surface of the fluidic pathway at the first layer and a second
                              surface of the fluidic pathway at the elastomeric layer, wherein a void defined
                              between the first surface and the second surface is configured to transition to a


                                           23
Claim   Claim Language   Infringement Evidence
                                closed state upon occlusion by an occluding object applied to the elastomeric
                                layer during operation; wherein the normally closed position is defined by a
                                region of the fluidic pathway, at the first layer that extends toward and abuts the
                                elastomeric layer in preventing fluid bypass at the region; wherein a first
                                truncated pathway, including the normally open position and the first branch and
                                excluding the second branch, is defined upon manipulation of the fluidic
                                pathway at the first and second occlusion positions, and wherein a second
                                truncated pathway, including the normally closed position and the second
                                branch and excluding the first branch, to the detection chamber is defined
                                upon manipulation of the fluidic pathway at the first and second occlusion
                                positions.

                               US Patent No. 9,738,887 at 17:27-49 (“Thereafter in the first embodiment, as
                                shown in FIG. 11, the occlusions at the first and third occlusion positions 142,
                                144 may be reversed, defining a seventh truncated pathway, and the entire
                                released nucleic acid sample (e.g. -20 microliters) may be aspirated out of the
                                microfluidic cartridge through the reagent port 115. This released nucleic acid
                                sample is then used to reconstitute a molecular diagnostic reagent stored off of
                                the microfluidic cartridge 100. During the reconstitution, the occlusion at the
                                sixth occlusion position 147 may be reversed, and the fluidic pathway 165 may
                                be occluded at the first occlusion position 142 to form an eighth truncated
                                pathway, as shown in FIG. 1J. Once reconstitution of the molecular diagnostic
                                reagent with the released nucleic acid sample is complete and well mixed, the
                                reconstituted mixture may then be dispensed through the reagent port 115,
                                through the eighth truncated pathway, and to the detection chamber 117, by
                                using a fluid handling system to push the seventh occlusion position [148]
                                (normally closed) open. The detection chamber 117 is completely filled with
                                the mixed reagent-nucleic acid sample, after which the fluidic pathway 165
                                is occluded at the third, sixth, seventh and eighth occlusion positions 144,
                                147, 148, 149, defining ninth truncated pathway, as shown in FIG. 1K.
                                Other pathways of the set of fluidic pathways 165 may be similarly configured
                                to receive a reagent-nucleic acid mixture. An external molecular diagnostic


                                           24
Claim   Claim Language                   Infringement Evidence
                                                system and/or module may then perform additional processes, such as
                                                thermocycling and detection, on the volume of fluid within the detection
                                                chamber 117.”)at Figs. 1J and 1K:




                                               US Patent No. 9,738,887 at 16:4-25 (“In the first embodiment, the set of
                                                occlusion positions 141 also comprises a sixth occlusion position 147 located
                                                along the vent segment 177 upstream of the vent region 190, a seventh occlusion
                                                position 148 located along the segment running to the detection chamber 163,
                                                and an eighth occlusion position 149 located along the segment running
                                                away from the detection chamber 164. In the first embodiment, the first,
                                                second, third, fifth, and sixth occlusion positions 142, 143, 144, 146, 147 are
                                                normally open positions 42 and the fourth, seventh, and eighth occlusions
                                                positions 145, 148, 149 are normally closed positions 43, as shown in FIG.
                                                1C.”)

1(f)    the only ingress to and egress   In the accused workflow, the only ingress to and egress from the DNA manipulation



                                                           25
Claim   Claim Language                 Infringement Evidence
        from the DNA manipulation      zone being through the first valve and the second valve.
        zone being through the first
        valve and the second valve;    NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
                                       2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                                       NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                                       (Exhibit 16)
                                           “A series of microfluidic valves guides the PCR-ready solution through the
                                              cartridge into three thin PCR chambers and the amplification process
                                              begins.” Id. at 3:58-4:08




                                                         26
Claim   Claim Language   Infringement Evidence




                         US9339812 (Exhibit 26)
                            Claim 29. A method for processing and detecting nucleic acids within a
                              cartridge having a fluidic pathway including a set of occlusion positions
                              defined by an elastomeric layer of the cartridge, the method comprising:
                              aligning the cartridge at a cartridge platform of a molecular diagnostic module,
                              the cartridge platform having a set of slots, and the molecular diagnostic module
                              having a cam module contacting a set of pins aligned with the set of slots and an
                              actuator that provides relative displacement between the cartridge platform and
                              the set of pins; moving the cam module by transitioning the actuator into an
                              extended configuration, thereby displacing a first subset of the set of pins
                              through the set of slots of the cartridge platform, and thereby manipulating the
                              elastomeric layer to occlude the fluidic pathway at a first subset of the set of
                              occlusion positions, thus defining a first truncated fluidic pathway passing
                              through a magnetic field for controlling a flow through the fluidic pathway;
                              capturing a sample of nucleic acids bound to magnetic beads within the first
                              truncated fluidic pathway, by the magnetic field; and moving the cam module,
                              thereby displacing a second subset of the set of pins through the set of slots of
                              the cartridge platform, and thereby manipulating the elastomeric layer to
                              occlude the fluidic pathway, through the elastomeric layer, at a second subset of
                              the set of occlusion positions, thus defining a second truncated fluidic pathway
                              containing the sample of nucleic acids bound to magnetic beads.
                            Claim 30. The method of claim 29, further comprising: delivering a wash
                              solution into the second truncated fluidic pathway through a fluid port to


                                           27
Claim   Claim Language   Infringement Evidence
                                facilitate production of a volume of nucleic acids delivering the volume of
                                nucleic acids through a reagent port coupled to the fluidic pathway; receiving
                                the volume of nucleic acids combined with a volume of molecular diagnostic
                                reagents to produce a nucleic acid-reagent sample; occluding the fluidic
                                pathway at a third subset of the set of occlusion positions, thus defining a third
                                truncated fluidic pathway coupled to a detection chamber; and delivering
                                the nucleic acid-reagent sample, through the third truncated fluidic
                                pathway, to the detection chamber.


                         US9738887 (Exhibit 31)
                            Claim 12. A cartridge, configured to facilitate processing and detecting of a
                              nucleic acid, comprising: a first layer comprising a sample port and a detection
                              chamber; an elastomeric layer; an intermediate substrate including a set of valve
                              guides, wherein the intermediate substrate defines a chamber with a corrugated
                              surface directly opposing the first layer, wherein the corrugated surface defines
                              a set of voids external to the chamber and accessible from a direction
                              perpendicular to a broad surface of the first layer, and wherein at least a portion
                              of the corrugated surface defines the set of valve guides with a set of openings
                              that provide access to the elastomeric layer; and a fluidic pathway, formed by at
                              least a portion of the first layer and a portion of the elastomeric layer, wherein
                              the fluidic pathway is fluidically coupled to the sample port and the detection
                              chamber and comprises a first and second branch extending downstream from a
                              junction, and is configured to be occluded at a set of occlusion positions upon
                              manipulation of the elastomeric layer through the set of valve guides, wherein a
                              first occlusion position of the set of occlusion positions is positioned along the
                              fluidic pathway downstream of the junction and upstream of the first branch and
                              a second occlusion position of the set of occlusion positions is positioned along
                              the fluidic pathway downstream of the junction and upstream of the second
                              branch, wherein the set of occlusion positions comprises a normally open
                              position and a normally closed position, wherein the normally open position
                              comprises a first surface of the fluidic pathway at the first layer and a second


                                           28
Claim   Claim Language   Infringement Evidence
                                surface of the fluidic pathway at the elastomeric layer, wherein a void defined
                                between the first surface and the second surface is configured to transition to a
                                closed state upon occlusion by an occluding object applied to the elastomeric
                                layer during operation; wherein the normally closed position is defined by a
                                region of the fluidic pathway, at the first layer that extends toward and abuts the
                                elastomeric layer in preventing fluid bypass at the region; wherein a first
                                truncated pathway, including the normally open position and the first branch and
                                excluding the second branch, is defined upon manipulation of the fluidic
                                pathway at the first and second occlusion positions, and wherein a second
                                truncated pathway, including the normally closed position and the second
                                branch and excluding the first branch, to the detection chamber is defined
                                upon manipulation of the fluidic pathway at the first and second occlusion
                                positions.


                               US Patent No. 9,738,887 at 17:27-49 (“Thereafter in the first embodiment, as
                                shown in FIG. 11, the occlusions at the first and third occlusion positions 142,
                                144 may be reversed, defining a seventh truncated pathway, and the entire
                                released nucleic acid sample (e.g. -20 microliters) may be aspirated out of the
                                microfluidic cartridge through the reagent port 115. This released nucleic acid
                                sample is then used to reconstitute a molecular diagnostic reagent stored off of
                                the microfluidic cartridge 100. During the reconstitution, the occlusion at the
                                sixth occlusion position 147 may be reversed, and the fluidic pathway 165 may
                                be occluded at the first occlusion position 142 to form an eighth truncated
                                pathway, as shown in FIG. 1J. Once reconstitution of the molecular diagnostic
                                reagent with the released nucleic acid sample is complete and well mixed, the
                                reconstituted mixture may then be dispensed through the reagent port 115,
                                through the eighth truncated pathway, and to the detection chamber 117, by
                                using a fluid handling system to push the seventh occlusion position [148]
                                (normally closed) open. The detection chamber 117 is completely filled with
                                the mixed reagent-nucleic acid sample, after which the fluidic pathway 165
                                is occluded at the third, sixth, seventh and eighth occlusion positions 144,


                                           29
Claim   Claim Language   Infringement Evidence
                                147, 148, 149, defining ninth truncated pathway, as shown in FIG. 1K.
                                Other pathways of the set of fluidic pathways 165 may be similarly configured
                                to receive a reagent-nucleic acid mixture. An external molecular diagnostic
                                system and/or module may then perform additional processes, such as
                                thermocycling and detection, on the volume of fluid within the detection
                                chamber 117.”)at Figs. 1J and 1K:




                               US Patent No. 9,738,887 at 16:4-25 (“In the first embodiment, the set of
                                occlusion positions 141 also comprises a sixth occlusion position 147 located
                                along the vent segment 177 upstream of the vent region 190, a seventh
                                occlusion position 148 located along the segment running to the detection
                                chamber 163, and an eighth occlusion position 149 located along the
                                segment running away from the detection chamber 164. In the first
                                embodiment, the first, second, third, fifth, and sixth occlusion positions 142,
                                143, 144, 146, 147 are normally open positions 42 and the fourth, seventh, and
                                eighth occlusions positions 145, 148, 149 are normally closed positions 43, as



                                           30
Claim   Claim Language                  Infringement Evidence
                                               shown in FIG. 1C.”)

1(g)    receiving the sample in the DNA The accused workflow includes receiving the sample in the DNA manipulation zone.
        manipulation zone;
                                        NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
                                        2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                                        NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                                        (Exhibit 16)
                                            “A series of microfluidic valves guides the PCR-ready solution through the
                                               cartridge into three thin PCR chambers and the amplification process
                                               begins.” Id. at 3:58-4:08




                                        US9738887 (Exhibit 31)
                                           Claim 12. A cartridge, configured to facilitate processing and detecting of a
                                             nucleic acid, comprising: a first layer comprising a sample port and a detection


                                                          31
Claim   Claim Language   Infringement Evidence
                                chamber; an elastomeric layer; an intermediate substrate including a set of valve
                                guides, wherein the intermediate substrate defines a chamber with a corrugated
                                surface directly opposing the first layer, wherein the corrugated surface defines
                                a set of voids external to the chamber and accessible from a direction
                                perpendicular to a broad surface of the first layer, and wherein at least a portion
                                of the corrugated surface defines the set of valve guides with a set of openings
                                that provide access to the elastomeric layer; and a fluidic pathway, formed by at
                                least a portion of the first layer and a portion of the elastomeric layer, wherein
                                the fluidic pathway is fluidically coupled to the sample port and the
                                detection chamber and comprises a first and second branch extending
                                downstream from a junction, and is configured to be occluded at a set of
                                occlusion positions upon manipulation of the elastomeric layer through the set
                                of valve guides, wherein a first occlusion position of the set of occlusion
                                positions is positioned along the fluidic pathway downstream of the junction and
                                upstream of the first branch and a second occlusion position of the set of
                                occlusion positions is positioned along the fluidic pathway downstream of the
                                junction and upstream of the second branch, wherein the set of occlusion
                                positions comprises a normally open position and a normally closed position,
                                wherein the normally open position comprises a first surface of the fluidic
                                pathway at the first layer and a second surface of the fluidic pathway at the
                                elastomeric layer, wherein a void defined between the first surface and the
                                second surface is configured to transition to a closed state upon occlusion by an
                                occluding object applied to the elastomeric layer during operation; wherein the
                                normally closed position is defined by a region of the fluidic pathway, at the
                                first layer that extends toward and abuts the elastomeric layer in preventing fluid
                                bypass at the region; wherein a first truncated pathway, including the normally
                                open position and the first branch and excluding the second branch, is defined
                                upon manipulation of the fluidic pathway at the first and second occlusion
                                positions, and wherein a second truncated pathway, including the normally
                                closed position and the second branch and excluding the first branch, to the
                                detection chamber is defined upon manipulation of the fluidic pathway at the
                                first and second occlusion positions.


                                           32
Claim   Claim Language   Infringement Evidence

                               US Patent No. 9,738,887 at 13:35-42 (“The set of fluidic pathways 160 of the
                                microfluidic cartridge 100 functions to provide a fluid network into which
                                volumes of sample fluids, reagents, buffers and/or gases used in a molecular
                                diagnostics protocol may be delivered, out of which waste fluids may be
                                eliminated, and by which processed nucleic acid samples may be delivered to
                                a detection chamber for analysis, which may include amplification and/or
                                detection.”)
                               US Patent No. 9,738,887 at 15:31-35 (“The segment running to a detection
                                chamber 163 functions to deliver a processed sample fluid to the detection
                                chamber 117 with a reduced quantity of gas bubbles, and the segment
                                running away from the detection chamber 164 functions to deliver a fluid away
                                from the detection chamber 117.”)
                               US Patent No. 9,738,887 at 17:27-49 (“Thereafter in the first embodiment, as
                                shown in FIG. 11, the occlusions at the first and third occlusion positions 142,
                                144 may be reversed, defining a seventh truncated pathway, and the entire
                                released nucleic acid sample (e.g. -20 microliters) may be aspirated out of the
                                microfluidic cartridge through the reagent port 115. This released nucleic acid
                                sample is then used to reconstitute a molecular diagnostic reagent stored off of
                                the microfluidic cartridge 100. During the reconstitution, the occlusion at the
                                sixth occlusion position 147 may be reversed, and the fluidic pathway 165
                                may be occluded at the first occlusion position 142 to form an eighth
                                truncated pathway, as shown in FIG. 1J. Once reconstitution of the molecular
                                diagnostic reagent with the released nucleic acid sample is complete and well
                                mixed, the reconstituted mixture may then be dispensed through the
                                reagent port 115, through the eighth truncated pathway, and to the
                                detection chamber 117, by using a fluid handling system to push the
                                seventh occlusion position [148] (normally closed) open. The detection
                                chamber 117 is completely filled with the mixed reagent-nucleic acid
                                sample, after which the fluidic pathway 165 is occluded at the third, sixth,
                                seventh and eighth occlusion positions 144, 147, 148, 149, defining ninth
                                truncated pathway, as shown in FIG. 1K. Other pathways of the set of fluidic


                                           33
Claim   Claim Language                    Infringement Evidence
                                                 pathways 165 may be similarly configured to receive a reagent-nucleic acid
                                                 mixture. An external molecular diagnostic system and/or module may then
                                                 perform additional processes, such as thermocycling and detection, on the
                                                 volume of fluid within the detection chamber 117.”)
                                              US Patent No. 9,738,887 at Figs. 1J and 1K:




1(h)    closing the first valve and the   The accused workflow includes closing the first valve and the second valve such that
        second valve such that gas and    gas and liquid are prevented from flowing into or out of the DNA manipulation zone.
        liquid are prevented from
        flowing into or out of the DNA    NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
        manipulation zone; and            2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                                          NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                                          (Exhibit 16)
                                              “A series of microfluidic valves guides the PCR-ready solution through the
                                                 cartridge into three thin PCR chambers and the amplification process


                                                            34
Claim   Claim Language   Infringement Evidence
                                begins.” Id. at 3:58-4:08




                         US9738887 (Exhibit 31)
                            Claim 12. A cartridge, configured to facilitate processing and detecting of a
                              nucleic acid, comprising: a first layer comprising a sample port and a detection



                                           35
Claim   Claim Language   Infringement Evidence
                                chamber; an elastomeric layer; an intermediate substrate including a set of valve
                                guides, wherein the intermediate substrate defines a chamber with a corrugated
                                surface directly opposing the first layer, wherein the corrugated surface defines
                                a set of voids external to the chamber and accessible from a direction
                                perpendicular to a broad surface of the first layer, and wherein at least a portion
                                of the corrugated surface defines the set of valve guides with a set of openings
                                that provide access to the elastomeric layer; and a fluidic pathway, formed by at
                                least a portion of the first layer and a portion of the elastomeric layer, wherein
                                the fluidic pathway is fluidically coupled to the sample port and the detection
                                chamber and comprises a first and second branch extending downstream from a
                                junction, and is configured to be occluded at a set of occlusion positions upon
                                manipulation of the elastomeric layer through the set of valve guides, wherein a
                                first occlusion position of the set of occlusion positions is positioned along the
                                fluidic pathway downstream of the junction and upstream of the first branch and
                                a second occlusion position of the set of occlusion positions is positioned along
                                the fluidic pathway downstream of the junction and upstream of the second
                                branch, wherein the set of occlusion positions comprises a normally open
                                position and a normally closed position, wherein the normally open position
                                comprises a first surface of the fluidic pathway at the first layer and a second
                                surface of the fluidic pathway at the elastomeric layer, wherein a void defined
                                between the first surface and the second surface is configured to transition to a
                                closed state upon occlusion by an occluding object applied to the elastomeric
                                layer during operation; wherein the normally closed position is defined by a
                                region of the fluidic pathway, at the first layer that extends toward and abuts the
                                elastomeric layer in preventing fluid bypass at the region; wherein a first
                                truncated pathway, including the normally open position and the first branch and
                                excluding the second branch, is defined upon manipulation of the fluidic
                                pathway at the first and second occlusion positions, and wherein a second
                                truncated pathway, including the normally closed position and the second
                                branch and excluding the first branch, to the detection chamber is defined
                                upon manipulation of the fluidic pathway at the first and second occlusion
                                positions.


                                           36
Claim   Claim Language   Infringement Evidence
                             US Patent No. 9,738,887 at 12:11-19 (“When not in operation, however, the
                                normally closed position 43 is configured to prevent leakage and/or fluid
                                bypass. The normally closed position may also be held closed by an
                                occluding object, to prevent leakage even under pressure provided by a
                                fluid delivery system, or under pressure experienced during a high
                                temperature step (e.g., thermocycling) to prevent evaporation of a sample
                                undergoing thermocycling.”)
                             US Patent No. 9,738,887 at 17:27-49 (“Thereafter in the first embodiment, as
                                shown in FIG. 11, the occlusions at the first and third occlusion positions 142,
                                144 may be reversed, defining a seventh truncated pathway, and the entire
                                released nucleic acid sample (e.g. -20 microliters) may be aspirated out of the
                                microfluidic cartridge through the reagent port 115. This released nucleic acid
                                sample is then used to reconstitute a molecular diagnostic reagent stored off of
                                the microfluidic cartridge 100. During the reconstitution, the occlusion at the
                                sixth occlusion position 147 may be reversed, and the fluidic pathway 165 may
                                be occluded at the first occlusion position 142 to form an eighth truncated
                                pathway, as shown in FIG. 1J. Once reconstitution of the molecular diagnostic
                                reagent with the released nucleic acid sample is complete and well mixed, the
                                reconstituted mixture may then be dispensed through the reagent port 115,
                                through the eighth truncated pathway, and to the detection chamber 117, by
                                using a fluid handling system to push the seventh occlusion position [148]
                                (normally closed) open. The detection chamber 117 is completely filled with
                                the mixed reagent-nucleic acid sample, after which the fluidic pathway 165
                                is occluded at the third, sixth, seventh and eighth occlusion positions 144,
                                147, 148, 149, defining ninth truncated pathway, as shown in FIG. 1K.
                                Other pathways of the set of fluidic pathways 165 may be similarly configured
                                to receive a reagent-nucleic acid mixture. An external molecular diagnostic
                                system and/or module may then perform additional processes, such as
                                thermocycling and detection, on the volume of fluid within the detection
                                chamber 117.”)
                             US Patent No. 9,738,887 at Figs. 1J and 1K:



                                           37
Claim   Claim Language                  Infringement Evidence




                                              US Patent No. 9,738,887 at 16:4-25 (“In the first embodiment, the set of
                                               occlusion positions 141 also comprises a sixth occlusion position 147 located
                                               along the vent segment 177 upstream of the vent region 190, a seventh
                                               occlusion position 148 located along the segment running to the detection
                                               chamber 163, and an eighth occlusion position 149 located along the
                                               segment running away from the detection chamber 164. In the first
                                               embodiment, the first, second, third, fifth, and sixth occlusion positions 142,
                                               143, 144, 146, 147 are normally open positions 42 and the fourth, seventh, and
                                               eighth occlusions positions 145, 148, 149 are normally closed positions 43, as
                                               shown in FIG. 1C.”)

1(i)    thermal cycling the sample in   The accused workflow includes thermal cycling the sample in the DNA manipulation
        the DNA manipulation zone.      zone.

                                        NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,



                                                          38
Claim   Claim Language   Infringement Evidence
                         2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                         NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                         (Exhibit 16)
                             “A series of microfluidic valves guides the PCR-ready solution through the
                                cartridge into three thin PCR chambers and the amplification process
                                begins.” Id. at 3:58-4:08
                             “During a series of independent heat on-heat off sequences, an optical
                                scanner measures the level of fluorescence emitted, and converts it into the
                                qualitative or quantitative results which are displayed as amplification curves for
                                analysis by the laboratorian.” Id. at 3:58-4:26




                         NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/, last visited
                         May 31, 2019 (Exhibit 10)
                             “NeuMoDx™ 288 and NeuMoDx™ 96 Molecular Systems are fully automated,
                               continuous random-access analyzers that utilize our proprietary NeuDry™
                               reagent technology, which integrates magnetic particle affinity capture and real
                               time polymerase chain reaction (PCR) chemistry in a multi-sample
                               microfluidic cartridge.”

                         NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/our-solutions/,
                         last visited May 24, 2019 (Exhibit 11)


                                           39
Claim   Claim Language   Infringement Evidence
                             “The NeuMoDx™ 96 Molecular System is designed for the automated
                                extraction and isolation of nucleic acids, as well as the automated amplification
                                and detection of target nucleic acid sequences by fluorescence-based PCR.”

                         40600094_D-IFU-NeuMoDx-Cartridge-US-ONLY.pdf (Exhibit 19)
                             “NeuMoDx™ Cartridge INSTRUCTIONS FOR USE… Each NeuMoDx
                               Cartridge contains 12 independent microfluidic circuits that enable the
                               independent processing of up to 12 samples once housed appropriately in
                               the XPCR modules of the NeuMoDx System… The NeuMoDx Systems use a
                               combination of heat and proprietary extraction reagents to perform cell lysis,
                               nucleic acid extraction and inactivation/reduction of inhibitors from unprocessed
                               clinical specimens prior to presenting the extracted nucleic acid for detection
                               by Real-Time PCR.”

                         0600101_Rev-D-IFU-NeuMoDx-RELEASE-Solution-US-ONLY-FINAL-
                         25Oct2018.pdf (Exhibit 20)
                             “NeuMoDx™ RELEASE Solution INSTRUCTIONS FOR USE… The
                               NeuMoDx Systems mix the released nucleic acid with assay specific primers
                               and probe(s) and the dried Master Mix contained in a NeuMoDx test strip. The
                               System then dispenses the prepared RT-PCR-ready mixture into the NeuMoDx
                               Cartridge where Real-Time PCR occurs.”

                         K173725.pdf (Exhibit 23)
                             “510(k) SUBSTANTIAL EQUIVALENCE DETERMINATION DECISION
                               SUMMARY ASSAY AND INSTRUMENT COMBINATION TEMPLATE…
                               Test Principle… After reconstitution of the dried PCR reagents, the NeuMoDx
                               System dispenses the prepared PCR-ready mixture into one PCR chamber (per
                               specimen) of the NeuMoDx Cartridge. Amplification and detection of the
                               control and target DNA sequences occur in PCR chamber.”

                         US9499896 (Exhibit 28)
                            A system for thermocycling biological samples within detection chambers


                                           40
Claim   Claim Language   Infringement Evidence
                                comprising: a set of heater-sensor dies, each heater-sensor die in the set of
                                heater-sensor dies comprising: an assembly including a first insulating layer, a
                                heating region comprising an adhesion material layer coupled to the first
                                insulating layer and a noble material layer coupled to the adhesion material
                                layer, and a second insulating layer coupled to the heating region and to the first
                                insulating layer through a pattern of voids in the heating region, wherein the
                                pattern of voids in the heating region defines a coarse pattern, comprising a
                                global morphology at a first scale and associated with a heating element of the
                                heating region, and a fine pattern, comprising a local morphology at a second
                                scale smaller than the first scale, integrated into the coarse pattern and
                                associated with a sensing element of the heating region; an electronics
                                substrate configured to couple heating elements and sensing elements of the
                                set of heater-sensor dies to a controller; and a set of elastic elements coupled
                                to a second substrate surface of the electronics substrate opposing a first
                                substrate surface of the electronics substrate interfacing with the assemblies of
                                the set of heater-sensor dies and configured to bias each of the set of heater-
                                sensor dies against a detection chamber in a configuration wherein the set of
                                heater-sensor dies is in thermal communication with a set of detection chambers.

                         US9101930 (Exhibit 25)
                            Claim 10. A cartridge, configured to facilitate processing and detecting of
                              nucleic acids, comprising: a first layer and an intermediate substrate, coupled to
                              the first layer, wherein the intermediate substrate defines a waste chamber with a
                              corrugated surface directly opposing the first layer, wherein the corrugated
                              surface defines a set of parallel voids spanning a majority of a width of the
                              intermediate substrate and external to the waste chamber, wherein the set of
                              voids is accessible from a direction perpendicular to a broad surface of the first
                              layer; a first fluidic pathway, formed by at least a portion of the first layer; and a
                              second fluidic pathway in parallel with the first fluidic pathway, formed by at
                              least a portion of the first layer, wherein the first fluidic pathway and the second
                              fluidic pathway are each superior to the intermediate substrate, are each at least
                              partially separated from the corrugated surface of the intermediate substrate by


                                            41
Claim   Claim Language   Infringement Evidence
                                an elastomeric layer and are each configured to transfer waste to the waste
                                chamber through a set of openings of the intermediate substrate.
                             Claim 11. The cartridge of claim 10, wherein the first layer is a unitary
                                construction comprising a first sample port-reagent port pair including a first
                                sample port, a second sample port-reagent port pair including a second sample
                                port, a fluid port, a first detection chamber, and a second detection chamber,
                                wherein the first fluidic pathway is coupled to the first sample port-reagent port
                                pair and the first detection chamber, wherein the second fluidic pathway is
                                coupled to the second sample port-reagent port pair and the second detection
                                chamber, wherein the first fluidic pathway is substantially identical to the
                                second fluidic pathway, and wherein at least one of the first fluidic pathway and
                                the second fluidic pathway is coupled to the fluid port.
                             Claim 22. The cartridge of claim 11, wherein at least one of the first detection
                                chamber and the second detection chamber is configured to be optimized
                                for volumetric capacity, thermocycling rates, optical detection, and filling in
                                a manner that limits bubble generation.

                         US9604213 (Exhibit 30)
                            Claim 1. A system for processing and detecting nucleic acids in cooperation
                              with a cartridge comprising a heating region defined at a first surface, and a
                              magnet housing region defined at a second surface in thermal communication
                              with the first surface, the system comprising: a capture plate configured to
                              facilitate combination of a set of magnetic beads with a biological sample, thus
                              producing a magnetic bead-sample; and a molecular diagnostic module,
                              configured to process the magnetic bead-sample from the capture plate and
                              separate nucleic acids from the set of magnetic beads, comprising: a cartridge
                              platform configured to receive the cartridge and comprising a magnet receiving
                              slot aligned with the second surface during operation, a heater configured to
                              transmit heat to the heating region at the first surface during operation, and a
                              magnet coupled to a magnet heating element that heats the magnet during
                              operation with the magnet proximal the second surface, the magnet configured
                              to pass through the magnet receiving slot into the magnet housing region during


                                           42
Claim   Claim Language   Infringement Evidence
                                operation, thereby facilitating separation of a nucleic acid volume from the
                                magnetic bead-sample and heating of the magnetic bead-sample in cooperation
                                with the heater.
                             Claim 11. The system of claim 1, wherein the molecular diagnostic module
                                further comprises an optical subsystem comprising a first unit and a second unit,
                                wherein each of the first unit and the second unit includes a set of excitation
                                filters, a set of emission filters, a set of photodetectors aligned with the set of
                                emission filters, and a set of dichroic mirrors configured to reflect light from the
                                set of excitation filters toward one of a set of nucleic acid-reagent mixtures at
                                the cartridge, and to transmit emitted light from one of the set of nucleic acid-
                                reagent mixtures, through at least one of the set of emission filters, and toward
                                at least one of the set of photodetectors.
                             Claim 12. The system of claim 11, wherein the molecular diagnostic module
                                further includes a set of detection chamber heaters configured to heat a set of
                                detection chambers through the second surface of the cartridge, and
                                wherein the optical subsystem is configured to receive light, emitted from
                                the set of nucleic acid-reagent mixtures at the set of detection chambers,
                                from the first surface of the cartridge.




                                            43
EXHIBIT 36
                                    U.S. Patent No. 7,998,708 Infringement Chart

Claim   Claim Language                  Infringement Evidence
1(a)    An apparatus, comprising:       To the extent the preamble is limiting, the accused instruments are an apparatus.

                                        NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/our-products/,
                                        last visited June 5, 2019 (Exhibit 12)




                                        NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/, last visited



                                                           1
Claim   Claim Language   Infringement Evidence
                         May 31, 2019 (Exhibit 10)
                             “The NeuMoDx™ Molecular Systems are a family of scalable platforms that
                                fully integrate the entire molecular diagnostic process from “sample to result.”

                         NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/our-solutions/,
                         last visited May 31, 2019 (Exhibit 11)
                              “NeuMoDx™ MOLECULAR SYSTEMS REVOLUTIONARY
                                  MOLECULAR DIAGNOSTIC SOLUTION Our patented, “sample to result”
                                  platform offers market-leading ease of use, true continuous random-access and
                                  rapid turnaround time while achieveing [sic] optimal operational and clinical
                                  performance for our customers and their patients.”
                              “The NeuMoDx™ Molecular Systems are a family of scalable platforms
                                  that fully integrate the entire molecular diagnostic process from “sample to
                                  result”. The NeuMoDx™ 288 and the NeuMoDx™ 96 Molecular Systems
                                  are fully automated, continuous random-access analyzers that utilize our
                                  proprietary NeuDry™ reagent technology, which integrates magnetic
                                  particle affinity capture and real time Polymerase Chain Reaction (PCR)
                                  chemistry in a multi-sample microfluidic cartridge. This technology,
                                  combined with a platform, uniquely incorporates robotics and microfluidics that
                                  result in higher throughput, improved performance and increased efficiency by
                                  eliminating the waste associated with technologies that required reconstitution
                                  of lyophilized reagents.
                              “The NeuMoDx™ 96 Molecular System is designed for the automated
                                  extraction and isolation of nucleic acids, as well as the automated
                                  amplification and detection of target nucleic acid sequences by
                                  fluorescence-based PCR. The NeuMoDx™ 96 Molecular System consists of
                                  the instrument with touchscreen computer, accessories, and reagents and
                                  consumables.”
                              “The NeuMoDx™ 288 Molecular System is designed for the automated
                                  extraction and isolation of nucleic acids, as well as the automated
                                  amplification and detection of target nucleic acid sequences by
                                  fluorescence-based PCR. The NeuMoDx™ 288 Molecular System consists of


                                            2
Claim   Claim Language                    Infringement Evidence
                                                 the instrument with touchscreen computer, accessories, and reagents and
                                                 consumables.”

                                          NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/dr-steven-
                                          young-video-testimonial/, hyperlink at https://youtu.be/vukP6gbLBYE. (Exhibit 32)
                                              At 2:58-3:18 (“There’s two systems that have been put into operation by
                                                NeuMoDx. One is the 288. It’s a high-throughput instrument, versus the 96,
                                                which is a lower throughput instrument. The advantage is that both systems use
                                                all of the same chemistry and all of the same hardware. Its just a smaller
                                                footprint.”)


1(b)    a multi-lane microfluidic         The accused system comprises a multi-lane microfluidic cartridge, each lane comprising
        cartridge, each lane comprising   a PCR reaction zone.
        a PCR reaction zone;
                                          NeuMoDx_Quant_HCV_CVS_2018.pdf (Exhibit 18)
                                              Describing “…microfluidic cartridges capable of performing independent
                                               sample processing and real-time PCR.”




                                                            3
Claim   Claim Language   Infringement Evidence




                         NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/our-solutions/,
                         last visited May 31, 2019 (Exhibit 11)
                              “NeuMoDx™ MOLECULAR SYSTEMS REVOLUTIONARY
                                  MOLECULAR DIAGNOSTIC SOLUTION Our patented, “sample to result”
                                  platform offers market-leading ease of use, true continuous random-access
                                  and rapid turnaround time while achieveing [sic] optimal operational and
                                  clinical performance for our customers and their patients.”
                              “The NeuMoDx™ Molecular Systems are a family of scalable platforms that
                                  fully integrate the entire molecular diagnostic process from “sample to result”.
                                  The NeuMoDx™ 288 and the NeuMoDx™ 96 Molecular Systems are fully
                                  automated, continuous random-access analyzers that utilize our proprietary
                                  NeuDry™ reagent technology, which integrates magnetic particle affinity
                                  capture and real time Polymerase Chain Reaction (PCR) chemistry in a
                                  multi-sample microfluidic cartridge. This technology, combined with a
                                  platform, uniquely incorporates robotics and microfluidics that result in higher
                                  throughput, improved performance and increased efficiency by eliminating the
                                  waste associated with technologies that required reconstitution of lyophilized


                                            4
Claim   Claim Language   Infringement Evidence
                                reagents.

                         NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/, last visited
                         May 31, 2019 (Exhibit 10)
                             “NeuMoDx™ 288 and NeuMoDx™ 96 Molecular Systems are fully automated,
                               continuous random-access analyzers that utilize our proprietary NeuDry™
                               reagent technology, which integrates magnetic particle affinity capture and real
                               time polymerase chain reaction (PCR) chemistry in a multi-sample
                               microfluidic cartridge.”

                         40600094_D-IFU-NeuMoDx-Cartridge-US-ONLY.pdf (Exhibit 19)
                             “NeuMoDx™ Cartridge INSTRUCTIONS FOR USE… Each NeuMoDx
                               Cartridge contains 12 independent microfluidic circuits that enable the
                               independent processing of up to 12 samples once housed appropriately in
                               the XPCR modules of the NeuMoDx System… The NeuMoDx Systems use a
                               combination of heat and proprietary extraction reagents to perform cell lysis,
                               nucleic acid extraction and inactivation/reduction of inhibitors from unprocessed
                               clinical specimens prior to presenting the extracted nucleic acid for detection by
                               Real-Time PCR.”

                         K173725.pdf (Exhibit 23)
                             “510(k) SUBSTANTIAL EQUIVALENCE DETERMINATION DECISION
                               SUMMARY ASSAY AND INSTRUMENT COMBINATION TEMPLATE…
                               Test Principle… After reconstitution of the dried PCR reagents, the NeuMoDx
                               System dispenses the prepared PCR-ready mixture into one PCR chamber
                               (per specimen) of the NeuMoDx Cartridge. Amplification and detection of the
                               control and target DNA sequences occur in PCR chamber.”

                         NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
                         2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                         NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                         (Exhibit 16)


                                            5
Claim   Claim Language   Infringement Evidence
                             “This is the NeuMoDx microfluidic cartridge. Each microfluidic cartridge
                                contains 12 independent lanes which allows for processing of up to 12
                                samples simultaneously.” Id. at 1:49-1:59




                               “A series of microfluidic valves guides the PCR-ready solution through the
                                cartridge into three thin PCR chambers and the amplification process
                                begins.” Id. at 3:58-4:08

                         “Patents”, http://www.neumodx.com/patents/, demonstrating that NeuMoDx marks its
                         products with US Patent Nos. 9,738,887; 9,433,940; 9,101,930; 9,403,165; 9,452,430;
                         9,050,594; 9,339,812; 9,441,219; 10,041,062; 9,604,213; 10,010,888; 9,382,532;
                         9,540,636; 9,499,896; 9,539,576; 9,637,775; and 10,093,963 (Exhibit 15)




                                           6
Claim   Claim Language   Infringement Evidence




                         US9403165 (Exhibit 27)
                            Claim 8. A cartridge for processing a sample, the cartridge comprising: a first
                              layer and an intermediate substrate coupled to the first layer and partially
                              separated from the first layer by a film layer, wherein the intermediate substrate
                              is configured to form a sealed waste chamber with a corrugated surface directly
                              opposing the first layer, wherein the corrugated surface defines a set of parallel
                              voids external to the waste chamber; and a first fluidic pathway, formed by at
                              least a portion of the first layer; and a second fluidic pathway in parallel
                              with the first fluidic pathway and formed by at least a portion of the second
                              fluidic pathway, wherein the first fluidic pathway and the second fluidic
                              pathway are each at least partially separated from the corrugated surface by an
                              elastomeric layer, and each fluidic pathway is configured to transfer waste fluid
                              of the sample into the waste chamber through a set of openings of the
                              intermediate substrate.
                            Claim 10. The cartridge of claim 8, wherein the first layer is a unitary
                              construction comprising a first sample port-reagent port pair including a first
                              sample port, a second sample port-reagent port pair including a second sample
                              port, a fluid port, a first detection chamber, and a second detection chamber,
                              wherein the first fluidic pathway is coupled to the first sample port-reagent
                              port pair and the first detection chamber, wherein the second fluidic


                                            7
Claim   Claim Language   Infringement Evidence
                                pathway is coupled to the second sample port-reagent port pair and the
                                second detection chamber, and wherein at least one of the first fluidic
                                pathway and the second fluidic pathway is coupled to the fluid port.

                         US9050594 (Exhibit 24)
                            Claim 1: A system for processing and detecting nucleic acids, comprising: a
                              capture plate comprising at least one well configured to facilitate a combination
                              of a set of magnetic beads with a biological sample, thus producing a magnetic
                              bead-sample; and a molecular diagnostic module, configured to process at
                              least one magnetic bead-sample obtained from the capture plate, and separate
                              nucleic acids from magnetic beads, wherein the molecular diagnostic module
                              comprises: a cartridge platform comprising a magnet receiving slot, an actuator
                              configured to displace the cartridge platform, a magnet, wherein an extended
                              configuration of the actuator allows the magnet to pass through the magnet
                              receiving slot to facilitate separation of the at least one nucleic acid volume, and
                              a cam card contacting a set of pins, wherein the extended configuration of the
                              actuator combined with movement of the cam card displaces a subset of the set
                              of pins through a set of slots of the cartridge platform, to define at least one
                              distinct pathway configured to receive at least one magnetic bead-sample.
                            Claim 13. The system of claim 1, wherein the molecular diagnostic module is
                              configured receive and align a microfluidic cartridge comprising a set of sample
                              port-reagent port pairs, a fluid port, a set of detection chambers, a waste
                              chamber, an elastomeric layer, and a set of fluidic pathways, wherein each
                              fluidic pathway of the set of fluidic pathways is coupled to a sample port-
                              reagent port pair, the fluid port, and a detection chamber, comprises a segment
                              configured to cross the magnet, and is configured to transfer a waste fluid to the
                              waste chamber, and to be occluded upon deformation of the elastomeric layer.
                            Claim 16. A system for processing and detecting nucleic acids, comprising: a
                              capture plate comprising at least one well containing a set of magnetic beads
                              configured to be combined with a biological sample to produce a magnetic
                              bead-sample; an assay strip comprising at least one well containing a molecular
                              diagnostic reagent configured to be combined with a nucleic acid volume to


                                            8
Claim   Claim Language   Infringement Evidence
                                produce a nucleic acid-reagent mixture; a molecular diagnostic module,
                                configured to process the magnetic bead-sample from the capture plate, separate
                                the nucleic acid volume from the magnetic bead-sample, and analyze the nucleic
                                acid-reagent mixture from the assay strip, wherein the molecular diagnostic
                                module comprises a cartridge platform including a set of parallel slots, a cam
                                card, and a set of pins contacting the cam card, wherein movement of the cam
                                card displaces a subset of the set of pins through a subset of the set of parallel
                                slots to define at least one pathway configured to receive the magnetic bead-
                                sample; and a liquid handling system configured to transfer the magnetic bead-
                                sample from the capture plate to the molecular diagnostic module, transfer the
                                nucleic acid volume from the molecular diagnostic module to the assay strip,
                                and transfer the nucleic acid-reagent mixture from the assay strip to the
                                molecular diagnostic module.
                             Claim 18. The system of claim 16, wherein the molecular diagnostic module
                                comprises an optical subsystem comprising at least one unit, wherein each unit
                                includes an excitation filter, an emission filter, a photodetector aligned with the
                                emission filter, and a dichroic mirror configured to reflect light from the
                                excitation filter toward the nucleic acid-reagent mixture, and to transmit light
                                from the nucleic acid reagent mixture, through the emission filter, and toward
                                the photodetector wherein each unit of the optical subsystem further comprises
                                an LED aligned with the excitation filter, wherein the LED provides multiple
                                wavelengths of light corresponding to at least one of the excitation filter, the
                                dichroic mirror, and the emission filter.
                             Claim 19. The system of claim 16, wherein the molecular diagnostic module
                                further comprises a heater and a detection chamber heater, wherein the heater
                                is configured to heat the magnetic bead-sample, and wherein the detection
                                chamber heater is configured to individually heat the nucleic acid-reagent
                                mixture, and wherein at least one of the heater and the detection chamber heater
                                is a Peltier heater.

                               U.S. Patent No. 9,050,594 at Abstract (“A system and method for processing
                                and detecting nucleic acids from a set of biological samples, comprising: a


                                            9
Claim   Claim Language   Infringement Evidence
                                capture plate and a capture plate module configured to facilitate binding of
                                nucleic acids within the set of biological samples to magnetic beads; a molecular
                                diagnostic module configured to receive nucleic acids bound to magnetic beads,
                                isolate nucleic acids, and analyze nucleic acids, comprising a cartridge
                                receiving module, a heating/cooling subsystem and a magnet configured to
                                facilitate isolation of nucleic acids, a valve actuation subsystem configured to
                                control fluid flow through a microfluidic cartridge for processing nucleic acids,
                                and an optical subsystem for analysis of nucleic acids; a fluid handling system
                                configured to deliver samples and reagents to components of the system to
                                facilitate molecular diagnostic protocols; and an assay strip configured to
                                combine nucleic acid samples with molecular diagnostic reagents for analysis of
                                nucleic acids.”)
                             U.S. Patent No. 9,050,594 at 9:4-21 (“The linear actuator 146 further functions
                                to move a nozzle 149 coupled to the liquid handling system 250, in order to
                                couple the liquid handling system 250 to a fluid port 222 of the microfluidic
                                cartridge 210… The vertical displacement also allows the microfluidic cartridge
                                210 to receive a magnet 160, which provides a magnetic field to facilitate a
                                subset of a molecular diagnostic protocol, and detection chamber heaters 157,
                                which allows amplification of nucleic acids for molecular diagnostic
                                protocols requiring heating and cooling of the nucleic acid (e.g. PCR).”)
                             U.S. Patent No. 9,050,594 at 10:63-65 (“The preferred variation allows
                                independent control of 12 independent channels, corresponding to 12
                                different pathways for sample processing.”)
                             U.S. Patent No. 9,050,594 at 11:56-58 (“The set of detection chamber heaters
                                157 functions to individually heat detection chambers of a set of detection
                                chambers 213 within a microfluidic cartridge 210.”)
                             U.S. Patent No. 9,050,594 at 31:32043 (“Step S460 recites transferring each of
                                the set of nucleic acid-reagent mixtures, through the corresponding fluidic
                                pathway of the set of fluidic pathways, to a detection chamber of a set of
                                detection chambers, which functions to deliver the set of nucleic acid-reagent
                                mixtures to an isolated detection chamber for further processing and analysis.
                                Preferably, all nucleic acid-reagent mixtures in the set of nucleic acid-reagent


                                           10
Claim   Claim Language                  Infringement Evidence
                                               mixtures are transferred simultaneously to the set of fluidic pathways, but
                                               alternatively, each nucleic acid-reagent mixture in the set of nucleic acid reagent
                                               mixtures may be transferred to a corresponding fluidic pathway independently
                                               of the other nucleic acid reagent mixtures.”)

1(c)    a receiving bay configured to   The accused system comprises a receiving bay configured to receive the microfluidic
        receive the microfluidic        cartridge.
        cartridge;
                                        NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
                                        2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                                        NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                                        (Exhibit 16)
                                            “The NeuMoDx Molecular N96 and N288 are fully automated sample to
                                               result molecular diagnostics platforms. They provide continuous random
                                               access processing with initial results in one hour and operator walk away time of
                                               up to eight hours.” Id. at 0:00-0:18

                                        NeuMoDx Molecular N96 and N288 Overview and Animation,
                                        http://www.neumodx.com/our-solutions/ - linking to “VIDEO | NeuMoDxTM
                                        TECHNOLOGY” hyperlink at https://player.vimeo.com/video/281470603. (Exhibit 17)
                                             at 4:55-5:00




                                                           11
Claim   Claim Language   Infringement Evidence




                         US9050594 (Exhibit 24)
                            Claim 1. A system for processing and detecting nucleic acids, comprising: a
                              capture plate comprising at least one well configured to facilitate a combination
                              of a set of magnetic beads with a biological sample, thus producing a magnetic
                              bead-sample; and a molecular diagnostic module, configured to process at least
                              one magnetic bead-sample obtained from the capture plate, and separate nucleic
                              acids from magnetic beads, wherein the molecular diagnostic module comprises:
                              a cartridge platform comprising a magnet receiving slot, an actuator


                                           12
Claim   Claim Language   Infringement Evidence
                                configured to displace the cartridge platform, a magnet, wherein an extended
                                configuration of the actuator allows the magnet to pass through the magnet
                                receiving slot to facilitate separation of the at least one nucleic acid volume, and
                                a cam card contacting a set of pins, wherein the extended configuration of the
                                actuator combined with movement of the cam card displaces a subset of the set
                                of pins through a set of slots of the cartridge platform, to define at least one
                                distinct pathway configured to receive at least one magnetic bead-sample.

                               U.S. Patent No. 9,050,594 at 2:6-7 (“FIG. 8 depicts an embodiment of a
                                microfluidic cartridge and an embodiment of a cartridge platform.”)
                               U.S. Patent No. 9,050,594 at Fig. 8




                               U.S. Patent No. 9,050,594 at 7:53-8:35 “As shown in FIG. 9A, the cartridge
                                receiving module 140 of the molecular diagnostic module 130 comprises a
                                cartridge platform 141 including a cartridge loading guiderail 142, a cartridge


                                            13
Claim   Claim Language                    Infringement Evidence
                                                  stop 143, a magnet receiving slot 144, and a set of valve actuation slots 145; a
                                                  linear actuator 146 configured to displace a microfluidic cartridge 210 resting on
                                                  the cartridge platform 141, and a set of springs 148 coupled to the cartridge
                                                  platform 141. The cartridge receiving module 140 thus functions to receive,
                                                  align, and compress a microfluidic cartridge 210 for processing of a
                                                  biological sample according to a molecular diagnostic assay protocol…. The
                                                  cartridge platform 141 includes a cartridge loading guiderail 142, a cartridge
                                                  stop 143, a magnet receiving slot 144, and a set of valve actuation slots 145, and
                                                  functions to receive and align a microfluidic cartridge 210, while providing
                                                  access to the microfluidic cartridge 210 by a magnet 160 and a valve actuation
                                                  subsystem 170. As shown in FIG. 8, an embodiment of the cartridge
                                                  platform 141 includes a pair of parallel cartridge loading guiderails 142,
                                                  initiating at a pair of inwardly tapering protrusions configured to guide a
                                                  microfluidic cartridge toward the pair of parallel cartridge loading
                                                  guiderails 142, and spanning two short edges of the cartridge platform 141.
                                                  The embodiment of the cartridge platform 141 also includes a cartridge stop 143
                                                  comprising a vertical tab oriented perpendicular to the cartridge loading
                                                  guiderails 142, and spanning a long edge of the cartridge platform. Preferably,
                                                  the cartridge loading guiderails 142 and the cartridge stop 143 are configured
                                                  such that a microfluidic cartridge 210 slides between the cartridge loading
                                                  guiderails 142 and hits the cartridge stop 143 to signal proper alignment.”
1(d)    each PCR reaction zone            The accused system comprises a multi-lane microfluidic cartridge, each lane comprising
        comprising a separately           a PCR reaction zone and each PCR reaction zone comprising a separately controllable
        controllable heat source          heat source thermally coupled thereto, wherein the heat source maintains a substantially
        thermally coupled thereto,        uniform temperature throughout the PCR reaction zone and thermal cycles the PCR
        wherein the heat source           reaction zone to carry out PCR on a polynucleotide-containing sample in the PCR
        maintains a substantially         reaction zone.
        uniform temperature throughout
        the PCR reaction zone and
        thermal cycles the PCR reaction   NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
        zone to carry out PCR on a        2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
        polynucleotide-containing         NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.


                                                            14
Claim   Claim Language               Infringement Evidence
        sample in the PCR reaction   (Exhibit 16)
        zone;                            “This is the NeuMoDx microfluidic cartridge. Each microfluidic cartridge
                                            contains 12 independent lanes which allows for processing of up to 12
                                            samples simultaneously.” Id. at 1:49-1:59




                                           “A series of microfluidic valves guides the PCR-ready solution through the
                                            cartridge into three thin PCR chambers and the amplification process
                                            begins. During a series of independent heat on-heat off sequences, an optical
                                            scanner measures the level of fluorescence emitted, and converts it into the
                                            qualitative or quantitative results which are displayed as amplification curves for
                                            analysis by the laboratorian.” Id. at 3:58-4:26




                                                       15
Claim   Claim Language   Infringement Evidence




                         NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/, last visited
                         May 31, 2019 (Exhibit 10)
                             “NeuMoDx™ Molecular Systems provide the industry’s first true continuous
                               random-access solution and is scalable to meet the needs of the modern clinical
                               laboratory. The ability to load samples and testing consumables on the fly offers
                               up to 8 hours of operator walkaway capability. Room temperature stable
                               reagents and consumables dramatically reduce waste resulting in unmatched
                               flexibility. Liquid handling and transport is achieved through proven robotic
                               technologies. Our proprietary and unitized microfluidic cartridge features
                               independent lanes allowing for simultaneous processing of sample types
                               and varying assays.”

                         US9050594 (Exhibit 24)
                            Claim 1: A system for processing and detecting nucleic acids, comprising: a
                              capture plate comprising at least one well configured to facilitate a combination
                              of a set of magnetic beads with a biological sample, thus producing a magnetic
                              bead-sample; and a molecular diagnostic module, configured to process at
                              least one magnetic bead-sample obtained from the capture plate, and separate
                              nucleic acids from magnetic beads, wherein the molecular diagnostic module
                              comprises: a cartridge platform comprising a magnet receiving slot, an actuator
                              configured to displace the cartridge platform, a magnet, wherein an extended
                              configuration of the actuator allows the magnet to pass through the magnet


                                           16
Claim   Claim Language   Infringement Evidence
                                receiving slot to facilitate separation of the at least one nucleic acid volume, and
                                a cam card contacting a set of pins, wherein the extended configuration of the
                                actuator combined with movement of the cam card displaces a subset of the set
                                of pins through a set of slots of the cartridge platform, to define at least one
                                distinct pathway configured to receive at least one magnetic bead-sample.
                             Claim 13. The system of claim 1, wherein the molecular diagnostic module is
                                configured receive and align a microfluidic cartridge comprising a set of sample
                                port-reagent port pairs, a fluid port, a set of detection chambers, a waste
                                chamber, an elastomeric layer, and a set of fluidic pathways, wherein each
                                fluidic pathway of the set of fluidic pathways is coupled to a sample port-
                                reagent port pair, the fluid port, and a detection chamber, comprises a segment
                                configured to cross the magnet, and is configured to transfer a waste fluid to the
                                waste chamber, and to be occluded upon deformation of the elastomeric layer.
                             Claim 16. A system for processing and detecting nucleic acids, comprising: a
                                capture plate comprising at least one well containing a set of magnetic beads
                                configured to be combined with a biological sample to produce a magnetic
                                bead-sample; an assay strip comprising at least one well containing a molecular
                                diagnostic reagent configured to be combined with a nucleic acid volume to
                                produce a nucleic acid-reagent mixture; a molecular diagnostic module,
                                configured to process the magnetic bead-sample from the capture plate, separate
                                the nucleic acid volume from the magnetic bead-sample, and analyze the nucleic
                                acid-reagent mixture from the assay strip, wherein the molecular diagnostic
                                module comprises a cartridge platform including a set of parallel slots, a cam
                                card, and a set of pins contacting the cam card, wherein movement of the cam
                                card displaces a subset of the set of pins through a subset of the set of parallel
                                slots to define at least one pathway configured to receive the magnetic bead-
                                sample; and a liquid handling system configured to transfer the magnetic bead-
                                sample from the capture plate to the molecular diagnostic module, transfer the
                                nucleic acid volume from the molecular diagnostic module to the assay strip,
                                and transfer the nucleic acid-reagent mixture from the assay strip to the
                                molecular diagnostic module.
                             Claim 18. The system of claim 16, wherein the molecular diagnostic module


                                            17
Claim   Claim Language   Infringement Evidence
                                comprises an optical subsystem comprising at least one unit, wherein each unit
                                includes an excitation filter, an emission filter, a photodetector aligned with the
                                emission filter, and a dichroic mirror configured to reflect light from the
                                excitation filter toward the nucleic acid-reagent mixture, and to transmit light
                                from the nucleic acid reagent mixture, through the emission filter, and toward
                                the photodetector wherein each unit of the optical subsystem further comprises
                                an LED aligned with the excitation filter, wherein the LED provides multiple
                                wavelengths of light corresponding to at least one of the excitation filter, the
                                dichroic mirror, and the emission filter.
                             Claim 19. The system of claim 16, wherein the molecular diagnostic module
                                further comprises a heater and a detection chamber heater, wherein the
                                heater is configured to heat the magnetic bead-sample, and wherein the
                                detection chamber heater is configured to individually heat the nucleic
                                acid-reagent mixture, and wherein at least one of the heater and the
                                detection chamber heater is a Peltier heater.

                               U.S. Patent No. 9,050,594 at 9:4-21 (“The linear actuator 146 further functions
                                to move a nozzle 149 coupled to the liquid handling system 250, in order to
                                couple the liquid handling system 250 to a fluid port 222 of the microfluidic
                                cartridge 210… The vertical displacement also allows the microfluidic cartridge
                                210 to receive a magnet 160, which provides a magnetic field to facilitate a
                                subset of a molecular diagnostic protocol, and detection chamber heaters 157,
                                which allows amplification of nucleic acids for molecular diagnostic
                                protocols requiring heating and cooling of the nucleic acid (e.g. PCR).”)
                               U.S. Patent No. 9,050,594 at 10:63-65 (“The preferred variation allows
                                independent control of 12 independent channels, corresponding to 12
                                different pathways for sample processing.”)
                               U.S. Patent No. 9,050,594 at 11:56-58 (“The set of detection chamber heaters
                                157 functions to individually heat detection chambers of a set of detection
                                chambers 213 within a microfluidic cartridge 210.”)
                               U.S. Patent No. 9,050,594 at 31:32043 (“Step S460 recites transferring each of
                                the set of nucleic acid-reagent mixtures, through the corresponding fluidic


                                            18
Claim   Claim Language   Infringement Evidence
                                pathway of the set of fluidic pathways, to a detection chamber of a set of
                                detection chambers, which functions to deliver the set of nucleic acid-reagent
                                mixtures to an isolated detection chamber for further processing and analysis.
                                Preferably, all nucleic acid-reagent mixtures in the set of nucleic acid-reagent
                                mixtures are transferred simultaneously to the set of fluidic pathways, but
                                alternatively, each nucleic acid-reagent mixture in the set of nucleic acid reagent
                                mixtures may be transferred to a corresponding fluidic pathway independently
                                of the other nucleic acid reagent mixtures.”)


                         US9499896 (Exhibit 28)
                            Claim 1. A system for thermocycling biological samples within detection
                              chambers comprising: a set of heater-sensor dies, each heater-sensor die in
                              the set of heater-sensor dies comprising: an assembly including a first insulating
                              layer, a heating region comprising an adhesion material layer coupled to the
                              first insulating layer and a noble material layer coupled to the adhesion material
                              layer, and a second insulating layer coupled to the heating region and to the first
                              insulating layer through a pattern of voids in the heating region, wherein the
                              pattern of voids in the heating region defines a coarse pattern, comprising a
                              global morphology at a first scale and associated with a heating element of the
                              heating region, and a fine pattern, comprising a local morphology at a second
                              scale smaller than the first scale, integrated into the coarse pattern and
                              associated with a sensing element of the heating region; an electronics substrate
                              configured to couple heating elements and sensing elements of the set of heater-
                              sensor dies to a controller; and a set of elastic elements coupled to a second
                              substrate surface of the electronics substrate opposing a first substrate surface of
                              the electronics substrate interfacing with the assemblies of the set of heater-
                              sensor dies and configured to bias each of the set of heater-sensor dies against a
                              detection chamber in a configuration wherein the set of heater-sensor dies is in
                              thermal communication with a set of detection chambers.

                               U.S. Patent No. 9,499,896 at 2:33-48 “The system 100 functions to enable


                                            19
Claim   Claim Language   Infringement Evidence
                                rapid thermal cycling of samples while providing uniform heating and
                                preventing signal drift. In specific applications, the system 100 can be used to
                                rapidly and controllably thermocycle nucleic acid samples during performance
                                of molecular diagnostic amplification techniques (e.g., PCR, RT-PCR),
                                signal amplification techniques (e.g., bDNA, hybrid capture), and analytical
                                techniques (e.g., gel electrophoresis, mass spectrometry). The system 100 can
                                also provide rapid thermocycling without significant power requirements, ensure
                                a closer correlation between the actual heating temperature and the temperature
                                set-point by implementing an integrated heater-sensor die, and controllably and
                                individually heat small sample volumes (e.g., picoliters, nanoliters) based upon
                                a microfabrication technique that also enables mass production of the system
                                100.”)
                             U.S. Patent No. 9,499,896 at 2:61-3:3 (“The set of heater-sensor dies 110
                                functions to controllably heat individual sample volumes. Preferably, each
                                heater sensor die 111 is a thin-film die that can be deposited onto another
                                substrate (e.g., silicon, glass substrate) that can be packaged onto an electronics
                                substrate 140 (e.g., printed circuit board, PCB); however, each heater-sensor
                                die 111 can alternatively comprise any suitable geometry and/or
                                configuration that enables controlled, uniform, and rapid heating of a
                                detection chamber in thermal communication with the heater-sensor die
                                111.”)
                             U.S. Patent No. 9,499,896 at 3:23-27 (“Preferably, each heater-sensor die 111 in
                                the set of heater sensor dies 110 comprises an assembly including: a first
                                insulating layer 112a that functions to provide an insulating barrier to isolate the
                                heaters and sensors and a heating region 113 that functions to provide uniform
                                sample heating.”)
                             U.S. Patent No. 9,499,896 at 12:15-20 (“Furthermore, the controller 165 can
                                be configured to control individual heater-sensor dies 111 in order to provide
                                unique heating parameters for individual detection chambers and/or can be
                                configured to provide common heating parameters for all heater-sensor dies 111
                                in the set of heater-sensor dies 110.”)



                                            20
Claim   Claim Language   Infringement Evidence
                         US9539576 (Exhibit 29)
                             Claim 1. A system for thermocycling biological samples within detection
                                chambers comprising: a set of heater-sensor dies, each heater-sensor die in the
                                set of heater-sensor dies comprising a heating surface configured to interface
                                with a detection chamber and an inferior surface, inferior to the heating surface,
                                including a connection point, wherein each of the set of heater-sensor dies
                                includes a heating element and a sensing element; an electronics substrate,
                                comprising a first substrate surface coupled to the inferior surface of each of the
                                set of heater-sensor dies, a set of apertures longitudinally spaced across the
                                electronics substrate and providing access through the electronics substrate to
                                the set of heater-sensor dies, and a second substrate surface inferior to the first
                                substrate surface, wherein the electronics substrate comprises a set of substrate
                                connection points at least at one of the first substrate surface, an aperture surface
                                defined within at least one of the set of apertures, and the second substrate
                                surface, and wherein the electronics substrate couples the heating element and
                                the sensing element of each of the set of heater-sensor dies to a controller; a set
                                of heat-sink supports coupled to at least one of 1) the set of heater-sensor dies,
                                through the set of apertures, and 2) the second substrate surface of the
                                electronics substrate and configured to dissipate heat generated by the set of
                                heater-sensor dies, wherein at least one of the set of heat-sink supports includes
                                an integrated cooling element, and wherein a base surface of each of the set of
                                heat-sink supports is coupled to an elastic element that transmits a biasing force
                                through the electronics substrate, thereby maintaining thermal communication
                                between the set of heater-sensor dies and a set of detection chambers upon
                                alignment of the set of heater-sensor dies with the set of detection chambers; and
                                a set of wire bonds, including a wire bond coupled between the connection point
                                of at least one of the set of heater-sensor dies and one of the set of substrate
                                connection points.
                             U.S. Patent No. 9,539,576 at 9:8-12 (“Furthermore, the controller 165 can be
                                configured to control individual heater-sensor dies 111 in order to provide
                                unique heating parameters for individual detection chambers and/or can be
                                configured to provide common heating parameters for all heater-sensor


                                            21
Claim   Claim Language                     Infringement Evidence
                                                  dies 111 in the set of heater-sensor dies no.”)
                                               U.S. Patent No. 9,539,576 at 12:59-64 (“Upon completion of Block S240,
                                                  individual heater-sensor dies of the set of heater-sensor dies can be coupled to
                                                  one or multiple electronics substrates in order to provide uniform heating of
                                                  individual sample containers with independent control of heating parameters
                                                  provided at each of the set of heater-sensor dies.”)


1(e)    a detector configured to detect    The accused system comprises a detector configured to detect the presence of an
        the presence of an amplification   amplification product in the respective PCR reaction zone.
        product in the respective PCR
        reaction zone; and                 NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/our-solutions/,
                                           last visited May 31, 2019 (Exhibit 11)
                                                “NeuMoDx™ MOLECULAR SYSTEMS REVOLUTIONARY
                                                    MOLECULAR DIAGNOSTIC SOLUTION Our patented, “sample to result”
                                                    platform offers market-leading ease of use, true continuous random-access and
                                                    rapid turnaround time while achieveing [sic] optimal operational and clinical
                                                    performance for our customers and their patients.”
                                                “The NeuMoDx™ Molecular Systems are a family of scalable platforms
                                                    that fully integrate the entire molecular diagnostic process from “sample to
                                                    result”. The NeuMoDx™ 288 and the NeuMoDx™ 96 Molecular Systems
                                                    are fully automated, continuous random-access analyzers that utilize our
                                                    proprietary NeuDry™ reagent technology, which integrates magnetic
                                                    particle affinity capture and real time Polymerase Chain Reaction (PCR)
                                                    chemistry in a multi-sample microfluidic cartridge. This technology,
                                                    combined with a platform, uniquely incorporates robotics and microfluidics that
                                                    result in higher throughput, improved performance and increased efficiency by
                                                    eliminating the waste associated with technologies that required reconstitution
                                                    of lyophilized reagents.
                                                “The NeuMoDx™ 96 Molecular System is designed for the automated
                                                    extraction and isolation of nucleic acids, as well as the automated
                                                    amplification and detection of target nucleic acid sequences by


                                                             22
Claim   Claim Language   Infringement Evidence
                                fluorescence-based PCR. The NeuMoDx™ 96 Molecular System consists of
                                the instrument with touchscreen computer, accessories, and reagents and
                                consumables.”
                             “The NeuMoDx™ 288 Molecular System is designed for the automated
                                extraction and isolation of nucleic acids, as well as the automated
                                amplification and detection of target nucleic acid sequences by
                                fluorescence-based PCR. The NeuMoDx™ 288 Molecular System consists of
                                the instrument with touchscreen computer, accessories, and reagents and
                                consumables.”

                         NeuMoDxTM Molecular Systems, NEUMODX,
                         http://www.neumodx.com/product/neumodx-288/, last visited June 3, 2019 (Exhibit 13)
                              “FEATURES AND BENEFITS… Fluorescence detection at five wavelengths
                                 enabling multiplexed amplification reactions… Real-time detection of products
                                 of amplification.”

                         NeuMoDxTM Molecular Systems, NEUMODX,
                         http://www.neumodx.com/product/neumodx-96/, last visited June 3, 2019 (Exhibit 14)
                              “FEATURES AND BENEFITS… Fluorescence detection at five wavelengths
                                 enabling multiplexed amplification reactions… Real-time detection of products
                                 of amplification.”


                         JFO_2018-10-25_8009-Rev-B_NeuMoDx-96-Spec-Sheet (Exhibit 21)




                                           23
Claim   Claim Language   Infringement Evidence
                         NeuMoDx_288_Spec_Sheet_R2.pdf (Exhibit 22)




                         US9403165 (Exhibit 27)
                            Claim 8. A cartridge for processing a sample, the cartridge comprising: a first
                              layer and an intermediate substrate coupled to the first layer and partially
                              separated from the first layer by a film layer, wherein the intermediate substrate
                              is configured to form a sealed waste chamber with a corrugated surface directly
                              opposing the first layer, wherein the corrugated surface defines a set of parallel
                              voids external to the waste chamber; and a first fluidic pathway, formed by at
                              least a portion of the first layer; and a second fluidic pathway in parallel
                              with the first fluidic pathway and formed by at least a portion of the second
                              fluidic pathway, wherein the first fluidic pathway and the second fluidic
                              pathway are each at least partially separated from the corrugated surface by an
                              elastomeric layer, and each fluidic pathway is configured to transfer waste fluid
                              of the sample into the waste chamber through a set of openings of the
                              intermediate substrate.
                            Claim 10. The cartridge of claim 8, wherein the first layer is a unitary
                              construction comprising a first sample port-reagent port pair including a first
                              sample port, a second sample port-reagent port pair including a second sample
                              port, a fluid port, a first detection chamber, and a second detection chamber,
                              wherein the first fluidic pathway is coupled to the first sample port-reagent
                              port pair and the first detection chamber, wherein the second fluidic
                              pathway is coupled to the second sample port-reagent port pair and the second
                              detection chamber, and wherein at least one of the first fluidic pathway and the
                              second fluidic pathway is coupled to the fluid port.


                                           24
Claim   Claim Language   Infringement Evidence

                         US9050594 (Exhibit 24)
                            Claim 1: A system for processing and detecting nucleic acids, comprising: a
                              capture plate comprising at least one well configured to facilitate a combination
                              of a set of magnetic beads with a biological sample, thus producing a magnetic
                              bead-sample; and a molecular diagnostic module, configured to process at
                              least one magnetic bead-sample obtained from the capture plate, and separate
                              nucleic acids from magnetic beads, wherein the molecular diagnostic module
                              comprises: a cartridge platform comprising a magnet receiving slot, an actuator
                              configured to displace the cartridge platform, a magnet, wherein an extended
                              configuration of the actuator allows the magnet to pass through the magnet
                              receiving slot to facilitate separation of the at least one nucleic acid volume, and
                              a cam card contacting a set of pins, wherein the extended configuration of the
                              actuator combined with movement of the cam card displaces a subset of the set
                              of pins through a set of slots of the cartridge platform, to define at least one
                              distinct pathway configured to receive at least one magnetic bead-sample.
                            Claim 13. The system of claim 1, wherein the molecular diagnostic module is
                              configured receive and align a microfluidic cartridge comprising a set of sample
                              port-reagent port pairs, a fluid port, a set of detection chambers, a waste
                              chamber, an elastomeric layer, and a set of fluidic pathways, wherein each
                              fluidic pathway of the set of fluidic pathways is coupled to a sample port-
                              reagent port pair, the fluid port, and a detection chamber, comprises a segment
                              configured to cross the magnet, and is configured to transfer a waste fluid to the
                              waste chamber, and to be occluded upon deformation of the elastomeric layer.
                            Claim 16. A system for processing and detecting nucleic acids, comprising: a
                              capture plate comprising at least one well containing a set of magnetic beads
                              configured to be combined with a biological sample to produce a magnetic
                              bead-sample; an assay strip comprising at least one well containing a molecular
                              diagnostic reagent configured to be combined with a nucleic acid volume to
                              produce a nucleic acid-reagent mixture; a molecular diagnostic module,
                              configured to process the magnetic bead-sample from the capture plate, separate
                              the nucleic acid volume from the magnetic bead-sample, and analyze the nucleic


                                           25
Claim   Claim Language   Infringement Evidence
                                acid-reagent mixture from the assay strip, wherein the molecular diagnostic
                                module comprises a cartridge platform including a set of parallel slots, a cam
                                card, and a set of pins contacting the cam card, wherein movement of the cam
                                card displaces a subset of the set of pins through a subset of the set of parallel
                                slots to define at least one pathway configured to receive the magnetic bead-
                                sample; and a liquid handling system configured to transfer the magnetic bead-
                                sample from the capture plate to the molecular diagnostic module, transfer the
                                nucleic acid volume from the molecular diagnostic module to the assay strip,
                                and transfer the nucleic acid-reagent mixture from the assay strip to the
                                molecular diagnostic module.
                             Claim 18. The system of claim 16, wherein the molecular diagnostic module
                                comprises an optical subsystem comprising at least one unit, wherein each
                                unit includes an excitation filter, an emission filter, a photodetector aligned
                                with the emission filter, and a dichroic mirror configured to reflect light
                                from the excitation filter toward the nucleic acid-reagent mixture, and to
                                transmit light from the nucleic acid reagent mixture, through the emission
                                filter, and toward the photodetector wherein each unit of the optical
                                subsystem further comprises an LED aligned with the excitation filter,
                                wherein the LED provides multiple wavelengths of light corresponding to
                                at least one of the excitation filter, the dichroic mirror, and the emission
                                filter.

                               U.S. Patent No. 9,050,594 at 9:4-21 (“The linear actuator 146 further functions
                                to move a nozzle 149 coupled to the liquid handling system 250, in order to
                                couple the liquid handling system 250 to a fluid port 222 of the microfluidic
                                cartridge 210… The vertical displacement also allows the microfluidic cartridge
                                210 to receive a magnet 160, which provides a magnetic field to facilitate a
                                subset of a molecular diagnostic protocol, and detection chamber heaters 157,
                                which allows amplification of nucleic acids for molecular diagnostic
                                protocols requiring heating and cooling of the nucleic acid (e.g. PCR).”)
                               U.S. Patent No. 9,050,594 at 10:63-65 (“The preferred variation allows
                                independent control of 12 independent channels, corresponding to 12


                                           26
Claim   Claim Language                     Infringement Evidence
                                                  different pathways for sample processing.”)
                                               U.S. Patent No. 9,050,594 at 11:56-58 (“The set of detection chamber heaters
                                                  157 functions to individually heat detection chambers of a set of detection
                                                  chambers 213 within a microfluidic cartridge 210.”)
                                               U.S. Patent No. 9,050,594 at 31:32043 (“Step S460 recites transferring each of
                                                  the set of nucleic acid-reagent mixtures, through the corresponding fluidic
                                                  pathway of the set of fluidic pathways, to a detection chamber of a set of
                                                  detection chambers, which functions to deliver the set of nucleic acid-reagent
                                                  mixtures to an isolated detection chamber for further processing and analysis.
                                                  Preferably, all nucleic acid-reagent mixtures in the set of nucleic acid-reagent
                                                  mixtures are transferred simultaneously to the set of fluidic pathways, but
                                                  alternatively, each nucleic acid-reagent mixture in the set of nucleic acid reagent
                                                  mixtures may be transferred to a corresponding fluidic pathway independently
                                                  of the other nucleic acid reagent mixtures.”)

1(f)    a processor coupled to the         The accused system comprises a processor coupled to the detector and the heat source,
        detector and the heat source,      configured to control heating of one or more PCR reaction zones by the heat sources.
        configured to control heating of
        one or more PCR reaction zones     NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/our-solutions/,
        by the heat sources.               last visited May 31, 2019 (Exhibit 11)
                                                “NeuMoDx™ MOLECULAR SYSTEMS REVOLUTIONARY MOLECULAR
                                                    DIAGNOSTIC SOLUTION Our patented, “sample to result” platform offers
                                                    market-leading ease of use, true continuous random-access and rapid
                                                    turnaround time while achieveing [sic] optimal operational and clinical
                                                    performance for our customers and their patients.”
                                                “The NeuMoDx™ Molecular Systems are a family of scalable platforms that
                                                    fully integrate the entire molecular diagnostic process from “sample to result”.
                                                    The NeuMoDx™ 288 and the NeuMoDx™ 96 Molecular Systems are fully
                                                    automated, continuous random-access analyzers that utilize our proprietary
                                                    NeuDry™ reagent technology, which integrates magnetic particle affinity
                                                    capture and real time Polymerase Chain Reaction (PCR) chemistry in a
                                                    multi-sample microfluidic cartridge. This technology, combined with a


                                                              27
Claim   Claim Language   Infringement Evidence
                                platform, uniquely incorporates robotics and microfluidics that result in higher
                                throughput, improved performance and increased efficiency by eliminating the
                                waste associated with technologies that required reconstitution of lyophilized
                                reagents.
                             “The NeuMoDx™ 96 Molecular System is designed for the automated
                                extraction and isolation of nucleic acids, as well as the automated
                                amplification and detection of target nucleic acid sequences by
                                fluorescence-based PCR. The NeuMoDx™ 96 Molecular System consists of
                                the instrument with touchscreen computer, accessories, and reagents and
                                consumables.”
                             “The NeuMoDx™ 288 Molecular System is designed for the automated
                                extraction and isolation of nucleic acids, as well as the automated
                                amplification and detection of target nucleic acid sequences by
                                fluorescence-based PCR. The NeuMoDx™ 288 Molecular System consists of
                                the instrument with touchscreen computer, accessories, and reagents and
                                consumables.”

                         NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
                         2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                         NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                         (Exhibit 16)
                             “The NeuMoDx Molecular N96 and N288 are fully automated sample to
                                result molecular diagnostics platforms. They provide continuous random
                                access processing with initial results in one hour and operator walk away time of
                                up to eight hours.” Id. at 0:00-0:18
                             “A series of microfluidic valves guides the PCR-ready solution through the
                                cartridge into three thin PCR chambers and the amplification process begins.
                                During a series of independent heat on-heat off sequences, an optical scanner
                                measures the level of fluorescence emitted, and converts it into the
                                qualitative or quantitative results which are displayed as amplification
                                curves for analysis by the laboratorian.” Id. at 3:58-4:26



                                           28
Claim   Claim Language   Infringement Evidence




                         NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/dr-steven-
                         young-video-testimonial/, hyperlink at https://youtu.be/vukP6gbLBYE. (Exhibit 32)
                             At 2:58-3:18 (“There’s two systems that have been put into operation by
                               NeuMoDx. One is the 288. It’s a high-throughput instrument, versus the 96,
                               which is a lower throughput instrument. The advantage is that both systems use
                               all of the same chemistry and all of the same hardware. Its just a smaller


                                          29
Claim   Claim Language   Infringement Evidence
                                footprint.”)

                         US9539576 (Exhibit 29)
                            Claim 1. A system for thermocycling biological samples within detection
                              chambers comprising: a set of heater-sensor dies, each heater-sensor die in the
                              set of heater-sensor dies comprising a heating surface configured to interface
                              with a detection chamber and an inferior surface, inferior to the heating surface,
                              including a connection point, wherein each of the set of heater-sensor dies
                              includes a heating element and a sensing element; an electronics substrate,
                              comprising a first substrate surface coupled to the inferior surface of each of the
                              set of heater-sensor dies, a set of apertures longitudinally spaced across the
                              electronics substrate and providing access through the electronics substrate to
                              the set of heater-sensor dies, and a second substrate surface inferior to the first
                              substrate surface, wherein the electronics substrate comprises a set of substrate
                              connection points at least at one of the first substrate surface, an aperture surface
                              defined within at least one of the set of apertures, and the second substrate
                              surface, and wherein the electronics substrate couples the heating element
                              and the sensing element of each of the set of heater-sensor dies to a
                              controller; a set of heat-sink supports coupled to at least one of 1) the set of
                              heater-sensor dies, through the set of apertures, and 2) the second substrate
                              surface of the electronics substrate and configured to dissipate heat generated by
                              the set of heater-sensor dies, wherein at least one of the set of heat-sink supports
                              includes an integrated cooling element, and wherein a base surface of each of
                              the set of heat-sink supports is coupled to an elastic element that transmits a
                              biasing force through the electronics substrate, thereby maintaining thermal
                              communication between the set of heater-sensor dies and a set of detection
                              chambers upon alignment of the set of heater-sensor dies with the set of
                              detection chambers; and a set of wire bonds, including a wire bond coupled
                              between the connection point of at least one of the set of heater-sensor dies and
                              one of the set of substrate connection points.




                                           30
Claim   Claim Language   Infringement Evidence
                         US9499896 (Exhibit 28)
                             Claim 1. A system for thermocycling biological samples within detection
                                chambers comprising: a set of heater-sensor dies, each heater-sensor die in the
                                set of heater-sensor dies comprising: an assembly including a first insulating
                                layer, a heating region comprising an adhesion material layer coupled to the first
                                insulating layer and a noble material layer coupled to the adhesion material
                                layer, and a second insulating layer coupled to the heating region and to the first
                                insulating layer through a pattern of voids in the heating region, wherein the
                                pattern of voids in the heating region defines a coarse pattern, comprising a
                                global morphology at a first scale and associated with a heating element of the
                                heating region, and a fine pattern, comprising a local morphology at a second
                                scale smaller than the first scale, integrated into the coarse pattern and
                                associated with a sensing element of the heating region; an electronics
                                substrate configured to couple heating elements and sensing elements of the
                                set of heater-sensor dies to a controller; and a set of elastic elements coupled
                                to a second substrate surface of the electronics substrate opposing a first
                                substrate surface of the electronics substrate interfacing with the assemblies of
                                the set of heater-sensor dies and configured to bias each of the set of heater-
                                sensor dies against a detection chamber in a configuration wherein the set of
                                heater-sensor dies is in thermal communication with a set of detection chambers.

                               U.S. Patent No. 9,499,896 at 2:21-32 (“As shown in FIGS. lA and lB, an
                                embodiment of a system 100 for thermocycling biological samples within
                                detection chambers comprises: a set of heater-sensor dies 110; an electronics
                                substrate 140 that couple the set of heater-sensor dies to a controller; a set
                                of heat sink supports 150 coupled to at least one of the electronics substrate and
                                the set of heater-sensor dies; and a set of elastic elements 160 coupled to the
                                electronics substrate and configured to bias each of the set of heater-sensor dies
                                against a detection 30 chamber. In some embodiments, the system 100 further
                                comprises a controller 165 and/or a cooling subsystem 170 configured to
                                actively cool the system 100.”)
                               U.S. Patent No. 9,499,896 at 9:11-19 (“As shown in FIGS. 1, 4A-4B, and 7A-


                                           31
Claim   Claim Language                   Infringement Evidence
                                                7C, the system 100 can further comprise an electronics substrate 140
                                                configured to couple heating and sensing elements of the set of heater-
                                                sensor dies to a controller 165, a set of heat-sink supports 150 configured to
                                                facilitate heat dissipation within the system 100, a set of elastic elements 160
                                                configured to bias the set of heater-sensor dies 110 against detection chambers
                                                for sample processing, and can additionally comprise the controller 165 and/or a
                                                cooling subsystem 170.”)
                                             U.S. Patent No. 9,499,896 at 12:20-31 (“In a specific example, the controller
                                                165 comprises a Yokogawa UT750 PID controller, an Arduino UNO R3
                                                microcontroller configured to cycle the UT750 through temperature stages
                                                and to control temperature holding, a resistance-to-voltage conversion
                                                circuit, and two power sup plies-a first power supply configured to supply
                                                power to the set of heater-sensor dies 110 and a second power supply
                                                configured to supply voltage to the resistance-to-voltage conversion circuit.
                                                In the specific example, the controller 165 comprises a resistance-to-voltage
                                                conversion circuit because the UT750 PID controller requires voltage as an
                                                input for PID control.”)U.S. Patent No. 9,499,896 at 11:63-12:4 “As shown in
                                                FIGS. lA and lB, the system 100 can further comprise a controller 165, which
                                                functions to automate and/or control heating parameters provided by the
                                                set of heater-sensor dies 110. The controller 165 can further be configured to
                                                provide heat parameter output commands to the heating element(s) 114, and/or
                                                configured to receive communication of heating parameters (e.g., detected
                                                temperatures) sensed at the sensing element(s) 115 of the system 100.”

33(a)   A method of carrying out PCR     To the extent the preamble is limiting, the accused workflow is a method of carrying
        on a plurality of samples, the   out PCR on a plurality of samples.
        method comprising:
                                         NeuMoDx_Quant_HCV_CVS_2018.pdf (Exhibit 18)
                                             Describing “…microfluidic cartridges capable of performing independent
                                              sample processing and real-time PCR.”




                                                           32
Claim   Claim Language   Infringement Evidence




                         NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/our-solutions/,
                         last visited May 31, 2019 (Exhibit 11)
                              “NeuMoDx™ MOLECULAR SYSTEMS REVOLUTIONARY
                                  MOLECULAR DIAGNOSTIC SOLUTION Our patented, “sample to result”
                                  platform offers market-leading ease of use, true continuous random-access
                                  and rapid turnaround time while achieveing [sic] optimal operational and
                                  clinical performance for our customers and their patients.”
                              “The NeuMoDx™ Molecular Systems are a family of scalable platforms that
                                  fully integrate the entire molecular diagnostic process from “sample to result”.
                                  The NeuMoDx™ 288 and the NeuMoDx™ 96 Molecular Systems are fully
                                  automated, continuous random-access analyzers that utilize our proprietary
                                  NeuDry™ reagent technology, which integrates magnetic particle affinity
                                  capture and real time Polymerase Chain Reaction (PCR) chemistry in a
                                  multi-sample microfluidic cartridge. This technology, combined with a
                                  platform, uniquely incorporates robotics and microfluidics that result in higher
                                  throughput, improved performance and increased efficiency by eliminating the
                                  waste associated with technologies that required reconstitution of lyophilized


                                           33
Claim   Claim Language   Infringement Evidence
                                reagents.

                         NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/, last visited
                         May 31, 2019 (Exhibit 10)
                             “NeuMoDx™ 288 and NeuMoDx™ 96 Molecular Systems are fully automated,
                               continuous random-access analyzers that utilize our proprietary NeuDry™
                               reagent technology, which integrates magnetic particle affinity capture and real
                               time polymerase chain reaction (PCR) chemistry in a multi-sample
                               microfluidic cartridge.”

                         40600094_D-IFU-NeuMoDx-Cartridge-US-ONLY.pdf (Exhibit 19)
                             “NeuMoDx™ Cartridge INSTRUCTIONS FOR USE… Each NeuMoDx
                               Cartridge contains 12 independent microfluidic circuits that enable the
                               independent processing of up to 12 samples once housed appropriately in
                               the XPCR modules of the NeuMoDx System… The NeuMoDx Systems use a
                               combination of heat and proprietary extraction reagents to perform cell lysis,
                               nucleic acid extraction and inactivation/reduction of inhibitors from unprocessed
                               clinical specimens prior to presenting the extracted nucleic acid for detection by
                               Real-Time PCR.”

                         K173725.pdf (Exhibit 23)
                             “510(k) SUBSTANTIAL EQUIVALENCE DETERMINATION DECISION
                               SUMMARY ASSAY AND INSTRUMENT COMBINATION TEMPLATE…
                               Test Principle… After reconstitution of the dried PCR reagents, the NeuMoDx
                               System dispenses the prepared PCR-ready mixture into one PCR chamber
                               (per specimen) of the NeuMoDx Cartridge. Amplification and detection of the
                               control and target DNA sequences occur in PCR chamber.”

                         NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
                         2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                         NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                         (Exhibit 16)


                                           34
Claim   Claim Language   Infringement Evidence
                             “This is the NeuMoDx microfluidic cartridge. Each microfluidic cartridge
                                contains 12 independent lanes which allows for processing of up to 12
                                samples simultaneously.” Id. at 1:49-1:59




                               “A series of microfluidic valves guides the PCR-ready solution through the
                                cartridge into three thin PCR chambers and the amplification process
                                begins.” Id. at 3:58-4:08

                         US9403165 (Exhibit 27)
                            Claim 8. A cartridge for processing a sample, the cartridge comprising: a first
                              layer and an intermediate substrate coupled to the first layer and partially
                              separated from the first layer by a film layer, wherein the intermediate substrate
                              is configured to form a sealed waste chamber with a corrugated surface directly
                              opposing the first layer, wherein the corrugated surface defines a set of parallel
                              voids external to the waste chamber; and a first fluidic pathway, formed by at
                              least a portion of the first layer; and a second fluidic pathway in parallel
                              with the first fluidic pathway and formed by at least a portion of the second
                              fluidic pathway, wherein the first fluidic pathway and the second fluidic


                                           35
Claim   Claim Language   Infringement Evidence
                                pathway are each at least partially separated from the corrugated surface by an
                                elastomeric layer, and each fluidic pathway is configured to transfer waste fluid
                                of the sample into the waste chamber through a set of openings of the
                                intermediate substrate.
                             Claim 10. The cartridge of claim 8, wherein the first layer is a unitary
                                construction comprising a first sample port-reagent port pair including a first
                                sample port, a second sample port-reagent port pair including a second sample
                                port, a fluid port, a first detection chamber, and a second detection chamber,
                                wherein the first fluidic pathway is coupled to the first sample port-reagent
                                port pair and the first detection chamber, wherein the second fluidic
                                pathway is coupled to the second sample port-reagent port pair and the
                                second detection chamber, and wherein at least one of the first fluidic
                                pathway and the second fluidic pathway is coupled to the fluid port.

                         US9050594 (Exhibit 24)
                            Claim 1: A system for processing and detecting nucleic acids, comprising: a
                              capture plate comprising at least one well configured to facilitate a combination
                              of a set of magnetic beads with a biological sample, thus producing a magnetic
                              bead-sample; and a molecular diagnostic module, configured to process at
                              least one magnetic bead-sample obtained from the capture plate, and separate
                              nucleic acids from magnetic beads, wherein the molecular diagnostic module
                              comprises: a cartridge platform comprising a magnet receiving slot, an actuator
                              configured to displace the cartridge platform, a magnet, wherein an extended
                              configuration of the actuator allows the magnet to pass through the magnet
                              receiving slot to facilitate separation of the at least one nucleic acid volume, and
                              a cam card contacting a set of pins, wherein the extended configuration of the
                              actuator combined with movement of the cam card displaces a subset of the set
                              of pins through a set of slots of the cartridge platform, to define at least one
                              distinct pathway configured to receive at least one magnetic bead-sample.
                            Claim 13. The system of claim 1, wherein the molecular diagnostic module is
                              configured receive and align a microfluidic cartridge comprising a set of sample
                              port-reagent port pairs, a fluid port, a set of detection chambers, a waste


                                           36
Claim   Claim Language   Infringement Evidence
                                chamber, an elastomeric layer, and a set of fluidic pathways, wherein each
                                fluidic pathway of the set of fluidic pathways is coupled to a sample port-
                                reagent port pair, the fluid port, and a detection chamber, comprises a segment
                                configured to cross the magnet, and is configured to transfer a waste fluid to the
                                waste chamber, and to be occluded upon deformation of the elastomeric layer.
                             Claim 16. A system for processing and detecting nucleic acids, comprising: a
                                capture plate comprising at least one well containing a set of magnetic beads
                                configured to be combined with a biological sample to produce a magnetic
                                bead-sample; an assay strip comprising at least one well containing a molecular
                                diagnostic reagent configured to be combined with a nucleic acid volume to
                                produce a nucleic acid-reagent mixture; a molecular diagnostic module,
                                configured to process the magnetic bead-sample from the capture plate, separate
                                the nucleic acid volume from the magnetic bead-sample, and analyze the nucleic
                                acid-reagent mixture from the assay strip, wherein the molecular diagnostic
                                module comprises a cartridge platform including a set of parallel slots, a cam
                                card, and a set of pins contacting the cam card, wherein movement of the cam
                                card displaces a subset of the set of pins through a subset of the set of parallel
                                slots to define at least one pathway configured to receive the magnetic bead-
                                sample; and a liquid handling system configured to transfer the magnetic bead-
                                sample from the capture plate to the molecular diagnostic module, transfer the
                                nucleic acid volume from the molecular diagnostic module to the assay strip,
                                and transfer the nucleic acid-reagent mixture from the assay strip to the
                                molecular diagnostic module.
                             Claim 18. The system of claim 16, wherein the molecular diagnostic module
                                comprises an optical subsystem comprising at least one unit, wherein each unit
                                includes an excitation filter, an emission filter, a photodetector aligned with the
                                emission filter, and a dichroic mirror configured to reflect light from the
                                excitation filter toward the nucleic acid-reagent mixture, and to transmit light
                                from the nucleic acid reagent mixture, through the emission filter, and toward
                                the photodetector wherein each unit of the optical subsystem further comprises
                                an LED aligned with the excitation filter, wherein the LED provides multiple
                                wavelengths of light corresponding to at least one of the excitation filter, the


                                            37
Claim   Claim Language   Infringement Evidence
                                dichroic mirror, and the emission filter.
                             Claim 19. The system of claim 16, wherein the molecular diagnostic module
                                further comprises a heater and a detection chamber heater, wherein the heater
                                is configured to heat the magnetic bead-sample, and wherein the detection
                                chamber heater is configured to individually heat the nucleic acid-reagent
                                mixture, and wherein at least one of the heater and the detection chamber heater
                                is a Peltier heater.

                               U.S. Patent No. 9,050,594 at Abstract (“A system and method for processing
                                and detecting nucleic acids from a set of biological samples, comprising: a
                                capture plate and a capture plate module configured to facilitate binding of
                                nucleic acids within the set of biological samples to magnetic beads; a molecular
                                diagnostic module configured to receive nucleic acids bound to magnetic beads,
                                isolate nucleic acids, and analyze nucleic acids, comprising a cartridge
                                receiving module, a heating/cooling subsystem and a magnet configured to
                                facilitate isolation of nucleic acids, a valve actuation subsystem configured to
                                control fluid flow through a microfluidic cartridge for processing nucleic acids,
                                and an optical subsystem for analysis of nucleic acids; a fluid handling system
                                configured to deliver samples and reagents to components of the system to
                                facilitate molecular diagnostic protocols; and an assay strip configured to
                                combine nucleic acid samples with molecular diagnostic reagents for analysis of
                                nucleic acids.”)
                               U.S. Patent No. 9,050,594 at 9:4-21 (“The linear actuator 146 further functions
                                to move a nozzle 149 coupled to the liquid handling system 250, in order to
                                couple the liquid handling system 250 to a fluid port 222 of the microfluidic
                                cartridge 210… The vertical displacement also allows the microfluidic cartridge
                                210 to receive a magnet 160, which provides a magnetic field to facilitate a
                                subset of a molecular diagnostic protocol, and detection chamber heaters 157,
                                which allows amplification of nucleic acids for molecular diagnostic
                                protocols requiring heating and cooling of the nucleic acid (e.g. PCR).”)
                               U.S. Patent No. 9,050,594 at 10:63-65 (“The preferred variation allows
                                independent control of 12 independent channels, corresponding to 12


                                           38
Claim   Claim Language                    Infringement Evidence
                                                 different pathways for sample processing.”)
                                              U.S. Patent No. 9,050,594 at 11:56-58 (“The set of detection chamber heaters
                                                 157 functions to individually heat detection chambers of a set of detection
                                                 chambers 213 within a microfluidic cartridge 210.”)
                                              U.S. Patent No. 9,050,594 at 31:32043 (“Step S460 recites transferring each of
                                                 the set of nucleic acid-reagent mixtures, through the corresponding fluidic
                                                 pathway of the set of fluidic pathways, to a detection chamber of a set of
                                                 detection chambers, which functions to deliver the set of nucleic acid-reagent
                                                 mixtures to an isolated detection chamber for further processing and analysis.
                                                 Preferably, all nucleic acid-reagent mixtures in the set of nucleic acid-reagent
                                                 mixtures are transferred simultaneously to the set of fluidic pathways, but
                                                 alternatively, each nucleic acid-reagent mixture in the set of nucleic acid reagent
                                                 mixtures may be transferred to a corresponding fluidic pathway independently
                                                 of the other nucleic acid reagent mixtures.”)


33(b)   introducing the plurality of      The accused workflow includes introducing the plurality of samples into a multi-lane
        samples into a multi-lane         microfluidic cartridge, wherein each lane comprises a PCR reaction zone configured to
        microfluidic cartridge, wherein   permit thermal cycling of a sample independently of the other samples.
        each lane comprises a PCR
        reaction zone configured to       NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
        permit thermal cycling of a       2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
        sample independently of the       NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
        other samples;                    (Exhibit 16)
                                              “The liquid handling robot aspirates the PCR-ready solution and transfers it
                                                 back to the cartridge where it dispenses into the same P-port from which the
                                                 sample was aspirated.” Id. at 3:47-3:57




                                                             39
Claim   Claim Language   Infringement Evidence




                                        40
Claim   Claim Language   Infringement Evidence




                         US9101930 (Exhibit 25)
                            Claim 10. A cartridge, configured to facilitate processing and detecting of
                              nucleic acids, comprising: a first layer and an intermediate substrate, coupled to
                              the first layer, wherein the intermediate substrate defines a waste chamber with a
                              corrugated surface directly opposing the first layer, wherein the corrugated
                              surface defines a set of parallel voids spanning a majority of a width of the
                              intermediate substrate and external to the waste chamber, wherein the set of
                              voids is accessible from a direction perpendicular to a broad surface of the first
                              layer; a first fluidic pathway, formed by at least a portion of the first layer;
                              and a second fluidic pathway in parallel with the first fluidic pathway,
                              formed by at least a portion of the first layer, wherein the first fluidic pathway
                              and the second fluidic pathway are each superior to the intermediate substrate,
                              are each at least partially separated from the corrugated surface of the


                                           41
Claim   Claim Language   Infringement Evidence
                                intermediate substrate by an elastomeric layer and are each configured to
                                transfer waste to the waste chamber through a set of openings of the
                                intermediate substrate.
                             Claim 11. The cartridge of claim 10, wherein the first layer is a unitary
                                construction comprising a first sample port-reagent port pair including a first
                                sample port, a second sample port-reagent port pair including a second
                                sample port, a fluid port, a first detection chamber, and a second detection
                                chamber, wherein the first fluidic pathway is coupled to the first sample
                                port-reagent port pair and the first detection chamber, wherein the second
                                fluidic pathway is coupled to the second sample port-reagent port pair and
                                the second detection chamber, wherein the first fluidic pathway is substantially
                                identical to the second fluidic pathway, and wherein at least one of the first
                                fluidic pathway and the second fluidic pathway is coupled to the fluid port.


                         US9403165 (Exhibit 27)
                            Claim 8. A cartridge for processing a sample, the cartridge comprising: a first
                              layer and an intermediate substrate coupled to the first layer and partially
                              separated from the first layer by a film layer, wherein the intermediate substrate
                              is configured to form a sealed waste chamber with a corrugated surface directly
                              opposing the first layer, wherein the corrugated surface defines a set of parallel
                              voids external to the waste chamber; and a first fluidic pathway, formed by at
                              least a portion of the first layer; and a second fluidic pathway in parallel
                              with the first fluidic pathway and formed by at least a portion of the second
                              fluidic pathway, wherein the first fluidic pathway and the second fluidic
                              pathway are each at least partially separated from the corrugated surface by an
                              elastomeric layer, and each fluidic pathway is configured to transfer waste fluid
                              of the sample into the waste chamber through a set of openings of the
                              intermediate substrate.
                            Claim 10. The cartridge of claim 8, wherein the first layer is a unitary
                              construction comprising a first sample port-reagent port pair including a
                              first sample port, a second sample port-reagent port pair including a second


                                           42
Claim   Claim Language   Infringement Evidence
                                sample port, a fluid port, a first detection chamber, and a second detection
                                chamber, wherein the first fluidic pathway is coupled to the first sample
                                port-reagent port pair and the first detection chamber, wherein the second
                                fluidic pathway is coupled to the second sample port-reagent port pair and
                                the second detection chamber, and wherein at least one of the first fluidic
                                pathway and the second fluidic pathway is coupled to the fluid port.

                         US9050594 (Exhibit 24)
                            Claim 16. A system for processing and detecting nucleic acids, comprising: a
                              capture plate comprising at least one well containing a set of magnetic beads
                              configured to be combined with a biological sample to produce a magnetic
                              bead-sample; an assay strip comprising at least one well containing a molecular
                              diagnostic reagent configured to be combined with a nucleic acid volume to
                              produce a nucleic acid-reagent mixture; a molecular diagnostic module,
                              configured to process the magnetic bead-sample from the capture plate, separate
                              the nucleic acid volume from the magnetic bead-sample, and analyze the nucleic
                              acid-reagent mixture from the assay strip, wherein the molecular diagnostic
                              module comprises a cartridge platform including a set of parallel slots, a cam
                              card, and a set of pins contacting the cam card, wherein movement of the cam
                              card displaces a subset of the set of pins through a subset of the set of parallel
                              slots to define at least one pathway configured to receive the magnetic bead-
                              sample; and a liquid handling system configured to transfer the magnetic bead-
                              sample from the capture plate to the molecular diagnostic module, transfer the
                              nucleic acid volume from the molecular diagnostic module to the assay strip,
                              and transfer the nucleic acid-reagent mixture from the assay strip to the
                              molecular diagnostic module.
                            Claim 18. The system of claim 16, wherein the molecular diagnostic module
                              comprises an optical subsystem comprising at least one unit, wherein each unit
                              includes an excitation filter, an emission filter, a photodetector aligned with the
                              emission filter, and a dichroic mirror configured to reflect light from the
                              excitation filter toward the nucleic acid-reagent mixture, and to transmit light
                              from the nucleic acid reagent mixture, through the emission filter, and toward


                                           43
Claim   Claim Language   Infringement Evidence
                                the photodetector wherein each unit of the optical subsystem further comprises
                                an LED aligned with the excitation filter, wherein the LED provides multiple
                                wavelengths of light corresponding to at least one of the excitation filter, the
                                dichroic mirror, and the emission filter.
                             Claim 19. The system of claim 16, wherein the molecular diagnostic module
                                further comprises a heater and a detection chamber heater, wherein the heater
                                is configured to heat the magnetic bead-sample, and wherein the detection
                                chamber heater is configured to individually heat the nucleic acid-reagent
                                mixture, and wherein at least one of the heater and the detection chamber heater
                                is a Peltier heater.

                               U.S. Patent No. 9,050,594 at 9:4-21 (“The linear actuator 146 further functions
                                to move a nozzle 149 coupled to the liquid handling system 250, in order to
                                couple the liquid handling system 250 to a fluid port 222 of the microfluidic
                                cartridge 210… The vertical displacement also allows the microfluidic cartridge
                                210 to receive a magnet 160, which provides a magnetic field to facilitate a
                                subset of a molecular diagnostic protocol, and detection chamber heaters 157,
                                which allows amplification of nucleic acids for molecular diagnostic
                                protocols requiring heating and cooling of the nucleic acid (e.g. PCR).”)
                               U.S. Patent No. 9,050,594 at 10:63-65 (“The preferred variation allows
                                independent control of 12 independent channels, corresponding to 12
                                different pathways for sample processing.”)
                               U.S. Patent No. 9,050,594 at 11:56-58 (“The set of detection chamber heaters
                                157 functions to individually heat detection chambers of a set of detection
                                chambers 213 within a microfluidic cartridge 210.”)

                         U.S. Patent No. 9,050,594 at 31:32043 (“Step S460 recites transferring each of the set
                         of nucleic acid-reagent mixtures, through the corresponding fluidic pathway of the set
                         of fluidic pathways, to a detection chamber of a set of detection chambers, which
                         functions to deliver the set of nucleic acid-reagent mixtures to an isolated detection
                         chamber for further processing and analysis. Preferably, all nucleic acid-reagent
                         mixtures in the set of nucleic acid-reagent mixtures are transferred simultaneously to


                                           44
Claim   Claim Language   Infringement Evidence
                         the set of fluidic pathways, but alternatively, each nucleic acid-reagent mixture in the
                         set of nucleic acid reagent mixtures may be transferred to a corresponding fluidic
                         pathway independently of the other nucleic acid reagent mixtures.”)
                         US9499896 (Exhibit 28)
                              Claim 1. A system for thermocycling biological samples within detection
                                 chambers comprising: a set of heater-sensor dies, each heater-sensor die in the
                                 set of heater-sensor dies comprising: an assembly including a first insulating
                                 layer, a heating region comprising an adhesion material layer coupled to the first
                                 insulating layer and a noble material layer coupled to the adhesion material
                                 layer, and a second insulating layer coupled to the heating region and to the first
                                 insulating layer through a pattern of voids in the heating region, wherein the
                                 pattern of voids in the heating region defines a coarse pattern, comprising a
                                 global morphology at a first scale and associated with a heating element of the
                                 heating region, and a fine pattern, comprising a local morphology at a second
                                 scale smaller than the first scale, integrated into the coarse pattern and
                                 associated with a sensing element of the heating region; an electronics substrate
                                 configured to couple heating elements and sensing elements of the set of heater-
                                 sensor dies to a controller; and a set of elastic elements coupled to a second
                                 substrate surface of the electronics substrate opposing a first substrate surface of
                                 the electronics substrate interfacing with the assemblies of the set of heater-
                                 sensor dies and configured to bias each of the set of heater-sensor dies against a
                                 detection chamber in a configuration wherein the set of heater-sensor dies is in
                                 thermal communication with a set of detection chambers.
                              U.S. Patent No. 9,499,896 at 12:15-20 (“Furthermore, the controller 165 can
                                 be configured to control individual heater-sensor dies 111 in order to provide
                                 unique heating parameters for individual detection chambers and/or can be
                                 configured to provide common heating parameters for all heater-sensor dies 111
                                 in the set of heater-sensor dies 110.”)
                         US9539576 (Exhibit 29)
                              Claim 1. A system for thermocycling biological samples within detection
                                 chambers comprising: a set of heater-sensor dies, each heater-sensor die in the
                                 set of heater-sensor dies comprising a heating surface configured to interface


                                            45
Claim   Claim Language   Infringement Evidence
                                with a detection chamber and an inferior surface, inferior to the heating surface,
                                including a connection point, wherein each of the set of heater-sensor dies
                                includes a heating element and a sensing element; an electronics substrate,
                                comprising a first substrate surface coupled to the inferior surface of each of the
                                set of heater-sensor dies, a set of apertures longitudinally spaced across the
                                electronics substrate and providing access through the electronics substrate to
                                the set of heater-sensor dies, and a second substrate surface inferior to the first
                                substrate surface, wherein the electronics substrate comprises a set of substrate
                                connection points at least at one of the first substrate surface, an aperture surface
                                defined within at least one of the set of apertures, and the second substrate
                                surface, and wherein the electronics substrate couples the heating element and
                                the sensing element of each of the set of heater-sensor dies to a controller; a set
                                of heat-sink supports coupled to at least one of 1) the set of heater-sensor dies,
                                through the set of apertures, and 2) the second substrate surface of the
                                electronics substrate and configured to dissipate heat generated by the set of
                                heater-sensor dies, wherein at least one of the set of heat-sink supports includes
                                an integrated cooling element, and wherein a base surface of each of the set of
                                heat-sink supports is coupled to an elastic element that transmits a biasing force
                                through the electronics substrate, thereby maintaining thermal communication
                                between the set of heater-sensor dies and a set of detection chambers upon
                                alignment of the set of heater-sensor dies with the set of detection chambers; and
                                a set of wire bonds, including a wire bond coupled between the connection point
                                of at least one of the set of heater-sensor dies and one of the set of substrate
                                connection points.
                             U.S. Patent No. 9,539,576 at 9:8-12 (“Furthermore, the controller 165 can be
                                configured to control individual heater-sensor dies 111 in order to provide
                                unique heating parameters for individual detection chambers and/or can be
                                configured to provide common heating parameters for all heater-sensor
                                dies 111 in the set of heater-sensor dies no.”)
                             U.S. Patent No. 9,539,576 at 12:59-64 (“Upon completion of Block S240,
                                individual heater-sensor dies of the set of heater-sensor dies can be coupled to
                                one or multiple electronics substrates in order to provide uniform heating of


                                            46
Claim   Claim Language                     Infringement Evidence
                                                  individual sample containers with independent control of heating parameters
                                                  provided at each of the set of heater-sensor dies.”)

33(c)   moving the plurality of samples    The accused workflow includes moving the plurality of samples into the respective
        into the respective plurality of   plurality of PCR reaction zones.
        PCR reaction zones; and
                                           NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
                                           2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                                           NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                                           (Exhibit 16)
                                               “A series of microfluidic valves guides the PCR-ready solution through the
                                                  cartridge into three thin PCR chambers and the amplification process
                                                  begins.” Id. at 3:58-4:08




                                           US9738887 (Exhibit 31)


                                                             47
Claim   Claim Language   Infringement Evidence
                             Claim 12. A cartridge, configured to facilitate processing and detecting of a
                                nucleic acid, comprising: a first layer comprising a sample port and a detection
                                chamber; an elastomeric layer; an intermediate substrate including a set of valve
                                guides, wherein the intermediate substrate defines a chamber with a corrugated
                                surface directly opposing the first layer, wherein the corrugated surface defines
                                a set of voids external to the chamber and accessible from a direction
                                perpendicular to a broad surface of the first layer, and wherein at least a portion
                                of the corrugated surface defines the set of valve guides with a set of openings
                                that provide access to the elastomeric layer; and a fluidic pathway, formed by at
                                least a portion of the first layer and a portion of the elastomeric layer, wherein
                                the fluidic pathway is fluidically coupled to the sample port and the
                                detection chamber and comprises a first and second branch extending
                                downstream from a junction, and is configured to be occluded at a set of
                                occlusion positions upon manipulation of the elastomeric layer through the set
                                of valve guides, wherein a first occlusion position of the set of occlusion
                                positions is positioned along the fluidic pathway downstream of the junction and
                                upstream of the first branch and a second occlusion position of the set of
                                occlusion positions is positioned along the fluidic pathway downstream of the
                                junction and upstream of the second branch, wherein the set of occlusion
                                positions comprises a normally open position and a normally closed position,
                                wherein the normally open position comprises a first surface of the fluidic
                                pathway at the first layer and a second surface of the fluidic pathway at the
                                elastomeric layer, wherein a void defined between the first surface and the
                                second surface is configured to transition to a closed state upon occlusion by an
                                occluding object applied to the elastomeric layer during operation; wherein the
                                normally closed position is defined by a region of the fluidic pathway, at the
                                first layer that extends toward and abuts the elastomeric layer in preventing fluid
                                bypass at the region; wherein a first truncated pathway, including the normally
                                open position and the first branch and excluding the second branch, is defined
                                upon manipulation of the fluidic pathway at the first and second occlusion
                                positions, and wherein a second truncated pathway, including the normally
                                closed position and the second branch and excluding the first branch, to the


                                           48
Claim   Claim Language   Infringement Evidence
                                detection chamber is defined upon manipulation of the fluidic pathway at the
                                first and second occlusion positions.
                             US Patent No. 9,738,887 at 13:35-42 (“The set of fluidic pathways 160 of the
                                microfluidic cartridge 100 functions to provide a fluid network into which
                                volumes of sample fluids, reagents, buffers and/or gases used in a molecular
                                diagnostics protocol may be delivered, out of which waste fluids may be
                                eliminated, and by which processed nucleic acid samples may be delivered to
                                a detection chamber for analysis, which may include amplification and/or
                                detection.”)
                             US Patent No. 9,738,887 at 15:31-35 (“The segment running to a detection
                                chamber 163 functions to deliver a processed sample fluid to the detection
                                chamber 117 with a reduced quantity of gas bubbles, and the segment
                                running away from the detection chamber 164 functions to deliver a fluid away
                                from the detection chamber 117.”)
                             US Patent No. 9,738,887 at 17:27-49 (“Thereafter in the first embodiment, as
                                shown in FIG. 11, the occlusions at the first and third occlusion positions 142,
                                144 may be reversed, defining a seventh truncated pathway, and the entire
                                released nucleic acid sample (e.g. -20 microliters) may be aspirated out of the
                                microfluidic cartridge through the reagent port 115. This released nucleic acid
                                sample is then used to reconstitute a molecular diagnostic reagent stored off of
                                the microfluidic cartridge 100. During the reconstitution, the occlusion at the
                                sixth occlusion position 147 may be reversed, and the fluidic pathway 165
                                may be occluded at the first occlusion position 142 to form an eighth
                                truncated pathway, as shown in FIG. 1J. Once reconstitution of the molecular
                                diagnostic reagent with the released nucleic acid sample is complete and well
                                mixed, the reconstituted mixture may then be dispensed through the
                                reagent port 115, through the eighth truncated pathway, and to the
                                detection chamber 117, by using a fluid handling system to push the
                                seventh occlusion position [148] (normally closed) open. The detection
                                chamber 117 is completely filled with the mixed reagent-nucleic acid
                                sample, after which the fluidic pathway 165 is occluded at the third, sixth,
                                seventh and eighth occlusion positions 144, 147, 148, 149, defining ninth


                                           49
Claim   Claim Language                     Infringement Evidence
                                                  truncated pathway, as shown in FIG. 1K. Other pathways of the set of fluidic
                                                  pathways 165 may be similarly configured to receive a reagent-nucleic acid
                                                  mixture. An external molecular diagnostic system and/or module may then
                                                  perform additional processes, such as thermocycling and detection, on the
                                                  volume of fluid within the detection chamber 117.”)
                                                US Patent No. 9,738,887 at Figs. 1J and 1K:




33(d)   amplifying polynucleotides         The accused workflow includes amplifying polynucleotides contained with the plurality
        contained with the plurality of    of samples in the PCR reaction zones while thermal cycling the PCR reaction zones, at
        samples in the PCR reaction        least one PCR reaction zone separately thermally controllable from another PCR
        zones while thermal cycling the    reaction zone.
        PCR reaction zones, at least one
        PCR reaction zone separately       NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/our-solutions/,
        thermally controllable from        last visited May 31, 2019 (Exhibit 11)
        another PCR reaction zone.              “NeuMoDx™ MOLECULAR SYSTEMS REVOLUTIONARY MOLECULAR
                                                    DIAGNOSTIC SOLUTION Our patented, “sample to result” platform offers


                                                            50
Claim   Claim Language   Infringement Evidence
                                market-leading ease of use, true continuous random-access and rapid
                                turnaround time while achieveing [sic] optimal operational and clinical
                                performance for our customers and their patients.”
                             “The NeuMoDx™ Molecular Systems are a family of scalable platforms that
                                fully integrate the entire molecular diagnostic process from “sample to result”.
                                The NeuMoDx™ 288 and the NeuMoDx™ 96 Molecular Systems are fully
                                automated, continuous random-access analyzers that utilize our proprietary
                                NeuDry™ reagent technology, which integrates magnetic particle affinity
                                capture and real time Polymerase Chain Reaction (PCR) chemistry in a
                                multi-sample microfluidic cartridge.”


                         NeuMoDx_Quant_HCV_CVS_2018.pdf (Exhibit 18)
                             Describing “…microfluidic cartridges capable of performing independent
                              sample processing and real-time PCR.”




                         40600094_D-IFU-NeuMoDx-Cartridge-US-ONLY.pdf (Exhibit 19)
                            “NeuMoDx™ Cartridge INSTRUCTIONS FOR USE… Each NeuMoDx


                                           51
Claim   Claim Language   Infringement Evidence
                                Cartridge contains 12 independent microfluidic circuits that enable the
                                independent processing of up to 12 samples once housed appropriately in
                                the XPCR modules of the NeuMoDx System… The NeuMoDx Systems use a
                                combination of heat and proprietary extraction reagents to perform cell lysis,
                                nucleic acid extraction and inactivation/reduction of inhibitors from unprocessed
                                clinical specimens prior to presenting the extracted nucleic acid for detection by
                                Real-Time PCR.”

                         NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
                         2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                         NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                         (Exhibit 16)
                             “The NeuMoDx Molecular N96 and N288 are fully automated sample to
                                result molecular diagnostics platforms. They provide continuous random
                                access processing with initial results in one hour and operator walk away time of
                                up to eight hours.” Id. at 0:00-0:18
                             “This is the NeuMoDx microfluidic cartridge. Each microfluidic cartridge
                                contains 12 independent lanes which allows for processing of up to 12
                                samples simultaneously.” Id. at 1:49-1:59




                                           52
Claim   Claim Language   Infringement Evidence




                               “A series of microfluidic valves guides the PCR-ready solution through the
                                cartridge into three thin PCR chambers and the amplification process
                                begins. During a series of independent heat on-heat off sequences, an optical
                                scanner measures the level of fluorescence emitted, and converts it into the
                                qualitative or quantitative results which are displayed as amplification curves for
                                analysis by the laboratorian.” Id. at 3:58-4:26




                                           53
Claim   Claim Language   Infringement Evidence

                         US9403165 (Exhibit 27)
                            Claim 8. A cartridge for processing a sample, the cartridge comprising: a first
                              layer and an intermediate substrate coupled to the first layer and partially
                              separated from the first layer by a film layer, wherein the intermediate substrate
                              is configured to form a sealed waste chamber with a corrugated surface directly
                              opposing the first layer, wherein the corrugated surface defines a set of parallel
                              voids external to the waste chamber; and a first fluidic pathway, formed by at
                              least a portion of the first layer; and a second fluidic pathway in parallel
                              with the first fluidic pathway and formed by at least a portion of the second
                              fluidic pathway, wherein the first fluidic pathway and the second fluidic
                              pathway are each at least partially separated from the corrugated surface by an
                              elastomeric layer, and each fluidic pathway is configured to transfer waste fluid
                              of the sample into the waste chamber through a set of openings of the
                              intermediate substrate.
                            Claim 10. The cartridge of claim 8, wherein the first layer is a unitary
                              construction comprising a first sample port-reagent port pair including a first
                              sample port, a second sample port-reagent port pair including a second sample
                              port, a fluid port, a first detection chamber, and a second detection chamber,
                              wherein the first fluidic pathway is coupled to the first sample port-reagent
                              port pair and the first detection chamber, wherein the second fluidic
                              pathway is coupled to the second sample port-reagent port pair and the
                              second detection chamber, and wherein at least one of the first fluidic
                              pathway and the second fluidic pathway is coupled to the fluid port.

                         US9050594 (Exhibit 24)
                            Claim 1: A system for processing and detecting nucleic acids, comprising: a
                              capture plate comprising at least one well configured to facilitate a combination
                              of a set of magnetic beads with a biological sample, thus producing a magnetic
                              bead-sample; and a molecular diagnostic module, configured to process at
                              least one magnetic bead-sample obtained from the capture plate, and separate
                              nucleic acids from magnetic beads, wherein the molecular diagnostic module


                                           54
Claim   Claim Language   Infringement Evidence
                                comprises: a cartridge platform comprising a magnet receiving slot, an actuator
                                configured to displace the cartridge platform, a magnet, wherein an extended
                                configuration of the actuator allows the magnet to pass through the magnet
                                receiving slot to facilitate separation of the at least one nucleic acid volume, and
                                a cam card contacting a set of pins, wherein the extended configuration of the
                                actuator combined with movement of the cam card displaces a subset of the set
                                of pins through a set of slots of the cartridge platform, to define at least one
                                distinct pathway configured to receive at least one magnetic bead-sample.
                             Claim 13. The system of claim 1, wherein the molecular diagnostic module is
                                configured receive and align a microfluidic cartridge comprising a set of sample
                                port-reagent port pairs, a fluid port, a set of detection chambers, a waste
                                chamber, an elastomeric layer, and a set of fluidic pathways, wherein each
                                fluidic pathway of the set of fluidic pathways is coupled to a sample port-
                                reagent port pair, the fluid port, and a detection chamber, comprises a segment
                                configured to cross the magnet, and is configured to transfer a waste fluid to the
                                waste chamber, and to be occluded upon deformation of the elastomeric layer.
                             Claim 16. A system for processing and detecting nucleic acids, comprising: a
                                capture plate comprising at least one well containing a set of magnetic beads
                                configured to be combined with a biological sample to produce a magnetic
                                bead-sample; an assay strip comprising at least one well containing a molecular
                                diagnostic reagent configured to be combined with a nucleic acid volume to
                                produce a nucleic acid-reagent mixture; a molecular diagnostic module,
                                configured to process the magnetic bead-sample from the capture plate, separate
                                the nucleic acid volume from the magnetic bead-sample, and analyze the nucleic
                                acid-reagent mixture from the assay strip, wherein the molecular diagnostic
                                module comprises a cartridge platform including a set of parallel slots, a cam
                                card, and a set of pins contacting the cam card, wherein movement of the cam
                                card displaces a subset of the set of pins through a subset of the set of parallel
                                slots to define at least one pathway configured to receive the magnetic bead-
                                sample; and a liquid handling system configured to transfer the magnetic bead-
                                sample from the capture plate to the molecular diagnostic module, transfer the
                                nucleic acid volume from the molecular diagnostic module to the assay strip,


                                            55
Claim   Claim Language   Infringement Evidence
                                and transfer the nucleic acid-reagent mixture from the assay strip to the
                                molecular diagnostic module.
                             Claim 18. The system of claim 16, wherein the molecular diagnostic module
                                comprises an optical subsystem comprising at least one unit, wherein each unit
                                includes an excitation filter, an emission filter, a photodetector aligned with the
                                emission filter, and a dichroic mirror configured to reflect light from the
                                excitation filter toward the nucleic acid-reagent mixture, and to transmit light
                                from the nucleic acid reagent mixture, through the emission filter, and toward
                                the photodetector wherein each unit of the optical subsystem further comprises
                                an LED aligned with the excitation filter, wherein the LED provides multiple
                                wavelengths of light corresponding to at least one of the excitation filter, the
                                dichroic mirror, and the emission filter.
                             Claim 19. The system of claim 16, wherein the molecular diagnostic module
                                further comprises a heater and a detection chamber heater, wherein the heater
                                is configured to heat the magnetic bead-sample, and wherein the detection
                                chamber heater is configured to individually heat the nucleic acid-reagent
                                mixture, and wherein at least one of the heater and the detection chamber heater
                                is a Peltier heater.

                               U.S. Patent No. 9,050,594 at Abstract (“A system and method for processing
                                and detecting nucleic acids from a set of biological samples, comprising: a
                                capture plate and a capture plate module configured to facilitate binding of
                                nucleic acids within the set of biological samples to magnetic beads; a molecular
                                diagnostic module configured to receive nucleic acids bound to magnetic beads,
                                isolate nucleic acids, and analyze nucleic acids, comprising a cartridge
                                receiving module, a heating/cooling subsystem and a magnet configured to
                                facilitate isolation of nucleic acids, a valve actuation subsystem configured to
                                control fluid flow through a microfluidic cartridge for processing nucleic acids,
                                and an optical subsystem for analysis of nucleic acids; a fluid handling system
                                configured to deliver samples and reagents to components of the system to
                                facilitate molecular diagnostic protocols; and an assay strip configured to
                                combine nucleic acid samples with molecular diagnostic reagents for analysis of


                                           56
Claim   Claim Language   Infringement Evidence
                                nucleic acids.”)
                             U.S. Patent No. 9,050,594 at 9:4-21 (“The linear actuator 146 further functions
                                to move a nozzle 149 coupled to the liquid handling system 250, in order to
                                couple the liquid handling system 250 to a fluid port 222 of the microfluidic
                                cartridge 210… The vertical displacement also allows the microfluidic cartridge
                                210 to receive a magnet 160, which provides a magnetic field to facilitate a
                                subset of a molecular diagnostic protocol, and detection chamber heaters 157,
                                which allows amplification of nucleic acids for molecular diagnostic
                                protocols requiring heating and cooling of the nucleic acid (e.g. PCR).”)
                             U.S. Patent No. 9,050,594 at 10:63-65 (“The preferred variation allows
                                independent control of 12 independent channels, corresponding to 12
                                different pathways for sample processing.”)
                             U.S. Patent No. 9,050,594 at 11:56-58 (“The set of detection chamber heaters
                                157 functions to individually heat detection chambers of a set of detection
                                chambers 213 within a microfluidic cartridge 210.”)

                         U.S. Patent No. 9,050,594 at 31:32043 (“Step S460 recites transferring each of the set
                         of nucleic acid-reagent mixtures, through the corresponding fluidic pathway of the set
                         of fluidic pathways, to a detection chamber of a set of detection chambers, which
                         functions to deliver the set of nucleic acid-reagent mixtures to an isolated detection
                         chamber for further processing and analysis. Preferably, all nucleic acid-reagent
                         mixtures in the set of nucleic acid-reagent mixtures are transferred simultaneously to
                         the set of fluidic pathways, but alternatively, each nucleic acid-reagent mixture in the
                         set of nucleic acid reagent mixtures may be transferred to a corresponding fluidic
                         pathway independently of the other nucleic acid reagent mixtures.”)US9539576
                         (Exhibit 29)
                              Claim 1. A system for thermocycling biological samples within detection
                                 chambers comprising: a set of heater-sensor dies, each heater-sensor die in the
                                 set of heater-sensor dies comprising a heating surface configured to interface
                                 with a detection chamber and an inferior surface, inferior to the heating surface,
                                 including a connection point, wherein each of the set of heater-sensor dies
                                 includes a heating element and a sensing element; an electronics substrate,


                                            57
Claim   Claim Language   Infringement Evidence
                                comprising a first substrate surface coupled to the inferior surface of each of the
                                set of heater-sensor dies, a set of apertures longitudinally spaced across the
                                electronics substrate and providing access through the electronics substrate to
                                the set of heater-sensor dies, and a second substrate surface inferior to the first
                                substrate surface, wherein the electronics substrate comprises a set of substrate
                                connection points at least at one of the first substrate surface, an aperture surface
                                defined within at least one of the set of apertures, and the second substrate
                                surface, and wherein the electronics substrate couples the heating element and
                                the sensing element of each of the set of heater-sensor dies to a controller; a set
                                of heat-sink supports coupled to at least one of 1) the set of heater-sensor dies,
                                through the set of apertures, and 2) the second substrate surface of the
                                electronics substrate and configured to dissipate heat generated by the set of
                                heater-sensor dies, wherein at least one of the set of heat-sink supports includes
                                an integrated cooling element, and wherein a base surface of each of the set of
                                heat-sink supports is coupled to an elastic element that transmits a biasing force
                                through the electronics substrate, thereby maintaining thermal communication
                                between the set of heater-sensor dies and a set of detection chambers upon
                                alignment of the set of heater-sensor dies with the set of detection chambers; and
                                a set of wire bonds, including a wire bond coupled between the connection point
                                of at least one of the set of heater-sensor dies and one of the set of substrate
                                connection points.
                             U.S. Patent No. 9,539,576 at 9:8-12 (“Furthermore, the controller 165 can be
                                configured to control individual heater-sensor dies 111 in order to provide
                                unique heating parameters for individual detection chambers and/or can be
                                configured to provide common heating parameters for all heater-sensor
                                dies 111 in the set of heater-sensor dies no.”)
                             U.S. Patent No. 9,539,576 at 12:59-64 (“Upon completion of Block S240,
                                individual heater-sensor dies of the set of heater-sensor dies can be coupled to
                                one or multiple electronics substrates in order to provide uniform heating of
                                individual sample containers with independent control of heating parameters
                                provided at each of the set of heater-sensor dies.”)



                                            58
59
EXHIBIT 37
                                    U.S. Patent No. 8,323,900 Infringement Chart

Claim   Claim Language                  Infringement Evidence
1(a)    An apparatus, comprising:       To the extent the preamble is limiting, the accused instrument is an apparatus.

                                        NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/our-products/,
                                        last visited June 5, 2019 (Exhibit 12)




                                        NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/, last visited



                                                           1
Claim   Claim Language   Infringement Evidence
                         May 31, 2019 (Exhibit 10)
                             “The NeuMoDx™ Molecular Systems are a family of scalable platforms that
                                fully integrate the entire molecular diagnostic process from “sample to result.”

                         NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/our-solutions/,
                         last visited May 31, 2019 (Exhibit 11)
                              “NeuMoDx™ MOLECULAR SYSTEMS REVOLUTIONARY
                                  MOLECULAR DIAGNOSTIC SOLUTION Our patented, “sample to result”
                                  platform offers market-leading ease of use, true continuous random-access and
                                  rapid turnaround time while achieveing [sic] optimal operational and clinical
                                  performance for our customers and their patients.”
                              “The NeuMoDx™ Molecular Systems are a family of scalable platforms
                                  that fully integrate the entire molecular diagnostic process from “sample to
                                  result”. The NeuMoDx™ 288 and the NeuMoDx™ 96 Molecular Systems
                                  are fully automated, continuous random-access analyzers that utilize our
                                  proprietary NeuDry™ reagent technology, which integrates magnetic
                                  particle affinity capture and real time Polymerase Chain Reaction (PCR)
                                  chemistry in a multi-sample microfluidic cartridge. This technology,
                                  combined with a platform, uniquely incorporates robotics and microfluidics that
                                  result in higher throughput, improved performance and increased efficiency by
                                  eliminating the waste associated with technologies that required reconstitution
                                  of lyophilized reagents.
                              “The NeuMoDx™ 96 Molecular System is designed for the automated
                                  extraction and isolation of nucleic acids, as well as the automated
                                  amplification and detection of target nucleic acid sequences by
                                  fluorescence-based PCR. The NeuMoDx™ 96 Molecular System consists of
                                  the instrument with touchscreen computer, accessories, and reagents and
                                  consumables.”
                              “The NeuMoDx™ 288 Molecular System is designed for the automated
                                  extraction and isolation of nucleic acids, as well as the automated
                                  amplification and detection of target nucleic acid sequences by
                                  fluorescence-based PCR. The NeuMoDx™ 288 Molecular System consists of


                                            2
Claim   Claim Language                   Infringement Evidence
                                                the instrument with touchscreen computer, accessories, and reagents and
                                                consumables.”
                                             “NeuMoDx™ Molecular Systems are versatile; in addition to IVD tests, our
                                                system can also be used as an open system to process Laboratory Developed
                                                Tests (LDTs) that have been created and validated by your lab.”

                                         NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/dr-steven-
                                         young-video-testimonial/, hyperlink at https://youtu.be/vukP6gbLBYE. (Exhibit 32)
                                              At 2:58-3:18 (“There’s two systems that have been put into operation by
                                                NeuMoDx. One is the 288. It’s a high-throughput instrument, versus the 96,
                                                which is a lower throughput instrument. The advantage is that both systems use
                                                all of the same chemistry and all of the same hardware. Its just a smaller
                                                footprint.”)
1(b)    a plurality of multi-lane        The accused apparatus comprises a plurality of multi-lane microfluidic cartridges, each
        microfluidic cartridges, each    lane comprising a PCR reaction zone.
        lane comprising a PCR reaction
        zone;                            NeuMoDx Molecular N96 and N288 Overview and Animation,
                                         http://www.neumodx.com/our-solutions/ - linking to “VIDEO | NeuMoDxTM
                                         TECHNOLOGY” hyperlink at https://player.vimeo.com/video/281470603. (Exhibit 17)
                                              at 4:55-5:00 (showing a plurality of multi-lane cartridges in the accused
                                                 apparatus)




                                                            3
Claim   Claim Language   Infringement Evidence




                         NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
                         2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                         NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                         (Exhibit 16)
                             “This is the NeuMoDx microfluidic cartridge. Each microfluidic cartridge
                                contains 12 independent lanes which allows for processing of up to 12
                                samples simultaneously.” Id. at 1:49-1:59


                                          4
Claim   Claim Language   Infringement Evidence




                               “A series of microfluidic valves guides the PCR-ready solution through the
                                cartridge into three thin PCR chambers and the amplification process
                                begins.” Id. at 3:58-4:08


                         NeuMoDx_Quant_HCV_CVS_2018.pdf (Exhibit 18)
                             Describing “…microfluidic cartridges capable of performing independent
                              sample processing and real-time PCR.”




                                           5
Claim   Claim Language   Infringement Evidence




                         NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/our-solutions/,
                         last visited May 31, 2019 (Exhibit 11)
                              “NeuMoDx™ MOLECULAR SYSTEMS REVOLUTIONARY
                                  MOLECULAR DIAGNOSTIC SOLUTION Our patented, “sample to result”
                                  platform offers market-leading ease of use, true continuous random-access
                                  and rapid turnaround time while achieveing [sic] optimal operational and
                                  clinical performance for our customers and their patients.”
                              “The NeuMoDx™ Molecular Systems are a family of scalable platforms that
                                  fully integrate the entire molecular diagnostic process from “sample to result”.
                                  The NeuMoDx™ 288 and the NeuMoDx™ 96 Molecular Systems are fully
                                  automated, continuous random-access analyzers that utilize our proprietary
                                  NeuDry™ reagent technology, which integrates magnetic particle affinity
                                  capture and real time Polymerase Chain Reaction (PCR) chemistry in a
                                  multi-sample microfluidic cartridge. This technology, combined with a
                                  platform, uniquely incorporates robotics and microfluidics that result in higher
                                  throughput, improved performance and increased efficiency by eliminating the
                                  waste associated with technologies that required reconstitution of lyophilized


                                            6
Claim   Claim Language   Infringement Evidence
                                reagents.

                         NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/, last visited
                         May 31, 2019 (Exhibit 10)
                             “NeuMoDx™ 288 and NeuMoDx™ 96 Molecular Systems are fully automated,
                               continuous random-access analyzers that utilize our proprietary NeuDry™
                               reagent technology, which integrates magnetic particle affinity capture and real
                               time polymerase chain reaction (PCR) chemistry in a multi-sample
                               microfluidic cartridge.”

                         40600094_D-IFU-NeuMoDx-Cartridge-US-ONLY.pdf (Exhibit 19)
                             “NeuMoDx™ Cartridge INSTRUCTIONS FOR USE… Each NeuMoDx
                               Cartridge contains 12 independent microfluidic circuits that enable the
                               independent processing of up to 12 samples once housed appropriately in
                               the XPCR modules of the NeuMoDx System… The NeuMoDx Systems use a
                               combination of heat and proprietary extraction reagents to perform cell lysis,
                               nucleic acid extraction and inactivation/reduction of inhibitors from unprocessed
                               clinical specimens prior to presenting the extracted nucleic acid for detection by
                               Real-Time PCR.”

                         K173725.pdf (Exhibit 23)
                             “510(k) SUBSTANTIAL EQUIVALENCE DETERMINATION DECISION
                               SUMMARY ASSAY AND INSTRUMENT COMBINATION TEMPLATE…
                               Test Principle… After reconstitution of the dried PCR reagents, the NeuMoDx
                               System dispenses the prepared PCR-ready mixture into one PCR chamber
                               (per specimen) of the NeuMoDx Cartridge. Amplification and detection of the
                               control and target DNA sequences occur in PCR chamber.”

                         “Patents”, http://www.neumodx.com/patents/, demonstrating that NeuMoDx marks its
                         products with US Patent Nos. 9,738,887; 9,433,940; 9,101,930; 9,403,165; 9,452,430;
                         9,050,594; 9,339,812; 9,441,219; 10,041,062; 9,604,213; 10,010,888; 9,382,532;
                         9,540,636; 9,499,896; 9,539,576; 9,637,775; and 10,093,963 (Exhibit 15)


                                            7
Claim   Claim Language   Infringement Evidence




                         US9403165 (Exhibit 27)
                            Claim 8. A cartridge for processing a sample, the cartridge comprising: a first
                              layer and an intermediate substrate coupled to the first layer and partially
                              separated from the first layer by a film layer, wherein the intermediate substrate
                              is configured to form a sealed waste chamber with a corrugated surface directly
                              opposing the first layer, wherein the corrugated surface defines a set of parallel
                              voids external to the waste chamber; and a first fluidic pathway, formed by at
                              least a portion of the first layer; and a second fluidic pathway in parallel
                              with the first fluidic pathway and formed by at least a portion of the second
                              fluidic pathway, wherein the first fluidic pathway and the second fluidic
                              pathway are each at least partially separated from the corrugated surface by an
                              elastomeric layer, and each fluidic pathway is configured to transfer waste fluid
                              of the sample into the waste chamber through a set of openings of the
                              intermediate substrate.
                            Claim 10. The cartridge of claim 8, wherein the first layer is a unitary
                              construction comprising a first sample port-reagent port pair including a first
                              sample port, a second sample port-reagent port pair including a second sample
                              port, a fluid port, a first detection chamber, and a second detection chamber,
                              wherein the first fluidic pathway is coupled to the first sample port-reagent


                                            8
Claim   Claim Language   Infringement Evidence
                                port pair and the first detection chamber, wherein the second fluidic
                                pathway is coupled to the second sample port-reagent port pair and the
                                second detection chamber, and wherein at least one of the first fluidic
                                pathway and the second fluidic pathway is coupled to the fluid port.

                         US9050594 (Exhibit 24)
                            Claim 1: A system for processing and detecting nucleic acids, comprising: a
                              capture plate comprising at least one well configured to facilitate a combination
                              of a set of magnetic beads with a biological sample, thus producing a magnetic
                              bead-sample; and a molecular diagnostic module, configured to process at
                              least one magnetic bead-sample obtained from the capture plate, and separate
                              nucleic acids from magnetic beads, wherein the molecular diagnostic module
                              comprises: a cartridge platform comprising a magnet receiving slot, an actuator
                              configured to displace the cartridge platform, a magnet, wherein an extended
                              configuration of the actuator allows the magnet to pass through the magnet
                              receiving slot to facilitate separation of the at least one nucleic acid volume, and
                              a cam card contacting a set of pins, wherein the extended configuration of the
                              actuator combined with movement of the cam card displaces a subset of the set
                              of pins through a set of slots of the cartridge platform, to define at least one
                              distinct pathway configured to receive at least one magnetic bead-sample.
                            Claim 13. The system of claim 1, wherein the molecular diagnostic module is
                              configured receive and align a microfluidic cartridge comprising a set of sample
                              port-reagent port pairs, a fluid port, a set of detection chambers, a waste
                              chamber, an elastomeric layer, and a set of fluidic pathways, wherein each
                              fluidic pathway of the set of fluidic pathways is coupled to a sample port-
                              reagent port pair, the fluid port, and a detection chamber, comprises a segment
                              configured to cross the magnet, and is configured to transfer a waste fluid to the
                              waste chamber, and to be occluded upon deformation of the elastomeric layer.
                            Claim 16. A system for processing and detecting nucleic acids, comprising: a
                              capture plate comprising at least one well containing a set of magnetic beads
                              configured to be combined with a biological sample to produce a magnetic
                              bead-sample; an assay strip comprising at least one well containing a molecular


                                            9
Claim   Claim Language   Infringement Evidence
                                diagnostic reagent configured to be combined with a nucleic acid volume to
                                produce a nucleic acid-reagent mixture; a molecular diagnostic module,
                                configured to process the magnetic bead-sample from the capture plate, separate
                                the nucleic acid volume from the magnetic bead-sample, and analyze the nucleic
                                acid-reagent mixture from the assay strip, wherein the molecular diagnostic
                                module comprises a cartridge platform including a set of parallel slots, a cam
                                card, and a set of pins contacting the cam card, wherein movement of the cam
                                card displaces a subset of the set of pins through a subset of the set of parallel
                                slots to define at least one pathway configured to receive the magnetic bead-
                                sample; and a liquid handling system configured to transfer the magnetic bead-
                                sample from the capture plate to the molecular diagnostic module, transfer the
                                nucleic acid volume from the molecular diagnostic module to the assay strip,
                                and transfer the nucleic acid-reagent mixture from the assay strip to the
                                molecular diagnostic module.
                             Claim 18. The system of claim 16, wherein the molecular diagnostic module
                                comprises an optical subsystem comprising at least one unit, wherein each unit
                                includes an excitation filter, an emission filter, a photodetector aligned with the
                                emission filter, and a dichroic mirror configured to reflect light from the
                                excitation filter toward the nucleic acid-reagent mixture, and to transmit light
                                from the nucleic acid reagent mixture, through the emission filter, and toward
                                the photodetector wherein each unit of the optical subsystem further comprises
                                an LED aligned with the excitation filter, wherein the LED provides multiple
                                wavelengths of light corresponding to at least one of the excitation filter, the
                                dichroic mirror, and the emission filter.
                             Claim 19. The system of claim 16, wherein the molecular diagnostic module
                                further comprises a heater and a detection chamber heater, wherein the heater
                                is configured to heat the magnetic bead-sample, and wherein the detection
                                chamber heater is configured to individually heat the nucleic acid-reagent
                                mixture, and wherein at least one of the heater and the detection chamber heater
                                is a Peltier heater.

                               U.S. Patent No. 9,050,594 at Abstract (“A system and method for processing


                                            10
Claim   Claim Language   Infringement Evidence
                                and detecting nucleic acids from a set of biological samples, comprising: a
                                capture plate and a capture plate module configured to facilitate binding of
                                nucleic acids within the set of biological samples to magnetic beads; a molecular
                                diagnostic module configured to receive nucleic acids bound to magnetic beads,
                                isolate nucleic acids, and analyze nucleic acids, comprising a cartridge
                                receiving module, a heating/cooling subsystem and a magnet configured to
                                facilitate isolation of nucleic acids, a valve actuation subsystem configured to
                                control fluid flow through a microfluidic cartridge for processing nucleic acids,
                                and an optical subsystem for analysis of nucleic acids; a fluid handling system
                                configured to deliver samples and reagents to components of the system to
                                facilitate molecular diagnostic protocols; and an assay strip configured to
                                combine nucleic acid samples with molecular diagnostic reagents for analysis of
                                nucleic acids.”)
                             U.S. Patent No. 9,050,594 at 9:4-21 (“The linear actuator 146 further functions
                                to move a nozzle 149 coupled to the liquid handling system 250, in order to
                                couple the liquid handling system 250 to a fluid port 222 of the microfluidic
                                cartridge 210… The vertical displacement also allows the microfluidic cartridge
                                210 to receive a magnet 160, which provides a magnetic field to facilitate a
                                subset of a molecular diagnostic protocol, and detection chamber heaters 157,
                                which allows amplification of nucleic acids for molecular diagnostic
                                protocols requiring heating and cooling of the nucleic acid (e.g. PCR).”)
                             U.S. Patent No. 9,050,594 at 10:63-65 (“The preferred variation allows
                                independent control of 12 independent channels, corresponding to 12
                                different pathways for sample processing.”)
                             U.S. Patent No. 9,050,594 at 11:56-58 (“The set of detection chamber heaters
                                157 functions to individually heat detection chambers of a set of detection
                                chambers 213 within a microfluidic cartridge 210.”)
                             U.S. Patent No. 9,050,594 at 31:32043 (“Step S460 recites transferring each of
                                the set of nucleic acid-reagent mixtures, through the corresponding fluidic
                                pathway of the set of fluidic pathways, to a detection chamber of a set of
                                detection chambers, which functions to deliver the set of nucleic acid-reagent
                                mixtures to an isolated detection chamber for further processing and analysis.


                                           11
Claim   Claim Language                     Infringement Evidence
                                                  Preferably, all nucleic acid-reagent mixtures in the set of nucleic acid-reagent
                                                  mixtures are transferred simultaneously to the set of fluidic pathways, but
                                                  alternatively, each nucleic acid-reagent mixture in the set of nucleic acid reagent
                                                  mixtures may be transferred to a corresponding fluidic pathway independently
                                                  of the other nucleic acid reagent mixtures.”)


1(c)    a plurality of receiving bays,     The accused apparatus comprises a plurality of receiving bays, each receiving bay
        each receiving bay configured to   configured to receive one of the plurality of microfluidic cartridges.
        receive one of the plurality of
        microfluidic cartridges;           NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
                                           2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                                           NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                                           (Exhibit 16)
                                               “The NeuMoDx Molecular N96 and N288 are fully automated sample to
                                                  result molecular diagnostics platforms. They provide continuous random
                                                  access processing with initial results in one hour and operator walk away time of
                                                  up to eight hours.” Id. at 0:00-0:18

                                           NeuMoDx Molecular N96 and N288 Overview and Animation,
                                           http://www.neumodx.com/our-solutions/ - linking to “VIDEO | NeuMoDxTM
                                           TECHNOLOGY” hyperlink at https://player.vimeo.com/video/281470603. (Exhibit 17)
                                                at 4:55-5:00




                                                              12
Claim   Claim Language   Infringement Evidence




                         US9050594 (Exhibit 24)
                            Claim 1. A system for processing and detecting nucleic acids, comprising: a
                              capture plate comprising at least one well configured to facilitate a combination
                              of a set of magnetic beads with a biological sample, thus producing a magnetic
                              bead-sample; and a molecular diagnostic module, configured to process at least
                              one magnetic bead-sample obtained from the capture plate, and separate nucleic
                              acids from magnetic beads, wherein the molecular diagnostic module comprises:
                              a cartridge platform comprising a magnet receiving slot, an actuator


                                           13
Claim   Claim Language   Infringement Evidence
                                configured to displace the cartridge platform, a magnet, wherein an extended
                                configuration of the actuator allows the magnet to pass through the magnet
                                receiving slot to facilitate separation of the at least one nucleic acid volume, and
                                a cam card contacting a set of pins, wherein the extended configuration of the
                                actuator combined with movement of the cam card displaces a subset of the set
                                of pins through a set of slots of the cartridge platform, to define at least one
                                distinct pathway configured to receive at least one magnetic bead-sample.

                               U.S. Patent No. 9,050,594 at 2:6-7 (“FIG. 8 depicts an embodiment of a
                                microfluidic cartridge and an embodiment of a cartridge platform.”)
                               U.S. Patent No. 9,050,594 at Fig. 8




                               U.S. Patent No. 9,050,594 at 7:53-8:35 “As shown in FIG. 9A, the cartridge
                                receiving module 140 of the molecular diagnostic module 130 comprises a
                                cartridge platform 141 including a cartridge loading guiderail 142, a cartridge


                                            14
Claim   Claim Language               Infringement Evidence
                                             stop 143, a magnet receiving slot 144, and a set of valve actuation slots 145; a
                                             linear actuator 146 configured to displace a microfluidic cartridge 210 resting on
                                             the cartridge platform 141, and a set of springs 148 coupled to the cartridge
                                             platform 141. The cartridge receiving module 140 thus functions to receive,
                                             align, and compress a microfluidic cartridge 210 for processing of a
                                             biological sample according to a molecular diagnostic assay protocol…. The
                                             cartridge platform 141 includes a cartridge loading guiderail 142, a cartridge
                                             stop 143, a magnet receiving slot 144, and a set of valve actuation slots 145, and
                                             functions to receive and align a microfluidic cartridge 210, while providing
                                             access to the microfluidic cartridge 210 by a magnet 160 and a valve actuation
                                             subsystem 170. As shown in FIG. 8, an embodiment of the cartridge
                                             platform 141 includes a pair of parallel cartridge loading guiderails 142,
                                             initiating at a pair of inwardly tapering protrusions configured to guide a
                                             microfluidic cartridge toward the pair of parallel cartridge loading
                                             guiderails 142, and spanning two short edges of the cartridge platform 141.
                                             The embodiment of the cartridge platform 141 also includes a cartridge stop 143
                                             comprising a vertical tab oriented perpendicular to the cartridge loading
                                             guiderails 142, and spanning a long edge of the cartridge platform. Preferably,
                                             the cartridge loading guiderails 142 and the cartridge stop 143 are configured
                                             such that a microfluidic cartridge 210 slides between the cartridge loading
                                             guiderails 142 and hits the cartridge stop 143 to signal proper alignment.”
1(d)    each PCR reaction zone       In the accused apparatus, each PCR reaction zone comprises a separately controllable
        comprising a separately      heat source thermally coupled thereto.
        controllable heat source
        thermally coupled thereto,   NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
                                     2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                                     NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                                     (Exhibit 16)
                                         “This is the NeuMoDx microfluidic cartridge. Each microfluidic cartridge
                                            contains 12 independent lanes which allows for processing of up to 12
                                            samples simultaneously.” Id. at 1:49-1:59




                                                        15
Claim   Claim Language   Infringement Evidence




                         NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/, last visited
                         May 31, 2019 (Exhibit 10)
                             “NeuMoDx™ Molecular Systems provide the industry’s first true continuous
                               random-access solution and is scalable to meet the needs of the modern clinical
                               laboratory. The ability to load samples and testing consumables on the fly offers
                               up to 8 hours of operator walkaway capability. Room temperature stable
                               reagents and consumables dramatically reduce waste resulting in unmatched
                               flexibility. Liquid handling and transport is achieved through proven robotic
                               technologies. Our proprietary and unitized microfluidic cartridge features
                               independent lanes allowing for simultaneous processing of sample types and
                               varying assays.”

                         US9050594 (Exhibit 24)
                            Claim 1: A system for processing and detecting nucleic acids, comprising: a
                              capture plate comprising at least one well configured to facilitate a combination
                              of a set of magnetic beads with a biological sample, thus producing a magnetic


                                           16
Claim   Claim Language   Infringement Evidence
                                bead-sample; and a molecular diagnostic module, configured to process at
                                least one magnetic bead-sample obtained from the capture plate, and separate
                                nucleic acids from magnetic beads, wherein the molecular diagnostic module
                                comprises: a cartridge platform comprising a magnet receiving slot, an actuator
                                configured to displace the cartridge platform, a magnet, wherein an extended
                                configuration of the actuator allows the magnet to pass through the magnet
                                receiving slot to facilitate separation of the at least one nucleic acid volume, and
                                a cam card contacting a set of pins, wherein the extended configuration of the
                                actuator combined with movement of the cam card displaces a subset of the set
                                of pins through a set of slots of the cartridge platform, to define at least one
                                distinct pathway configured to receive at least one magnetic bead-sample.
                             Claim 13. The system of claim 1, wherein the molecular diagnostic module is
                                configured receive and align a microfluidic cartridge comprising a set of sample
                                port-reagent port pairs, a fluid port, a set of detection chambers, a waste
                                chamber, an elastomeric layer, and a set of fluidic pathways, wherein each
                                fluidic pathway of the set of fluidic pathways is coupled to a sample port-
                                reagent port pair, the fluid port, and a detection chamber, comprises a segment
                                configured to cross the magnet, and is configured to transfer a waste fluid to the
                                waste chamber, and to be occluded upon deformation of the elastomeric layer.
                             Claim 16. A system for processing and detecting nucleic acids, comprising: a
                                capture plate comprising at least one well containing a set of magnetic beads
                                configured to be combined with a biological sample to produce a magnetic
                                bead-sample; an assay strip comprising at least one well containing a molecular
                                diagnostic reagent configured to be combined with a nucleic acid volume to
                                produce a nucleic acid-reagent mixture; a molecular diagnostic module,
                                configured to process the magnetic bead-sample from the capture plate, separate
                                the nucleic acid volume from the magnetic bead-sample, and analyze the nucleic
                                acid-reagent mixture from the assay strip, wherein the molecular diagnostic
                                module comprises a cartridge platform including a set of parallel slots, a cam
                                card, and a set of pins contacting the cam card, wherein movement of the cam
                                card displaces a subset of the set of pins through a subset of the set of parallel
                                slots to define at least one pathway configured to receive the magnetic bead-


                                            17
Claim   Claim Language   Infringement Evidence
                                sample; and a liquid handling system configured to transfer the magnetic bead-
                                sample from the capture plate to the molecular diagnostic module, transfer the
                                nucleic acid volume from the molecular diagnostic module to the assay strip,
                                and transfer the nucleic acid-reagent mixture from the assay strip to the
                                molecular diagnostic module.
                             Claim 18. The system of claim 16, wherein the molecular diagnostic module
                                comprises an optical subsystem comprising at least one unit, wherein each unit
                                includes an excitation filter, an emission filter, a photodetector aligned with the
                                emission filter, and a dichroic mirror configured to reflect light from the
                                excitation filter toward the nucleic acid-reagent mixture, and to transmit light
                                from the nucleic acid reagent mixture, through the emission filter, and toward
                                the photodetector wherein each unit of the optical subsystem further comprises
                                an LED aligned with the excitation filter, wherein the LED provides multiple
                                wavelengths of light corresponding to at least one of the excitation filter, the
                                dichroic mirror, and the emission filter.
                             Claim 19. The system of claim 16, wherein the molecular diagnostic module
                                further comprises a heater and a detection chamber heater, wherein the
                                heater is configured to heat the magnetic bead-sample, and wherein the
                                detection chamber heater is configured to individually heat the nucleic
                                acid-reagent mixture, and wherein at least one of the heater and the
                                detection chamber heater is a Peltier heater.

                               U.S. Patent No. 9,050,594 at 9:4-21 (“The linear actuator 146 further functions
                                to move a nozzle 149 coupled to the liquid handling system 250, in order to
                                couple the liquid handling system 250 to a fluid port 222 of the microfluidic
                                cartridge 210… The vertical displacement also allows the microfluidic cartridge
                                210 to receive a magnet 160, which provides a magnetic field to facilitate a
                                subset of a molecular diagnostic protocol, and detection chamber heaters 157,
                                which allows amplification of nucleic acids for molecular diagnostic
                                protocols requiring heating and cooling of the nucleic acid (e.g. PCR).”)
                               U.S. Patent No. 9,050,594 at 10:63-65 (“The preferred variation allows
                                independent control of 12 independent channels, corresponding to 12


                                            18
Claim   Claim Language   Infringement Evidence
                                different pathways for sample processing.”)
                             U.S. Patent No. 9,050,594 at 11:56-58 (“The set of detection chamber heaters
                                157 functions to individually heat detection chambers of a set of detection
                                chambers 213 within a microfluidic cartridge 210.”)
                             U.S. Patent No. 9,050,594 at 31:32043 (“Step S460 recites transferring each of
                                the set of nucleic acid-reagent mixtures, through the corresponding fluidic
                                pathway of the set of fluidic pathways, to a detection chamber of a set of
                                detection chambers, which functions to deliver the set of nucleic acid-reagent
                                mixtures to an isolated detection chamber for further processing and analysis.
                                Preferably, all nucleic acid-reagent mixtures in the set of nucleic acid-reagent
                                mixtures are transferred simultaneously to the set of fluidic pathways, but
                                alternatively, each nucleic acid-reagent mixture in the set of nucleic acid reagent
                                mixtures may be transferred to a corresponding fluidic pathway independently
                                of the other nucleic acid reagent mixtures.”)


                         US9499896 (Exhibit 28)
                            Claim 1. A system for thermocycling biological samples within detection
                              chambers comprising: a set of heater-sensor dies, each heater-sensor die in the
                              set of heater-sensor dies comprising: an assembly including a first insulating
                              layer, a heating region comprising an adhesion material layer coupled to the first
                              insulating layer and a noble material layer coupled to the adhesion material
                              layer, and a second insulating layer coupled to the heating region and to the first
                              insulating layer through a pattern of voids in the heating region, wherein the
                              pattern of voids in the heating region defines a coarse pattern, comprising a
                              global morphology at a first scale and associated with a heating element of the
                              heating region, and a fine pattern, comprising a local morphology at a second
                              scale smaller than the first scale, integrated into the coarse pattern and
                              associated with a sensing element of the heating region; an electronics substrate
                              configured to couple heating elements and sensing elements of the set of heater-
                              sensor dies to a controller; and a set of elastic elements coupled to a second
                              substrate surface of the electronics substrate opposing a first substrate surface of


                                            19
Claim   Claim Language                    Infringement Evidence
                                                  the electronics substrate interfacing with the assemblies of the set of heater-
                                                  sensor dies and configured to bias each of the set of heater-sensor dies against a
                                                  detection chamber in a configuration wherein the set of heater-sensor dies is in
                                                  thermal communication with a set of detection chambers.
                                          U.S. Patent No. 9,499,896 at 12:15-20 (“Furthermore, the controller 165 can be
                                          configured to control individual heater-sensor dies 111 in order to provide unique
                                          heating parameters for individual detection chambers and/or can be configured to
                                          provide common heating parameters for all heater-sensor dies 111 in the set of heater-
                                          sensor dies 110.”)
1(e)    wherein the heat source thermal   In the accused apparatus, each PCR reaction zone comprises a separately controllable
        cycles the PCR reaction zone to   heat source thermally coupled thereto wherein the heat source thermal cycles the PCR
        carry out PCR on a                reaction zone to carry out PCR on a polynucleotide-containing sample in the PCR
        polynucleotide-containing         reaction zone.
        sample in the PCR reaction zone
        and                               NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
                                          2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                                          NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                                          (Exhibit 16)
                                              “This is the NeuMoDx microfluidic cartridge. Each microfluidic cartridge
                                                 contains 12 independent lanes which allows for processing of up to 12
                                                 samples simultaneously.” Id. at 1:49-1:59




                                                             20
Claim   Claim Language   Infringement Evidence




                         NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/, last visited
                         May 31, 2019 (Exhibit 10)
                             “NeuMoDx™ Molecular Systems provide the industry’s first true continuous
                               random-access solution and is scalable to meet the needs of the modern clinical
                               laboratory. The ability to load samples and testing consumables on the fly offers
                               up to 8 hours of operator walkaway capability. Room temperature stable
                               reagents and consumables dramatically reduce waste resulting in unmatched
                               flexibility. Liquid handling and transport is achieved through proven robotic
                               technologies. Our proprietary and unitized microfluidic cartridge features
                               independent lanes allowing for simultaneous processing of sample types and
                               varying assays.”

                         US9050594 (Exhibit 24)
                            Claim 1: A system for processing and detecting nucleic acids, comprising: a
                              capture plate comprising at least one well configured to facilitate a combination
                              of a set of magnetic beads with a biological sample, thus producing a magnetic


                                           21
Claim   Claim Language   Infringement Evidence
                                bead-sample; and a molecular diagnostic module, configured to process at
                                least one magnetic bead-sample obtained from the capture plate, and separate
                                nucleic acids from magnetic beads, wherein the molecular diagnostic module
                                comprises: a cartridge platform comprising a magnet receiving slot, an actuator
                                configured to displace the cartridge platform, a magnet, wherein an extended
                                configuration of the actuator allows the magnet to pass through the magnet
                                receiving slot to facilitate separation of the at least one nucleic acid volume, and
                                a cam card contacting a set of pins, wherein the extended configuration of the
                                actuator combined with movement of the cam card displaces a subset of the set
                                of pins through a set of slots of the cartridge platform, to define at least one
                                distinct pathway configured to receive at least one magnetic bead-sample.
                             Claim 13. The system of claim 1, wherein the molecular diagnostic module is
                                configured receive and align a microfluidic cartridge comprising a set of sample
                                port-reagent port pairs, a fluid port, a set of detection chambers, a waste
                                chamber, an elastomeric layer, and a set of fluidic pathways, wherein each
                                fluidic pathway of the set of fluidic pathways is coupled to a sample port-
                                reagent port pair, the fluid port, and a detection chamber, comprises a segment
                                configured to cross the magnet, and is configured to transfer a waste fluid to the
                                waste chamber, and to be occluded upon deformation of the elastomeric layer.
                             Claim 16. A system for processing and detecting nucleic acids, comprising: a
                                capture plate comprising at least one well containing a set of magnetic beads
                                configured to be combined with a biological sample to produce a magnetic
                                bead-sample; an assay strip comprising at least one well containing a molecular
                                diagnostic reagent configured to be combined with a nucleic acid volume to
                                produce a nucleic acid-reagent mixture; a molecular diagnostic module,
                                configured to process the magnetic bead-sample from the capture plate, separate
                                the nucleic acid volume from the magnetic bead-sample, and analyze the nucleic
                                acid-reagent mixture from the assay strip, wherein the molecular diagnostic
                                module comprises a cartridge platform including a set of parallel slots, a cam
                                card, and a set of pins contacting the cam card, wherein movement of the cam
                                card displaces a subset of the set of pins through a subset of the set of parallel
                                slots to define at least one pathway configured to receive the magnetic bead-


                                            22
Claim   Claim Language   Infringement Evidence
                                sample; and a liquid handling system configured to transfer the magnetic bead-
                                sample from the capture plate to the molecular diagnostic module, transfer the
                                nucleic acid volume from the molecular diagnostic module to the assay strip,
                                and transfer the nucleic acid-reagent mixture from the assay strip to the
                                molecular diagnostic module.
                             Claim 18. The system of claim 16, wherein the molecular diagnostic module
                                comprises an optical subsystem comprising at least one unit, wherein each unit
                                includes an excitation filter, an emission filter, a photodetector aligned with the
                                emission filter, and a dichroic mirror configured to reflect light from the
                                excitation filter toward the nucleic acid-reagent mixture, and to transmit light
                                from the nucleic acid reagent mixture, through the emission filter, and toward
                                the photodetector wherein each unit of the optical subsystem further comprises
                                an LED aligned with the excitation filter, wherein the LED provides multiple
                                wavelengths of light corresponding to at least one of the excitation filter, the
                                dichroic mirror, and the emission filter.
                             Claim 19. The system of claim 16, wherein the molecular diagnostic module
                                further comprises a heater and a detection chamber heater, wherein the
                                heater is configured to heat the magnetic bead-sample, and wherein the
                                detection chamber heater is configured to individually heat the nucleic
                                acid-reagent mixture, and wherein at least one of the heater and the
                                detection chamber heater is a Peltier heater.

                               U.S. Patent No. 9,050,594 at 9:4-21 (“The linear actuator 146 further functions
                                to move a nozzle 149 coupled to the liquid handling system 250, in order to
                                couple the liquid handling system 250 to a fluid port 222 of the microfluidic
                                cartridge 210… The vertical displacement also allows the microfluidic cartridge
                                210 to receive a magnet 160, which provides a magnetic field to facilitate a
                                subset of a molecular diagnostic protocol, and detection chamber heaters 157,
                                which allows amplification of nucleic acids for molecular diagnostic
                                protocols requiring heating and cooling of the nucleic acid (e.g. PCR).”)
                               U.S. Patent No. 9,050,594 at 10:63-65 (“The preferred variation allows
                                independent control of 12 independent channels, corresponding to 12


                                            23
Claim   Claim Language   Infringement Evidence
                                different pathways for sample processing.”)
                             U.S. Patent No. 9,050,594 at 11:56-58 (“The set of detection chamber heaters
                                157 functions to individually heat detection chambers of a set of detection
                                chambers 213 within a microfluidic cartridge 210.”)
                             U.S. Patent No. 9,050,594 at 31:32043 (“Step S460 recites transferring each of
                                the set of nucleic acid-reagent mixtures, through the corresponding fluidic
                                pathway of the set of fluidic pathways, to a detection chamber of a set of
                                detection chambers, which functions to deliver the set of nucleic acid-reagent
                                mixtures to an isolated detection chamber for further processing and analysis.
                                Preferably, all nucleic acid-reagent mixtures in the set of nucleic acid-reagent
                                mixtures are transferred simultaneously to the set of fluidic pathways, but
                                alternatively, each nucleic acid-reagent mixture in the set of nucleic acid reagent
                                mixtures may be transferred to a corresponding fluidic pathway independently
                                of the other nucleic acid reagent mixtures.”)


                         US9499896 (Exhibit 28)
                            Claim 1. A system for thermocycling biological samples within detection
                              chambers comprising: a set of heater-sensor dies, each heater-sensor die in
                              the set of heater-sensor dies comprising: an assembly including a first insulating
                              layer, a heating region comprising an adhesion material layer coupled to the
                              first insulating layer and a noble material layer coupled to the adhesion material
                              layer, and a second insulating layer coupled to the heating region and to the first
                              insulating layer through a pattern of voids in the heating region, wherein the
                              pattern of voids in the heating region defines a coarse pattern, comprising a
                              global morphology at a first scale and associated with a heating element of the
                              heating region, and a fine pattern, comprising a local morphology at a second
                              scale smaller than the first scale, integrated into the coarse pattern and
                              associated with a sensing element of the heating region; an electronics substrate
                              configured to couple heating elements and sensing elements of the set of heater-
                              sensor dies to a controller; and a set of elastic elements coupled to a second
                              substrate surface of the electronics substrate opposing a first substrate surface of


                                            24
Claim   Claim Language                   Infringement Evidence
                                                the electronics substrate interfacing with the assemblies of the set of heater-
                                                sensor dies and configured to bias each of the set of heater-sensor dies against a
                                                detection chamber in a configuration wherein the set of heater-sensor dies is in
                                                thermal communication with a set of detection chambers.

1(f)    maintains a substantially        In the accused apparatus, each PCR reaction zone comprises a separately controllable
        uniform temperature throughout   heat source thermally coupled thereto wherein the heat source thermal cycles the PCR
        the PCR reaction zone during     reaction zone to carry out PCR on a polynucleotide-containing sample in the PCR
        each cycle;                      reaction zone and maintains a substantially uniform temperature throughout the PCR
                                         reaction zone during each cycle.

                                         NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
                                         2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                                         NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                                         (Exhibit 16)
                                             “This is the NeuMoDx microfluidic cartridge. Each microfluidic cartridge
                                                contains 12 independent lanes which allows for processing of up to 12
                                                samples simultaneously.” Id. at 1:49-1:59




                                                            25
Claim   Claim Language   Infringement Evidence




                                “A series of microfluidic valves guides the PCR-ready solution through the
                                cartridge into three thin PCR chambers and the amplification process
                                begins. During a series of independent heat on-heat off sequences, an optical
                                scanner measures the level of fluorescence emitted, and converts it into the
                                qualitative or quantitative results which are displayed as amplification curves for
                                analysis by the laboratorian.” Id. at 3:58-4:26




                                           26
Claim   Claim Language   Infringement Evidence




                         NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/, last visited
                         May 31, 2019 (Exhibit 10)
                             “NeuMoDx™ Molecular Systems provide the industry’s first true continuous
                               random-access solution and is scalable to meet the needs of the modern clinical
                               laboratory. The ability to load samples and testing consumables on the fly offers
                               up to 8 hours of operator walkaway capability. Room temperature stable
                               reagents and consumables dramatically reduce waste resulting in unmatched
                               flexibility. Liquid handling and transport is achieved through proven robotic
                               technologies. Our proprietary and unitized microfluidic cartridge features
                               independent lanes allowing for simultaneous processing of sample types and
                               varying assays.”

                         US9050594 (Exhibit 24)
                            Claim 1: A system for processing and detecting nucleic acids, comprising: a
                              capture plate comprising at least one well configured to facilitate a combination
                              of a set of magnetic beads with a biological sample, thus producing a magnetic
                              bead-sample; and a molecular diagnostic module, configured to process at
                              least one magnetic bead-sample obtained from the capture plate, and separate
                              nucleic acids from magnetic beads, wherein the molecular diagnostic module
                              comprises: a cartridge platform comprising a magnet receiving slot, an actuator
                              configured to displace the cartridge platform, a magnet, wherein an extended
                              configuration of the actuator allows the magnet to pass through the magnet


                                           27
Claim   Claim Language   Infringement Evidence
                                receiving slot to facilitate separation of the at least one nucleic acid volume, and
                                a cam card contacting a set of pins, wherein the extended configuration of the
                                actuator combined with movement of the cam card displaces a subset of the set
                                of pins through a set of slots of the cartridge platform, to define at least one
                                distinct pathway configured to receive at least one magnetic bead-sample.
                             Claim 13. The system of claim 1, wherein the molecular diagnostic module is
                                configured receive and align a microfluidic cartridge comprising a set of sample
                                port-reagent port pairs, a fluid port, a set of detection chambers, a waste
                                chamber, an elastomeric layer, and a set of fluidic pathways, wherein each
                                fluidic pathway of the set of fluidic pathways is coupled to a sample port-
                                reagent port pair, the fluid port, and a detection chamber, comprises a segment
                                configured to cross the magnet, and is configured to transfer a waste fluid to the
                                waste chamber, and to be occluded upon deformation of the elastomeric layer.
                             Claim 16. A system for processing and detecting nucleic acids, comprising: a
                                capture plate comprising at least one well containing a set of magnetic beads
                                configured to be combined with a biological sample to produce a magnetic
                                bead-sample; an assay strip comprising at least one well containing a molecular
                                diagnostic reagent configured to be combined with a nucleic acid volume to
                                produce a nucleic acid-reagent mixture; a molecular diagnostic module,
                                configured to process the magnetic bead-sample from the capture plate, separate
                                the nucleic acid volume from the magnetic bead-sample, and analyze the nucleic
                                acid-reagent mixture from the assay strip, wherein the molecular diagnostic
                                module comprises a cartridge platform including a set of parallel slots, a cam
                                card, and a set of pins contacting the cam card, wherein movement of the cam
                                card displaces a subset of the set of pins through a subset of the set of parallel
                                slots to define at least one pathway configured to receive the magnetic bead-
                                sample; and a liquid handling system configured to transfer the magnetic bead-
                                sample from the capture plate to the molecular diagnostic module, transfer the
                                nucleic acid volume from the molecular diagnostic module to the assay strip,
                                and transfer the nucleic acid-reagent mixture from the assay strip to the
                                molecular diagnostic module.
                             Claim 18. The system of claim 16, wherein the molecular diagnostic module


                                            28
Claim   Claim Language   Infringement Evidence
                                comprises an optical subsystem comprising at least one unit, wherein each unit
                                includes an excitation filter, an emission filter, a photodetector aligned with the
                                emission filter, and a dichroic mirror configured to reflect light from the
                                excitation filter toward the nucleic acid-reagent mixture, and to transmit light
                                from the nucleic acid reagent mixture, through the emission filter, and toward
                                the photodetector wherein each unit of the optical subsystem further comprises
                                an LED aligned with the excitation filter, wherein the LED provides multiple
                                wavelengths of light corresponding to at least one of the excitation filter, the
                                dichroic mirror, and the emission filter.
                             Claim 19. The system of claim 16, wherein the molecular diagnostic module
                                further comprises a heater and a detection chamber heater, wherein the
                                heater is configured to heat the magnetic bead-sample, and wherein the
                                detection chamber heater is configured to individually heat the nucleic
                                acid-reagent mixture, and wherein at least one of the heater and the
                                detection chamber heater is a Peltier heater.

                               U.S. Patent No. 9,050,594 at 9:4-21 (“The linear actuator 146 further functions
                                to move a nozzle 149 coupled to the liquid handling system 250, in order to
                                couple the liquid handling system 250 to a fluid port 222 of the microfluidic
                                cartridge 210… The vertical displacement also allows the microfluidic cartridge
                                210 to receive a magnet 160, which provides a magnetic field to facilitate a
                                subset of a molecular diagnostic protocol, and detection chamber heaters 157,
                                which allows amplification of nucleic acids for molecular diagnostic
                                protocols requiring heating and cooling of the nucleic acid (e.g. PCR).”)
                               U.S. Patent No. 9,050,594 at 10:63-65 (“The preferred variation allows
                                independent control of 12 independent channels, corresponding to 12
                                different pathways for sample processing.”)
                               U.S. Patent No. 9,050,594 at 11:56-58 (“The set of detection chamber heaters
                                157 functions to individually heat detection chambers of a set of detection
                                chambers 213 within a microfluidic cartridge 210.”)
                               U.S. Patent No. 9,050,594 at 31:32043 (“Step S460 recites transferring each of
                                the set of nucleic acid-reagent mixtures, through the corresponding fluidic


                                            29
Claim   Claim Language   Infringement Evidence
                                pathway of the set of fluidic pathways, to a detection chamber of a set of
                                detection chambers, which functions to deliver the set of nucleic acid-reagent
                                mixtures to an isolated detection chamber for further processing and analysis.
                                Preferably, all nucleic acid-reagent mixtures in the set of nucleic acid-reagent
                                mixtures are transferred simultaneously to the set of fluidic pathways, but
                                alternatively, each nucleic acid-reagent mixture in the set of nucleic acid reagent
                                mixtures may be transferred to a corresponding fluidic pathway independently
                                of the other nucleic acid reagent mixtures.”)


                         US9499896 (Exhibit 28)
                            Claim 1. A system for thermocycling biological samples within detection
                              chambers comprising: a set of heater-sensor dies, each heater-sensor die in
                              the set of heater-sensor dies comprising: an assembly including a first insulating
                              layer, a heating region comprising an adhesion material layer coupled to the
                              first insulating layer and a noble material layer coupled to the adhesion material
                              layer, and a second insulating layer coupled to the heating region and to the first
                              insulating layer through a pattern of voids in the heating region, wherein the
                              pattern of voids in the heating region defines a coarse pattern, comprising a
                              global morphology at a first scale and associated with a heating element of the
                              heating region, and a fine pattern, comprising a local morphology at a second
                              scale smaller than the first scale, integrated into the coarse pattern and
                              associated with a sensing element of the heating region; an electronics substrate
                              configured to couple heating elements and sensing elements of the set of heater-
                              sensor dies to a controller; and a set of elastic elements coupled to a second
                              substrate surface of the electronics substrate opposing a first substrate surface of
                              the electronics substrate interfacing with the assemblies of the set of heater-
                              sensor dies and configured to bias each of the set of heater-sensor dies against a
                              detection chamber in a configuration wherein the set of heater-sensor dies is in
                              thermal communication with a set of detection chambers.

                               U.S. Patent No. 9,499,896 at 2:33-48 “The system 100 functions to enable


                                            30
Claim   Claim Language                     Infringement Evidence
                                                  rapid thermal cycling of samples while providing uniform heating and
                                                  preventing signal drift. In specific applications, the system 100 can be used to
                                                  rapidly and controllably thermocycle nucleic acid samples during performance
                                                  of molecular diagnostic amplification techniques (e.g., PCR, RT-PCR),
                                                  signal amplification techniques (e.g., bDNA, hybrid capture), and analytical
                                                  techniques (e.g., gel electrophoresis, mass spectrometry). The system 100 can
                                                  also provide rapid thermocycling without significant power requirements, ensure
                                                  a closer correlation between the actual heating temperature and the temperature
                                                  set-point by implementing an integrated heater-sensor die, and controllably and
                                                  individually heat small sample volumes (e.g., picoliters, nanoliters) based upon
                                                  a microfabrication technique that also enables mass production of the system
                                                  100.”)
                                               U.S. Patent No. 9,499,896 at 2:61-3:3 (“The set of heater-sensor dies 110
                                                  functions to controllably heat individual sample volumes. Preferably, each
                                                  heater sensor die 111 is a thin-film die that can be deposited onto another
                                                  substrate (e.g., silicon, glass substrate) that can be packaged onto an electronics
                                                  substrate 140 (e.g., printed circuit board, PCB); however, each heater-sensor
                                                  die 111 can alternatively comprise any suitable geometry and/or
                                                  configuration that enables controlled, uniform, and rapid heating of a
                                                  detection chamber in thermal communication with the heater-sensor die
                                                  111.”)
                                               U.S. Patent No. 9,499,896 at 3:23-27 (“Preferably, each heater-sensor die 111 in
                                                  the set of heater sensor dies 110 comprises an assembly including: a first
                                                  insulating layer 112a that functions to provide an insulating barrier to isolate the
                                                  heaters and sensors and a heating region 113 that functions to provide uniform
                                                  sample heating.”)

1(g)    a detector configured to detect    The accused apparatus comprises a detector configured to detect the presence of an
        the presence of an amplification   amplification product in one or more PCR reaction zones.
        product in one or more PCR
        reaction zones; and                NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
                                           2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |


                                                              31
Claim   Claim Language   Infringement Evidence
                         NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                         (Exhibit 16)
                             “This is the NeuMoDx microfluidic cartridge. Each microfluidic cartridge
                                contains 12 independent lanes which allows for processing of up to 12
                                samples simultaneously.” Id. at 1:49-1:59




                         US9499896 (Exhibit 28)
                            Claim 1. A system for thermocycling biological samples within detection
                              chambers comprising: a set of heater-sensor dies, each heater-sensor die in
                              the set of heater-sensor dies comprising: an assembly including a first insulating
                              layer, a heating region comprising an adhesion material layer coupled to the
                              first insulating layer and a noble material layer coupled to the adhesion material
                              layer, and a second insulating layer coupled to the heating region and to the first
                              insulating layer through a pattern of voids in the heating region, wherein the
                              pattern of voids in the heating region defines a coarse pattern, comprising a
                              global morphology at a first scale and associated with a heating element of the


                                           32
Claim   Claim Language   Infringement Evidence
                                heating region, and a fine pattern, comprising a local morphology at a second
                                scale smaller than the first scale, integrated into the coarse pattern and
                                associated with a sensing element of the heating region; an electronics substrate
                                configured to couple heating elements and sensing elements of the set of heater-
                                sensor dies to a controller; and a set of elastic elements coupled to a second
                                substrate surface of the electronics substrate opposing a first substrate surface of
                                the electronics substrate interfacing with the assemblies of the set of heater-
                                sensor dies and configured to bias each of the set of heater-sensor dies against a
                                detection chamber in a configuration wherein the set of heater-sensor dies is in
                                thermal communication with a set of detection chambers.

                               U.S. Patent No. 9,499,896 at 2:33-48 “The system 100 functions to enable
                                rapid thermal cycling of samples while providing uniform heating and
                                preventing signal drift. In specific applications, the system 100 can be used to
                                rapidly and controllably thermocycle nucleic acid samples during performance
                                of molecular diagnostic amplification techniques (e.g., PCR, RT-PCR),
                                signal amplification techniques (e.g., bDNA, hybrid capture), and analytical
                                techniques (e.g., gel electrophoresis, mass spectrometry). The system 100 can
                                also provide rapid thermocycling without significant power requirements, ensure
                                a closer correlation between the actual heating temperature and the temperature
                                set-point by implementing an integrated heater-sensor die, and controllably and
                                individually heat small sample volumes (e.g., picoliters, nanoliters) based upon
                                a microfabrication technique that also enables mass production of the system
                                100.”)
                               U.S. Patent No. 9,499,896 at 2:61-3:3 (“The set of heater-sensor dies 110
                                functions to controllably heat individual sample volumes. Preferably, each
                                heater sensor die 111 is a thin-film die that can be deposited onto another
                                substrate (e.g., silicon, glass substrate) that can be packaged onto an electronics
                                substrate 140 (e.g., printed circuit board, PCB); however, each heater-sensor
                                die 111 can alternatively comprise any suitable geometry and/or
                                configuration that enables controlled, uniform, and rapid heating of a
                                detection chamber in thermal communication with the heater-sensor die


                                            33
Claim   Claim Language                     Infringement Evidence
                                                  111.”)
                                                U.S. Patent No. 9,499,896 at 3:23-27 (“Preferably, each heater-sensor die 111 in
                                                  the set of heater sensor dies 110 comprises an assembly including: a first
                                                  insulating layer 112a that functions to provide an insulating barrier to isolate the
                                                  heaters and sensors and a heating region 113 that functions to provide uniform
                                                  sample heating.”)




1(h)    a processor coupled to the         The accused apparatus comprises a processor coupled to the detector and the heat
        detector and the heat sources,     sources, configured to control heating of one or more PCR reaction zones by the heat
        configured to control heating of   sources.
        one or more PCR reaction zones
        by the heat sources.               NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/our-solutions/,
                                           last visited May 31, 2019 (Exhibit 11)
                                                “NeuMoDx™ MOLECULAR SYSTEMS REVOLUTIONARY MOLECULAR
                                                    DIAGNOSTIC SOLUTION Our patented, “sample to result” platform offers
                                                    market-leading ease of use, true continuous random-access and rapid
                                                    turnaround time while achieveing [sic] optimal operational and clinical
                                                    performance for our customers and their patients.”
                                                “The NeuMoDx™ Molecular Systems are a family of scalable platforms that
                                                    fully integrate the entire molecular diagnostic process from “sample to result”.
                                                    The NeuMoDx™ 288 and the NeuMoDx™ 96 Molecular Systems are fully


                                                              34
Claim   Claim Language   Infringement Evidence
                                automated, continuous random-access analyzers that utilize our proprietary
                                NeuDry™ reagent technology, which integrates magnetic particle affinity
                                capture and real time Polymerase Chain Reaction (PCR) chemistry in a
                                multi-sample microfluidic cartridge. This technology, combined with a
                                platform, uniquely incorporates robotics and microfluidics that result in higher
                                throughput, improved performance and increased efficiency by eliminating the
                                waste associated with technologies that required reconstitution of lyophilized
                                reagents.
                             “The NeuMoDx™ 96 Molecular System is designed for the automated
                                extraction and isolation of nucleic acids, as well as the automated
                                amplification and detection of target nucleic acid sequences by
                                fluorescence-based PCR. The NeuMoDx™ 96 Molecular System consists of
                                the instrument with touchscreen computer, accessories, and reagents and
                                consumables.”
                             “The NeuMoDx™ 288 Molecular System is designed for the automated
                                extraction and isolation of nucleic acids, as well as the automated
                                amplification and detection of target nucleic acid sequences by
                                fluorescence-based PCR. The NeuMoDx™ 288 Molecular System consists of
                                the instrument with touchscreen computer, accessories, and reagents and
                                consumables.”

                         NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
                         2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                         NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                         (Exhibit 16)
                             “The NeuMoDx Molecular N96 and N288 are fully automated sample to
                                result molecular diagnostics platforms. They provide continuous random
                                access processing with initial results in one hour and operator walk away time of
                                up to eight hours.” Id. at 0:00-0:18


                         NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/dr-steven-


                                           35
Claim   Claim Language   Infringement Evidence
                         young-video-testimonial/, hyperlink at https://youtu.be/vukP6gbLBYE. (Exhibit 32)
                             At 2:58-3:18 (“There’s two systems that have been put into operation by
                                NeuMoDx. One is the 288. It’s a high-throughput instrument, versus the 96,
                                which is a lower throughput instrument. The advantage is that both systems use
                                all of the same chemistry and all of the same hardware. Its just a smaller
                                footprint.”)

                         US9539576 (Exhibit 29)
                            Claim 1. A system for thermocycling biological samples within detection
                              chambers comprising: a set of heater-sensor dies, each heater-sensor die in the
                              set of heater-sensor dies comprising a heating surface configured to interface
                              with a detection chamber and an inferior surface, inferior to the heating surface,
                              including a connection point, wherein each of the set of heater-sensor dies
                              includes a heating element and a sensing element; an electronics substrate,
                              comprising a first substrate surface coupled to the inferior surface of each of the
                              set of heater-sensor dies, a set of apertures longitudinally spaced across the
                              electronics substrate and providing access through the electronics substrate to
                              the set of heater-sensor dies, and a second substrate surface inferior to the first
                              substrate surface, wherein the electronics substrate comprises a set of substrate
                              connection points at least at one of the first substrate surface, an aperture surface
                              defined within at least one of the set of apertures, and the second substrate
                              surface, and wherein the electronics substrate couples the heating element
                              and the sensing element of each of the set of heater-sensor dies to a
                              controller; a set of heat-sink supports coupled to at least one of 1) the set of
                              heater-sensor dies, through the set of apertures, and 2) the second substrate
                              surface of the electronics substrate and configured to dissipate heat generated by
                              the set of heater-sensor dies, wherein at least one of the set of heat-sink supports
                              includes an integrated cooling element, and wherein a base surface of each of
                              the set of heat-sink supports is coupled to an elastic element that transmits a
                              biasing force through the electronics substrate, thereby maintaining thermal
                              communication between the set of heater-sensor dies and a set of detection
                              chambers upon alignment of the set of heater-sensor dies with the set of


                                            36
Claim   Claim Language   Infringement Evidence
                                detection chambers; and a set of wire bonds, including a wire bond coupled
                                between the connection point of at least one of the set of heater-sensor dies and
                                one of the set of substrate connection points.


                         US9499896 (Exhibit 28)
                            Claim 1. A system for thermocycling biological samples within detection
                              chambers comprising: a set of heater-sensor dies, each heater-sensor die in the
                              set of heater-sensor dies comprising: an assembly including a first insulating
                              layer, a heating region comprising an adhesion material layer coupled to the first
                              insulating layer and a noble material layer coupled to the adhesion material
                              layer, and a second insulating layer coupled to the heating region and to the first
                              insulating layer through a pattern of voids in the heating region, wherein the
                              pattern of voids in the heating region defines a coarse pattern, comprising a
                              global morphology at a first scale and associated with a heating element of the
                              heating region, and a fine pattern, comprising a local morphology at a second
                              scale smaller than the first scale, integrated into the coarse pattern and
                              associated with a sensing element of the heating region; an electronics
                              substrate configured to couple heating elements and sensing elements of the
                              set of heater-sensor dies to a controller; and a set of elastic elements coupled
                              to a second substrate surface of the electronics substrate opposing a first
                              substrate surface of the electronics substrate interfacing with the assemblies of
                              the set of heater-sensor dies and configured to bias each of the set of heater-
                              sensor dies against a detection chamber in a configuration wherein the set of
                              heater-sensor dies is in thermal communication with a set of detection chambers.

                               U.S. Patent No. 9,499,896 at 2:21-32 (“As shown in FIGS. lA and lB, an
                                embodiment of a system 100 for thermocycling biological samples within
                                detection chambers comprises: a set of heater-sensor dies 110; an electronics
                                substrate 140 that couple the set of heater-sensor dies to a controller; a set
                                of heat sink supports 150 coupled to at least one of the electronics substrate and
                                the set of heater-sensor dies; and a set of elastic elements 160 coupled to the


                                           37
Claim   Claim Language                   Infringement Evidence
                                                electronics substrate and configured to bias each of the set of heater-sensor dies
                                                against a detection 30 chamber. In some embodiments, the system 100 further
                                                comprises a controller 165 and/or a cooling subsystem 170 configured to
                                                actively cool the system 100.”)
                                             U.S. Patent No. 9,499,896 at 9:11-19 (“As shown in FIGS. 1, 4A-4B, and 7A-
                                                7C, the system 100 can further comprise an electronics substrate 140
                                                configured to couple heating and sensing elements of the set of heater-
                                                sensor dies to a controller 165, a set of heat-sink supports 150 configured to
                                                facilitate heat dissipation within the system 100, a set of elastic elements 160
                                                configured to bias the set of heater-sensor dies 110 against detection chambers
                                                for sample processing, and can additionally comprise the controller 165 and/or a
                                                cooling subsystem 170.”)
                                             U.S. Patent No. 9,499,896 at 12:20-31 (“In a specific example, the controller
                                                165 comprises a Yokogawa UT750 PID controller, an Arduino UNO R3
                                                microcontroller configured to cycle the UT750 through temperature stages
                                                and to control temperature holding, a resistance-to-voltage conversion
                                                circuit, and two power sup plies-a first power supply configured to supply
                                                power to the set of heater-sensor dies 110 and a second power supply
                                                configured to supply voltage to the resistance-to-voltage conversion circuit.
                                                In the specific example, the controller 165 comprises a resistance-to-voltage
                                                conversion circuit because the UT750 PID controller requires voltage as an
                                                input for PID control.”)
                                             U.S. Patent No. 9,499,896 at 11:63-12:4 “As shown in FIGS. lA and lB, the
                                                system 100 can further comprise a controller 165, which functions to
                                                automate and/or control heating parameters provided by the set of heater-
                                                sensor dies 110. The controller 165 can further be configured to provide heat
                                                parameter output commands to the heating element(s) 114, and/or configured to
                                                receive communication of heating parameters (e.g., detected temperatures)
                                                sensed at the sensing element(s) 115 of the system 100.”

7(a)    A device for carrying out PCR    To the extent the preamble is limiting, the accused instrument is a device.
        on a plurality of samples, the


                                                            38
Claim   Claim Language       Infringement Evidence
        device comprising:   NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/our-products/,
                             last visited June 5, 2019 (Exhibit 12)




                             NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/, last visited
                             May 31, 2019 (Exhibit 10)
                                 “The NeuMoDx™ Molecular Systems are a family of scalable platforms that
                                   fully integrate the entire molecular diagnostic process from “sample to result.”

                             NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/our-solutions/,
                             last visited May 31, 2019 (Exhibit 11)


                                               39
Claim   Claim Language   Infringement Evidence
                             “NeuMoDx™ MOLECULAR SYSTEMS REVOLUTIONARY
                                MOLECULAR DIAGNOSTIC SOLUTION Our patented, “sample to result”
                                platform offers market-leading ease of use, true continuous random-access and
                                rapid turnaround time while achieveing [sic] optimal operational and clinical
                                performance for our customers and their patients.”
                             “The NeuMoDx™ Molecular Systems are a family of scalable platforms
                                that fully integrate the entire molecular diagnostic process from “sample to
                                result”. The NeuMoDx™ 288 and the NeuMoDx™ 96 Molecular Systems
                                are fully automated, continuous random-access analyzers that utilize our
                                proprietary NeuDry™ reagent technology, which integrates magnetic
                                particle affinity capture and real time Polymerase Chain Reaction (PCR)
                                chemistry in a multi-sample microfluidic cartridge. This technology,
                                combined with a platform, uniquely incorporates robotics and microfluidics that
                                result in higher throughput, improved performance and increased efficiency by
                                eliminating the waste associated with technologies that required reconstitution
                                of lyophilized reagents.
                             “The NeuMoDx™ 96 Molecular System is designed for the automated
                                extraction and isolation of nucleic acids, as well as the automated
                                amplification and detection of target nucleic acid sequences by
                                fluorescence-based PCR. The NeuMoDx™ 96 Molecular System consists of
                                the instrument with touchscreen computer, accessories, and reagents and
                                consumables.”
                             “The NeuMoDx™ 288 Molecular System is designed for the automated
                                extraction and isolation of nucleic acids, as well as the automated
                                amplification and detection of target nucleic acid sequences by
                                fluorescence-based PCR. The NeuMoDx™ 288 Molecular System consists of
                                the instrument with touchscreen computer, accessories, and reagents and
                                consumables.”
                             “NeuMoDx™ Molecular Systems are versatile; in addition to IVD tests, our
                                system can also be used as an open system to process Laboratory Developed
                                Tests (LDTs) that have been created and validated by your lab.”



                                           40
Claim   Claim Language                   Infringement Evidence
                                         NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/dr-steven-
                                         young-video-testimonial/, hyperlink at https://youtu.be/vukP6gbLBYE. (Exhibit 32)
                                              At 2:58-3:18 (“There’s two systems that have been put into operation by
                                                NeuMoDx. One is the 288. It’s a high-throughput instrument, versus the 96,
                                                which is a lower throughput instrument. The advantage is that both systems use
                                                all of the same chemistry and all of the same hardware. Its just a smaller
                                                footprint.”)
                                             
7(b)    a plurality of multi-lane        The accused device comprises a plurality of multi-lane microfluidic cartridges, each
        microfluidic cartridges, each    lane comprising a PCR reaction zone.
        lane comprising a PCR reaction
        zone;                            NeuMoDx Molecular N96 and N288 Overview and Animation,
                                         http://www.neumodx.com/our-solutions/ - linking to “VIDEO | NeuMoDxTM
                                         TECHNOLOGY” hyperlink at https://player.vimeo.com/video/281470603. (Exhibit 17)
                                              at 4:55-5:00 (showing a plurality of multi-lane cartridges in the accused
                                                 apparatus)




                                                           41
Claim   Claim Language   Infringement Evidence




                         NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
                         2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                         NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                         (Exhibit 16)
                             “This is the NeuMoDx microfluidic cartridge. Each microfluidic cartridge
                                contains 12 independent lanes which allows for processing of up to 12
                                samples simultaneously.” Id. at 1:49-1:59




                                         42
Claim   Claim Language   Infringement Evidence
                             “A series of microfluidic valves guides the PCR-ready solution through the
                                cartridge into three thin PCR chambers and the amplification process
                                begins.” Id. at 3:58-4:08


                         NeuMoDx_Quant_HCV_CVS_2018.pdf (Exhibit 18)
                             Describing “…microfluidic cartridges capable of performing independent
                              sample processing and real-time PCR.”




                         NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/our-solutions/,
                         last visited May 31, 2019 (Exhibit 11)
                              “NeuMoDx™ MOLECULAR SYSTEMS REVOLUTIONARY
                                  MOLECULAR DIAGNOSTIC SOLUTION Our patented, “sample to result”
                                  platform offers market-leading ease of use, true continuous random-access
                                  and rapid turnaround time while achieveing [sic] optimal operational and
                                  clinical performance for our customers and their patients.”
                              “The NeuMoDx™ Molecular Systems are a family of scalable platforms that
                                  fully integrate the entire molecular diagnostic process from “sample to result”.


                                            43
Claim   Claim Language   Infringement Evidence
                                The NeuMoDx™ 288 and the NeuMoDx™ 96 Molecular Systems are fully
                                automated, continuous random-access analyzers that utilize our proprietary
                                NeuDry™ reagent technology, which integrates magnetic particle affinity
                                capture and real time Polymerase Chain Reaction (PCR) chemistry in a
                                multi-sample microfluidic cartridge. This technology, combined with a
                                platform, uniquely incorporates robotics and microfluidics that result in higher
                                throughput, improved performance and increased efficiency by eliminating the
                                waste associated with technologies that required reconstitution of lyophilized
                                reagents.

                         NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/, last visited
                         May 31, 2019 (Exhibit 10)
                             “NeuMoDx™ 288 and NeuMoDx™ 96 Molecular Systems are fully automated,
                               continuous random-access analyzers that utilize our proprietary NeuDry™
                               reagent technology, which integrates magnetic particle affinity capture and real
                               time polymerase chain reaction (PCR) chemistry in a multi-sample
                               microfluidic cartridge.”

                         40600094_D-IFU-NeuMoDx-Cartridge-US-ONLY.pdf (Exhibit 19)
                             “NeuMoDx™ Cartridge INSTRUCTIONS FOR USE… Each NeuMoDx
                               Cartridge contains 12 independent microfluidic circuits that enable the
                               independent processing of up to 12 samples once housed appropriately in
                               the XPCR modules of the NeuMoDx System… The NeuMoDx Systems use a
                               combination of heat and proprietary extraction reagents to perform cell lysis,
                               nucleic acid extraction and inactivation/reduction of inhibitors from unprocessed
                               clinical specimens prior to presenting the extracted nucleic acid for detection by
                               Real-Time PCR.”

                         K173725.pdf (Exhibit 23)
                             “510(k) SUBSTANTIAL EQUIVALENCE DETERMINATION DECISION
                               SUMMARY ASSAY AND INSTRUMENT COMBINATION TEMPLATE…
                               Test Principle… After reconstitution of the dried PCR reagents, the NeuMoDx


                                           44
Claim   Claim Language   Infringement Evidence
                                System dispenses the prepared PCR-ready mixture into one PCR chamber
                                (per specimen) of the NeuMoDx Cartridge. Amplification and detection of the
                                control and target DNA sequences occur in PCR chamber.”

                         US9403165 (Exhibit 27)
                            Claim 8. A cartridge for processing a sample, the cartridge comprising: a first
                              layer and an intermediate substrate coupled to the first layer and partially
                              separated from the first layer by a film layer, wherein the intermediate substrate
                              is configured to form a sealed waste chamber with a corrugated surface directly
                              opposing the first layer, wherein the corrugated surface defines a set of parallel
                              voids external to the waste chamber; and a first fluidic pathway, formed by at
                              least a portion of the first layer; and a second fluidic pathway in parallel
                              with the first fluidic pathway and formed by at least a portion of the second
                              fluidic pathway, wherein the first fluidic pathway and the second fluidic
                              pathway are each at least partially separated from the corrugated surface by an
                              elastomeric layer, and each fluidic pathway is configured to transfer waste fluid
                              of the sample into the waste chamber through a set of openings of the
                              intermediate substrate.
                            Claim 10. The cartridge of claim 8, wherein the first layer is a unitary
                              construction comprising a first sample port-reagent port pair including a first
                              sample port, a second sample port-reagent port pair including a second sample
                              port, a fluid port, a first detection chamber, and a second detection chamber,
                              wherein the first fluidic pathway is coupled to the first sample port-reagent
                              port pair and the first detection chamber, wherein the second fluidic
                              pathway is coupled to the second sample port-reagent port pair and the
                              second detection chamber, and wherein at least one of the first fluidic
                              pathway and the second fluidic pathway is coupled to the fluid port.

                         US9050594 (Exhibit 24)
                            Claim 1: A system for processing and detecting nucleic acids, comprising: a
                              capture plate comprising at least one well configured to facilitate a combination
                              of a set of magnetic beads with a biological sample, thus producing a magnetic


                                           45
Claim   Claim Language   Infringement Evidence
                                bead-sample; and a molecular diagnostic module, configured to process at
                                least one magnetic bead-sample obtained from the capture plate, and separate
                                nucleic acids from magnetic beads, wherein the molecular diagnostic module
                                comprises: a cartridge platform comprising a magnet receiving slot, an actuator
                                configured to displace the cartridge platform, a magnet, wherein an extended
                                configuration of the actuator allows the magnet to pass through the magnet
                                receiving slot to facilitate separation of the at least one nucleic acid volume, and
                                a cam card contacting a set of pins, wherein the extended configuration of the
                                actuator combined with movement of the cam card displaces a subset of the set
                                of pins through a set of slots of the cartridge platform, to define at least one
                                distinct pathway configured to receive at least one magnetic bead-sample.
                             Claim 13. The system of claim 1, wherein the molecular diagnostic module is
                                configured receive and align a microfluidic cartridge comprising a set of sample
                                port-reagent port pairs, a fluid port, a set of detection chambers, a waste
                                chamber, an elastomeric layer, and a set of fluidic pathways, wherein each
                                fluidic pathway of the set of fluidic pathways is coupled to a sample port-
                                reagent port pair, the fluid port, and a detection chamber, comprises a segment
                                configured to cross the magnet, and is configured to transfer a waste fluid to the
                                waste chamber, and to be occluded upon deformation of the elastomeric layer.
                             Claim 16. A system for processing and detecting nucleic acids, comprising: a
                                capture plate comprising at least one well containing a set of magnetic beads
                                configured to be combined with a biological sample to produce a magnetic
                                bead-sample; an assay strip comprising at least one well containing a molecular
                                diagnostic reagent configured to be combined with a nucleic acid volume to
                                produce a nucleic acid-reagent mixture; a molecular diagnostic module,
                                configured to process the magnetic bead-sample from the capture plate, separate
                                the nucleic acid volume from the magnetic bead-sample, and analyze the nucleic
                                acid-reagent mixture from the assay strip, wherein the molecular diagnostic
                                module comprises a cartridge platform including a set of parallel slots, a cam
                                card, and a set of pins contacting the cam card, wherein movement of the cam
                                card displaces a subset of the set of pins through a subset of the set of parallel
                                slots to define at least one pathway configured to receive the magnetic bead-


                                            46
Claim   Claim Language   Infringement Evidence
                                sample; and a liquid handling system configured to transfer the magnetic bead-
                                sample from the capture plate to the molecular diagnostic module, transfer the
                                nucleic acid volume from the molecular diagnostic module to the assay strip,
                                and transfer the nucleic acid-reagent mixture from the assay strip to the
                                molecular diagnostic module.
                             Claim 18. The system of claim 16, wherein the molecular diagnostic module
                                comprises an optical subsystem comprising at least one unit, wherein each unit
                                includes an excitation filter, an emission filter, a photodetector aligned with the
                                emission filter, and a dichroic mirror configured to reflect light from the
                                excitation filter toward the nucleic acid-reagent mixture, and to transmit light
                                from the nucleic acid reagent mixture, through the emission filter, and toward
                                the photodetector wherein each unit of the optical subsystem further comprises
                                an LED aligned with the excitation filter, wherein the LED provides multiple
                                wavelengths of light corresponding to at least one of the excitation filter, the
                                dichroic mirror, and the emission filter.
                             Claim 19. The system of claim 16, wherein the molecular diagnostic module
                                further comprises a heater and a detection chamber heater, wherein the heater
                                is configured to heat the magnetic bead-sample, and wherein the detection
                                chamber heater is configured to individually heat the nucleic acid-reagent
                                mixture, and wherein at least one of the heater and the detection chamber heater
                                is a Peltier heater.

                               U.S. Patent No. 9,050,594 at Abstract (“A system and method for processing
                                and detecting nucleic acids from a set of biological samples, comprising: a
                                capture plate and a capture plate module configured to facilitate binding of
                                nucleic acids within the set of biological samples to magnetic beads; a molecular
                                diagnostic module configured to receive nucleic acids bound to magnetic beads,
                                isolate nucleic acids, and analyze nucleic acids, comprising a cartridge
                                receiving module, a heating/cooling subsystem and a magnet configured to
                                facilitate isolation of nucleic acids, a valve actuation subsystem configured to
                                control fluid flow through a microfluidic cartridge for processing nucleic acids,
                                and an optical subsystem for analysis of nucleic acids; a fluid handling system


                                            47
Claim   Claim Language                     Infringement Evidence
                                                  configured to deliver samples and reagents to components of the system to
                                                  facilitate molecular diagnostic protocols; and an assay strip configured to
                                                  combine nucleic acid samples with molecular diagnostic reagents for analysis of
                                                  nucleic acids.”)
                                               U.S. Patent No. 9,050,594 at 9:4-21 (“The linear actuator 146 further functions
                                                  to move a nozzle 149 coupled to the liquid handling system 250, in order to
                                                  couple the liquid handling system 250 to a fluid port 222 of the microfluidic
                                                  cartridge 210… The vertical displacement also allows the microfluidic cartridge
                                                  210 to receive a magnet 160, which provides a magnetic field to facilitate a
                                                  subset of a molecular diagnostic protocol, and detection chamber heaters 157,
                                                  which allows amplification of nucleic acids for molecular diagnostic
                                                  protocols requiring heating and cooling of the nucleic acid (e.g. PCR).”)
                                               U.S. Patent No. 9,050,594 at 10:63-65 (“The preferred variation allows
                                                  independent control of 12 independent channels, corresponding to 12
                                                  different pathways for sample processing.”)
                                               U.S. Patent No. 9,050,594 at 11:56-58 (“The set of detection chamber heaters
                                                  157 functions to individually heat detection chambers of a set of detection
                                                  chambers 213 within a microfluidic cartridge 210.”)
                                               U.S. Patent No. 9,050,594 at 31:32043 (“Step S460 recites transferring each of
                                                  the set of nucleic acid-reagent mixtures, through the corresponding fluidic
                                                  pathway of the set of fluidic pathways, to a detection chamber of a set of
                                                  detection chambers, which functions to deliver the set of nucleic acid-reagent
                                                  mixtures to an isolated detection chamber for further processing and analysis.
                                                  Preferably, all nucleic acid-reagent mixtures in the set of nucleic acid-reagent
                                                  mixtures are transferred simultaneously to the set of fluidic pathways, but
                                                  alternatively, each nucleic acid-reagent mixture in the set of nucleic acid reagent
                                                  mixtures may be transferred to a corresponding fluidic pathway independently
                                                  of the other nucleic acid reagent mixtures.”)


7(c)    a plurality of receiving bays,     The accused device comprises a plurality of receiving bays, each receiving bay
        each receiving bay configured to   configured to receive one of the plurality of microfluidic cartridges.


                                                              48
Claim   Claim Language                    Infringement Evidence
        receive one of the plurality of
        microfluidic cartridges;          NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
                                          2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                                          NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                                          (Exhibit 16)
                                              “The NeuMoDx Molecular N96 and N288 are fully automated sample to
                                                 result molecular diagnostics platforms. They provide continuous random
                                                 access processing with initial results in one hour and operator walk away time of
                                                 up to eight hours.” Id. at 0:00-0:18

                                          NeuMoDx Molecular N96 and N288 Overview and Animation,
                                          http://www.neumodx.com/our-solutions/ - linking to “VIDEO | NeuMoDxTM
                                          TECHNOLOGY” hyperlink at https://player.vimeo.com/video/281470603. (Exhibit 17)
                                               at 4:55-5:00




                                                            49
Claim   Claim Language   Infringement Evidence




                         US9050594 (Exhibit 24)
                            Claim 1. A system for processing and detecting nucleic acids, comprising: a
                              capture plate comprising at least one well configured to facilitate a combination
                              of a set of magnetic beads with a biological sample, thus producing a magnetic
                              bead-sample; and a molecular diagnostic module, configured to process at least
                              one magnetic bead-sample obtained from the capture plate, and separate nucleic
                              acids from magnetic beads, wherein the molecular diagnostic module comprises:
                              a cartridge platform comprising a magnet receiving slot, an actuator
                              configured to displace the cartridge platform, a magnet, wherein an extended
                              configuration of the actuator allows the magnet to pass through the magnet
                              receiving slot to facilitate separation of the at least one nucleic acid volume, and
                              a cam card contacting a set of pins, wherein the extended configuration of the
                              actuator combined with movement of the cam card displaces a subset of the set
                              of pins through a set of slots of the cartridge platform, to define at least one
                              distinct pathway configured to receive at least one magnetic bead-sample.

                               U.S. Patent No. 9,050,594 at 2:6-7 (“FIG. 8 depicts an embodiment of a
                                microfluidic cartridge and an embodiment of a cartridge platform.”)
                               U.S. Patent No. 9,050,594 at Fig. 8




                                           50
Claim   Claim Language   Infringement Evidence




                               U.S. Patent No. 9,050,594 at 7:53-8:35 “As shown in FIG. 9A, the cartridge
                                receiving module 140 of the molecular diagnostic module 130 comprises a
                                cartridge platform 141 including a cartridge loading guiderail 142, a cartridge
                                stop 143, a magnet receiving slot 144, and a set of valve actuation slots 145; a
                                linear actuator 146 configured to displace a microfluidic cartridge 210 resting on
                                the cartridge platform 141, and a set of springs 148 coupled to the cartridge
                                platform 141. The cartridge receiving module 140 thus functions to receive,
                                align, and compress a microfluidic cartridge 210 for processing of a
                                biological sample according to a molecular diagnostic assay protocol…. The
                                cartridge platform 141 includes a cartridge loading guiderail 142, a cartridge
                                stop 143, a magnet receiving slot 144, and a set of valve actuation slots 145, and
                                functions to receive and align a microfluidic cartridge 210, while providing
                                access to the microfluidic cartridge 210 by a magnet 160 and a valve actuation
                                subsystem 170. As shown in FIG. 8, an embodiment of the cartridge


                                           51
Claim   Claim Language                   Infringement Evidence
                                                 platform 141 includes a pair of parallel cartridge loading guiderails 142,
                                                 initiating at a pair of inwardly tapering protrusions configured to guide a
                                                 microfluidic cartridge toward the pair of parallel cartridge loading
                                                 guiderails 142, and spanning two short edges of the cartridge platform 141.
                                                 The embodiment of the cartridge platform 141 also includes a cartridge stop 143
                                                 comprising a vertical tab oriented perpendicular to the cartridge loading
                                                 guiderails 142, and spanning a long edge of the cartridge platform. Preferably,
                                                 the cartridge loading guiderails 142 and the cartridge stop 143 are configured
                                                 such that a microfluidic cartridge 210 slides between the cartridge loading
                                                 guiderails 142 and hits the cartridge stop 143 to signal proper alignment.”
7(d)    a separately controllable heat   The accused device comprises a separately controllable heat source thermally coupled
        source thermally coupled to      to each PCR reaction zone.
        each PCR reaction zone,
                                         NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
                                         2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                                         NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                                         (Exhibit 16)
                                             “This is the NeuMoDx microfluidic cartridge. Each microfluidic cartridge
                                                contains 12 independent lanes which allows for processing of up to 12
                                                samples simultaneously.” Id. at 1:49-1:59




                                                           52
Claim   Claim Language   Infringement Evidence




                         NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/, last visited
                         May 31, 2019 (Exhibit 10)
                             “NeuMoDx™ Molecular Systems provide the industry’s first true continuous
                               random-access solution and is scalable to meet the needs of the modern clinical
                               laboratory. The ability to load samples and testing consumables on the fly offers
                               up to 8 hours of operator walkaway capability. Room temperature stable
                               reagents and consumables dramatically reduce waste resulting in unmatched
                               flexibility. Liquid handling and transport is achieved through proven robotic
                               technologies. Our proprietary and unitized microfluidic cartridge features
                               independent lanes allowing for simultaneous processing of sample types and
                               varying assays.”

                         US9050594 (Exhibit 24)
                            Claim 1: A system for processing and detecting nucleic acids, comprising: a
                              capture plate comprising at least one well configured to facilitate a combination
                              of a set of magnetic beads with a biological sample, thus producing a magnetic


                                           53
Claim   Claim Language   Infringement Evidence
                                bead-sample; and a molecular diagnostic module, configured to process at
                                least one magnetic bead-sample obtained from the capture plate, and separate
                                nucleic acids from magnetic beads, wherein the molecular diagnostic module
                                comprises: a cartridge platform comprising a magnet receiving slot, an actuator
                                configured to displace the cartridge platform, a magnet, wherein an extended
                                configuration of the actuator allows the magnet to pass through the magnet
                                receiving slot to facilitate separation of the at least one nucleic acid volume, and
                                a cam card contacting a set of pins, wherein the extended configuration of the
                                actuator combined with movement of the cam card displaces a subset of the set
                                of pins through a set of slots of the cartridge platform, to define at least one
                                distinct pathway configured to receive at least one magnetic bead-sample.
                             Claim 13. The system of claim 1, wherein the molecular diagnostic module is
                                configured receive and align a microfluidic cartridge comprising a set of sample
                                port-reagent port pairs, a fluid port, a set of detection chambers, a waste
                                chamber, an elastomeric layer, and a set of fluidic pathways, wherein each
                                fluidic pathway of the set of fluidic pathways is coupled to a sample port-
                                reagent port pair, the fluid port, and a detection chamber, comprises a segment
                                configured to cross the magnet, and is configured to transfer a waste fluid to the
                                waste chamber, and to be occluded upon deformation of the elastomeric layer.
                             Claim 16. A system for processing and detecting nucleic acids, comprising: a
                                capture plate comprising at least one well containing a set of magnetic beads
                                configured to be combined with a biological sample to produce a magnetic
                                bead-sample; an assay strip comprising at least one well containing a molecular
                                diagnostic reagent configured to be combined with a nucleic acid volume to
                                produce a nucleic acid-reagent mixture; a molecular diagnostic module,
                                configured to process the magnetic bead-sample from the capture plate, separate
                                the nucleic acid volume from the magnetic bead-sample, and analyze the nucleic
                                acid-reagent mixture from the assay strip, wherein the molecular diagnostic
                                module comprises a cartridge platform including a set of parallel slots, a cam
                                card, and a set of pins contacting the cam card, wherein movement of the cam
                                card displaces a subset of the set of pins through a subset of the set of parallel
                                slots to define at least one pathway configured to receive the magnetic bead-


                                            54
Claim   Claim Language   Infringement Evidence
                                sample; and a liquid handling system configured to transfer the magnetic bead-
                                sample from the capture plate to the molecular diagnostic module, transfer the
                                nucleic acid volume from the molecular diagnostic module to the assay strip,
                                and transfer the nucleic acid-reagent mixture from the assay strip to the
                                molecular diagnostic module.
                             Claim 18. The system of claim 16, wherein the molecular diagnostic module
                                comprises an optical subsystem comprising at least one unit, wherein each unit
                                includes an excitation filter, an emission filter, a photodetector aligned with the
                                emission filter, and a dichroic mirror configured to reflect light from the
                                excitation filter toward the nucleic acid-reagent mixture, and to transmit light
                                from the nucleic acid reagent mixture, through the emission filter, and toward
                                the photodetector wherein each unit of the optical subsystem further comprises
                                an LED aligned with the excitation filter, wherein the LED provides multiple
                                wavelengths of light corresponding to at least one of the excitation filter, the
                                dichroic mirror, and the emission filter.
                             Claim 19. The system of claim 16, wherein the molecular diagnostic module
                                further comprises a heater and a detection chamber heater, wherein the
                                heater is configured to heat the magnetic bead-sample, and wherein the
                                detection chamber heater is configured to individually heat the nucleic
                                acid-reagent mixture, and wherein at least one of the heater and the
                                detection chamber heater is a Peltier heater.

                               U.S. Patent No. 9,050,594 at 9:4-21 (“The linear actuator 146 further functions
                                to move a nozzle 149 coupled to the liquid handling system 250, in order to
                                couple the liquid handling system 250 to a fluid port 222 of the microfluidic
                                cartridge 210… The vertical displacement also allows the microfluidic cartridge
                                210 to receive a magnet 160, which provides a magnetic field to facilitate a
                                subset of a molecular diagnostic protocol, and detection chamber heaters 157,
                                which allows amplification of nucleic acids for molecular diagnostic
                                protocols requiring heating and cooling of the nucleic acid (e.g. PCR).”)
                               U.S. Patent No. 9,050,594 at 10:63-65 (“The preferred variation allows
                                independent control of 12 independent channels, corresponding to 12


                                            55
Claim   Claim Language   Infringement Evidence
                                different pathways for sample processing.”)
                             U.S. Patent No. 9,050,594 at 11:56-58 (“The set of detection chamber heaters
                                157 functions to individually heat detection chambers of a set of detection
                                chambers 213 within a microfluidic cartridge 210.”)
                             U.S. Patent No. 9,050,594 at 31:32043 (“Step S460 recites transferring each of
                                the set of nucleic acid-reagent mixtures, through the corresponding fluidic
                                pathway of the set of fluidic pathways, to a detection chamber of a set of
                                detection chambers, which functions to deliver the set of nucleic acid-reagent
                                mixtures to an isolated detection chamber for further processing and analysis.
                                Preferably, all nucleic acid-reagent mixtures in the set of nucleic acid-reagent
                                mixtures are transferred simultaneously to the set of fluidic pathways, but
                                alternatively, each nucleic acid-reagent mixture in the set of nucleic acid reagent
                                mixtures may be transferred to a corresponding fluidic pathway independently
                                of the other nucleic acid reagent mixtures.”)


                         US9499896 (Exhibit 28)
                            Claim 1. A system for thermocycling biological samples within detection
                              chambers comprising: a set of heater-sensor dies, each heater-sensor die in the
                              set of heater-sensor dies comprising: an assembly including a first insulating
                              layer, a heating region comprising an adhesion material layer coupled to the first
                              insulating layer and a noble material layer coupled to the adhesion material
                              layer, and a second insulating layer coupled to the heating region and to the first
                              insulating layer through a pattern of voids in the heating region, wherein the
                              pattern of voids in the heating region defines a coarse pattern, comprising a
                              global morphology at a first scale and associated with a heating element of the
                              heating region, and a fine pattern, comprising a local morphology at a second
                              scale smaller than the first scale, integrated into the coarse pattern and
                              associated with a sensing element of the heating region; an electronics substrate
                              configured to couple heating elements and sensing elements of the set of heater-
                              sensor dies to a controller; and a set of elastic elements coupled to a second
                              substrate surface of the electronics substrate opposing a first substrate surface of


                                            56
Claim   Claim Language                    Infringement Evidence
                                                  the electronics substrate interfacing with the assemblies of the set of heater-
                                                  sensor dies and configured to bias each of the set of heater-sensor dies against a
                                                  detection chamber in a configuration wherein the set of heater-sensor dies is in
                                                  thermal communication with a set of detection chambers.
                                          U.S. Patent No. 9,499,896 at 12:15-20 (“Furthermore, the controller 165 can be
                                          configured to control individual heater-sensor dies 111 in order to provide unique
                                          heating parameters for individual detection chambers and/or can be configured to
                                          provide common heating parameters for all heater-sensor dies 111 in the set of heater-
                                          sensor dies 110.”)
7(e)    wherein the heat source is        In the accused device, the heat source is configured to thermal cycle the PCR reaction
        configured to thermal cycle the   zone to carry out PCR on a polynucleotide-containing sample in the PCR reaction zone
        PCR reaction zone to carry out
        PCR on a polynucleotide-          NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
        containing sample in the PCR      2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
        reaction zone and                 NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                                          (Exhibit 16)
                                              “This is the NeuMoDx microfluidic cartridge. Each microfluidic cartridge
                                                 contains 12 independent lanes which allows for processing of up to 12
                                                 samples simultaneously.” Id. at 1:49-1:59




                                                             57
Claim   Claim Language   Infringement Evidence




                         NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/, last visited
                         May 31, 2019 (Exhibit 10)
                             “NeuMoDx™ Molecular Systems provide the industry’s first true continuous
                               random-access solution and is scalable to meet the needs of the modern clinical
                               laboratory. The ability to load samples and testing consumables on the fly offers
                               up to 8 hours of operator walkaway capability. Room temperature stable
                               reagents and consumables dramatically reduce waste resulting in unmatched
                               flexibility. Liquid handling and transport is achieved through proven robotic
                               technologies. Our proprietary and unitized microfluidic cartridge features
                               independent lanes allowing for simultaneous processing of sample types and
                               varying assays.”

                         US9050594 (Exhibit 24)
                            Claim 1: A system for processing and detecting nucleic acids, comprising: a
                              capture plate comprising at least one well configured to facilitate a combination
                              of a set of magnetic beads with a biological sample, thus producing a magnetic


                                           58
Claim   Claim Language   Infringement Evidence
                                bead-sample; and a molecular diagnostic module, configured to process at
                                least one magnetic bead-sample obtained from the capture plate, and separate
                                nucleic acids from magnetic beads, wherein the molecular diagnostic module
                                comprises: a cartridge platform comprising a magnet receiving slot, an actuator
                                configured to displace the cartridge platform, a magnet, wherein an extended
                                configuration of the actuator allows the magnet to pass through the magnet
                                receiving slot to facilitate separation of the at least one nucleic acid volume, and
                                a cam card contacting a set of pins, wherein the extended configuration of the
                                actuator combined with movement of the cam card displaces a subset of the set
                                of pins through a set of slots of the cartridge platform, to define at least one
                                distinct pathway configured to receive at least one magnetic bead-sample.
                             Claim 13. The system of claim 1, wherein the molecular diagnostic module is
                                configured receive and align a microfluidic cartridge comprising a set of sample
                                port-reagent port pairs, a fluid port, a set of detection chambers, a waste
                                chamber, an elastomeric layer, and a set of fluidic pathways, wherein each
                                fluidic pathway of the set of fluidic pathways is coupled to a sample port-
                                reagent port pair, the fluid port, and a detection chamber, comprises a segment
                                configured to cross the magnet, and is configured to transfer a waste fluid to the
                                waste chamber, and to be occluded upon deformation of the elastomeric layer.
                             Claim 16. A system for processing and detecting nucleic acids, comprising: a
                                capture plate comprising at least one well containing a set of magnetic beads
                                configured to be combined with a biological sample to produce a magnetic
                                bead-sample; an assay strip comprising at least one well containing a molecular
                                diagnostic reagent configured to be combined with a nucleic acid volume to
                                produce a nucleic acid-reagent mixture; a molecular diagnostic module,
                                configured to process the magnetic bead-sample from the capture plate, separate
                                the nucleic acid volume from the magnetic bead-sample, and analyze the nucleic
                                acid-reagent mixture from the assay strip, wherein the molecular diagnostic
                                module comprises a cartridge platform including a set of parallel slots, a cam
                                card, and a set of pins contacting the cam card, wherein movement of the cam
                                card displaces a subset of the set of pins through a subset of the set of parallel
                                slots to define at least one pathway configured to receive the magnetic bead-


                                            59
Claim   Claim Language   Infringement Evidence
                                sample; and a liquid handling system configured to transfer the magnetic bead-
                                sample from the capture plate to the molecular diagnostic module, transfer the
                                nucleic acid volume from the molecular diagnostic module to the assay strip,
                                and transfer the nucleic acid-reagent mixture from the assay strip to the
                                molecular diagnostic module.
                             Claim 18. The system of claim 16, wherein the molecular diagnostic module
                                comprises an optical subsystem comprising at least one unit, wherein each unit
                                includes an excitation filter, an emission filter, a photodetector aligned with the
                                emission filter, and a dichroic mirror configured to reflect light from the
                                excitation filter toward the nucleic acid-reagent mixture, and to transmit light
                                from the nucleic acid reagent mixture, through the emission filter, and toward
                                the photodetector wherein each unit of the optical subsystem further comprises
                                an LED aligned with the excitation filter, wherein the LED provides multiple
                                wavelengths of light corresponding to at least one of the excitation filter, the
                                dichroic mirror, and the emission filter.
                             Claim 19. The system of claim 16, wherein the molecular diagnostic module
                                further comprises a heater and a detection chamber heater, wherein the
                                heater is configured to heat the magnetic bead-sample, and wherein the
                                detection chamber heater is configured to individually heat the nucleic
                                acid-reagent mixture, and wherein at least one of the heater and the
                                detection chamber heater is a Peltier heater.

                               U.S. Patent No. 9,050,594 at 9:4-21 (“The linear actuator 146 further functions
                                to move a nozzle 149 coupled to the liquid handling system 250, in order to
                                couple the liquid handling system 250 to a fluid port 222 of the microfluidic
                                cartridge 210… The vertical displacement also allows the microfluidic cartridge
                                210 to receive a magnet 160, which provides a magnetic field to facilitate a
                                subset of a molecular diagnostic protocol, and detection chamber heaters 157,
                                which allows amplification of nucleic acids for molecular diagnostic
                                protocols requiring heating and cooling of the nucleic acid (e.g. PCR).”)
                               U.S. Patent No. 9,050,594 at 10:63-65 (“The preferred variation allows
                                independent control of 12 independent channels, corresponding to 12


                                            60
Claim   Claim Language   Infringement Evidence
                                different pathways for sample processing.”)
                             U.S. Patent No. 9,050,594 at 11:56-58 (“The set of detection chamber heaters
                                157 functions to individually heat detection chambers of a set of detection
                                chambers 213 within a microfluidic cartridge 210.”)
                             U.S. Patent No. 9,050,594 at 31:32043 (“Step S460 recites transferring each of
                                the set of nucleic acid-reagent mixtures, through the corresponding fluidic
                                pathway of the set of fluidic pathways, to a detection chamber of a set of
                                detection chambers, which functions to deliver the set of nucleic acid-reagent
                                mixtures to an isolated detection chamber for further processing and analysis.
                                Preferably, all nucleic acid-reagent mixtures in the set of nucleic acid-reagent
                                mixtures are transferred simultaneously to the set of fluidic pathways, but
                                alternatively, each nucleic acid-reagent mixture in the set of nucleic acid reagent
                                mixtures may be transferred to a corresponding fluidic pathway independently
                                of the other nucleic acid reagent mixtures.”)


                         US9499896 (Exhibit 28)
                            Claim 1. A system for thermocycling biological samples within detection
                              chambers comprising: a set of heater-sensor dies, each heater-sensor die in
                              the set of heater-sensor dies comprising: an assembly including a first insulating
                              layer, a heating region comprising an adhesion material layer coupled to the
                              first insulating layer and a noble material layer coupled to the adhesion material
                              layer, and a second insulating layer coupled to the heating region and to the first
                              insulating layer through a pattern of voids in the heating region, wherein the
                              pattern of voids in the heating region defines a coarse pattern, comprising a
                              global morphology at a first scale and associated with a heating element of the
                              heating region, and a fine pattern, comprising a local morphology at a second
                              scale smaller than the first scale, integrated into the coarse pattern and
                              associated with a sensing element of the heating region; an electronics substrate
                              configured to couple heating elements and sensing elements of the set of heater-
                              sensor dies to a controller; and a set of elastic elements coupled to a second
                              substrate surface of the electronics substrate opposing a first substrate surface of


                                            61
Claim   Claim Language                   Infringement Evidence
                                                the electronics substrate interfacing with the assemblies of the set of heater-
                                                sensor dies and configured to bias each of the set of heater-sensor dies against a
                                                detection chamber in a configuration wherein the set of heater-sensor dies is in
                                                thermal communication with a set of detection chambers.

7(f)    to maintain a substantially      In the accused device, the heat source is configured to thermal cycle the PCR reaction
        uniform temperature throughout   zone to carry out PCR on a polynucleotide-containing sample in the PCR reaction zone
        the PCR reaction zone during     and to maintain a substantially uniform temperature throughout the PCR reaction zone
        each cycle;                      during each cycle

                                         NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
                                         2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                                         NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                                         (Exhibit 16)
                                             “This is the NeuMoDx microfluidic cartridge. Each microfluidic cartridge
                                                contains 12 independent lanes which allows for processing of up to 12
                                                samples simultaneously.” Id. at 1:49-1:59




                                                            62
Claim   Claim Language   Infringement Evidence

                               “A series of microfluidic valves guides the PCR-ready solution through the
                                cartridge into three thin PCR chambers and the amplification process
                                begins. During a series of independent heat on-heat off sequences, an optical
                                scanner measures the level of fluorescence emitted, and converts it into the
                                qualitative or quantitative results which are displayed as amplification curves for
                                analysis by the laboratorian.” Id. at 3:58-4:26




                         NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/, last visited
                         May 31, 2019 (Exhibit 10)
                             “NeuMoDx™ Molecular Systems provide the industry’s first true continuous
                               random-access solution and is scalable to meet the needs of the modern clinical
                               laboratory. The ability to load samples and testing consumables on the fly offers
                               up to 8 hours of operator walkaway capability. Room temperature stable
                               reagents and consumables dramatically reduce waste resulting in unmatched
                               flexibility. Liquid handling and transport is achieved through proven robotic
                               technologies. Our proprietary and unitized microfluidic cartridge features
                               independent lanes allowing for simultaneous processing of sample types and
                               varying assays.”



                                           63
Claim   Claim Language   Infringement Evidence
                         US9050594 (Exhibit 24)
                             Claim 1: A system for processing and detecting nucleic acids, comprising: a
                                capture plate comprising at least one well configured to facilitate a combination
                                of a set of magnetic beads with a biological sample, thus producing a magnetic
                                bead-sample; and a molecular diagnostic module, configured to process at
                                least one magnetic bead-sample obtained from the capture plate, and separate
                                nucleic acids from magnetic beads, wherein the molecular diagnostic module
                                comprises: a cartridge platform comprising a magnet receiving slot, an actuator
                                configured to displace the cartridge platform, a magnet, wherein an extended
                                configuration of the actuator allows the magnet to pass through the magnet
                                receiving slot to facilitate separation of the at least one nucleic acid volume, and
                                a cam card contacting a set of pins, wherein the extended configuration of the
                                actuator combined with movement of the cam card displaces a subset of the set
                                of pins through a set of slots of the cartridge platform, to define at least one
                                distinct pathway configured to receive at least one magnetic bead-sample.
                             Claim 13. The system of claim 1, wherein the molecular diagnostic module is
                                configured receive and align a microfluidic cartridge comprising a set of sample
                                port-reagent port pairs, a fluid port, a set of detection chambers, a waste
                                chamber, an elastomeric layer, and a set of fluidic pathways, wherein each
                                fluidic pathway of the set of fluidic pathways is coupled to a sample port-
                                reagent port pair, the fluid port, and a detection chamber, comprises a segment
                                configured to cross the magnet, and is configured to transfer a waste fluid to the
                                waste chamber, and to be occluded upon deformation of the elastomeric layer.
                             Claim 16. A system for processing and detecting nucleic acids, comprising: a
                                capture plate comprising at least one well containing a set of magnetic beads
                                configured to be combined with a biological sample to produce a magnetic
                                bead-sample; an assay strip comprising at least one well containing a molecular
                                diagnostic reagent configured to be combined with a nucleic acid volume to
                                produce a nucleic acid-reagent mixture; a molecular diagnostic module,
                                configured to process the magnetic bead-sample from the capture plate, separate
                                the nucleic acid volume from the magnetic bead-sample, and analyze the nucleic
                                acid-reagent mixture from the assay strip, wherein the molecular diagnostic


                                            64
Claim   Claim Language   Infringement Evidence
                                module comprises a cartridge platform including a set of parallel slots, a cam
                                card, and a set of pins contacting the cam card, wherein movement of the cam
                                card displaces a subset of the set of pins through a subset of the set of parallel
                                slots to define at least one pathway configured to receive the magnetic bead-
                                sample; and a liquid handling system configured to transfer the magnetic bead-
                                sample from the capture plate to the molecular diagnostic module, transfer the
                                nucleic acid volume from the molecular diagnostic module to the assay strip,
                                and transfer the nucleic acid-reagent mixture from the assay strip to the
                                molecular diagnostic module.
                             Claim 18. The system of claim 16, wherein the molecular diagnostic module
                                comprises an optical subsystem comprising at least one unit, wherein each unit
                                includes an excitation filter, an emission filter, a photodetector aligned with the
                                emission filter, and a dichroic mirror configured to reflect light from the
                                excitation filter toward the nucleic acid-reagent mixture, and to transmit light
                                from the nucleic acid reagent mixture, through the emission filter, and toward
                                the photodetector wherein each unit of the optical subsystem further comprises
                                an LED aligned with the excitation filter, wherein the LED provides multiple
                                wavelengths of light corresponding to at least one of the excitation filter, the
                                dichroic mirror, and the emission filter.
                             Claim 19. The system of claim 16, wherein the molecular diagnostic module
                                further comprises a heater and a detection chamber heater, wherein the
                                heater is configured to heat the magnetic bead-sample, and wherein the
                                detection chamber heater is configured to individually heat the nucleic
                                acid-reagent mixture, and wherein at least one of the heater and the
                                detection chamber heater is a Peltier heater.

                               U.S. Patent No. 9,050,594 at 9:4-21 (“The linear actuator 146 further functions
                                to move a nozzle 149 coupled to the liquid handling system 250, in order to
                                couple the liquid handling system 250 to a fluid port 222 of the microfluidic
                                cartridge 210… The vertical displacement also allows the microfluidic cartridge
                                210 to receive a magnet 160, which provides a magnetic field to facilitate a
                                subset of a molecular diagnostic protocol, and detection chamber heaters 157,


                                            65
Claim   Claim Language   Infringement Evidence
                                which allows amplification of nucleic acids for molecular diagnostic
                                protocols requiring heating and cooling of the nucleic acid (e.g. PCR).”)
                             U.S. Patent No. 9,050,594 at 10:63-65 (“The preferred variation allows
                                independent control of 12 independent channels, corresponding to 12
                                different pathways for sample processing.”)
                             U.S. Patent No. 9,050,594 at 11:56-58 (“The set of detection chamber heaters
                                157 functions to individually heat detection chambers of a set of detection
                                chambers 213 within a microfluidic cartridge 210.”)
                             U.S. Patent No. 9,050,594 at 31:32043 (“Step S460 recites transferring each of
                                the set of nucleic acid-reagent mixtures, through the corresponding fluidic
                                pathway of the set of fluidic pathways, to a detection chamber of a set of
                                detection chambers, which functions to deliver the set of nucleic acid-reagent
                                mixtures to an isolated detection chamber for further processing and analysis.
                                Preferably, all nucleic acid-reagent mixtures in the set of nucleic acid-reagent
                                mixtures are transferred simultaneously to the set of fluidic pathways, but
                                alternatively, each nucleic acid-reagent mixture in the set of nucleic acid reagent
                                mixtures may be transferred to a corresponding fluidic pathway independently
                                of the other nucleic acid reagent mixtures.”)


                         US9499896 (Exhibit 28)
                            Claim 1. A system for thermocycling biological samples within detection
                              chambers comprising: a set of heater-sensor dies, each heater-sensor die in
                              the set of heater-sensor dies comprising: an assembly including a first insulating
                              layer, a heating region comprising an adhesion material layer coupled to the
                              first insulating layer and a noble material layer coupled to the adhesion material
                              layer, and a second insulating layer coupled to the heating region and to the first
                              insulating layer through a pattern of voids in the heating region, wherein the
                              pattern of voids in the heating region defines a coarse pattern, comprising a
                              global morphology at a first scale and associated with a heating element of the
                              heating region, and a fine pattern, comprising a local morphology at a second
                              scale smaller than the first scale, integrated into the coarse pattern and


                                            66
Claim   Claim Language   Infringement Evidence
                                associated with a sensing element of the heating region; an electronics substrate
                                configured to couple heating elements and sensing elements of the set of heater-
                                sensor dies to a controller; and a set of elastic elements coupled to a second
                                substrate surface of the electronics substrate opposing a first substrate surface of
                                the electronics substrate interfacing with the assemblies of the set of heater-
                                sensor dies and configured to bias each of the set of heater-sensor dies against a
                                detection chamber in a configuration wherein the set of heater-sensor dies is in
                                thermal communication with a set of detection chambers.

                               U.S. Patent No. 9,499,896 at 2:33-48 “The system 100 functions to enable
                                rapid thermal cycling of samples while providing uniform heating and
                                preventing signal drift. In specific applications, the system 100 can be used to
                                rapidly and controllably thermocycle nucleic acid samples during performance
                                of molecular diagnostic amplification techniques (e.g., PCR, RT-PCR),
                                signal amplification techniques (e.g., bDNA, hybrid capture), and analytical
                                techniques (e.g., gel electrophoresis, mass spectrometry). The system 100 can
                                also provide rapid thermocycling without significant power requirements, ensure
                                a closer correlation between the actual heating temperature and the temperature
                                set-point by implementing an integrated heater-sensor die, and controllably and
                                individually heat small sample volumes (e.g., picoliters, nanoliters) based upon
                                a microfabrication technique that also enables mass production of the system
                                100.”)
                               U.S. Patent No. 9,499,896 at 2:61-3:3 (“The set of heater-sensor dies 110
                                functions to controllably heat individual sample volumes. Preferably, each
                                heater sensor die 111 is a thin-film die that can be deposited onto another
                                substrate (e.g., silicon, glass substrate) that can be packaged onto an electronics
                                substrate 140 (e.g., printed circuit board, PCB); however, each heater-sensor
                                die 111 can alternatively comprise any suitable geometry and/or
                                configuration that enables controlled, uniform, and rapid heating of a
                                detection chamber in thermal communication with the heater-sensor die
                                111.”)
                               U.S. Patent No. 9,499,896 at 3:23-27 (“Preferably, each heater-sensor die 111 in


                                            67
Claim   Claim Language                     Infringement Evidence
                                                  the set of heater sensor dies 110 comprises an assembly including: a first
                                                  insulating layer 112a that functions to provide an insulating barrier to isolate the
                                                  heaters and sensors and a heating region 113 that functions to provide uniform
                                                  sample heating.”)

7(g)    a detector configured to detect    The accused device comprises a detector configured to detect the presence of an
        the presence of an amplification   amplification product in one or more PCR reaction zones.
        product in one or more PCR
        reaction zones;                    NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
                                           2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                                           NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                                           (Exhibit 16)
                                               “This is the NeuMoDx microfluidic cartridge. Each microfluidic cartridge
                                                  contains 12 independent lanes which allows for processing of up to 12
                                                  samples simultaneously.” Id. at 1:49-1:59




                                                              68
Claim   Claim Language   Infringement Evidence
                         US9499896 (Exhibit 28)
                             Claim 1. A system for thermocycling biological samples within detection
                                chambers comprising: a set of heater-sensor dies, each heater-sensor die in
                                the set of heater-sensor dies comprising: an assembly including a first insulating
                                layer, a heating region comprising an adhesion material layer coupled to the
                                first insulating layer and a noble material layer coupled to the adhesion material
                                layer, and a second insulating layer coupled to the heating region and to the first
                                insulating layer through a pattern of voids in the heating region, wherein the
                                pattern of voids in the heating region defines a coarse pattern, comprising a
                                global morphology at a first scale and associated with a heating element of the
                                heating region, and a fine pattern, comprising a local morphology at a second
                                scale smaller than the first scale, integrated into the coarse pattern and
                                associated with a sensing element of the heating region; an electronics substrate
                                configured to couple heating elements and sensing elements of the set of heater-
                                sensor dies to a controller; and a set of elastic elements coupled to a second
                                substrate surface of the electronics substrate opposing a first substrate surface of
                                the electronics substrate interfacing with the assemblies of the set of heater-
                                sensor dies and configured to bias each of the set of heater-sensor dies against a
                                detection chamber in a configuration wherein the set of heater-sensor dies is in
                                thermal communication with a set of detection chambers.

                               U.S. Patent No. 9,499,896 at 2:33-48 “The system 100 functions to enable
                                rapid thermal cycling of samples while providing uniform heating and
                                preventing signal drift. In specific applications, the system 100 can be used to
                                rapidly and controllably thermocycle nucleic acid samples during performance
                                of molecular diagnostic amplification techniques (e.g., PCR, RT-PCR),
                                signal amplification techniques (e.g., bDNA, hybrid capture), and analytical
                                techniques (e.g., gel electrophoresis, mass spectrometry). The system 100 can
                                also provide rapid thermocycling without significant power requirements, ensure
                                a closer correlation between the actual heating temperature and the temperature
                                set-point by implementing an integrated heater-sensor die, and controllably and
                                individually heat small sample volumes (e.g., picoliters, nanoliters) based upon


                                            69
Claim   Claim Language               Infringement Evidence
                                            a microfabrication technique that also enables mass production of the system
                                            100.”)
                                         U.S. Patent No. 9,499,896 at 2:61-3:3 (“The set of heater-sensor dies 110
                                            functions to controllably heat individual sample volumes. Preferably, each
                                            heater sensor die 111 is a thin-film die that can be deposited onto another
                                            substrate (e.g., silicon, glass substrate) that can be packaged onto an electronics
                                            substrate 140 (e.g., printed circuit board, PCB); however, each heater-sensor
                                            die 111 can alternatively comprise any suitable geometry and/or
                                            configuration that enables controlled, uniform, and rapid heating of a
                                            detection chamber in thermal communication with the heater-sensor die
                                            111.”)
                                         U.S. Patent No. 9,499,896 at 3:23-27 (“Preferably, each heater-sensor die 111 in
                                            the set of heater sensor dies 110 comprises an assembly including: a first
                                            insulating layer 112a that functions to provide an insulating barrier to isolate the
                                            heaters and sensors and a heating region 113 that functions to provide uniform
                                            sample heating.”)




7(h)    a processor coupled to the   The accused device comprises a processor coupled to the detector.
        detector

                                     NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/, last visited


                                                        70
Claim   Claim Language   Infringement Evidence
                         May 31, 2019 (Exhibit 10)
                             “NeuMoDx™ Molecular Systems provide the industry’s first true continuous
                                random-access solution and is scalable to meet the needs of the modern clinical
                                laboratory. The ability to load samples and testing consumables on the fly offers
                                up to 8 hours of operator walkaway capability. Room temperature stable
                                reagents and consumables dramatically reduce waste resulting in unmatched
                                flexibility. Liquid handling and transport is achieved through proven robotic
                                technologies. Our proprietary and unitized microfluidic cartridge features
                                independent lanes allowing for simultaneous processing of sample types and
                                varying assays.”

                         NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
                         2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                         NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                         (Exhibit 16)
                             “A series of microfluidic valves guides the PCR-ready solution through the
                                cartridge into three thin PCR chambers and the amplification process begins.
                                During a series of independent heat on-heat off sequences, an optical scanner
                                measures the level of fluorescence emitted, and converts it into the
                                qualitative or quantitative results which are displayed as amplification
                                curves for analysis by the laboratorian.” Id. at 3:58-4:26




                                           71
Claim   Claim Language   Infringement Evidence




                         NeuMoDx_Quant_HCV_CVS_2018.pdf (Exhibit 18)
                             Describing “…microfluidic cartridges capable of performing independent
                              sample processing and real-time PCR.”




                                         72
Claim   Claim Language   Infringement Evidence




                         40600094_D-IFU-NeuMoDx-Cartridge-US-ONLY.pdf (Exhibit 19)
                             “NeuMoDx™ Cartridge INSTRUCTIONS FOR USE… Each NeuMoDx
                               Cartridge contains 12 independent microfluidic circuits that enable the
                               independent processing of up to 12 samples once housed appropriately in the
                               XPCR modules of the NeuMoDx System… The NeuMoDx Systems use a
                               combination of heat and proprietary extraction reagents to perform cell
                               lysis, nucleic acid extraction and inactivation/reduction of inhibitors from
                               unprocessed clinical specimens prior to presenting the extracted nucleic acid for
                               detection by Real-Time PCR.”

                         NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
                         2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                         NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                         (Exhibit 16)
                             “The NeuMoDx Molecular N96 and N288 are fully automated sample to result
                                molecular diagnostics platforms. They provide continuous random access


                                           73
Claim   Claim Language   Infringement Evidence
                                processing with initial results in one hour and operator walk away time of up to
                                eight hours.” Id. at 0:00-0:18
                             “This is the NeuMoDx microfluidic cartridge. Each microfluidic cartridge
                                contains 12 independent lanes which allows for processing of up to 12
                                samples simultaneously.” Id. at 1:49-1:59




                               “A series of microfluidic valves guides the PCR-ready solution through the
                                cartridge into three thin PCR chambers and the amplification process
                                begins. During a series of independent heat on-heat off sequences, an optical
                                scanner measures the level of fluorescence emitted, and converts it into the
                                qualitative or quantitative results which are displayed as amplification curves for
                                analysis by the laboratorian.” Id. at 3:58-4:26




                                           74
Claim   Claim Language                      Infringement Evidence




                                            NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/, last visited
                                            May 31, 2019 (Exhibit 10)
                                                “NeuMoDx™ 288 and NeuMoDx™ 96 Molecular Systems are fully automated,
                                                  continuous random-access analyzers that utilize our proprietary NeuDry™
                                                  reagent technology, which integrates magnetic particle affinity capture and real
                                                  time polymerase chain reaction (PCR) chemistry in a multi-sample
                                                  microfluidic cartridge.”

7(i)    and a plurality of the separately   The accused device comprises a plurality of the separately controllable heat sources,
        controllable heat sources,          configured to control heating of one or more PCR reaction zones by one or more of the
        configured to control heating of    plurality of separately controllable heat sources.
        one or more PCR reaction zones
        by one or more of the plurality
        of separately controllable heat     NeuMoDx_Quant_HCV_CVS_2018.pdf (Exhibit 18)
        sources; and                            Describing “…microfluidic cartridges capable of performing independent
                                                 sample processing and real-time PCR.”




                                                              75
Claim   Claim Language   Infringement Evidence




                         40600094_D-IFU-NeuMoDx-Cartridge-US-ONLY.pdf (Exhibit 19)
                            “NeuMoDx™ Cartridge INSTRUCTIONS FOR USE… Each NeuMoDx
                              Cartridge contains 12 independent microfluidic circuits that enable the
                              independent processing of up to 12 samples once housed appropriately in
                              the XPCR modules of the NeuMoDx System… The NeuMoDx Systems use a
                              combination of heat and proprietary extraction reagents to perform cell lysis,
                              nucleic acid extraction and inactivation/reduction of inhibitors from unprocessed
                              clinical specimens prior to presenting the extracted nucleic acid for detection by
                              Real-Time PCR.”

                         NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
                         2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                         NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                         (Exhibit 16)




                                          76
Claim   Claim Language   Infringement Evidence




                               “A series of microfluidic valves guides the PCR-ready solution through the
                                cartridge into three thin PCR chambers and the amplification process
                                begins. During a series of independent heat on-heat off sequences, an optical
                                scanner measures the level of fluorescence emitted, and converts it into the
                                qualitative or quantitative results which are displayed as amplification curves for
                                analysis by the laboratorian.” Id. at 3:58-4:26




                                           77
Claim   Claim Language   Infringement Evidence

                         US9050594 (Exhibit 24)
                            Claim 1: A system for processing and detecting nucleic acids, comprising: a
                              capture plate comprising at least one well configured to facilitate a combination
                              of a set of magnetic beads with a biological sample, thus producing a magnetic
                              bead-sample; and a molecular diagnostic module, configured to process at
                              least one magnetic bead-sample obtained from the capture plate, and separate
                              nucleic acids from magnetic beads, wherein the molecular diagnostic module
                              comprises: a cartridge platform comprising a magnet receiving slot, an actuator
                              configured to displace the cartridge platform, a magnet, wherein an extended
                              configuration of the actuator allows the magnet to pass through the magnet
                              receiving slot to facilitate separation of the at least one nucleic acid volume, and
                              a cam card contacting a set of pins, wherein the extended configuration of the
                              actuator combined with movement of the cam card displaces a subset of the set
                              of pins through a set of slots of the cartridge platform, to define at least one
                              distinct pathway configured to receive at least one magnetic bead-sample.
                            Claim 13. The system of claim 1, wherein the molecular diagnostic module is
                              configured receive and align a microfluidic cartridge comprising a set of sample
                              port-reagent port pairs, a fluid port, a set of detection chambers, a waste
                              chamber, an elastomeric layer, and a set of fluidic pathways, wherein each
                              fluidic pathway of the set of fluidic pathways is coupled to a sample port-
                              reagent port pair, the fluid port, and a detection chamber, comprises a segment
                              configured to cross the magnet, and is configured to transfer a waste fluid to the
                              waste chamber, and to be occluded upon deformation of the elastomeric layer.
                            Claim 16. A system for processing and detecting nucleic acids, comprising: a
                              capture plate comprising at least one well containing a set of magnetic beads
                              configured to be combined with a biological sample to produce a magnetic
                              bead-sample; an assay strip comprising at least one well containing a molecular
                              diagnostic reagent configured to be combined with a nucleic acid volume to
                              produce a nucleic acid-reagent mixture; a molecular diagnostic module,
                              configured to process the magnetic bead-sample from the capture plate, separate
                              the nucleic acid volume from the magnetic bead-sample, and analyze the nucleic


                                           78
Claim   Claim Language   Infringement Evidence
                                acid-reagent mixture from the assay strip, wherein the molecular diagnostic
                                module comprises a cartridge platform including a set of parallel slots, a cam
                                card, and a set of pins contacting the cam card, wherein movement of the cam
                                card displaces a subset of the set of pins through a subset of the set of parallel
                                slots to define at least one pathway configured to receive the magnetic bead-
                                sample; and a liquid handling system configured to transfer the magnetic bead-
                                sample from the capture plate to the molecular diagnostic module, transfer the
                                nucleic acid volume from the molecular diagnostic module to the assay strip,
                                and transfer the nucleic acid-reagent mixture from the assay strip to the
                                molecular diagnostic module.
                             Claim 18. The system of claim 16, wherein the molecular diagnostic module
                                comprises an optical subsystem comprising at least one unit, wherein each unit
                                includes an excitation filter, an emission filter, a photodetector aligned with the
                                emission filter, and a dichroic mirror configured to reflect light from the
                                excitation filter toward the nucleic acid-reagent mixture, and to transmit light
                                from the nucleic acid reagent mixture, through the emission filter, and toward
                                the photodetector wherein each unit of the optical subsystem further comprises
                                an LED aligned with the excitation filter, wherein the LED provides multiple
                                wavelengths of light corresponding to at least one of the excitation filter, the
                                dichroic mirror, and the emission filter.
                             Claim 19. The system of claim 16, wherein the molecular diagnostic module
                                further comprises a heater and a detection chamber heater, wherein the heater
                                is configured to heat the magnetic bead-sample, and wherein the detection
                                chamber heater is configured to individually heat the nucleic acid-reagent
                                mixture, and wherein at least one of the heater and the detection chamber heater
                                is a Peltier heater.

                               U.S. Patent No. 9,050,594 at Abstract (“A system and method for processing
                                and detecting nucleic acids from a set of biological samples, comprising: a
                                capture plate and a capture plate module configured to facilitate binding of
                                nucleic acids within the set of biological samples to magnetic beads; a molecular
                                diagnostic module configured to receive nucleic acids bound to magnetic beads,


                                            79
Claim   Claim Language   Infringement Evidence
                                isolate nucleic acids, and analyze nucleic acids, comprising a cartridge
                                receiving module, a heating/cooling subsystem and a magnet configured to
                                facilitate isolation of nucleic acids, a valve actuation subsystem configured to
                                control fluid flow through a microfluidic cartridge for processing nucleic acids,
                                and an optical subsystem for analysis of nucleic acids; a fluid handling system
                                configured to deliver samples and reagents to components of the system to
                                facilitate molecular diagnostic protocols; and an assay strip configured to
                                combine nucleic acid samples with molecular diagnostic reagents for analysis of
                                nucleic acids.”)
                             U.S. Patent No. 9,050,594 at 9:4-21 (“The linear actuator 146 further functions
                                to move a nozzle 149 coupled to the liquid handling system 250, in order to
                                couple the liquid handling system 250 to a fluid port 222 of the microfluidic
                                cartridge 210… The vertical displacement also allows the microfluidic cartridge
                                210 to receive a magnet 160, which provides a magnetic field to facilitate a
                                subset of a molecular diagnostic protocol, and detection chamber heaters 157,
                                which allows amplification of nucleic acids for molecular diagnostic
                                protocols requiring heating and cooling of the nucleic acid (e.g. PCR).”)
                             U.S. Patent No. 9,050,594 at 10:63-65 (“The preferred variation allows
                                independent control of 12 independent channels, corresponding to 12
                                different pathways for sample processing.”)
                             U.S. Patent No. 9,050,594 at 11:56-58 (“The set of detection chamber heaters
                                157 functions to individually heat detection chambers of a set of detection
                                chambers 213 within a microfluidic cartridge 210.”)
                             U.S. Patent No. 9,050,594 at 31:32043 (“Step S460 recites transferring each of
                                the set of nucleic acid-reagent mixtures, through the corresponding fluidic
                                pathway of the set of fluidic pathways, to a detection chamber of a set of
                                detection chambers, which functions to deliver the set of nucleic acid-reagent
                                mixtures to an isolated detection chamber for further processing and analysis.
                                Preferably, all nucleic acid-reagent mixtures in the set of nucleic acid-reagent
                                mixtures are transferred simultaneously to the set of fluidic pathways, but
                                alternatively, each nucleic acid-reagent mixture in the set of nucleic acid reagent
                                mixtures may be transferred to a corresponding fluidic pathway independently


                                            80
Claim   Claim Language                       Infringement Evidence
                                                    of the other nucleic acid reagent mixtures.”)
                                                

7(j)    an input device coupled to the       The accused device comprises an input device coupled to the processor and configured
        processor and configured to          to permit concurrent or consecutive control of the plurality of multi-lane microfluidic
        permit concurrent or consecutive     cartridges.
        control of the plurality of multi-
        lane microfluidic cartridges         NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/our-solutions/,
                                             last visited May 31, 2019 (Exhibit 11)
                                                  “NeuMoDx™ MOLECULAR SYSTEMS REVOLUTIONARY
                                                      MOLECULAR DIAGNOSTIC SOLUTION Our patented, “sample to result”
                                                      platform offers market-leading ease of use, true continuous random-access and
                                                      rapid turnaround time while achieveing [sic] optimal operational and clinical
                                                      performance for our customers and their patients.”
                                                  “The NeuMoDx™ Molecular Systems are a family of scalable platforms
                                                      that fully integrate the entire molecular diagnostic process from “sample to
                                                      result”. The NeuMoDx™ 288 and the NeuMoDx™ 96 Molecular Systems
                                                      are fully automated, continuous random-access analyzers that utilize our
                                                      proprietary NeuDry™ reagent technology, which integrates magnetic
                                                      particle affinity capture and real time Polymerase Chain Reaction (PCR)
                                                      chemistry in a multi-sample microfluidic cartridge. This technology,
                                                      combined with a platform, uniquely incorporates robotics and microfluidics that
                                                      result in higher throughput, improved performance and increased efficiency by
                                                      eliminating the waste associated with technologies that required reconstitution
                                                      of lyophilized reagents.
                                                  “The NeuMoDx™ 96 Molecular System is designed for the automated
                                                      extraction and isolation of nucleic acids, as well as the automated
                                                      amplification and detection of target nucleic acid sequences by
                                                      fluorescence-based PCR. The NeuMoDx™ 96 Molecular System consists of
                                                      the instrument with touchscreen computer, accessories, and reagents and
                                                      consumables.”
                                                  “The NeuMoDx™ 288 Molecular System is designed for the automated


                                                               81
Claim   Claim Language   Infringement Evidence
                                extraction and isolation of nucleic acids, as well as the automated
                                amplification and detection of target nucleic acid sequences by
                                fluorescence-based PCR. The NeuMoDx™ 288 Molecular System consists of
                                the instrument with touchscreen computer, accessories, and reagents and
                                consumables.”
                             “NeuMoDx™ Molecular Systems are versatile; in addition to IVD tests, our
                                system can also be used as an open system to process Laboratory Developed
                                Tests (LDTs) that have been created and validated by your lab.”

                         JFO_2018-10-25_8009-Rev-B_NeuMoDx-96-Spec-Sheet.pdf (Exhibit 21)




                         NeuMoDxTM Molecular Systems, NEUMODX ,
                         http://www.neumodx.com/product/neumodx-288/, last visited June 4, 2019 (Exhibit 13)
                              “The NeuMoDx™ 288 Molecular System is intended for in vitro diagnostic
                                 (IVD) use in performing NeuMoDx™ validated nucleic acid testing in clinical
                                 laboratories. The NeuMoDx™ 288 Molecular System is capable of automated
                                 extraction and isolation of nucleic acids from multiple specimen types, as well
                                 as the automated amplification and detection of target nucleic acid sequences by
                                 fluorescence-based PCR. The system is capable of providing functionality to
                                 enable laboratories to develop qualitative and quantitative tests, which use
                                 NeuMoDx™ -provided consumables and reagents.
                              Instrument Includes:
                                     o Uninterruptible power supply (UPS)


                                           82
Claim   Claim Language   Infringement Evidence
                                  o Handheld barcode scanner
                                  o Keyboard and mouse
                                  o NeuMoDx™ Biohazard Waste Container
                                  o Carriers
                                  o Test Strip Carrier (6)
                                  o Buffer Carrier (2)
                                  o 32-tube Specimen Tube Carrier (9)
                                  o Tip, Extraction and Filter Carrier (2)
                                  o Cartridge Carrier (2)”

                         NeuMoDxTM Molecular Systems, NEUMODX ,
                         http://www.neumodx.com/product/neumodx-96/, last visited June 4, 2019 (Exhibit 14)
                              “The NeuMoDx™ 96 Molecular System is intended for in vitro diagnostic
                                 (IVD) use in performing NeuMoDxTM validated nucleic acid testing in clinical
                                 laboratories. The NeuMoDx™ 96 Molecular System is capable of automated
                                 extraction and isolation of nucleic acids from multiple specimen types, as well
                                 as the automated amplification and detection of target nucleic acid sequences by
                                 fluorescence-based PCR. The system is capable of providing functionality to
                                 enable laboratories to develop qualitative and quantitative tests, which use
                                 NeuMoDx™ provided consumables and reagents.
                              Instrument Includes:
                                     o Uninterruptible power supply (UPS)
                                     o Handheld barcode scanner
                                     o Keyboard and mouse
                                     o Biohazard Waste Bin
                                     o Biohazard Tip Waste Bin
                                     o Biohazard Waste Container
                                     o Carriers
                                     o Test Strip Carrier (4)
                                     o Buffer Carrier (1)
                                     o 32-tube Specimen Tube Carrier (3)
                                     o Tip, Extraction and Filter Carrier (1)


                                           83
Claim   Claim Language                   Infringement Evidence
                                                  o Cartridge Carrier (1)”


20(a)   A method of carrying out PCR     To the extent the preamble is limiting, the accused workflow is a method of carrying
        on a plurality of samples, the   out PCR on a plurality of samples.
        method comprising:
                                         NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/our-products/,
                                         last visited June 5, 2019 (Exhibit 12)




                                         NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/, last visited


                                                           84
Claim   Claim Language   Infringement Evidence
                         May 31, 2019 (Exhibit 10)
                             “The NeuMoDx™ Molecular Systems are a family of scalable platforms that
                                fully integrate the entire molecular diagnostic process from “sample to result.”

                         NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/our-solutions/,
                         last visited May 31, 2019 (Exhibit 11)
                              “NeuMoDx™ MOLECULAR SYSTEMS REVOLUTIONARY
                                  MOLECULAR DIAGNOSTIC SOLUTION Our patented, “sample to result”
                                  platform offers market-leading ease of use, true continuous random-access and
                                  rapid turnaround time while achieveing [sic] optimal operational and clinical
                                  performance for our customers and their patients.”
                              “The NeuMoDx™ Molecular Systems are a family of scalable platforms
                                  that fully integrate the entire molecular diagnostic process from “sample to
                                  result”. The NeuMoDx™ 288 and the NeuMoDx™ 96 Molecular Systems
                                  are fully automated, continuous random-access analyzers that utilize our
                                  proprietary NeuDry™ reagent technology, which integrates magnetic
                                  particle affinity capture and real time Polymerase Chain Reaction (PCR)
                                  chemistry in a multi-sample microfluidic cartridge. This technology,
                                  combined with a platform, uniquely incorporates robotics and microfluidics that
                                  result in higher throughput, improved performance and increased efficiency by
                                  eliminating the waste associated with technologies that required reconstitution
                                  of lyophilized reagents.
                              “The NeuMoDx™ 96 Molecular System is designed for the automated
                                  extraction and isolation of nucleic acids, as well as the automated
                                  amplification and detection of target nucleic acid sequences by
                                  fluorescence-based PCR. The NeuMoDx™ 96 Molecular System consists of
                                  the instrument with touchscreen computer, accessories, and reagents and
                                  consumables.”
                              “The NeuMoDx™ 288 Molecular System is designed for the automated
                                  extraction and isolation of nucleic acids, as well as the automated
                                  amplification and detection of target nucleic acid sequences by
                                  fluorescence-based PCR. The NeuMoDx™ 288 Molecular System consists of


                                           85
Claim   Claim Language                       Infringement Evidence
                                                    the instrument with touchscreen computer, accessories, and reagents and
                                                    consumables.”
                                                 “NeuMoDx™ Molecular Systems are versatile; in addition to IVD tests, our
                                                    system can also be used as an open system to process Laboratory Developed
                                                    Tests (LDTs) that have been created and validated by your lab.”

                                             NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/dr-steven-
                                             young-video-testimonial/, hyperlink at https://youtu.be/vukP6gbLBYE. (Exhibit 32)
                                                 At 2:58-3:18 (“There’s two systems that have been put into operation by
                                                   NeuMoDx. One is the 288. It’s a high-throughput instrument, versus the 96,
                                                   which is a lower throughput instrument. The advantage is that both systems use
                                                   all of the same chemistry and all of the same hardware. Its just a smaller
                                                   footprint.”)


20(b)   introducing the plurality of         The accused workflow comprises introducing the plurality of samples into a plurality of
        samples into a plurality of multi-   multi-lane microfluidic cartridges, wherein each lane comprises a PCR reaction zone
        lane microfluidic cartridges,        configured to permit thermal cycling of a sample independently of the other samples
        wherein each lane comprises a
        PCR reaction zone configured to      NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
        permit thermal cycling of a          2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
        sample independently of the          NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
        other samples;                       (Exhibit 16)
                                                 “The liquid handling robot aspirates the PCR-ready solution and transfers it
                                                    back to the cartridge where it dispenses into the same P-port from which the
                                                    sample was aspirated.” Id. at 3:47-3:57




                                                               86
Claim   Claim Language   Infringement Evidence




                                        87
Claim   Claim Language   Infringement Evidence




                         US9101930 (Exhibit 25)
                            Claim 10. A cartridge, configured to facilitate processing and detecting of
                              nucleic acids, comprising: a first layer and an intermediate substrate, coupled to
                              the first layer, wherein the intermediate substrate defines a waste chamber with a
                              corrugated surface directly opposing the first layer, wherein the corrugated
                              surface defines a set of parallel voids spanning a majority of a width of the
                              intermediate substrate and external to the waste chamber, wherein the set of
                              voids is accessible from a direction perpendicular to a broad surface of the first
                              layer; a first fluidic pathway, formed by at least a portion of the first layer;
                              and a second fluidic pathway in parallel with the first fluidic pathway,
                              formed by at least a portion of the first layer, wherein the first fluidic pathway
                              and the second fluidic pathway are each superior to the intermediate substrate,
                              are each at least partially separated from the corrugated surface of the


                                           88
Claim   Claim Language   Infringement Evidence
                                intermediate substrate by an elastomeric layer and are each configured to
                                transfer waste to the waste chamber through a set of openings of the
                                intermediate substrate.
                             Claim 11. The cartridge of claim 10, wherein the first layer is a unitary
                                construction comprising a first sample port-reagent port pair including a first
                                sample port, a second sample port-reagent port pair including a second
                                sample port, a fluid port, a first detection chamber, and a second detection
                                chamber, wherein the first fluidic pathway is coupled to the first sample
                                port-reagent port pair and the first detection chamber, wherein the second
                                fluidic pathway is coupled to the second sample port-reagent port pair and
                                the second detection chamber, wherein the first fluidic pathway is substantially
                                identical to the second fluidic pathway, and wherein at least one of the first
                                fluidic pathway and the second fluidic pathway is coupled to the fluid port.


                         US9403165 (Exhibit 27)
                            Claim 8. A cartridge for processing a sample, the cartridge comprising: a first
                              layer and an intermediate substrate coupled to the first layer and partially
                              separated from the first layer by a film layer, wherein the intermediate substrate
                              is configured to form a sealed waste chamber with a corrugated surface directly
                              opposing the first layer, wherein the corrugated surface defines a set of parallel
                              voids external to the waste chamber; and a first fluidic pathway, formed by at
                              least a portion of the first layer; and a second fluidic pathway in parallel
                              with the first fluidic pathway and formed by at least a portion of the second
                              fluidic pathway, wherein the first fluidic pathway and the second fluidic
                              pathway are each at least partially separated from the corrugated surface by an
                              elastomeric layer, and each fluidic pathway is configured to transfer waste fluid
                              of the sample into the waste chamber through a set of openings of the
                              intermediate substrate.
                            Claim 10. The cartridge of claim 8, wherein the first layer is a unitary
                              construction comprising a first sample port-reagent port pair including a
                              first sample port, a second sample port-reagent port pair including a second


                                           89
Claim   Claim Language   Infringement Evidence
                                sample port, a fluid port, a first detection chamber, and a second detection
                                chamber, wherein the first fluidic pathway is coupled to the first sample
                                port-reagent port pair and the first detection chamber, wherein the second
                                fluidic pathway is coupled to the second sample port-reagent port pair and
                                the second detection chamber, and wherein at least one of the first fluidic
                                pathway and the second fluidic pathway is coupled to the fluid port.

                         US9050594 (Exhibit 24)
                            Claim 16. A system for processing and detecting nucleic acids, comprising: a
                              capture plate comprising at least one well containing a set of magnetic beads
                              configured to be combined with a biological sample to produce a magnetic
                              bead-sample; an assay strip comprising at least one well containing a molecular
                              diagnostic reagent configured to be combined with a nucleic acid volume to
                              produce a nucleic acid-reagent mixture; a molecular diagnostic module,
                              configured to process the magnetic bead-sample from the capture plate, separate
                              the nucleic acid volume from the magnetic bead-sample, and analyze the nucleic
                              acid-reagent mixture from the assay strip, wherein the molecular diagnostic
                              module comprises a cartridge platform including a set of parallel slots, a cam
                              card, and a set of pins contacting the cam card, wherein movement of the cam
                              card displaces a subset of the set of pins through a subset of the set of parallel
                              slots to define at least one pathway configured to receive the magnetic bead-
                              sample; and a liquid handling system configured to transfer the magnetic bead-
                              sample from the capture plate to the molecular diagnostic module, transfer the
                              nucleic acid volume from the molecular diagnostic module to the assay strip,
                              and transfer the nucleic acid-reagent mixture from the assay strip to the
                              molecular diagnostic module.
                            Claim 18. The system of claim 16, wherein the molecular diagnostic module
                              comprises an optical subsystem comprising at least one unit, wherein each unit
                              includes an excitation filter, an emission filter, a photodetector aligned with the
                              emission filter, and a dichroic mirror configured to reflect light from the
                              excitation filter toward the nucleic acid-reagent mixture, and to transmit light
                              from the nucleic acid reagent mixture, through the emission filter, and toward


                                           90
Claim   Claim Language   Infringement Evidence
                                the photodetector wherein each unit of the optical subsystem further comprises
                                an LED aligned with the excitation filter, wherein the LED provides multiple
                                wavelengths of light corresponding to at least one of the excitation filter, the
                                dichroic mirror, and the emission filter.
                             Claim 19. The system of claim 16, wherein the molecular diagnostic module
                                further comprises a heater and a detection chamber heater, wherein the heater
                                is configured to heat the magnetic bead-sample, and wherein the detection
                                chamber heater is configured to individually heat the nucleic acid-reagent
                                mixture, and wherein at least one of the heater and the detection chamber heater
                                is a Peltier heater.

                               U.S. Patent No. 9,050,594 at 9:4-21 (“The linear actuator 146 further functions
                                to move a nozzle 149 coupled to the liquid handling system 250, in order to
                                couple the liquid handling system 250 to a fluid port 222 of the microfluidic
                                cartridge 210… The vertical displacement also allows the microfluidic cartridge
                                210 to receive a magnet 160, which provides a magnetic field to facilitate a
                                subset of a molecular diagnostic protocol, and detection chamber heaters 157,
                                which allows amplification of nucleic acids for molecular diagnostic
                                protocols requiring heating and cooling of the nucleic acid (e.g. PCR).”)
                               U.S. Patent No. 9,050,594 at 10:63-65 (“The preferred variation allows
                                independent control of 12 independent channels, corresponding to 12
                                different pathways for sample processing.”)
                               U.S. Patent No. 9,050,594 at 11:56-58 (“The set of detection chamber heaters
                                157 functions to individually heat detection chambers of a set of detection
                                chambers 213 within a microfluidic cartridge 210.”)
                               U.S. Patent No. 9,050,594 at 31:32043 (“Step S460 recites transferring each of
                                the set of nucleic acid-reagent mixtures, through the corresponding fluidic
                                pathway of the set of fluidic pathways, to a detection chamber of a set of
                                detection chambers, which functions to deliver the set of nucleic acid-reagent
                                mixtures to an isolated detection chamber for further processing and analysis.
                                Preferably, all nucleic acid-reagent mixtures in the set of nucleic acid-reagent
                                mixtures are transferred simultaneously to the set of fluidic pathways, but


                                           91
Claim   Claim Language                     Infringement Evidence
                                                  alternatively, each nucleic acid-reagent mixture in the set of nucleic acid reagent
                                                  mixtures may be transferred to a corresponding fluidic pathway independently
                                                  of the other nucleic acid reagent mixtures.”)


20(c)   moving the plurality of samples    The accused workflow comprises moving the plurality of samples into the respective
        into the respective plurality of   plurality of PCR reaction zones.
        PCR reaction zones; and
                                           NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
                                           2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                                           NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                                           (Exhibit 16)
                                               “A series of microfluidic valves guides the PCR-ready solution through the
                                                  cartridge into three thin PCR chambers and the amplification process
                                                  begins.” Id. at 3:58-4:08




                                                              92
Claim   Claim Language   Infringement Evidence

                         US9738887 (Exhibit 31)
                            Claim 12. A cartridge, configured to facilitate processing and detecting of a
                              nucleic acid, comprising: a first layer comprising a sample port and a detection
                              chamber; an elastomeric layer; an intermediate substrate including a set of valve
                              guides, wherein the intermediate substrate defines a chamber with a corrugated
                              surface directly opposing the first layer, wherein the corrugated surface defines
                              a set of voids external to the chamber and accessible from a direction
                              perpendicular to a broad surface of the first layer, and wherein at least a portion
                              of the corrugated surface defines the set of valve guides with a set of openings
                              that provide access to the elastomeric layer; and a fluidic pathway, formed by at
                              least a portion of the first layer and a portion of the elastomeric layer, wherein
                              the fluidic pathway is fluidically coupled to the sample port and the
                              detection chamber and comprises a first and second branch extending
                              downstream from a junction, and is configured to be occluded at a set of
                              occlusion positions upon manipulation of the elastomeric layer through the set
                              of valve guides, wherein a first occlusion position of the set of occlusion
                              positions is positioned along the fluidic pathway downstream of the junction and
                              upstream of the first branch and a second occlusion position of the set of
                              occlusion positions is positioned along the fluidic pathway downstream of the
                              junction and upstream of the second branch, wherein the set of occlusion
                              positions comprises a normally open position and a normally closed position,
                              wherein the normally open position comprises a first surface of the fluidic
                              pathway at the first layer and a second surface of the fluidic pathway at the
                              elastomeric layer, wherein a void defined between the first surface and the
                              second surface is configured to transition to a closed state upon occlusion by an
                              occluding object applied to the elastomeric layer during operation; wherein the
                              normally closed position is defined by a region of the fluidic pathway, at the
                              first layer that extends toward and abuts the elastomeric layer in preventing fluid
                              bypass at the region; wherein a first truncated pathway, including the normally
                              open position and the first branch and excluding the second branch, is defined
                              upon manipulation of the fluidic pathway at the first and second occlusion


                                           93
Claim   Claim Language   Infringement Evidence
                                positions, and wherein a second truncated pathway, including the normally
                                closed position and the second branch and excluding the first branch, to the
                                detection chamber is defined upon manipulation of the fluidic pathway at the
                                first and second occlusion positions.
                             US9738887 (Exhibit 31) at 13:35-42 (“The set of fluidic pathways 160 of the
                                microfluidic cartridge 100 functions to provide a fluid network into which
                                volumes of sample fluids, reagents, buffers and/or gases used in a molecular
                                diagnostics protocol may be delivered, out of which waste fluids may be
                                eliminated, and by which processed nucleic acid samples may be delivered to
                                a detection chamber for analysis, which may include amplification and/or
                                detection.”)
                             US9738887 (Exhibit 31) at 15:31-35 (“The segment running to a detection
                                chamber 163 functions to deliver a processed sample fluid to the detection
                                chamber 117 with a reduced quantity of gas bubbles, and the segment
                                running away from the detection chamber 164 functions to deliver a fluid away
                                from the detection chamber 117.”)
                             US9738887 (Exhibit 31) at 17:27-49 (“Thereafter in the first embodiment, as
                                shown in FIG. 11, the occlusions at the first and third occlusion positions 142,
                                144 may be reversed, defining a seventh truncated pathway, and the entire
                                released nucleic acid sample (e.g. -20 microliters) may be aspirated out of the
                                microfluidic cartridge through the reagent port 115. This released nucleic acid
                                sample is then used to reconstitute a molecular diagnostic reagent stored off of
                                the microfluidic cartridge 100. During the reconstitution, the occlusion at the
                                sixth occlusion position 147 may be reversed, and the fluidic pathway 165
                                may be occluded at the first occlusion position 142 to form an eighth
                                truncated pathway, as shown in FIG. 1J. Once reconstitution of the molecular
                                diagnostic reagent with the released nucleic acid sample is complete and well
                                mixed, the reconstituted mixture may then be dispensed through the
                                reagent port 115, through the eighth truncated pathway, and to the
                                detection chamber 117, by using a fluid handling system to push the seventh
                                occlusion position [148] (normally closed) open. The detection chamber 117
                                is completely filled with the mixed reagent-nucleic acid sample, after which


                                           94
Claim   Claim Language                    Infringement Evidence
                                                 the fluidic pathway 165 is occluded at the third, sixth, seventh and eighth
                                                 occlusion positions 144, 147, 148, 149, defining ninth truncated pathway, as
                                                 shown in FIG. 1K. Other pathways of the set of fluidic pathways 165 may be
                                                 similarly configured to receive a reagent-nucleic acid mixture. An external
                                                 molecular diagnostic system and/or module may then perform additional
                                                 processes, such as thermocycling and detection, on the volume of fluid within
                                                 the detection chamber 117.”)
                                              US9738887 (Exhibit 31) at Figs. 1J and 1K:




                                              
20(d)   amplifying polynucleotides        The accused workflow comprises amplifying polynucleotides contained with the
        contained with the plurality of   plurality of samples in the plurality of PCR reaction zones while thermal cycling the
        samples in the plurality of PCR   PCR reaction zones.
        reaction zones while thermal
        cycling the PCR reaction zones    NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/our-solutions/,
                                          last visited May 31, 2019 (Exhibit 11)


                                                            95
Claim   Claim Language   Infringement Evidence
                             “NeuMoDx™ MOLECULAR SYSTEMS REVOLUTIONARY MOLECULAR
                                DIAGNOSTIC SOLUTION Our patented, “sample to result” platform offers
                                market-leading ease of use, true continuous random-access and rapid
                                turnaround time while achieveing [sic] optimal operational and clinical
                                performance for our customers and their patients.”
                             “The NeuMoDx™ Molecular Systems are a family of scalable platforms that
                                fully integrate the entire molecular diagnostic process from “sample to result”.
                                The NeuMoDx™ 288 and the NeuMoDx™ 96 Molecular Systems are fully
                                automated, continuous random-access analyzers that utilize our proprietary
                                NeuDry™ reagent technology, which integrates magnetic particle affinity
                                capture and real time Polymerase Chain Reaction (PCR) chemistry in a
                                multi-sample microfluidic cartridge.”


                         NeuMoDx_Quant_HCV_CVS_2018.pdf (Exhibit 18)
                             Describing “…microfluidic cartridges capable of performing independent
                              sample processing and real-time PCR.”




                                           96
Claim   Claim Language   Infringement Evidence
                          40600094_D-IFU-NeuMoDx-Cartridge-US-ONLY.pdf (Exhibit 19)
                             “NeuMoDx™ Cartridge INSTRUCTIONS FOR USE… Each NeuMoDx
                                Cartridge contains 12 independent microfluidic circuits that enable the
                                independent processing of up to 12 samples once housed appropriately in
                                the XPCR modules of the NeuMoDx System… The NeuMoDx Systems use a
                                combination of heat and proprietary extraction reagents to perform cell lysis,
                                nucleic acid extraction and inactivation/reduction of inhibitors from unprocessed
                                clinical specimens prior to presenting the extracted nucleic acid for detection by
                                Real-Time PCR.”

                         NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
                         2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                         NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                         (Exhibit 16)
                             “The NeuMoDx Molecular N96 and N288 are fully automated sample to
                                result molecular diagnostics platforms. They provide continuous random
                                access processing with initial results in one hour and operator walk away time of
                                up to eight hours.” Id. at 0:00-0:18
                             “This is the NeuMoDx microfluidic cartridge. Each microfluidic cartridge
                                contains 12 independent lanes which allows for processing of up to 12
                                samples simultaneously.” Id. at 1:49-1:59




                                           97
Claim   Claim Language   Infringement Evidence




                               “A series of microfluidic valves guides the PCR-ready solution through the
                                cartridge into three thin PCR chambers and the amplification process
                                begins. During a series of independent heat on-heat off sequences, an optical
                                scanner measures the level of fluorescence emitted, and converts it into the
                                qualitative or quantitative results which are displayed as amplification curves for
                                analysis by the laboratorian.” Id. at 3:58-4:26




                                           98
Claim   Claim Language   Infringement Evidence

                         US9403165 (Exhibit 27)
                            Claim 8. A cartridge for processing a sample, the cartridge comprising: a first
                              layer and an intermediate substrate coupled to the first layer and partially
                              separated from the first layer by a film layer, wherein the intermediate substrate
                              is configured to form a sealed waste chamber with a corrugated surface directly
                              opposing the first layer, wherein the corrugated surface defines a set of parallel
                              voids external to the waste chamber; and a first fluidic pathway, formed by at
                              least a portion of the first layer; and a second fluidic pathway in parallel
                              with the first fluidic pathway and formed by at least a portion of the second
                              fluidic pathway, wherein the first fluidic pathway and the second fluidic
                              pathway are each at least partially separated from the corrugated surface by an
                              elastomeric layer, and each fluidic pathway is configured to transfer waste fluid
                              of the sample into the waste chamber through a set of openings of the
                              intermediate substrate.
                            Claim 10. The cartridge of claim 8, wherein the first layer is a unitary
                              construction comprising a first sample port-reagent port pair including a first
                              sample port, a second sample port-reagent port pair including a second sample
                              port, a fluid port, a first detection chamber, and a second detection chamber,
                              wherein the first fluidic pathway is coupled to the first sample port-reagent
                              port pair and the first detection chamber, wherein the second fluidic
                              pathway is coupled to the second sample port-reagent port pair and the
                              second detection chamber, and wherein at least one of the first fluidic
                              pathway and the second fluidic pathway is coupled to the fluid port.

                         US9050594 (Exhibit 24)
                            Claim 1: A system for processing and detecting nucleic acids, comprising: a
                              capture plate comprising at least one well configured to facilitate a combination
                              of a set of magnetic beads with a biological sample, thus producing a magnetic
                              bead-sample; and a molecular diagnostic module, configured to process at
                              least one magnetic bead-sample obtained from the capture plate, and separate
                              nucleic acids from magnetic beads, wherein the molecular diagnostic module


                                           99
Claim   Claim Language   Infringement Evidence
                                comprises: a cartridge platform comprising a magnet receiving slot, an actuator
                                configured to displace the cartridge platform, a magnet, wherein an extended
                                configuration of the actuator allows the magnet to pass through the magnet
                                receiving slot to facilitate separation of the at least one nucleic acid volume, and
                                a cam card contacting a set of pins, wherein the extended configuration of the
                                actuator combined with movement of the cam card displaces a subset of the set
                                of pins through a set of slots of the cartridge platform, to define at least one
                                distinct pathway configured to receive at least one magnetic bead-sample.
                             Claim 13. The system of claim 1, wherein the molecular diagnostic module is
                                configured receive and align a microfluidic cartridge comprising a set of sample
                                port-reagent port pairs, a fluid port, a set of detection chambers, a waste
                                chamber, an elastomeric layer, and a set of fluidic pathways, wherein each
                                fluidic pathway of the set of fluidic pathways is coupled to a sample port-
                                reagent port pair, the fluid port, and a detection chamber, comprises a segment
                                configured to cross the magnet, and is configured to transfer a waste fluid to the
                                waste chamber, and to be occluded upon deformation of the elastomeric layer.
                             Claim 16. A system for processing and detecting nucleic acids, comprising: a
                                capture plate comprising at least one well containing a set of magnetic beads
                                configured to be combined with a biological sample to produce a magnetic
                                bead-sample; an assay strip comprising at least one well containing a molecular
                                diagnostic reagent configured to be combined with a nucleic acid volume to
                                produce a nucleic acid-reagent mixture; a molecular diagnostic module,
                                configured to process the magnetic bead-sample from the capture plate, separate
                                the nucleic acid volume from the magnetic bead-sample, and analyze the nucleic
                                acid-reagent mixture from the assay strip, wherein the molecular diagnostic
                                module comprises a cartridge platform including a set of parallel slots, a cam
                                card, and a set of pins contacting the cam card, wherein movement of the cam
                                card displaces a subset of the set of pins through a subset of the set of parallel
                                slots to define at least one pathway configured to receive the magnetic bead-
                                sample; and a liquid handling system configured to transfer the magnetic bead-
                                sample from the capture plate to the molecular diagnostic module, transfer the
                                nucleic acid volume from the molecular diagnostic module to the assay strip,


                                           100
Claim   Claim Language   Infringement Evidence
                                and transfer the nucleic acid-reagent mixture from the assay strip to the
                                molecular diagnostic module.
                             Claim 18. The system of claim 16, wherein the molecular diagnostic module
                                comprises an optical subsystem comprising at least one unit, wherein each unit
                                includes an excitation filter, an emission filter, a photodetector aligned with the
                                emission filter, and a dichroic mirror configured to reflect light from the
                                excitation filter toward the nucleic acid-reagent mixture, and to transmit light
                                from the nucleic acid reagent mixture, through the emission filter, and toward
                                the photodetector wherein each unit of the optical subsystem further comprises
                                an LED aligned with the excitation filter, wherein the LED provides multiple
                                wavelengths of light corresponding to at least one of the excitation filter, the
                                dichroic mirror, and the emission filter.
                             Claim 19. The system of claim 16, wherein the molecular diagnostic module
                                further comprises a heater and a detection chamber heater, wherein the heater
                                is configured to heat the magnetic bead-sample, and wherein the detection
                                chamber heater is configured to individually heat the nucleic acid-reagent
                                mixture, and wherein at least one of the heater and the detection chamber heater
                                is a Peltier heater.

                               U.S. Patent No. 9,050,594 at Abstract (“A system and method for processing
                                and detecting nucleic acids from a set of biological samples, comprising: a
                                capture plate and a capture plate module configured to facilitate binding of
                                nucleic acids within the set of biological samples to magnetic beads; a molecular
                                diagnostic module configured to receive nucleic acids bound to magnetic beads,
                                isolate nucleic acids, and analyze nucleic acids, comprising a cartridge
                                receiving module, a heating/cooling subsystem and a magnet configured to
                                facilitate isolation of nucleic acids, a valve actuation subsystem configured to
                                control fluid flow through a microfluidic cartridge for processing nucleic acids,
                                and an optical subsystem for analysis of nucleic acids; a fluid handling system
                                configured to deliver samples and reagents to components of the system to
                                facilitate molecular diagnostic protocols; and an assay strip configured to
                                combine nucleic acid samples with molecular diagnostic reagents for analysis of


                                           101
Claim   Claim Language                    Infringement Evidence
                                                 nucleic acids.”)
                                              U.S. Patent No. 9,050,594 at 9:4-21 (“The linear actuator 146 further functions
                                                 to move a nozzle 149 coupled to the liquid handling system 250, in order to
                                                 couple the liquid handling system 250 to a fluid port 222 of the microfluidic
                                                 cartridge 210… The vertical displacement also allows the microfluidic cartridge
                                                 210 to receive a magnet 160, which provides a magnetic field to facilitate a
                                                 subset of a molecular diagnostic protocol, and detection chamber heaters 157,
                                                 which allows amplification of nucleic acids for molecular diagnostic
                                                 protocols requiring heating and cooling of the nucleic acid (e.g. PCR).”)
                                              U.S. Patent No. 9,050,594 at 10:63-65 (“The preferred variation allows
                                                 independent control of 12 independent channels, corresponding to 12
                                                 different pathways for sample processing.”)
                                              U.S. Patent No. 9,050,594 at 11:56-58 (“The set of detection chamber heaters
                                                 157 functions to individually heat detection chambers of a set of detection
                                                 chambers 213 within a microfluidic cartridge 210.”)
                                              U.S. Patent No. 9,050,594 at 31:32043 (“Step S460 recites transferring each of
                                                 the set of nucleic acid-reagent mixtures, through the corresponding fluidic
                                                 pathway of the set of fluidic pathways, to a detection chamber of a set of
                                                 detection chambers, which functions to deliver the set of nucleic acid-reagent
                                                 mixtures to an isolated detection chamber for further processing and analysis.
                                                 Preferably, all nucleic acid-reagent mixtures in the set of nucleic acid-reagent
                                                 mixtures are transferred simultaneously to the set of fluidic pathways, but
                                                 alternatively, each nucleic acid-reagent mixture in the set of nucleic acid reagent
                                                 mixtures may be transferred to a corresponding fluidic pathway independently
                                                 of the other nucleic acid reagent mixtures.”)


20(e)   and maintaining a substantially   The accused workflow comprises amplifying polynucleotides contained with the
        uniform temperature throughout    plurality of samples in the plurality of PCR reaction zones while thermal cycling the
        each PCR reaction zone during     PCR reaction zones and maintaining a substantially uniform temperature throughout
        each cycle,                       each PCR reaction zone during each cycle



                                                            102
Claim   Claim Language   Infringement Evidence
                         NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
                         2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                         NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                         (Exhibit 16)
                             “This is the NeuMoDx microfluidic cartridge. Each microfluidic cartridge
                                contains 12 independent lanes which allows for processing of up to 12
                                samples simultaneously.” Id. at 1:49-1:59




                               “A series of microfluidic valves guides the PCR-ready solution through the
                                cartridge into three thin PCR chambers and the amplification process
                                begins. During a series of independent heat on-heat off sequences, an optical
                                scanner measures the level of fluorescence emitted, and converts it into the
                                qualitative or quantitative results which are displayed as amplification curves for
                                analysis by the laboratorian.” Id. at 3:58-4:26




                                          103
Claim   Claim Language   Infringement Evidence




                         NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/, last visited
                         May 31, 2019 (Exhibit 10)
                             “NeuMoDx™ Molecular Systems provide the industry’s first true continuous
                               random-access solution and is scalable to meet the needs of the modern clinical
                               laboratory. The ability to load samples and testing consumables on the fly offers
                               up to 8 hours of operator walkaway capability. Room temperature stable
                               reagents and consumables dramatically reduce waste resulting in unmatched
                               flexibility. Liquid handling and transport is achieved through proven robotic
                               technologies. Our proprietary and unitized microfluidic cartridge features
                               independent lanes allowing for simultaneous processing of sample types and
                               varying assays.”

                         US9050594 (Exhibit 24)
                            Claim 1: A system for processing and detecting nucleic acids, comprising: a
                              capture plate comprising at least one well configured to facilitate a combination
                              of a set of magnetic beads with a biological sample, thus producing a magnetic
                              bead-sample; and a molecular diagnostic module, configured to process at
                              least one magnetic bead-sample obtained from the capture plate, and separate
                              nucleic acids from magnetic beads, wherein the molecular diagnostic module
                              comprises: a cartridge platform comprising a magnet receiving slot, an actuator
                              configured to displace the cartridge platform, a magnet, wherein an extended


                                          104
Claim   Claim Language   Infringement Evidence
                                configuration of the actuator allows the magnet to pass through the magnet
                                receiving slot to facilitate separation of the at least one nucleic acid volume, and
                                a cam card contacting a set of pins, wherein the extended configuration of the
                                actuator combined with movement of the cam card displaces a subset of the set
                                of pins through a set of slots of the cartridge platform, to define at least one
                                distinct pathway configured to receive at least one magnetic bead-sample.
                             Claim 13. The system of claim 1, wherein the molecular diagnostic module is
                                configured receive and align a microfluidic cartridge comprising a set of sample
                                port-reagent port pairs, a fluid port, a set of detection chambers, a waste
                                chamber, an elastomeric layer, and a set of fluidic pathways, wherein each
                                fluidic pathway of the set of fluidic pathways is coupled to a sample port-
                                reagent port pair, the fluid port, and a detection chamber, comprises a segment
                                configured to cross the magnet, and is configured to transfer a waste fluid to the
                                waste chamber, and to be occluded upon deformation of the elastomeric layer.
                             Claim 16. A system for processing and detecting nucleic acids, comprising: a
                                capture plate comprising at least one well containing a set of magnetic beads
                                configured to be combined with a biological sample to produce a magnetic
                                bead-sample; an assay strip comprising at least one well containing a molecular
                                diagnostic reagent configured to be combined with a nucleic acid volume to
                                produce a nucleic acid-reagent mixture; a molecular diagnostic module,
                                configured to process the magnetic bead-sample from the capture plate, separate
                                the nucleic acid volume from the magnetic bead-sample, and analyze the nucleic
                                acid-reagent mixture from the assay strip, wherein the molecular diagnostic
                                module comprises a cartridge platform including a set of parallel slots, a cam
                                card, and a set of pins contacting the cam card, wherein movement of the cam
                                card displaces a subset of the set of pins through a subset of the set of parallel
                                slots to define at least one pathway configured to receive the magnetic bead-
                                sample; and a liquid handling system configured to transfer the magnetic bead-
                                sample from the capture plate to the molecular diagnostic module, transfer the
                                nucleic acid volume from the molecular diagnostic module to the assay strip,
                                and transfer the nucleic acid-reagent mixture from the assay strip to the
                                molecular diagnostic module.


                                           105
Claim   Claim Language   Infringement Evidence
                             Claim 18. The system of claim 16, wherein the molecular diagnostic module
                                comprises an optical subsystem comprising at least one unit, wherein each unit
                                includes an excitation filter, an emission filter, a photodetector aligned with the
                                emission filter, and a dichroic mirror configured to reflect light from the
                                excitation filter toward the nucleic acid-reagent mixture, and to transmit light
                                from the nucleic acid reagent mixture, through the emission filter, and toward
                                the photodetector wherein each unit of the optical subsystem further comprises
                                an LED aligned with the excitation filter, wherein the LED provides multiple
                                wavelengths of light corresponding to at least one of the excitation filter, the
                                dichroic mirror, and the emission filter.
                             Claim 19. The system of claim 16, wherein the molecular diagnostic module
                                further comprises a heater and a detection chamber heater, wherein the
                                heater is configured to heat the magnetic bead-sample, and wherein the
                                detection chamber heater is configured to individually heat the nucleic
                                acid-reagent mixture, and wherein at least one of the heater and the
                                detection chamber heater is a Peltier heater.

                               U.S. Patent No. 9,050,594 at 9:4-21 (“The linear actuator 146 further functions
                                to move a nozzle 149 coupled to the liquid handling system 250, in order to
                                couple the liquid handling system 250 to a fluid port 222 of the microfluidic
                                cartridge 210… The vertical displacement also allows the microfluidic cartridge
                                210 to receive a magnet 160, which provides a magnetic field to facilitate a
                                subset of a molecular diagnostic protocol, and detection chamber heaters 157,
                                which allows amplification of nucleic acids for molecular diagnostic
                                protocols requiring heating and cooling of the nucleic acid (e.g. PCR).”)
                               U.S. Patent No. 9,050,594 at 10:63-65 (“The preferred variation allows
                                independent control of 12 independent channels, corresponding to 12
                                different pathways for sample processing.”)
                               U.S. Patent No. 9,050,594 at 11:56-58 (“The set of detection chamber heaters
                                157 functions to individually heat detection chambers of a set of detection
                                chambers 213 within a microfluidic cartridge 210.”)
                               U.S. Patent No. 9,050,594 at 31:32043 (“Step S460 recites transferring each of


                                           106
Claim   Claim Language   Infringement Evidence
                                the set of nucleic acid-reagent mixtures, through the corresponding fluidic
                                pathway of the set of fluidic pathways, to a detection chamber of a set of
                                detection chambers, which functions to deliver the set of nucleic acid-reagent
                                mixtures to an isolated detection chamber for further processing and analysis.
                                Preferably, all nucleic acid-reagent mixtures in the set of nucleic acid-reagent
                                mixtures are transferred simultaneously to the set of fluidic pathways, but
                                alternatively, each nucleic acid-reagent mixture in the set of nucleic acid reagent
                                mixtures may be transferred to a corresponding fluidic pathway independently
                                of the other nucleic acid reagent mixtures.”)


                         US9499896 (Exhibit 28)
                            Claim 1. A system for thermocycling biological samples within detection
                              chambers comprising: a set of heater-sensor dies, each heater-sensor die in
                              the set of heater-sensor dies comprising: an assembly including a first insulating
                              layer, a heating region comprising an adhesion material layer coupled to the
                              first insulating layer and a noble material layer coupled to the adhesion material
                              layer, and a second insulating layer coupled to the heating region and to the first
                              insulating layer through a pattern of voids in the heating region, wherein the
                              pattern of voids in the heating region defines a coarse pattern, comprising a
                              global morphology at a first scale and associated with a heating element of the
                              heating region, and a fine pattern, comprising a local morphology at a second
                              scale smaller than the first scale, integrated into the coarse pattern and
                              associated with a sensing element of the heating region; an electronics substrate
                              configured to couple heating elements and sensing elements of the set of heater-
                              sensor dies to a controller; and a set of elastic elements coupled to a second
                              substrate surface of the electronics substrate opposing a first substrate surface of
                              the electronics substrate interfacing with the assemblies of the set of heater-
                              sensor dies and configured to bias each of the set of heater-sensor dies against a
                              detection chamber in a configuration wherein the set of heater-sensor dies is in
                              thermal communication with a set of detection chambers.




                                           107
Claim   Claim Language                   Infringement Evidence
                                             U.S. Patent No. 9,499,896 at 2:33-48 “The system 100 functions to enable
                                                rapid thermal cycling of samples while providing uniform heating and
                                                preventing signal drift. In specific applications, the system 100 can be used to
                                                rapidly and controllably thermocycle nucleic acid samples during performance
                                                of molecular diagnostic amplification techniques (e.g., PCR, RT-PCR),
                                                signal amplification techniques (e.g., bDNA, hybrid capture), and analytical
                                                techniques (e.g., gel electrophoresis, mass spectrometry). The system 100 can
                                                also provide rapid thermocycling without significant power requirements, ensure
                                                a closer correlation between the actual heating temperature and the temperature
                                                set-point by implementing an integrated heater-sensor die, and controllably and
                                                individually heat small sample volumes (e.g., picoliters, nanoliters) based upon
                                                a microfabrication technique that also enables mass production of the system
                                                100.”)
                                             U.S. Patent No. 9,499,896 at 2:61-3:3 (“The set of heater-sensor dies 110
                                                functions to controllably heat individual sample volumes. Preferably, each
                                                heater sensor die 111 is a thin-film die that can be deposited onto another
                                                substrate (e.g., silicon, glass substrate) that can be packaged onto an electronics
                                                substrate 140 (e.g., printed circuit board, PCB); however, each heater-sensor
                                                die 111 can alternatively comprise any suitable geometry and/or
                                                configuration that enables controlled, uniform, and rapid heating of a
                                                detection chamber in thermal communication with the heater-sensor die
                                                111.”)
                                             U.S. Patent No. 9,499,896 at 3:23-27 (“Preferably, each heater-sensor die 111 in
                                                the set of heater sensor dies 110 comprises an assembly including: a first
                                                insulating layer 112a that functions to provide an insulating barrier to isolate the
                                                heaters and sensors and a heating region 113 that functions to provide uniform
                                                sample heating.”)

20(f)   at least one PCR reaction zone    The accused workflow comprises at least one PCR reaction zone separately thermally
        separately thermally controllable controllable from another PCR reaction zone.
        from another PCR reaction zone.
                                          NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/our-solutions/,


                                                           108
Claim   Claim Language   Infringement Evidence
                         last visited May 31, 2019 (Exhibit 11)
                              “NeuMoDx™ MOLECULAR SYSTEMS REVOLUTIONARY MOLECULAR
                                  DIAGNOSTIC SOLUTION Our patented, “sample to result” platform offers
                                  market-leading ease of use, true continuous random-access and rapid
                                  turnaround time while achieveing [sic] optimal operational and clinical
                                  performance for our customers and their patients.”
                              “The NeuMoDx™ Molecular Systems are a family of scalable platforms that
                                  fully integrate the entire molecular diagnostic process from “sample to result”.
                                  The NeuMoDx™ 288 and the NeuMoDx™ 96 Molecular Systems are fully
                                  automated, continuous random-access analyzers that utilize our proprietary
                                  NeuDry™ reagent technology, which integrates magnetic particle affinity
                                  capture and real time Polymerase Chain Reaction (PCR) chemistry in a
                                  multi-sample microfluidic cartridge.”


                         NeuMoDx_Quant_HCV_CVS_2018.pdf (Exhibit 18)
                             Describing “…microfluidic cartridges capable of performing independent
                              sample processing and real-time PCR.”




                                           109
Claim   Claim Language   Infringement Evidence




                         40600094_D-IFU-NeuMoDx-Cartridge-US-ONLY.pdf (Exhibit 19)
                            “NeuMoDx™ Cartridge INSTRUCTIONS FOR USE… Each NeuMoDx
                              Cartridge contains 12 independent microfluidic circuits that enable the
                              independent processing of up to 12 samples once housed appropriately in
                              the XPCR modules of the NeuMoDx System… The NeuMoDx Systems use a
                              combination of heat and proprietary extraction reagents to perform cell lysis,
                              nucleic acid extraction and inactivation/reduction of inhibitors from unprocessed
                              clinical specimens prior to presenting the extracted nucleic acid for detection by
                              Real-Time PCR.”

                         NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
                         2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                         NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                         (Exhibit 16)
                             “The NeuMoDx Molecular N96 and N288 are fully automated sample to
                                result molecular diagnostics platforms. They provide continuous random
                                access processing with initial results in one hour and operator walk away time of


                                          110
Claim   Claim Language   Infringement Evidence
                                up to eight hours.” Id. at 0:00-0:18
                             “This is the NeuMoDx microfluidic cartridge. Each microfluidic cartridge
                                contains 12 independent lanes which allows for processing of up to 12
                                samples simultaneously.” Id. at 1:49-1:59




                               “A series of microfluidic valves guides the PCR-ready solution through the
                                cartridge into three thin PCR chambers and the amplification process
                                begins. During a series of independent heat on-heat off sequences, an optical
                                scanner measures the level of fluorescence emitted, and converts it into the
                                qualitative or quantitative results which are displayed as amplification curves for
                                analysis by the laboratorian.” Id. at 3:58-4:26




                                          111
Claim   Claim Language   Infringement Evidence




                         US9403165 (Exhibit 27)
                            Claim 8. A cartridge for processing a sample, the cartridge comprising: a first
                              layer and an intermediate substrate coupled to the first layer and partially
                              separated from the first layer by a film layer, wherein the intermediate substrate
                              is configured to form a sealed waste chamber with a corrugated surface directly
                              opposing the first layer, wherein the corrugated surface defines a set of parallel
                              voids external to the waste chamber; and a first fluidic pathway, formed by at
                              least a portion of the first layer; and a second fluidic pathway in parallel
                              with the first fluidic pathway and formed by at least a portion of the second
                              fluidic pathway, wherein the first fluidic pathway and the second fluidic
                              pathway are each at least partially separated from the corrugated surface by an
                              elastomeric layer, and each fluidic pathway is configured to transfer waste fluid
                              of the sample into the waste chamber through a set of openings of the
                              intermediate substrate.
                            Claim 10. The cartridge of claim 8, wherein the first layer is a unitary
                              construction comprising a first sample port-reagent port pair including a first
                              sample port, a second sample port-reagent port pair including a second sample
                              port, a fluid port, a first detection chamber, and a second detection chamber,
                              wherein the first fluidic pathway is coupled to the first sample port-reagent
                              port pair and the first detection chamber, wherein the second fluidic
                              pathway is coupled to the second sample port-reagent port pair and the


                                          112
Claim   Claim Language   Infringement Evidence
                                second detection chamber, and wherein at least one of the first fluidic
                                pathway and the second fluidic pathway is coupled to the fluid port.

                         US9050594 (Exhibit 24)
                            Claim 1: A system for processing and detecting nucleic acids, comprising: a
                              capture plate comprising at least one well configured to facilitate a combination
                              of a set of magnetic beads with a biological sample, thus producing a magnetic
                              bead-sample; and a molecular diagnostic module, configured to process at
                              least one magnetic bead-sample obtained from the capture plate, and separate
                              nucleic acids from magnetic beads, wherein the molecular diagnostic module
                              comprises: a cartridge platform comprising a magnet receiving slot, an actuator
                              configured to displace the cartridge platform, a magnet, wherein an extended
                              configuration of the actuator allows the magnet to pass through the magnet
                              receiving slot to facilitate separation of the at least one nucleic acid volume, and
                              a cam card contacting a set of pins, wherein the extended configuration of the
                              actuator combined with movement of the cam card displaces a subset of the set
                              of pins through a set of slots of the cartridge platform, to define at least one
                              distinct pathway configured to receive at least one magnetic bead-sample.
                            Claim 13. The system of claim 1, wherein the molecular diagnostic module is
                              configured receive and align a microfluidic cartridge comprising a set of sample
                              port-reagent port pairs, a fluid port, a set of detection chambers, a waste
                              chamber, an elastomeric layer, and a set of fluidic pathways, wherein each
                              fluidic pathway of the set of fluidic pathways is coupled to a sample port-
                              reagent port pair, the fluid port, and a detection chamber, comprises a segment
                              configured to cross the magnet, and is configured to transfer a waste fluid to the
                              waste chamber, and to be occluded upon deformation of the elastomeric layer.
                            Claim 16. A system for processing and detecting nucleic acids, comprising: a
                              capture plate comprising at least one well containing a set of magnetic beads
                              configured to be combined with a biological sample to produce a magnetic
                              bead-sample; an assay strip comprising at least one well containing a molecular
                              diagnostic reagent configured to be combined with a nucleic acid volume to
                              produce a nucleic acid-reagent mixture; a molecular diagnostic module,


                                           113
Claim   Claim Language   Infringement Evidence
                                configured to process the magnetic bead-sample from the capture plate, separate
                                the nucleic acid volume from the magnetic bead-sample, and analyze the nucleic
                                acid-reagent mixture from the assay strip, wherein the molecular diagnostic
                                module comprises a cartridge platform including a set of parallel slots, a cam
                                card, and a set of pins contacting the cam card, wherein movement of the cam
                                card displaces a subset of the set of pins through a subset of the set of parallel
                                slots to define at least one pathway configured to receive the magnetic bead-
                                sample; and a liquid handling system configured to transfer the magnetic bead-
                                sample from the capture plate to the molecular diagnostic module, transfer the
                                nucleic acid volume from the molecular diagnostic module to the assay strip,
                                and transfer the nucleic acid-reagent mixture from the assay strip to the
                                molecular diagnostic module.
                             Claim 18. The system of claim 16, wherein the molecular diagnostic module
                                comprises an optical subsystem comprising at least one unit, wherein each unit
                                includes an excitation filter, an emission filter, a photodetector aligned with the
                                emission filter, and a dichroic mirror configured to reflect light from the
                                excitation filter toward the nucleic acid-reagent mixture, and to transmit light
                                from the nucleic acid reagent mixture, through the emission filter, and toward
                                the photodetector wherein each unit of the optical subsystem further comprises
                                an LED aligned with the excitation filter, wherein the LED provides multiple
                                wavelengths of light corresponding to at least one of the excitation filter, the
                                dichroic mirror, and the emission filter.
                             Claim 19. The system of claim 16, wherein the molecular diagnostic module
                                further comprises a heater and a detection chamber heater, wherein the heater
                                is configured to heat the magnetic bead-sample, and wherein the detection
                                chamber heater is configured to individually heat the nucleic acid-reagent
                                mixture, and wherein at least one of the heater and the detection chamber heater
                                is a Peltier heater.

                               U.S. Patent No. 9,050,594 at Abstract (“A system and method for processing
                                and detecting nucleic acids from a set of biological samples, comprising: a
                                capture plate and a capture plate module configured to facilitate binding of


                                           114
Claim   Claim Language   Infringement Evidence
                                nucleic acids within the set of biological samples to magnetic beads; a molecular
                                diagnostic module configured to receive nucleic acids bound to magnetic beads,
                                isolate nucleic acids, and analyze nucleic acids, comprising a cartridge
                                receiving module, a heating/cooling subsystem and a magnet configured to
                                facilitate isolation of nucleic acids, a valve actuation subsystem configured to
                                control fluid flow through a microfluidic cartridge for processing nucleic acids,
                                and an optical subsystem for analysis of nucleic acids; a fluid handling system
                                configured to deliver samples and reagents to components of the system to
                                facilitate molecular diagnostic protocols; and an assay strip configured to
                                combine nucleic acid samples with molecular diagnostic reagents for analysis of
                                nucleic acids.”)
                             U.S. Patent No. 9,050,594 at 9:4-21 (“The linear actuator 146 further functions
                                to move a nozzle 149 coupled to the liquid handling system 250, in order to
                                couple the liquid handling system 250 to a fluid port 222 of the microfluidic
                                cartridge 210… The vertical displacement also allows the microfluidic cartridge
                                210 to receive a magnet 160, which provides a magnetic field to facilitate a
                                subset of a molecular diagnostic protocol, and detection chamber heaters 157,
                                which allows amplification of nucleic acids for molecular diagnostic
                                protocols requiring heating and cooling of the nucleic acid (e.g. PCR).”)
                             U.S. Patent No. 9,050,594 at 10:63-65 (“The preferred variation allows
                                independent control of 12 independent channels, corresponding to 12
                                different pathways for sample processing.”)
                             U.S. Patent No. 9,050,594 at 11:56-58 (“The set of detection chamber heaters
                                157 functions to individually heat detection chambers of a set of detection
                                chambers 213 within a microfluidic cartridge 210.”)
                             U.S. Patent No. 9,050,594 at 31:32043 (“Step S460 recites transferring each of
                                the set of nucleic acid-reagent mixtures, through the corresponding fluidic
                                pathway of the set of fluidic pathways, to a detection chamber of a set of
                                detection chambers, which functions to deliver the set of nucleic acid-reagent
                                mixtures to an isolated detection chamber for further processing and analysis.
                                Preferably, all nucleic acid-reagent mixtures in the set of nucleic acid-reagent
                                mixtures are transferred simultaneously to the set of fluidic pathways, but


                                          115
Claim   Claim Language   Infringement Evidence
                                alternatively, each nucleic acid-reagent mixture in the set of nucleic acid reagent
                                mixtures may be transferred to a corresponding fluidic pathway independently
                                of the other nucleic acid reagent mixtures.”)




                                           116
Exhibit 38
                                     U.S. Patent No. 8,415,103 Infringement Chart

Claim   Claim Language                     Infringement Evidence
1(a)    A method of carrying out           To the extent the preamble is limiting, the accused workflow includes carrying out
        amplification independently on a   amplification independently on a plurality of polynucleotide-containing samples.
        plurality of polynucleotide-
        containing samples, the method     NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/our-products/,
        comprising:                        last visited June 5, 2019 (Exhibit 12)




                                                              1
Claim   Claim Language   Infringement Evidence

                         NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/, last visited
                         May 31, 2019 (Exhibit 10)
                             “NeuMoDx™ Molecular Systems provide the industry’s first true continuous
                               random-access solution and is scalable to meet the needs of the modern clinical
                               laboratory. The ability to load samples and testing consumables on the fly offers
                               up to 8 hours of operator walkaway capability. Room temperature stable
                               reagents and consumables dramatically reduce waste resulting in unmatched
                               flexibility. Liquid handling and transport is achieved through proven robotic
                               technologies. Our proprietary and unitized microfluidic cartridge features
                               independent lanes allowing for simultaneous processing of sample types
                               and varying assays.”

                         NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/our-solutions/,
                         last visited May 31, 2019 (Exhibit 11)
                              “NeuMoDx™ MOLECULAR SYSTEMS REVOLUTIONARY MOLECULAR
                                  DIAGNOSTIC SOLUTION Our patented, “sample to result” platform offers
                                  market-leading ease of use, true continuous random-access and rapid
                                  turnaround time while achieveing [sic] optimal operational and clinical
                                  performance for our customers and their patients.”
                              “The NeuMoDx™ Molecular Systems are a family of scalable platforms that
                                  fully integrate the entire molecular diagnostic process from “sample to result”.
                                  The NeuMoDx™ 288 and the NeuMoDx™ 96 Molecular Systems are fully
                                  automated, continuous random-access analyzers that utilize our proprietary
                                  NeuDry™ reagent technology, which integrates magnetic particle affinity
                                  capture and real time Polymerase Chain Reaction (PCR) chemistry in a
                                  multi-sample microfluidic cartridge.”


                         NeuMoDx_Quant_HCV_CVS_2018.pdf (Exhibit 18)
                             Describing “…microfluidic cartridges capable of performing independent
                              sample processing and real-time PCR.”


                                            2
Claim   Claim Language   Infringement Evidence




                         40600094_D-IFU-NeuMoDx-Cartridge-US-ONLY.pdf (Exhibit 19)
                            “NeuMoDx™ Cartridge INSTRUCTIONS FOR USE… Each NeuMoDx
                              Cartridge contains 12 independent microfluidic circuits that enable the
                              independent processing of up to 12 samples once housed appropriately in
                              the XPCR modules of the NeuMoDx System… The NeuMoDx Systems use a
                              combination of heat and proprietary extraction reagents to perform cell lysis,
                              nucleic acid extraction and inactivation/reduction of inhibitors from unprocessed
                              clinical specimens prior to presenting the extracted nucleic acid for detection by
                              Real-Time PCR.”

                         NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
                         2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                         NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                         (Exhibit 16)
                             “The NeuMoDx Molecular N96 and N288 are fully automated sample to
                                result molecular diagnostics platforms. They provide continuous random
                                access processing with initial results in one hour and operator walk away time of


                                            3
Claim   Claim Language   Infringement Evidence
                                up to eight hours.” Id. at 0:00-0:18
                              “This is the NeuMoDx microfluidic cartridge. Each microfluidic cartridge
                                contains 12 independent lanes which allows for processing of up to 12
                                samples simultaneously.” Id. at 1:49-1:59




                               “A series of microfluidic valves guides the PCR-ready solution through the
                                cartridge into three thin PCR chambers and the amplification process
                                begins. During a series of independent heat on-heat off sequences, an optical
                                scanner measures the level of fluorescence emitted, and converts it into the
                                qualitative or quantitative results which are displayed as amplification curves for
                                analysis by the laboratorian.” Id. at 3:58-4:26




                                            4
Claim   Claim Language   Infringement Evidence




                         “Patents”, http://www.neumodx.com/patents/, demonstrating that NeuMoDx marks its
                         products with US Patent Nos. 9,738,887; 9,433,940; 9,101,930; 9,403,165; 9,452,430;
                         9,050,594; 9,339,812; 9,441,219; 10,041,062; 9,604,213; 10,010,888; 9,382,532;
                         9,540,636; 9,499,896; 9,539,576; 9,637,775; and 10,093,963 (Exhibit 15)




                         US9403165 (Exhibit 27)
                            Claim 8. A cartridge for processing a sample, the cartridge comprising: a first
                              layer and an intermediate substrate coupled to the first layer and partially
                              separated from the first layer by a film layer, wherein the intermediate substrate



                                            5
Claim   Claim Language   Infringement Evidence
                                is configured to form a sealed waste chamber with a corrugated surface directly
                                opposing the first layer, wherein the corrugated surface defines a set of parallel
                                voids external to the waste chamber; and a first fluidic pathway, formed by at
                                least a portion of the first layer; and a second fluidic pathway in parallel
                                with the first fluidic pathway and formed by at least a portion of the second
                                fluidic pathway, wherein the first fluidic pathway and the second fluidic
                                pathway are each at least partially separated from the corrugated surface by an
                                elastomeric layer, and each fluidic pathway is configured to transfer waste fluid
                                of the sample into the waste chamber through a set of openings of the
                                intermediate substrate.
                              Claim 10. The cartridge of claim 8, wherein the first layer is a unitary
                                construction comprising a first sample port-reagent port pair including a first
                                sample port, a second sample port-reagent port pair including a second sample
                                port, a fluid port, a first detection chamber, and a second detection chamber,
                                wherein the first fluidic pathway is coupled to the first sample port-reagent
                                port pair and the first detection chamber, wherein the second fluidic
                                pathway is coupled to the second sample port-reagent port pair and the
                                second detection chamber, and wherein at least one of the first fluidic
                                pathway and the second fluidic pathway is coupled to the fluid port.

                         US9050594 (Exhibit 24)
                            Claim 1: A system for processing and detecting nucleic acids, comprising: a
                              capture plate comprising at least one well configured to facilitate a combination
                              of a set of magnetic beads with a biological sample, thus producing a magnetic
                              bead-sample; and a molecular diagnostic module, configured to process at
                              least one magnetic bead-sample obtained from the capture plate, and separate
                              nucleic acids from magnetic beads, wherein the molecular diagnostic module
                              comprises: a cartridge platform comprising a magnet receiving slot, an actuator
                              configured to displace the cartridge platform, a magnet, wherein an extended
                              configuration of the actuator allows the magnet to pass through the magnet
                              receiving slot to facilitate separation of the at least one nucleic acid volume, and
                              a cam card contacting a set of pins, wherein the extended configuration of the


                                            6
Claim   Claim Language   Infringement Evidence
                                actuator combined with movement of the cam card displaces a subset of the set
                                of pins through a set of slots of the cartridge platform, to define at least one
                                distinct pathway configured to receive at least one magnetic bead-sample.
                              Claim 13. The system of claim 1, wherein the molecular diagnostic module is
                                configured receive and align a microfluidic cartridge comprising a set of sample
                                port-reagent port pairs, a fluid port, a set of detection chambers, a waste
                                chamber, an elastomeric layer, and a set of fluidic pathways, wherein each
                                fluidic pathway of the set of fluidic pathways is coupled to a sample port-
                                reagent port pair, the fluid port, and a detection chamber, comprises a segment
                                configured to cross the magnet, and is configured to transfer a waste fluid to the
                                waste chamber, and to be occluded upon deformation of the elastomeric layer.
                              Claim 16. A system for processing and detecting nucleic acids, comprising: a
                                capture plate comprising at least one well containing a set of magnetic beads
                                configured to be combined with a biological sample to produce a magnetic
                                bead-sample; an assay strip comprising at least one well containing a molecular
                                diagnostic reagent configured to be combined with a nucleic acid volume to
                                produce a nucleic acid-reagent mixture; a molecular diagnostic module,
                                configured to process the magnetic bead-sample from the capture plate, separate
                                the nucleic acid volume from the magnetic bead-sample, and analyze the nucleic
                                acid-reagent mixture from the assay strip, wherein the molecular diagnostic
                                module comprises a cartridge platform including a set of parallel slots, a cam
                                card, and a set of pins contacting the cam card, wherein movement of the cam
                                card displaces a subset of the set of pins through a subset of the set of parallel
                                slots to define at least one pathway configured to receive the magnetic bead-
                                sample; and a liquid handling system configured to transfer the magnetic bead-
                                sample from the capture plate to the molecular diagnostic module, transfer the
                                nucleic acid volume from the molecular diagnostic module to the assay strip,
                                and transfer the nucleic acid-reagent mixture from the assay strip to the
                                molecular diagnostic module.
                              Claim 18. The system of claim 16, wherein the molecular diagnostic module
                                comprises an optical subsystem comprising at least one unit, wherein each unit
                                includes an excitation filter, an emission filter, a photodetector aligned with the


                                            7
Claim   Claim Language   Infringement Evidence
                                emission filter, and a dichroic mirror configured to reflect light from the
                                excitation filter toward the nucleic acid-reagent mixture, and to transmit light
                                from the nucleic acid reagent mixture, through the emission filter, and toward
                                the photodetector wherein each unit of the optical subsystem further comprises
                                an LED aligned with the excitation filter, wherein the LED provides multiple
                                wavelengths of light corresponding to at least one of the excitation filter, the
                                dichroic mirror, and the emission filter.
                              Claim 19. The system of claim 16, wherein the molecular diagnostic module
                                further comprises a heater and a detection chamber heater, wherein the heater
                                is configured to heat the magnetic bead-sample, and wherein the detection
                                chamber heater is configured to individually heat the nucleic acid-reagent
                                mixture, and wherein at least one of the heater and the detection chamber heater
                                is a Peltier heater.

                               U.S. Patent No. 9,050,594 at Abstract (“A system and method for processing
                                and detecting nucleic acids from a set of biological samples, comprising: a
                                capture plate and a capture plate module configured to facilitate binding of
                                nucleic acids within the set of biological samples to magnetic beads; a molecular
                                diagnostic module configured to receive nucleic acids bound to magnetic beads,
                                isolate nucleic acids, and analyze nucleic acids, comprising a cartridge
                                receiving module, a heating/cooling subsystem and a magnet configured to
                                facilitate isolation of nucleic acids, a valve actuation subsystem configured to
                                control fluid flow through a microfluidic cartridge for processing nucleic acids,
                                and an optical subsystem for analysis of nucleic acids; a fluid handling system
                                configured to deliver samples and reagents to components of the system to
                                facilitate molecular diagnostic protocols; and an assay strip configured to
                                combine nucleic acid samples with molecular diagnostic reagents for analysis of
                                nucleic acids.”)
                               U.S. Patent No. 9,050,594 at 9:4-21 (“The linear actuator 146 further functions
                                to move a nozzle 149 coupled to the liquid handling system 250, in order to
                                couple the liquid handling system 250 to a fluid port 222 of the microfluidic
                                cartridge 210… The vertical displacement also allows the microfluidic cartridge


                                           8
Claim   Claim Language                 Infringement Evidence
                                              210 to receive a magnet 160, which provides a magnetic field to facilitate a
                                              subset of a molecular diagnostic protocol, and detection chamber heaters 157,
                                              which allows amplification of nucleic acids for molecular diagnostic
                                              protocols requiring heating and cooling of the nucleic acid (e.g. PCR).”)
                                            U.S. Patent No. 9,050,594 at 10:63-65 (“The preferred variation allows
                                              independent control of 12 independent channels, corresponding to 12
                                              different pathways for sample processing.”)
                                            U.S. Patent No. 9,050,594 at 11:56-58 (“The set of detection chamber heaters
                                              157 functions to individually heat detection chambers of a set of detection
                                              chambers 213 within a microfluidic cartridge 210.”)
                                            U.S. Patent No. 9,050,594 at 29:44-47 (“In embodiments wherein multiple
                                              heaters are provided, each heater is preferably independent to allow
                                              independent control of heating time and temperature for each sample.”)

1(b)    introducing the plurality of   The accused workflow includes introducing the plurality of samples separately into a
        samples separately into a      microfluidic cartridge.
        microfluidic cartridge;
                                       NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
                                       2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                                       NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                                       (Exhibit 16)
                                           “The liquid handling robot aspirates the PCR-ready solution and transfers it
                                              back to the cartridge where it dispenses into the same P-port from which the
                                              sample was aspirated.” Id. at 3:47-3:57




                                                          9
Claim   Claim Language   Infringement Evidence




                                        10
Claim   Claim Language   Infringement Evidence




                         US9101930 (Exhibit 25)
                            Claim 10. A cartridge, configured to facilitate processing and detecting of
                              nucleic acids, comprising: a first layer and an intermediate substrate, coupled to
                              the first layer, wherein the intermediate substrate defines a waste chamber with a
                              corrugated surface directly opposing the first layer, wherein the corrugated
                              surface defines a set of parallel voids spanning a majority of a width of the
                              intermediate substrate and external to the waste chamber, wherein the set of
                              voids is accessible from a direction perpendicular to a broad surface of the first
                              layer; a first fluidic pathway, formed by at least a portion of the first layer;
                              and a second fluidic pathway in parallel with the first fluidic pathway,
                              formed by at least a portion of the first layer, wherein the first fluidic pathway
                              and the second fluidic pathway are each superior to the intermediate substrate,
                              are each at least partially separated from the corrugated surface of the


                                           11
Claim   Claim Language   Infringement Evidence
                                intermediate substrate by an elastomeric layer and are each configured to
                                transfer waste to the waste chamber through a set of openings of the
                                intermediate substrate.
                              Claim 11. The cartridge of claim 10, wherein the first layer is a unitary
                                construction comprising a first sample port-reagent port pair including a first
                                sample port, a second sample port-reagent port pair including a second
                                sample port, a fluid port, a first detection chamber, and a second detection
                                chamber, wherein the first fluidic pathway is coupled to the first sample
                                port-reagent port pair and the first detection chamber, wherein the second
                                fluidic pathway is coupled to the second sample port-reagent port pair and
                                the second detection chamber, wherein the first fluidic pathway is substantially
                                identical to the second fluidic pathway, and wherein at least one of the first
                                fluidic pathway and the second fluidic pathway is coupled to the fluid port.


                         US9403165 (Exhibit 27)
                            Claim 8. A cartridge for processing a sample, the cartridge comprising: a first
                              layer and an intermediate substrate coupled to the first layer and partially
                              separated from the first layer by a film layer, wherein the intermediate substrate
                              is configured to form a sealed waste chamber with a corrugated surface directly
                              opposing the first layer, wherein the corrugated surface defines a set of parallel
                              voids external to the waste chamber; and a first fluidic pathway, formed by at
                              least a portion of the first layer; and a second fluidic pathway in parallel
                              with the first fluidic pathway and formed by at least a portion of the second
                              fluidic pathway, wherein the first fluidic pathway and the second fluidic
                              pathway are each at least partially separated from the corrugated surface by an
                              elastomeric layer, and each fluidic pathway is configured to transfer waste fluid
                              of the sample into the waste chamber through a set of openings of the
                              intermediate substrate.
                            Claim 10. The cartridge of claim 8, wherein the first layer is a unitary
                              construction comprising a first sample port-reagent port pair including a
                              first sample port, a second sample port-reagent port pair including a second


                                           12
Claim   Claim Language   Infringement Evidence
                                sample port, a fluid port, a first detection chamber, and a second detection
                                chamber, wherein the first fluidic pathway is coupled to the first sample
                                port-reagent port pair and the first detection chamber, wherein the second
                                fluidic pathway is coupled to the second sample port-reagent port pair and
                                the second detection chamber, and wherein at least one of the first fluidic
                                pathway and the second fluidic pathway is coupled to the fluid port.

                         US9050594 (Exhibit 24)
                            Claim 1: A system for processing and detecting nucleic acids, comprising: a
                              capture plate comprising at least one well configured to facilitate a combination
                              of a set of magnetic beads with a biological sample, thus producing a magnetic
                              bead-sample; and a molecular diagnostic module, configured to process at least
                              one magnetic bead-sample obtained from the capture plate, and separate nucleic
                              acids from magnetic beads, wherein the molecular diagnostic module comprises:
                              a cartridge platform comprising a magnet receiving slot, an actuator configured
                              to displace the cartridge platform, a magnet, wherein an extended configuration
                              of the actuator allows the magnet to pass through the magnet receiving slot to
                              facilitate separation of the at least one nucleic acid volume, and a cam card
                              contacting a set of pins, wherein the extended configuration of the actuator
                              combined with movement of the cam card displaces a subset of the set of pins
                              through a set of slots of the cartridge platform, to define at least one distinct
                              pathway configured to receive at least one magnetic bead-sample.
                            Claim 13. The system of claim 1, wherein the molecular diagnostic module is
                              configured receive and align a microfluidic cartridge comprising a set of sample
                              port-reagent port pairs, a fluid port, a set of detection chambers, a waste
                              chamber, an elastomeric layer, and a set of fluidic pathways, wherein each
                              fluidic pathway of the set of fluidic pathways is coupled to a sample port-
                              reagent port pair, the fluid port, and a detection chamber, comprises a
                              segment configured to cross the magnet, and is configured to transfer a waste
                              fluid to the waste chamber, and to be occluded upon deformation of the
                              elastomeric layer.



                                           13
Claim   Claim Language                 Infringement Evidence
1(c)    isolating the samples in the   The accused workflow includes isolating the samples in the microfluidic cartridge.
        microfluidic cartridge;
                                       NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
                                       2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                                       NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                                       (Exhibit 16)
                                           “A series of microfluidic valves guides the PCR-ready solution through the
                                              cartridge into three thin PCR chambers and the amplification process
                                              begins.” Id. at 3:58-4:08




                                                         14
Claim   Claim Language   Infringement Evidence




                         US9339812 (Exhibit 26)
                            Claim 29. A method for processing and detecting nucleic acids within a
                              cartridge having a fluidic pathway including a set of occlusion positions
                              defined by an elastomeric layer of the cartridge, the method comprising:
                              aligning the cartridge at a cartridge platform of a molecular diagnostic module,
                              the cartridge platform having a set of slots, and the molecular diagnostic module
                              having a cam module contacting a set of pins aligned with the set of slots and an
                              actuator that provides relative displacement between the cartridge platform and
                              the set of pins; moving the cam module by transitioning the actuator into an
                              extended configuration, thereby displacing a first subset of the set of pins
                              through the set of slots of the cartridge platform, and thereby manipulating the
                              elastomeric layer to occlude the fluidic pathway at a first subset of the set of
                              occlusion positions, thus defining a first truncated fluidic pathway passing
                              through a magnetic field for controlling a flow through the fluidic pathway;
                              capturing a sample of nucleic acids bound to magnetic beads within the first
                              truncated fluidic pathway, by the magnetic field; and moving the cam module,
                              thereby displacing a second subset of the set of pins through the set of slots of
                              the cartridge platform, and thereby manipulating the elastomeric layer to
                              occlude the fluidic pathway, through the elastomeric layer, at a second subset of
                              the set of occlusion positions, thus defining a second truncated fluidic pathway
                              containing the sample of nucleic acids bound to magnetic beads.
                            Claim 30. The method of claim 29, further comprising: delivering a wash
                              solution into the second truncated fluidic pathway through a fluid port to


                                           15
Claim   Claim Language   Infringement Evidence
                                facilitate production of a volume of nucleic acids delivering the volume of
                                nucleic acids through a reagent port coupled to the fluidic pathway; receiving
                                the volume of nucleic acids combined with a volume of molecular diagnostic
                                reagents to produce a nucleic acid-reagent sample; occluding the fluidic
                                pathway at a third subset of the set of occlusion positions, thus defining a third
                                truncated fluidic pathway coupled to a detection chamber; and delivering
                                the nucleic acid-reagent sample, through the third truncated fluidic
                                pathway, to the detection chamber.

                         US9738887 (Exhibit 31)
                            Claim 12. A cartridge, configured to facilitate processing and detecting of a
                              nucleic acid, comprising: a first layer comprising a sample port and a detection
                              chamber; an elastomeric layer; an intermediate substrate including a set of valve
                              guides, wherein the intermediate substrate defines a chamber with a corrugated
                              surface directly opposing the first layer, wherein the corrugated surface defines
                              a set of voids external to the chamber and accessible from a direction
                              perpendicular to a broad surface of the first layer, and wherein at least a portion
                              of the corrugated surface defines the set of valve guides with a set of openings
                              that provide access to the elastomeric layer; and a fluidic pathway, formed by at
                              least a portion of the first layer and a portion of the elastomeric layer, wherein
                              the fluidic pathway is fluidically coupled to the sample port and the detection
                              chamber and comprises a first and second branch extending downstream from a
                              junction, and is configured to be occluded at a set of occlusion positions upon
                              manipulation of the elastomeric layer through the set of valve guides, wherein a
                              first occlusion position of the set of occlusion positions is positioned along the
                              fluidic pathway downstream of the junction and upstream of the first branch and
                              a second occlusion position of the set of occlusion positions is positioned along
                              the fluidic pathway downstream of the junction and upstream of the second
                              branch, wherein the set of occlusion positions comprises a normally open
                              position and a normally closed position, wherein the normally open position
                              comprises a first surface of the fluidic pathway at the first layer and a second
                              surface of the fluidic pathway at the elastomeric layer, wherein a void defined


                                           16
Claim   Claim Language   Infringement Evidence
                                between the first surface and the second surface is configured to transition to a
                                closed state upon occlusion by an occluding object applied to the elastomeric
                                layer during operation; wherein the normally closed position is defined by a
                                region of the fluidic pathway, at the first layer that extends toward and abuts the
                                elastomeric layer in preventing fluid bypass at the region; wherein a first
                                truncated pathway, including the normally open position and the first branch and
                                excluding the second branch, is defined upon manipulation of the fluidic
                                pathway at the first and second occlusion positions, and wherein a second
                                truncated pathway, including the normally closed position and the second
                                branch and excluding the first branch, to the detection chamber is defined
                                upon manipulation of the fluidic pathway at the first and second occlusion
                                positions.

                               US Patent No. 9,738,887 at 17:27-49 (“Thereafter in the first embodiment, as
                                shown in FIG. 11, the occlusions at the first and third occlusion positions 142,
                                144 may be reversed, defining a seventh truncated pathway, and the entire
                                released nucleic acid sample (e.g. -20 microliters) may be aspirated out of the
                                microfluidic cartridge through the reagent port 115. This released nucleic acid
                                sample is then used to reconstitute a molecular diagnostic reagent stored off of
                                the microfluidic cartridge 100. During the reconstitution, the occlusion at the
                                sixth occlusion position 147 may be reversed, and the fluidic pathway 165 may
                                be occluded at the first occlusion position 142 to form an eighth truncated
                                pathway, as shown in FIG. 1J. Once reconstitution of the molecular diagnostic
                                reagent with the released nucleic acid sample is complete and well mixed, the
                                reconstituted mixture may then be dispensed through the reagent port 115,
                                through the eighth truncated pathway, and to the detection chamber 117, by
                                using a fluid handling system to push the seventh occlusion position [148]
                                (normally closed) open. The detection chamber 117 is completely filled with
                                the mixed reagent-nucleic acid sample, after which the fluidic pathway 165
                                is occluded at the third, sixth, seventh and eighth occlusion positions 144,
                                147, 148, 149, defining ninth truncated pathway, as shown in FIG. 1K.
                                Other pathways of the set of fluidic pathways 165 may be similarly configured


                                           17
Claim   Claim Language   Infringement Evidence
                                to receive a reagent-nucleic acid mixture. An external molecular diagnostic
                                system and/or module may then perform additional processes, such as
                                thermocycling and detection, on the volume of fluid within the detection
                                chamber 117.”)
                              US Patent No. 9,738,887 at Figs. 1J and 1K:




                               US Patent No. 9,738,887 at 16:4-25 (“In the first embodiment, the set of
                                occlusion positions 141 also comprises a sixth occlusion position 147 located
                                along the vent segment 177 upstream of the vent region 190, a seventh
                                occlusion position 148 located along the segment running to the detection
                                chamber 163, and an eighth occlusion position 149 located along the
                                segment running away from the detection chamber 164. In the first
                                embodiment, the first, second, third, fifth, and sixth occlusion positions 142,
                                143, 144, 146, 147 are normally open positions 42 and the fourth, seventh, and
                                eighth occlusions positions 145, 148, 149 are normally closed positions 43, as
                                shown in FIG. 1C.”)



                                           18
Claim   Claim Language                   Infringement Evidence

1(d)    placing the microfluidic         The accused workflow includes placing the microfluidic cartridge in thermal
        cartridge in thermal             communication with an array of independent heaters.
        communication with an array of
        independent heaters; and         NeuMoDx_Quant_HCV_CVS_2018.pdf (Exhibit 18)
                                             Describing “…microfluidic cartridges capable of performing independent
                                              sample processing and real-time PCR.”




                                         40600094_D-IFU-NeuMoDx-Cartridge-US-ONLY.pdf (Exhibit 19)
                                            “NeuMoDx™ Cartridge INSTRUCTIONS FOR USE… Each NeuMoDx
                                              Cartridge contains 12 independent microfluidic circuits that enable the
                                              independent processing of up to 12 samples once housed appropriately in
                                              the XPCR modules of the NeuMoDx System… The NeuMoDx Systems use a
                                              combination of heat and proprietary extraction reagents to perform cell lysis,
                                              nucleic acid extraction and inactivation/reduction of inhibitors from unprocessed
                                              clinical specimens prior to presenting the extracted nucleic acid for detection by
                                              Real-Time PCR.”



                                                           19
Claim   Claim Language   Infringement Evidence
                         NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
                         2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                         NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                         (Exhibit 16)




                               “A series of microfluidic valves guides the PCR-ready solution through the
                                cartridge into three thin PCR chambers and the amplification process
                                begins. During a series of independent heat on-heat off sequences, an optical
                                scanner measures the level of fluorescence emitted, and converts it into the
                                qualitative or quantitative results which are displayed as amplification curves for
                                analysis by the laboratorian.” Id. at 3:58-4:26




                                           20
Claim   Claim Language   Infringement Evidence




                         US9050594 (Exhibit 24)
                            Claim 1: A system for processing and detecting nucleic acids, comprising: a
                              capture plate comprising at least one well configured to facilitate a combination
                              of a set of magnetic beads with a biological sample, thus producing a magnetic
                              bead-sample; and a molecular diagnostic module, configured to process at
                              least one magnetic bead-sample obtained from the capture plate, and separate
                              nucleic acids from magnetic beads, wherein the molecular diagnostic module
                              comprises: a cartridge platform comprising a magnet receiving slot, an actuator
                              configured to displace the cartridge platform, a magnet, wherein an extended
                              configuration of the actuator allows the magnet to pass through the magnet
                              receiving slot to facilitate separation of the at least one nucleic acid volume, and
                              a cam card contacting a set of pins, wherein the extended configuration of the
                              actuator combined with movement of the cam card displaces a subset of the set
                              of pins through a set of slots of the cartridge platform, to define at least one
                              distinct pathway configured to receive at least one magnetic bead-sample.
                            Claim 13. The system of claim 1, wherein the molecular diagnostic module is
                              configured receive and align a microfluidic cartridge comprising a set of sample
                              port-reagent port pairs, a fluid port, a set of detection chambers, a waste
                              chamber, an elastomeric layer, and a set of fluidic pathways, wherein each
                              fluidic pathway of the set of fluidic pathways is coupled to a sample port-
                              reagent port pair, the fluid port, and a detection chamber, comprises a segment


                                           21
Claim   Claim Language   Infringement Evidence
                                configured to cross the magnet, and is configured to transfer a waste fluid to the
                                waste chamber, and to be occluded upon deformation of the elastomeric layer.
                              Claim 16. A system for processing and detecting nucleic acids, comprising: a
                                capture plate comprising at least one well containing a set of magnetic beads
                                configured to be combined with a biological sample to produce a magnetic
                                bead-sample; an assay strip comprising at least one well containing a molecular
                                diagnostic reagent configured to be combined with a nucleic acid volume to
                                produce a nucleic acid-reagent mixture; a molecular diagnostic module,
                                configured to process the magnetic bead-sample from the capture plate, separate
                                the nucleic acid volume from the magnetic bead-sample, and analyze the nucleic
                                acid-reagent mixture from the assay strip, wherein the molecular diagnostic
                                module comprises a cartridge platform including a set of parallel slots, a cam
                                card, and a set of pins contacting the cam card, wherein movement of the cam
                                card displaces a subset of the set of pins through a subset of the set of parallel
                                slots to define at least one pathway configured to receive the magnetic bead-
                                sample; and a liquid handling system configured to transfer the magnetic bead-
                                sample from the capture plate to the molecular diagnostic module, transfer the
                                nucleic acid volume from the molecular diagnostic module to the assay strip,
                                and transfer the nucleic acid-reagent mixture from the assay strip to the
                                molecular diagnostic module.
                              Claim 18. The system of claim 16, wherein the molecular diagnostic module
                                comprises an optical subsystem comprising at least one unit, wherein each unit
                                includes an excitation filter, an emission filter, a photodetector aligned with the
                                emission filter, and a dichroic mirror configured to reflect light from the
                                excitation filter toward the nucleic acid-reagent mixture, and to transmit light
                                from the nucleic acid reagent mixture, through the emission filter, and toward
                                the photodetector wherein each unit of the optical subsystem further comprises
                                an LED aligned with the excitation filter, wherein the LED provides multiple
                                wavelengths of light corresponding to at least one of the excitation filter, the
                                dichroic mirror, and the emission filter.
                              Claim 19. The system of claim 16, wherein the molecular diagnostic module
                                further comprises a heater and a detection chamber heater, wherein the heater


                                           22
Claim   Claim Language   Infringement Evidence
                                is configured to heat the magnetic bead-sample, and wherein the detection
                                chamber heater is configured to individually heat the nucleic acid-reagent
                                mixture, and wherein at least one of the heater and the detection chamber heater
                                is a Peltier heater.

                               U.S. Patent No. 9,050,594 at Abstract (“A system and method for processing
                                and detecting nucleic acids from a set of biological samples, comprising: a
                                capture plate and a capture plate module configured to facilitate binding of
                                nucleic acids within the set of biological samples to magnetic beads; a molecular
                                diagnostic module configured to receive nucleic acids bound to magnetic beads,
                                isolate nucleic acids, and analyze nucleic acids, comprising a cartridge
                                receiving module, a heating/cooling subsystem and a magnet configured to
                                facilitate isolation of nucleic acids, a valve actuation subsystem configured to
                                control fluid flow through a microfluidic cartridge for processing nucleic acids,
                                and an optical subsystem for analysis of nucleic acids; a fluid handling system
                                configured to deliver samples and reagents to components of the system to
                                facilitate molecular diagnostic protocols; and an assay strip configured to
                                combine nucleic acid samples with molecular diagnostic reagents for analysis of
                                nucleic acids.”)
                               U.S. Patent No. 9,050,594 at 9:4-21 (“The linear actuator 146 further functions
                                to move a nozzle 149 coupled to the liquid handling system 250, in order to
                                couple the liquid handling system 250 to a fluid port 222 of the microfluidic
                                cartridge 210… The vertical displacement also allows the microfluidic cartridge
                                210 to receive a magnet 160, which provides a magnetic field to facilitate a
                                subset of a molecular diagnostic protocol, and detection chamber heaters 157,
                                which allows amplification of nucleic acids for molecular diagnostic
                                protocols requiring heating and cooling of the nucleic acid (e.g. PCR).”)
                               U.S. Patent No. 9,050,594 at 10:63-65 (“The preferred variation allows
                                independent control of 12 independent channels, corresponding to 12
                                different pathways for sample processing.”)
                               U.S. Patent No. 9,050,594 at 11:56-58 (“The set of detection chamber heaters
                                157 functions to individually heat detection chambers of a set of detection


                                           23
Claim   Claim Language                  Infringement Evidence
                                               chambers 213 within a microfluidic cartridge 210.”)
                                             U.S. Patent No. 9,050,594 at 29:44-47 (“In embodiments wherein multiple
                                               heaters are provided, each heater is preferably independent to allow
                                               independent control of heating time and temperature for each sample.”)

                                        US9499896 (Exhibit 28)
                                             Claim 1. A system for thermocycling biological samples within detection
                                               chambers comprising: a set of heater-sensor dies, each heater-sensor die in the
                                               set of heater-sensor dies comprising: an assembly including a first insulating
                                               layer, a heating region comprising an adhesion material layer coupled to the first
                                               insulating layer and a noble material layer coupled to the adhesion material
                                               layer, and a second insulating layer coupled to the heating region and to the first
                                               insulating layer through a pattern of voids in the heating region, wherein the
                                               pattern of voids in the heating region defines a coarse pattern, comprising a
                                               global morphology at a first scale and associated with a heating element of the
                                               heating region, and a fine pattern, comprising a local morphology at a second
                                               scale smaller than the first scale, integrated into the coarse pattern and
                                               associated with a sensing element of the heating region; an electronics substrate
                                               configured to couple heating elements and sensing elements of the set of heater-
                                               sensor dies to a controller; and a set of elastic elements coupled to a second
                                               substrate surface of the electronics substrate opposing a first substrate surface of
                                               the electronics substrate interfacing with the assemblies of the set of heater-
                                               sensor dies and configured to bias each of the set of heater-sensor dies against a
                                               detection chamber in a configuration wherein the set of heater-sensor dies is in
                                               thermal communication with a set of detection chambers.
                                             U.S. Patent No. 9,499,896 at 12:15-20 (“Furthermore, the controller 165 can
                                               be configured to control individual heater-sensor dies 111 in order to provide
                                               unique heating parameters for individual detection chambers and/or can be
                                               configured to provide common heating parameters for all heater-sensor dies 111
                                               in the set of heater-sensor dies 110.”)
1(e)    amplifying polynucleotides in   The accused workflow includes amplifying polynucleotides in the plurality of samples
        the plurality of samples by     by independent application of successive temperature cycles to each sample.


                                                           24
Claim   Claim Language                     Infringement Evidence
        independent application of
        successive temperature cycles to   NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/our-solutions/,
        each sample.                       last visited May 31, 2019 (Exhibit 11)
                                                “NeuMoDx™ MOLECULAR SYSTEMS REVOLUTIONARY MOLECULAR
                                                    DIAGNOSTIC SOLUTION Our patented, “sample to result” platform offers
                                                    market-leading ease of use, true continuous random-access and rapid
                                                    turnaround time while achieveing [sic] optimal operational and clinical
                                                    performance for our customers and their patients.”
                                                “The NeuMoDx™ Molecular Systems are a family of scalable platforms that
                                                    fully integrate the entire molecular diagnostic process from “sample to result”.
                                                    The NeuMoDx™ 288 and the NeuMoDx™ 96 Molecular Systems are fully
                                                    automated, continuous random-access analyzers that utilize our proprietary
                                                    NeuDry™ reagent technology, which integrates magnetic particle affinity
                                                    capture and real time Polymerase Chain Reaction (PCR) chemistry in a
                                                    multi-sample microfluidic cartridge.”


                                           NeuMoDx_Quant_HCV_CVS_2018.pdf (Exhibit 18)
                                               Describing “…microfluidic cartridges capable of performing independent
                                                sample processing and real-time PCR.”




                                                             25
Claim   Claim Language   Infringement Evidence




                         40600094_D-IFU-NeuMoDx-Cartridge-US-ONLY.pdf (Exhibit 19)
                            “NeuMoDx™ Cartridge INSTRUCTIONS FOR USE… Each NeuMoDx
                              Cartridge contains 12 independent microfluidic circuits that enable the
                              independent processing of up to 12 samples once housed appropriately in
                              the XPCR modules of the NeuMoDx System… The NeuMoDx Systems use a
                              combination of heat and proprietary extraction reagents to perform cell lysis,
                              nucleic acid extraction and inactivation/reduction of inhibitors from unprocessed
                              clinical specimens prior to presenting the extracted nucleic acid for detection by
                              Real-Time PCR.”

                         NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
                         2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                         NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                         (Exhibit 16)
                             “The NeuMoDx Molecular N96 and N288 are fully automated sample to
                                result molecular diagnostics platforms. They provide continuous random
                                access processing with initial results in one hour and operator walk away time of


                                           26
Claim   Claim Language   Infringement Evidence
                                up to eight hours.” Id. at 0:00-0:18
                              “This is the NeuMoDx microfluidic cartridge. Each microfluidic cartridge
                                contains 12 independent lanes which allows for processing of up to 12
                                samples simultaneously.” Id. at 1:49-1:59




                               “A series of microfluidic valves guides the PCR-ready solution through the
                                cartridge into three thin PCR chambers and the amplification process
                                begins. During a series of independent heat on-heat off sequences, an optical
                                scanner measures the level of fluorescence emitted, and converts it into the
                                qualitative or quantitative results which are displayed as amplification curves for
                                analysis by the laboratorian.” Id. at 3:58-4:26




                                           27
Claim   Claim Language   Infringement Evidence




                         US9403165 (Exhibit 27)
                            Claim 8. A cartridge for processing a sample, the cartridge comprising: a first
                              layer and an intermediate substrate coupled to the first layer and partially
                              separated from the first layer by a film layer, wherein the intermediate substrate
                              is configured to form a sealed waste chamber with a corrugated surface directly
                              opposing the first layer, wherein the corrugated surface defines a set of parallel
                              voids external to the waste chamber; and a first fluidic pathway, formed by at
                              least a portion of the first layer; and a second fluidic pathway in parallel
                              with the first fluidic pathway and formed by at least a portion of the second
                              fluidic pathway, wherein the first fluidic pathway and the second fluidic
                              pathway are each at least partially separated from the corrugated surface by an
                              elastomeric layer, and each fluidic pathway is configured to transfer waste fluid
                              of the sample into the waste chamber through a set of openings of the
                              intermediate substrate.
                            Claim 10. The cartridge of claim 8, wherein the first layer is a unitary
                              construction comprising a first sample port-reagent port pair including a first
                              sample port, a second sample port-reagent port pair including a second sample
                              port, a fluid port, a first detection chamber, and a second detection chamber,
                              wherein the first fluidic pathway is coupled to the first sample port-reagent
                              port pair and the first detection chamber, wherein the second fluidic
                              pathway is coupled to the second sample port-reagent port pair and the


                                           28
Claim   Claim Language   Infringement Evidence
                                second detection chamber, and wherein at least one of the first fluidic
                                pathway and the second fluidic pathway is coupled to the fluid port.

                         US9050594 (Exhibit 24)
                            Claim 1: A system for processing and detecting nucleic acids, comprising: a
                              capture plate comprising at least one well configured to facilitate a combination
                              of a set of magnetic beads with a biological sample, thus producing a magnetic
                              bead-sample; and a molecular diagnostic module, configured to process at
                              least one magnetic bead-sample obtained from the capture plate, and separate
                              nucleic acids from magnetic beads, wherein the molecular diagnostic module
                              comprises: a cartridge platform comprising a magnet receiving slot, an actuator
                              configured to displace the cartridge platform, a magnet, wherein an extended
                              configuration of the actuator allows the magnet to pass through the magnet
                              receiving slot to facilitate separation of the at least one nucleic acid volume, and
                              a cam card contacting a set of pins, wherein the extended configuration of the
                              actuator combined with movement of the cam card displaces a subset of the set
                              of pins through a set of slots of the cartridge platform, to define at least one
                              distinct pathway configured to receive at least one magnetic bead-sample.
                            Claim 13. The system of claim 1, wherein the molecular diagnostic module is
                              configured receive and align a microfluidic cartridge comprising a set of sample
                              port-reagent port pairs, a fluid port, a set of detection chambers, a waste
                              chamber, an elastomeric layer, and a set of fluidic pathways, wherein each
                              fluidic pathway of the set of fluidic pathways is coupled to a sample port-
                              reagent port pair, the fluid port, and a detection chamber, comprises a segment
                              configured to cross the magnet, and is configured to transfer a waste fluid to the
                              waste chamber, and to be occluded upon deformation of the elastomeric layer.
                            Claim 16. A system for processing and detecting nucleic acids, comprising: a
                              capture plate comprising at least one well containing a set of magnetic beads
                              configured to be combined with a biological sample to produce a magnetic
                              bead-sample; an assay strip comprising at least one well containing a molecular
                              diagnostic reagent configured to be combined with a nucleic acid volume to
                              produce a nucleic acid-reagent mixture; a molecular diagnostic module,


                                           29
Claim   Claim Language   Infringement Evidence
                                configured to process the magnetic bead-sample from the capture plate, separate
                                the nucleic acid volume from the magnetic bead-sample, and analyze the nucleic
                                acid-reagent mixture from the assay strip, wherein the molecular diagnostic
                                module comprises a cartridge platform including a set of parallel slots, a cam
                                card, and a set of pins contacting the cam card, wherein movement of the cam
                                card displaces a subset of the set of pins through a subset of the set of parallel
                                slots to define at least one pathway configured to receive the magnetic bead-
                                sample; and a liquid handling system configured to transfer the magnetic bead-
                                sample from the capture plate to the molecular diagnostic module, transfer the
                                nucleic acid volume from the molecular diagnostic module to the assay strip,
                                and transfer the nucleic acid-reagent mixture from the assay strip to the
                                molecular diagnostic module.
                              Claim 18. The system of claim 16, wherein the molecular diagnostic module
                                comprises an optical subsystem comprising at least one unit, wherein each unit
                                includes an excitation filter, an emission filter, a photodetector aligned with the
                                emission filter, and a dichroic mirror configured to reflect light from the
                                excitation filter toward the nucleic acid-reagent mixture, and to transmit light
                                from the nucleic acid reagent mixture, through the emission filter, and toward
                                the photodetector wherein each unit of the optical subsystem further comprises
                                an LED aligned with the excitation filter, wherein the LED provides multiple
                                wavelengths of light corresponding to at least one of the excitation filter, the
                                dichroic mirror, and the emission filter.
                              Claim 19. The system of claim 16, wherein the molecular diagnostic module
                                further comprises a heater and a detection chamber heater, wherein the heater
                                is configured to heat the magnetic bead-sample, and wherein the detection
                                chamber heater is configured to individually heat the nucleic acid-reagent
                                mixture, and wherein at least one of the heater and the detection chamber heater
                                is a Peltier heater.

                               U.S. Patent No. 9,050,594 at Abstract (“A system and method for processing
                                and detecting nucleic acids from a set of biological samples, comprising: a
                                capture plate and a capture plate module configured to facilitate binding of


                                           30
Claim   Claim Language   Infringement Evidence
                                nucleic acids within the set of biological samples to magnetic beads; a molecular
                                diagnostic module configured to receive nucleic acids bound to magnetic beads,
                                isolate nucleic acids, and analyze nucleic acids, comprising a cartridge
                                receiving module, a heating/cooling subsystem and a magnet configured to
                                facilitate isolation of nucleic acids, a valve actuation subsystem configured to
                                control fluid flow through a microfluidic cartridge for processing nucleic acids,
                                and an optical subsystem for analysis of nucleic acids; a fluid handling system
                                configured to deliver samples and reagents to components of the system to
                                facilitate molecular diagnostic protocols; and an assay strip configured to
                                combine nucleic acid samples with molecular diagnostic reagents for analysis of
                                nucleic acids.”)
                              U.S. Patent No. 9,050,594 at 9:4-21 (“The linear actuator 146 further functions
                                to move a nozzle 149 coupled to the liquid handling system 250, in order to
                                couple the liquid handling system 250 to a fluid port 222 of the microfluidic
                                cartridge 210… The vertical displacement also allows the microfluidic cartridge
                                210 to receive a magnet 160, which provides a magnetic field to facilitate a
                                subset of a molecular diagnostic protocol, and detection chamber heaters 157,
                                which allows amplification of nucleic acids for molecular diagnostic
                                protocols requiring heating and cooling of the nucleic acid (e.g. PCR).”)
                              U.S. Patent No. 9,050,594 at 10:63-65 (“The preferred variation allows
                                independent control of 12 independent channels, corresponding to 12
                                different pathways for sample processing.”)
                              U.S. Patent No. 9,050,594 at 11:56-58 (“The set of detection chamber heaters
                                157 functions to individually heat detection chambers of a set of detection
                                chambers 213 within a microfluidic cartridge 210.”)
                              U.S. Patent No. 9,050,594 at 29:44-47 (“In embodiments wherein multiple
                                heaters are provided, each heater is preferably independent to allow
                                independent control of heating time and temperature for each sample.”)
                         US9539576 (Exhibit 29)
                              Claim 1. A system for thermocycling biological samples within detection
                                chambers comprising: a set of heater-sensor dies, each heater-sensor die in the
                                set of heater-sensor dies comprising a heating surface configured to interface


                                           31
Claim   Claim Language   Infringement Evidence
                                with a detection chamber and an inferior surface, inferior to the heating surface,
                                including a connection point, wherein each of the set of heater-sensor dies
                                includes a heating element and a sensing element; an electronics substrate,
                                comprising a first substrate surface coupled to the inferior surface of each of the
                                set of heater-sensor dies, a set of apertures longitudinally spaced across the
                                electronics substrate and providing access through the electronics substrate to
                                the set of heater-sensor dies, and a second substrate surface inferior to the first
                                substrate surface, wherein the electronics substrate comprises a set of substrate
                                connection points at least at one of the first substrate surface, an aperture surface
                                defined within at least one of the set of apertures, and the second substrate
                                surface, and wherein the electronics substrate couples the heating element and
                                the sensing element of each of the set of heater-sensor dies to a controller; a set
                                of heat-sink supports coupled to at least one of 1) the set of heater-sensor dies,
                                through the set of apertures, and 2) the second substrate surface of the
                                electronics substrate and configured to dissipate heat generated by the set of
                                heater-sensor dies, wherein at least one of the set of heat-sink supports includes
                                an integrated cooling element, and wherein a base surface of each of the set of
                                heat-sink supports is coupled to an elastic element that transmits a biasing force
                                through the electronics substrate, thereby maintaining thermal communication
                                between the set of heater-sensor dies and a set of detection chambers upon
                                alignment of the set of heater-sensor dies with the set of detection chambers; and
                                a set of wire bonds, including a wire bond coupled between the connection point
                                of at least one of the set of heater-sensor dies and one of the set of substrate
                                connection points.
                              U.S. Patent No. 9,539,576 at 9:8-12 (“Furthermore, the controller 165 can be
                                configured to control individual heater-sensor dies 111 in order to provide
                                unique heating parameters for individual detection chambers and/or can be
                                configured to provide common heating parameters for all heater-sensor
                                dies 111 in the set of heater-sensor dies no.”)
                              U.S. Patent No. 9,539,576 at 12:59-64 (“Upon completion of Block S240,
                                individual heater-sensor dies of the set of heater-sensor dies can be coupled to
                                one or multiple electronics substrates in order to provide uniform heating of


                                            32
Claim   Claim Language                     Infringement Evidence
                                                  individual sample containers with independent control of heating parameters
                                                  provided at each of the set of heater-sensor dies.”)



15(a)   A method of carrying out           To the extent the preamble is limiting, the accused workflow includes carrying out
        amplification independently on a   amplification independently on a plurality of polynucleotide-containing samples.
        plurality of polynucleotide-
        containing samples, the method     NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/our-products/,
        comprising:                        last visited June 5, 2019 (Exhibit 12)




                                                             33
Claim   Claim Language   Infringement Evidence


                         NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/, last visited
                         May 31, 2019 (Exhibit 10)
                             “NeuMoDx™ Molecular Systems provide the industry’s first true continuous
                               random-access solution and is scalable to meet the needs of the modern clinical
                               laboratory. The ability to load samples and testing consumables on the fly offers
                               up to 8 hours of operator walkaway capability. Room temperature stable
                               reagents and consumables dramatically reduce waste resulting in unmatched
                               flexibility. Liquid handling and transport is achieved through proven robotic
                               technologies. Our proprietary and unitized microfluidic cartridge features
                               independent lanes allowing for simultaneous processing of sample types
                               and varying assays.”

                         NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/our-solutions/,
                         last visited May 31, 2019 (Exhibit 11)
                              “NeuMoDx™ MOLECULAR SYSTEMS REVOLUTIONARY MOLECULAR
                                  DIAGNOSTIC SOLUTION Our patented, “sample to result” platform offers
                                  market-leading ease of use, true continuous random-access and rapid
                                  turnaround time while achieveing [sic] optimal operational and clinical
                                  performance for our customers and their patients.”
                              “The NeuMoDx™ Molecular Systems are a family of scalable platforms that
                                  fully integrate the entire molecular diagnostic process from “sample to result”.
                                  The NeuMoDx™ 288 and the NeuMoDx™ 96 Molecular Systems are fully
                                  automated, continuous random-access analyzers that utilize our proprietary
                                  NeuDry™ reagent technology, which integrates magnetic particle affinity
                                  capture and real time Polymerase Chain Reaction (PCR) chemistry in a
                                  multi-sample microfluidic cartridge.”


                         NeuMoDx_Quant_HCV_CVS_2018.pdf (Exhibit 18)
                             Describing “…microfluidic cartridges capable of performing independent


                                           34
Claim   Claim Language   Infringement Evidence
                                sample processing and real-time PCR.”




                         40600094_D-IFU-NeuMoDx-Cartridge-US-ONLY.pdf (Exhibit 19)
                            “NeuMoDx™ Cartridge INSTRUCTIONS FOR USE… Each NeuMoDx
                              Cartridge contains 12 independent microfluidic circuits that enable the
                              independent processing of up to 12 samples once housed appropriately in
                              the XPCR modules of the NeuMoDx System… The NeuMoDx Systems use a
                              combination of heat and proprietary extraction reagents to perform cell lysis,
                              nucleic acid extraction and inactivation/reduction of inhibitors from unprocessed
                              clinical specimens prior to presenting the extracted nucleic acid for detection by
                              Real-Time PCR.”

                         NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
                         2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                         NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                         (Exhibit 16)
                             “The NeuMoDx Molecular N96 and N288 are fully automated sample to
                                result molecular diagnostics platforms. They provide continuous random


                                          35
Claim   Claim Language   Infringement Evidence
                                access processing with initial results in one hour and operator walk away time of
                                up to eight hours.” Id. at 0:00-0:18
                              “This is the NeuMoDx microfluidic cartridge. Each microfluidic cartridge
                                contains 12 independent lanes which allows for processing of up to 12
                                samples simultaneously.” Id. at 1:49-1:59




                               “A series of microfluidic valves guides the PCR-ready solution through the
                                cartridge into three thin PCR chambers and the amplification process
                                begins. During a series of independent heat on-heat off sequences, an optical
                                scanner measures the level of fluorescence emitted, and converts it into the
                                qualitative or quantitative results which are displayed as amplification curves for
                                analysis by the laboratorian.” Id. at 3:58-4:26




                                           36
Claim   Claim Language   Infringement Evidence




                         US9403165 (Exhibit 27)
                            Claim 8. A cartridge for processing a sample, the cartridge comprising: a first
                              layer and an intermediate substrate coupled to the first layer and partially
                              separated from the first layer by a film layer, wherein the intermediate substrate
                              is configured to form a sealed waste chamber with a corrugated surface directly
                              opposing the first layer, wherein the corrugated surface defines a set of parallel
                              voids external to the waste chamber; and a first fluidic pathway, formed by at
                              least a portion of the first layer; and a second fluidic pathway in parallel
                              with the first fluidic pathway and formed by at least a portion of the second
                              fluidic pathway, wherein the first fluidic pathway and the second fluidic
                              pathway are each at least partially separated from the corrugated surface by an
                              elastomeric layer, and each fluidic pathway is configured to transfer waste fluid
                              of the sample into the waste chamber through a set of openings of the
                              intermediate substrate.
                            Claim 10. The cartridge of claim 8, wherein the first layer is a unitary
                              construction comprising a first sample port-reagent port pair including a first
                              sample port, a second sample port-reagent port pair including a second sample
                              port, a fluid port, a first detection chamber, and a second detection chamber,
                              wherein the first fluidic pathway is coupled to the first sample port-reagent
                              port pair and the first detection chamber, wherein the second fluidic
                              pathway is coupled to the second sample port-reagent port pair and the


                                           37
Claim   Claim Language   Infringement Evidence
                                second detection chamber, and wherein at least one of the first fluidic
                                pathway and the second fluidic pathway is coupled to the fluid port.

                         US9050594 (Exhibit 24)
                            Claim 1: A system for processing and detecting nucleic acids, comprising: a
                              capture plate comprising at least one well configured to facilitate a combination
                              of a set of magnetic beads with a biological sample, thus producing a magnetic
                              bead-sample; and a molecular diagnostic module, configured to process at
                              least one magnetic bead-sample obtained from the capture plate, and separate
                              nucleic acids from magnetic beads, wherein the molecular diagnostic module
                              comprises: a cartridge platform comprising a magnet receiving slot, an actuator
                              configured to displace the cartridge platform, a magnet, wherein an extended
                              configuration of the actuator allows the magnet to pass through the magnet
                              receiving slot to facilitate separation of the at least one nucleic acid volume, and
                              a cam card contacting a set of pins, wherein the extended configuration of the
                              actuator combined with movement of the cam card displaces a subset of the set
                              of pins through a set of slots of the cartridge platform, to define at least one
                              distinct pathway configured to receive at least one magnetic bead-sample.
                            Claim 13. The system of claim 1, wherein the molecular diagnostic module is
                              configured receive and align a microfluidic cartridge comprising a set of sample
                              port-reagent port pairs, a fluid port, a set of detection chambers, a waste
                              chamber, an elastomeric layer, and a set of fluidic pathways, wherein each
                              fluidic pathway of the set of fluidic pathways is coupled to a sample port-
                              reagent port pair, the fluid port, and a detection chamber, comprises a segment
                              configured to cross the magnet, and is configured to transfer a waste fluid to the
                              waste chamber, and to be occluded upon deformation of the elastomeric layer.
                            Claim 16. A system for processing and detecting nucleic acids, comprising: a
                              capture plate comprising at least one well containing a set of magnetic beads
                              configured to be combined with a biological sample to produce a magnetic
                              bead-sample; an assay strip comprising at least one well containing a molecular
                              diagnostic reagent configured to be combined with a nucleic acid volume to
                              produce a nucleic acid-reagent mixture; a molecular diagnostic module,


                                           38
Claim   Claim Language   Infringement Evidence
                                configured to process the magnetic bead-sample from the capture plate, separate
                                the nucleic acid volume from the magnetic bead-sample, and analyze the nucleic
                                acid-reagent mixture from the assay strip, wherein the molecular diagnostic
                                module comprises a cartridge platform including a set of parallel slots, a cam
                                card, and a set of pins contacting the cam card, wherein movement of the cam
                                card displaces a subset of the set of pins through a subset of the set of parallel
                                slots to define at least one pathway configured to receive the magnetic bead-
                                sample; and a liquid handling system configured to transfer the magnetic bead-
                                sample from the capture plate to the molecular diagnostic module, transfer the
                                nucleic acid volume from the molecular diagnostic module to the assay strip,
                                and transfer the nucleic acid-reagent mixture from the assay strip to the
                                molecular diagnostic module.
                              Claim 18. The system of claim 16, wherein the molecular diagnostic module
                                comprises an optical subsystem comprising at least one unit, wherein each unit
                                includes an excitation filter, an emission filter, a photodetector aligned with the
                                emission filter, and a dichroic mirror configured to reflect light from the
                                excitation filter toward the nucleic acid-reagent mixture, and to transmit light
                                from the nucleic acid reagent mixture, through the emission filter, and toward
                                the photodetector wherein each unit of the optical subsystem further comprises
                                an LED aligned with the excitation filter, wherein the LED provides multiple
                                wavelengths of light corresponding to at least one of the excitation filter, the
                                dichroic mirror, and the emission filter.
                              Claim 19. The system of claim 16, wherein the molecular diagnostic module
                                further comprises a heater and a detection chamber heater, wherein the heater
                                is configured to heat the magnetic bead-sample, and wherein the detection
                                chamber heater is configured to individually heat the nucleic acid-reagent
                                mixture, and wherein at least one of the heater and the detection chamber heater
                                is a Peltier heater.

                               U.S. Patent No. 9,050,594 at Abstract (“A system and method for processing
                                and detecting nucleic acids from a set of biological samples, comprising: a
                                capture plate and a capture plate module configured to facilitate binding of


                                           39
Claim   Claim Language                 Infringement Evidence
                                              nucleic acids within the set of biological samples to magnetic beads; a molecular
                                              diagnostic module configured to receive nucleic acids bound to magnetic beads,
                                              isolate nucleic acids, and analyze nucleic acids, comprising a cartridge
                                              receiving module, a heating/cooling subsystem and a magnet configured to
                                              facilitate isolation of nucleic acids, a valve actuation subsystem configured to
                                              control fluid flow through a microfluidic cartridge for processing nucleic acids,
                                              and an optical subsystem for analysis of nucleic acids; a fluid handling system
                                              configured to deliver samples and reagents to components of the system to
                                              facilitate molecular diagnostic protocols; and an assay strip configured to
                                              combine nucleic acid samples with molecular diagnostic reagents for analysis of
                                              nucleic acids.”)
                                            U.S. Patent No. 9,050,594 at 9:4-21 (“The linear actuator 146 further functions
                                              to move a nozzle 149 coupled to the liquid handling system 250, in order to
                                              couple the liquid handling system 250 to a fluid port 222 of the microfluidic
                                              cartridge 210… The vertical displacement also allows the microfluidic cartridge
                                              210 to receive a magnet 160, which provides a magnetic field to facilitate a
                                              subset of a molecular diagnostic protocol, and detection chamber heaters 157,
                                              which allows amplification of nucleic acids for molecular diagnostic
                                              protocols requiring heating and cooling of the nucleic acid (e.g. PCR).”)
                                            U.S. Patent No. 9,050,594 at 10:63-65 (“The preferred variation allows
                                              independent control of 12 independent channels, corresponding to 12
                                              different pathways for sample processing.”)
                                            U.S. Patent No. 9,050,594 at 11:56-58 (“The set of detection chamber heaters
                                              157 functions to individually heat detection chambers of a set of detection
                                              chambers 213 within a microfluidic cartridge 210.”)
                                            U.S. Patent No. 9,050,594 at 29:44-47 (“In embodiments wherein multiple
                                              heaters are provided, each heater is preferably independent to allow
                                              independent control of heating time and temperature for each sample.”)

15(b)   introducing the plurality of   The accused workflow includes introducing the plurality of samples in to a microfluidic
        samples in to a microfluidic   cartridge.
        cartridge,


                                                         40
Claim   Claim Language   Infringement Evidence
                         NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
                         2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                         NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                         (Exhibit 16)
                              “The liquid handling robot aspirates the PCR-ready solution and transfers it
                                back to the cartridge where it dispenses into the same P-port from which the
                                sample was aspirated.” Id. at 3:47-3:57




                                          41
Claim   Claim Language   Infringement Evidence




                         US9101930 (Exhibit 25)
                            Claim 10. A cartridge, configured to facilitate processing and detecting of
                              nucleic acids, comprising: a first layer and an intermediate substrate, coupled to
                              the first layer, wherein the intermediate substrate defines a waste chamber with a
                              corrugated surface directly opposing the first layer, wherein the corrugated
                              surface defines a set of parallel voids spanning a majority of a width of the
                              intermediate substrate and external to the waste chamber, wherein the set of
                              voids is accessible from a direction perpendicular to a broad surface of the first
                              layer; a first fluidic pathway, formed by at least a portion of the first layer;
                              and a second fluidic pathway in parallel with the first fluidic pathway,
                              formed by at least a portion of the first layer, wherein the first fluidic pathway
                              and the second fluidic pathway are each superior to the intermediate substrate,
                              are each at least partially separated from the corrugated surface of the


                                           42
Claim   Claim Language   Infringement Evidence
                                intermediate substrate by an elastomeric layer and are each configured to
                                transfer waste to the waste chamber through a set of openings of the
                                intermediate substrate.
                              Claim 11. The cartridge of claim 10, wherein the first layer is a unitary
                                construction comprising a first sample port-reagent port pair including a first
                                sample port, a second sample port-reagent port pair including a second
                                sample port, a fluid port, a first detection chamber, and a second detection
                                chamber, wherein the first fluidic pathway is coupled to the first sample
                                port-reagent port pair and the first detection chamber, wherein the second
                                fluidic pathway is coupled to the second sample port-reagent port pair and
                                the second detection chamber, wherein the first fluidic pathway is substantially
                                identical to the second fluidic pathway, and wherein at least one of the first
                                fluidic pathway and the second fluidic pathway is coupled to the fluid port.


                         US9403165 (Exhibit 27)
                            Claim 8. A cartridge for processing a sample, the cartridge comprising: a first
                              layer and an intermediate substrate coupled to the first layer and partially
                              separated from the first layer by a film layer, wherein the intermediate substrate
                              is configured to form a sealed waste chamber with a corrugated surface directly
                              opposing the first layer, wherein the corrugated surface defines a set of parallel
                              voids external to the waste chamber; and a first fluidic pathway, formed by at
                              least a portion of the first layer; and a second fluidic pathway in parallel
                              with the first fluidic pathway and formed by at least a portion of the second
                              fluidic pathway, wherein the first fluidic pathway and the second fluidic
                              pathway are each at least partially separated from the corrugated surface by an
                              elastomeric layer, and each fluidic pathway is configured to transfer waste fluid
                              of the sample into the waste chamber through a set of openings of the
                              intermediate substrate.
                            Claim 10. The cartridge of claim 8, wherein the first layer is a unitary
                              construction comprising a first sample port-reagent port pair including a
                              first sample port, a second sample port-reagent port pair including a second


                                           43
Claim   Claim Language   Infringement Evidence
                                sample port, a fluid port, a first detection chamber, and a second detection
                                chamber, wherein the first fluidic pathway is coupled to the first sample
                                port-reagent port pair and the first detection chamber, wherein the second
                                fluidic pathway is coupled to the second sample port-reagent port pair and
                                the second detection chamber, and wherein at least one of the first fluidic
                                pathway and the second fluidic pathway is coupled to the fluid port.

                         US9050594 (Exhibit 24)
                            Claim 1: A system for processing and detecting nucleic acids, comprising: a
                              capture plate comprising at least one well configured to facilitate a combination
                              of a set of magnetic beads with a biological sample, thus producing a magnetic
                              bead-sample; and a molecular diagnostic module, configured to process at least
                              one magnetic bead-sample obtained from the capture plate, and separate nucleic
                              acids from magnetic beads, wherein the molecular diagnostic module comprises:
                              a cartridge platform comprising a magnet receiving slot, an actuator configured
                              to displace the cartridge platform, a magnet, wherein an extended configuration
                              of the actuator allows the magnet to pass through the magnet receiving slot to
                              facilitate separation of the at least one nucleic acid volume, and a cam card
                              contacting a set of pins, wherein the extended configuration of the actuator
                              combined with movement of the cam card displaces a subset of the set of pins
                              through a set of slots of the cartridge platform, to define at least one distinct
                              pathway configured to receive at least one magnetic bead-sample.
                            Claim 13. The system of claim 1, wherein the molecular diagnostic module is
                              configured receive and align a microfluidic cartridge comprising a set of sample
                              port-reagent port pairs, a fluid port, a set of detection chambers, a waste
                              chamber, an elastomeric layer, and a set of fluidic pathways, wherein each
                              fluidic pathway of the set of fluidic pathways is coupled to a sample port-
                              reagent port pair, the fluid port, and a detection chamber, comprises a
                              segment configured to cross the magnet, and is configured to transfer a waste
                              fluid to the waste chamber, and to be occluded upon deformation of the
                              elastomeric layer.
                           


                                           44
Claim   Claim Language                   Infringement Evidence
15(c)   wherein the cartridge has a      In the accused workflow, the cartridge has a plurality of reaction chambers configured
        plurality of reaction chambers   to permit thermal cycling of the plurality of samples independently of one another.
        configured to permit thermal
        cycling of the plurality of      NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/our-solutions/,
        samples independently of one     last visited May 31, 2019 (Exhibit 11)
        another;                              “NeuMoDx™ MOLECULAR SYSTEMS REVOLUTIONARY MOLECULAR
                                                  DIAGNOSTIC SOLUTION Our patented, “sample to result” platform offers
                                                  market-leading ease of use, true continuous random-access and rapid
                                                  turnaround time while achieveing [sic] optimal operational and clinical
                                                  performance for our customers and their patients.”
                                              “The NeuMoDx™ Molecular Systems are a family of scalable platforms that
                                                  fully integrate the entire molecular diagnostic process from “sample to result”.
                                                  The NeuMoDx™ 288 and the NeuMoDx™ 96 Molecular Systems are fully
                                                  automated, continuous random-access analyzers that utilize our proprietary
                                                  NeuDry™ reagent technology, which integrates magnetic particle affinity
                                                  capture and real time Polymerase Chain Reaction (PCR) chemistry in a
                                                  multi-sample microfluidic cartridge.”


                                         NeuMoDx_Quant_HCV_CVS_2018.pdf (Exhibit 18)
                                             Describing “…microfluidic cartridges capable of performing independent
                                              sample processing and real-time PCR.”




                                                           45
Claim   Claim Language   Infringement Evidence




                         40600094_D-IFU-NeuMoDx-Cartridge-US-ONLY.pdf (Exhibit 19)
                            “NeuMoDx™ Cartridge INSTRUCTIONS FOR USE… Each NeuMoDx
                              Cartridge contains 12 independent microfluidic circuits that enable the
                              independent processing of up to 12 samples once housed appropriately in
                              the XPCR modules of the NeuMoDx System… The NeuMoDx Systems use a
                              combination of heat and proprietary extraction reagents to perform cell lysis,
                              nucleic acid extraction and inactivation/reduction of inhibitors from unprocessed
                              clinical specimens prior to presenting the extracted nucleic acid for detection by
                              Real-Time PCR.”

                         NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
                         2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                         NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                         (Exhibit 16)
                             “The NeuMoDx Molecular N96 and N288 are fully automated sample to
                                result molecular diagnostics platforms. They provide continuous random
                                access processing with initial results in one hour and operator walk away time of


                                           46
Claim   Claim Language   Infringement Evidence
                                up to eight hours.” Id. at 0:00-0:18
                              “This is the NeuMoDx microfluidic cartridge. Each microfluidic cartridge
                                contains 12 independent lanes which allows for processing of up to 12
                                samples simultaneously.” Id. at 1:49-1:59




                               “A series of microfluidic valves guides the PCR-ready solution through the
                                cartridge into three thin PCR chambers and the amplification process
                                begins. During a series of independent heat on-heat off sequences, an optical
                                scanner measures the level of fluorescence emitted, and converts it into the
                                qualitative or quantitative results which are displayed as amplification curves for
                                analysis by the laboratorian.” Id. at 3:58-4:26




                                           47
Claim   Claim Language   Infringement Evidence




                         US9403165 (Exhibit 27)
                            Claim 8. A cartridge for processing a sample, the cartridge comprising: a first
                              layer and an intermediate substrate coupled to the first layer and partially
                              separated from the first layer by a film layer, wherein the intermediate substrate
                              is configured to form a sealed waste chamber with a corrugated surface directly
                              opposing the first layer, wherein the corrugated surface defines a set of parallel
                              voids external to the waste chamber; and a first fluidic pathway, formed by at
                              least a portion of the first layer; and a second fluidic pathway in parallel
                              with the first fluidic pathway and formed by at least a portion of the second
                              fluidic pathway, wherein the first fluidic pathway and the second fluidic
                              pathway are each at least partially separated from the corrugated surface by an
                              elastomeric layer, and each fluidic pathway is configured to transfer waste fluid
                              of the sample into the waste chamber through a set of openings of the
                              intermediate substrate.
                            Claim 10. The cartridge of claim 8, wherein the first layer is a unitary
                              construction comprising a first sample port-reagent port pair including a first
                              sample port, a second sample port-reagent port pair including a second sample
                              port, a fluid port, a first detection chamber, and a second detection chamber,
                              wherein the first fluidic pathway is coupled to the first sample port-reagent
                              port pair and the first detection chamber, wherein the second fluidic
                              pathway is coupled to the second sample port-reagent port pair and the


                                           48
Claim   Claim Language   Infringement Evidence
                                second detection chamber, and wherein at least one of the first fluidic
                                pathway and the second fluidic pathway is coupled to the fluid port.

                         US9050594 (Exhibit 24)
                            Claim 1: A system for processing and detecting nucleic acids, comprising: a
                              capture plate comprising at least one well configured to facilitate a combination
                              of a set of magnetic beads with a biological sample, thus producing a magnetic
                              bead-sample; and a molecular diagnostic module, configured to process at
                              least one magnetic bead-sample obtained from the capture plate, and separate
                              nucleic acids from magnetic beads, wherein the molecular diagnostic module
                              comprises: a cartridge platform comprising a magnet receiving slot, an actuator
                              configured to displace the cartridge platform, a magnet, wherein an extended
                              configuration of the actuator allows the magnet to pass through the magnet
                              receiving slot to facilitate separation of the at least one nucleic acid volume, and
                              a cam card contacting a set of pins, wherein the extended configuration of the
                              actuator combined with movement of the cam card displaces a subset of the set
                              of pins through a set of slots of the cartridge platform, to define at least one
                              distinct pathway configured to receive at least one magnetic bead-sample.
                            Claim 13. The system of claim 1, wherein the molecular diagnostic module is
                              configured receive and align a microfluidic cartridge comprising a set of sample
                              port-reagent port pairs, a fluid port, a set of detection chambers, a waste
                              chamber, an elastomeric layer, and a set of fluidic pathways, wherein each
                              fluidic pathway of the set of fluidic pathways is coupled to a sample port-
                              reagent port pair, the fluid port, and a detection chamber, comprises a segment
                              configured to cross the magnet, and is configured to transfer a waste fluid to the
                              waste chamber, and to be occluded upon deformation of the elastomeric layer.
                            Claim 16. A system for processing and detecting nucleic acids, comprising: a
                              capture plate comprising at least one well containing a set of magnetic beads
                              configured to be combined with a biological sample to produce a magnetic
                              bead-sample; an assay strip comprising at least one well containing a molecular
                              diagnostic reagent configured to be combined with a nucleic acid volume to
                              produce a nucleic acid-reagent mixture; a molecular diagnostic module,


                                           49
Claim   Claim Language   Infringement Evidence
                                configured to process the magnetic bead-sample from the capture plate, separate
                                the nucleic acid volume from the magnetic bead-sample, and analyze the nucleic
                                acid-reagent mixture from the assay strip, wherein the molecular diagnostic
                                module comprises a cartridge platform including a set of parallel slots, a cam
                                card, and a set of pins contacting the cam card, wherein movement of the cam
                                card displaces a subset of the set of pins through a subset of the set of parallel
                                slots to define at least one pathway configured to receive the magnetic bead-
                                sample; and a liquid handling system configured to transfer the magnetic bead-
                                sample from the capture plate to the molecular diagnostic module, transfer the
                                nucleic acid volume from the molecular diagnostic module to the assay strip,
                                and transfer the nucleic acid-reagent mixture from the assay strip to the
                                molecular diagnostic module.
                              Claim 18. The system of claim 16, wherein the molecular diagnostic module
                                comprises an optical subsystem comprising at least one unit, wherein each unit
                                includes an excitation filter, an emission filter, a photodetector aligned with the
                                emission filter, and a dichroic mirror configured to reflect light from the
                                excitation filter toward the nucleic acid-reagent mixture, and to transmit light
                                from the nucleic acid reagent mixture, through the emission filter, and toward
                                the photodetector wherein each unit of the optical subsystem further comprises
                                an LED aligned with the excitation filter, wherein the LED provides multiple
                                wavelengths of light corresponding to at least one of the excitation filter, the
                                dichroic mirror, and the emission filter.
                              Claim 19. The system of claim 16, wherein the molecular diagnostic module
                                further comprises a heater and a detection chamber heater, wherein the heater
                                is configured to heat the magnetic bead-sample, and wherein the detection
                                chamber heater is configured to individually heat the nucleic acid-reagent
                                mixture, and wherein at least one of the heater and the detection chamber heater
                                is a Peltier heater.

                               U.S. Patent No. 9,050,594 at Abstract (“A system and method for processing
                                and detecting nucleic acids from a set of biological samples, comprising: a
                                capture plate and a capture plate module configured to facilitate binding of


                                           50
Claim   Claim Language   Infringement Evidence
                                nucleic acids within the set of biological samples to magnetic beads; a molecular
                                diagnostic module configured to receive nucleic acids bound to magnetic beads,
                                isolate nucleic acids, and analyze nucleic acids, comprising a cartridge
                                receiving module, a heating/cooling subsystem and a magnet configured to
                                facilitate isolation of nucleic acids, a valve actuation subsystem configured to
                                control fluid flow through a microfluidic cartridge for processing nucleic acids,
                                and an optical subsystem for analysis of nucleic acids; a fluid handling system
                                configured to deliver samples and reagents to components of the system to
                                facilitate molecular diagnostic protocols; and an assay strip configured to
                                combine nucleic acid samples with molecular diagnostic reagents for analysis of
                                nucleic acids.”)
                              U.S. Patent No. 9,050,594 at 9:4-21 (“The linear actuator 146 further functions
                                to move a nozzle 149 coupled to the liquid handling system 250, in order to
                                couple the liquid handling system 250 to a fluid port 222 of the microfluidic
                                cartridge 210… The vertical displacement also allows the microfluidic cartridge
                                210 to receive a magnet 160, which provides a magnetic field to facilitate a
                                subset of a molecular diagnostic protocol, and detection chamber heaters 157,
                                which allows amplification of nucleic acids for molecular diagnostic
                                protocols requiring heating and cooling of the nucleic acid (e.g. PCR).”)
                              U.S. Patent No. 9,050,594 at 10:63-65 (“The preferred variation allows
                                independent control of 12 independent channels, corresponding to 12
                                different pathways for sample processing.”)
                              U.S. Patent No. 9,050,594 at 11:56-58 (“The set of detection chamber heaters
                                157 functions to individually heat detection chambers of a set of detection
                                chambers 213 within a microfluidic cartridge 210.”)
                              U.S. Patent No. 9,050,594 at 29:44-47 (“In embodiments wherein multiple
                                heaters are provided, each heater is preferably independent to allow
                                independent control of heating time and temperature for each sample.”)
                         US9539576 (Exhibit 29)
                              Claim 1. A system for thermocycling biological samples within detection
                                chambers comprising: a set of heater-sensor dies, each heater-sensor die in the
                                set of heater-sensor dies comprising a heating surface configured to interface


                                           51
Claim   Claim Language   Infringement Evidence
                                with a detection chamber and an inferior surface, inferior to the heating surface,
                                including a connection point, wherein each of the set of heater-sensor dies
                                includes a heating element and a sensing element; an electronics substrate,
                                comprising a first substrate surface coupled to the inferior surface of each of the
                                set of heater-sensor dies, a set of apertures longitudinally spaced across the
                                electronics substrate and providing access through the electronics substrate to
                                the set of heater-sensor dies, and a second substrate surface inferior to the first
                                substrate surface, wherein the electronics substrate comprises a set of substrate
                                connection points at least at one of the first substrate surface, an aperture surface
                                defined within at least one of the set of apertures, and the second substrate
                                surface, and wherein the electronics substrate couples the heating element and
                                the sensing element of each of the set of heater-sensor dies to a controller; a set
                                of heat-sink supports coupled to at least one of 1) the set of heater-sensor dies,
                                through the set of apertures, and 2) the second substrate surface of the
                                electronics substrate and configured to dissipate heat generated by the set of
                                heater-sensor dies, wherein at least one of the set of heat-sink supports includes
                                an integrated cooling element, and wherein a base surface of each of the set of
                                heat-sink supports is coupled to an elastic element that transmits a biasing force
                                through the electronics substrate, thereby maintaining thermal communication
                                between the set of heater-sensor dies and a set of detection chambers upon
                                alignment of the set of heater-sensor dies with the set of detection chambers; and
                                a set of wire bonds, including a wire bond coupled between the connection point
                                of at least one of the set of heater-sensor dies and one of the set of substrate
                                connection points.
                              U.S. Patent No. 9,539,576 at 9:8-12 (“Furthermore, the controller 165 can be
                                configured to control individual heater-sensor dies 111 in order to provide
                                unique heating parameters for individual detection chambers and/or can be
                                configured to provide common heating parameters for all heater-sensor
                                dies 111 in the set of heater-sensor dies no.”)
                              U.S. Patent No. 9,539,576 at 12:59-64 (“Upon completion of Block S240,
                                individual heater-sensor dies of the set of heater-sensor dies can be coupled to
                                one or multiple electronics substrates in order to provide uniform heating of


                                            52
Claim   Claim Language                     Infringement Evidence
                                                  individual sample containers with independent control of heating parameters
                                                  provided at each of the set of heater-sensor dies.”)


15(d)   moving the plurality of samples    The accused workflow includes moving the plurality of samples independently of one
        independently of one another       another into the respective plurality of reaction chambers.
        into the respective plurality of
        reaction chambers;                 NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
                                           2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                                           NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                                           (Exhibit 16)
                                               “A series of microfluidic valves guides the PCR-ready solution through the
                                                  cartridge into three thin PCR chambers and the amplification process
                                                  begins.” Id. at 3:58-4:08




                                                            53
Claim   Claim Language   Infringement Evidence
                         US9738887 (Exhibit 31)
                              Claim 12. A cartridge, configured to facilitate processing and detecting of a
                                nucleic acid, comprising: a first layer comprising a sample port and a detection
                                chamber; an elastomeric layer; an intermediate substrate including a set of valve
                                guides, wherein the intermediate substrate defines a chamber with a corrugated
                                surface directly opposing the first layer, wherein the corrugated surface defines
                                a set of voids external to the chamber and accessible from a direction
                                perpendicular to a broad surface of the first layer, and wherein at least a portion
                                of the corrugated surface defines the set of valve guides with a set of openings
                                that provide access to the elastomeric layer; and a fluidic pathway, formed by at
                                least a portion of the first layer and a portion of the elastomeric layer, wherein
                                the fluidic pathway is fluidically coupled to the sample port and the detection
                                chamber and comprises a first and second branch extending downstream from a
                                junction, and is configured to be occluded at a set of occlusion positions upon
                                manipulation of the elastomeric layer through the set of valve guides, wherein a
                                first occlusion position of the set of occlusion positions is positioned along the
                                fluidic pathway downstream of the junction and upstream of the first branch and
                                a second occlusion position of the set of occlusion positions is positioned along
                                the fluidic pathway downstream of the junction and upstream of the second
                                branch, wherein the set of occlusion positions comprises a normally open
                                position and a normally closed position, wherein the normally open position
                                comprises a first surface of the fluidic pathway at the first layer and a second
                                surface of the fluidic pathway at the elastomeric layer, wherein a void defined
                                between the first surface and the second surface is configured to transition to a
                                closed state upon occlusion by an occluding object applied to the elastomeric
                                layer during operation; wherein the normally closed position is defined by a
                                region of the fluidic pathway, at the first layer that extends toward and abuts the
                                elastomeric layer in preventing fluid bypass at the region; wherein a first
                                truncated pathway, including the normally open position and the first branch and
                                excluding the second branch, is defined upon manipulation of the fluidic
                                pathway at the first and second occlusion positions, and wherein a second
                                truncated pathway, including the normally closed position and the second


                                           54
Claim   Claim Language   Infringement Evidence
                                branch and excluding the first branch, to the detection chamber is defined upon
                                manipulation of the fluidic pathway at the first and second occlusion positions.
                              US Patent No. 9,738,887 at 13:35-42 (“The set of fluidic pathways 160 of the
                                microfluidic cartridge 100 functions to provide a fluid network into which
                                volumes of sample fluids, reagents, buffers and/or gases used in a molecular
                                diagnostics protocol may be delivered, out of which waste fluids may be
                                eliminated, and by which processed nucleic acid samples may be delivered to
                                a detection chamber for analysis, which may include amplification and/or
                                detection.”)
                              US Patent No. 9,738,887 at 15:31-35 (“The segment running to a detection
                                chamber 163 functions to deliver a processed sample fluid to the detection
                                chamber 117 with a reduced quantity of gas bubbles, and the segment
                                running away from the detection chamber 164 functions to deliver a fluid away
                                from the detection chamber 117.”)
                              US Patent No. 9,738,887 at 17:27-49 (“Thereafter in the first embodiment, as
                                shown in FIG. 11, the occlusions at the first and third occlusion positions 142,
                                144 may be reversed, defining a seventh truncated pathway, and the entire
                                released nucleic acid sample (e.g. -20 microliters) may be aspirated out of the
                                microfluidic cartridge through the reagent port 115. This released nucleic acid
                                sample is then used to reconstitute a molecular diagnostic reagent stored off of
                                the microfluidic cartridge 100. During the reconstitution, the occlusion at the
                                sixth occlusion position 147 may be reversed, and the fluidic pathway 165
                                may be occluded at the first occlusion position 142 to form an eighth
                                truncated pathway, as shown in FIG. 1J. Once reconstitution of the molecular
                                diagnostic reagent with the released nucleic acid sample is complete and well
                                mixed, the reconstituted mixture may then be dispensed through the
                                reagent port 115, through the eighth truncated pathway, and to the
                                detection chamber 117, by using a fluid handling system to push the
                                seventh occlusion position [148] (normally closed) open. The detection
                                chamber 117 is completely filled with the mixed reagent-nucleic acid
                                sample, after which the fluidic pathway 165 is occluded at the third, sixth,
                                seventh and eighth occlusion positions 144, 147, 148, 149, defining ninth


                                           55
Claim   Claim Language                     Infringement Evidence
                                                  truncated pathway, as shown in FIG. 1K. Other pathways of the set of fluidic
                                                  pathways 165 may be similarly configured to receive a reagent-nucleic acid
                                                  mixture. An external molecular diagnostic system and/or module may then
                                                  perform additional processes, such as thermocycling and detection, on the
                                                  volume of fluid within the detection chamber 117.”)
                                                US Patent No. 9,738,887 at Figs. 1J and 1K:




15(e)   isolating the samples within the   The accused workflow includes isolating the samples within the plurality of reaction
        plurality of reaction chambers;    chambers.

                                           NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
                                           2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                                           NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                                           (Exhibit 16)
                                               “A series of microfluidic valves guides the PCR-ready solution through the


                                                             56
Claim   Claim Language   Infringement Evidence
                                cartridge into three thin PCR chambers and the amplification process
                                begins.” Id. at 3:58-4:08




                         US9339812 (Exhibit 26) (Exhibit 26)
                            Claim 29. A method for processing and detecting nucleic acids within a
                              cartridge having a fluidic pathway including a set of occlusion positions



                                          57
Claim   Claim Language   Infringement Evidence
                                defined by an elastomeric layer of the cartridge, the method comprising:
                                aligning the cartridge at a cartridge platform of a molecular diagnostic module,
                                the cartridge platform having a set of slots, and the molecular diagnostic module
                                having a cam module contacting a set of pins aligned with the set of slots and an
                                actuator that provides relative displacement between the cartridge platform and
                                the set of pins; moving the cam module by transitioning the actuator into an
                                extended configuration, thereby displacing a first subset of the set of pins
                                through the set of slots of the cartridge platform, and thereby manipulating the
                                elastomeric layer to occlude the fluidic pathway at a first subset of the set of
                                occlusion positions, thus defining a first truncated fluidic pathway passing
                                through a magnetic field for controlling a flow through the fluidic pathway;
                                capturing a sample of nucleic acids bound to magnetic beads within the first
                                truncated fluidic pathway, by the magnetic field; and moving the cam module,
                                thereby displacing a second subset of the set of pins through the set of slots of
                                the cartridge platform, and thereby manipulating the elastomeric layer to
                                occlude the fluidic pathway, through the elastomeric layer, at a second subset of
                                the set of occlusion positions, thus defining a second truncated fluidic pathway
                                containing the sample of nucleic acids bound to magnetic beads.
                              Claim 30. The method of claim 29, further comprising: delivering a wash
                                solution into the second truncated fluidic pathway through a fluid port to
                                facilitate production of a volume of nucleic acids delivering the volume of
                                nucleic acids through a reagent port coupled to the fluidic pathway; receiving
                                the volume of nucleic acids combined with a volume of molecular diagnostic
                                reagents to produce a nucleic acid-reagent sample; occluding the fluidic
                                pathway at a third subset of the set of occlusion positions, thus defining a third
                                truncated fluidic pathway coupled to a detection chamber; and delivering
                                the nucleic acid-reagent sample, through the third truncated fluidic
                                pathway, to the detection chamber.

                         US9738887 (Exhibit 31)
                            Claim 12. A cartridge, configured to facilitate processing and detecting of a
                              nucleic acid, comprising: a first layer comprising a sample port and a detection


                                           58
Claim   Claim Language   Infringement Evidence
                                chamber; an elastomeric layer; an intermediate substrate including a set of valve
                                guides, wherein the intermediate substrate defines a chamber with a corrugated
                                surface directly opposing the first layer, wherein the corrugated surface defines
                                a set of voids external to the chamber and accessible from a direction
                                perpendicular to a broad surface of the first layer, and wherein at least a portion
                                of the corrugated surface defines the set of valve guides with a set of openings
                                that provide access to the elastomeric layer; and a fluidic pathway, formed by at
                                least a portion of the first layer and a portion of the elastomeric layer, wherein
                                the fluidic pathway is fluidically coupled to the sample port and the detection
                                chamber and comprises a first and second branch extending downstream from a
                                junction, and is configured to be occluded at a set of occlusion positions upon
                                manipulation of the elastomeric layer through the set of valve guides, wherein a
                                first occlusion position of the set of occlusion positions is positioned along the
                                fluidic pathway downstream of the junction and upstream of the first branch and
                                a second occlusion position of the set of occlusion positions is positioned along
                                the fluidic pathway downstream of the junction and upstream of the second
                                branch, wherein the set of occlusion positions comprises a normally open
                                position and a normally closed position, wherein the normally open position
                                comprises a first surface of the fluidic pathway at the first layer and a second
                                surface of the fluidic pathway at the elastomeric layer, wherein a void defined
                                between the first surface and the second surface is configured to transition to a
                                closed state upon occlusion by an occluding object applied to the elastomeric
                                layer during operation; wherein the normally closed position is defined by a
                                region of the fluidic pathway, at the first layer that extends toward and abuts the
                                elastomeric layer in preventing fluid bypass at the region; wherein a first
                                truncated pathway, including the normally open position and the first branch and
                                excluding the second branch, is defined upon manipulation of the fluidic
                                pathway at the first and second occlusion positions, and wherein a second
                                truncated pathway, including the normally closed position and the second
                                branch and excluding the first branch, to the detection chamber is defined
                                upon manipulation of the fluidic pathway at the first and second occlusion
                                positions.


                                           59
Claim   Claim Language   Infringement Evidence


                               US Patent No. 9,738,887 at 17:27-49 (“Thereafter in the first embodiment, as
                                shown in FIG. 11, the occlusions at the first and third occlusion positions 142,
                                144 may be reversed, defining a seventh truncated pathway, and the entire
                                released nucleic acid sample (e.g. -20 microliters) may be aspirated out of the
                                microfluidic cartridge through the reagent port 115. This released nucleic acid
                                sample is then used to reconstitute a molecular diagnostic reagent stored off of
                                the microfluidic cartridge 100. During the reconstitution, the occlusion at the
                                sixth occlusion position 147 may be reversed, and the fluidic pathway 165 may
                                be occluded at the first occlusion position 142 to form an eighth truncated
                                pathway, as shown in FIG. 1J. Once reconstitution of the molecular diagnostic
                                reagent with the released nucleic acid sample is complete and well mixed, the
                                reconstituted mixture may then be dispensed through the reagent port 115,
                                through the eighth truncated pathway, and to the detection chamber 117, by
                                using a fluid handling system to push the seventh occlusion position [148]
                                (normally closed) open. The detection chamber 117 is completely filled with
                                the mixed reagent-nucleic acid sample, after which the fluidic pathway 165
                                is occluded at the third, sixth, seventh and eighth occlusion positions 144,
                                147, 148, 149, defining ninth truncated pathway, as shown in FIG. 1K.
                                Other pathways of the set of fluidic pathways 165 may be similarly configured
                                to receive a reagent-nucleic acid mixture. An external molecular diagnostic
                                system and/or module may then perform additional processes, such as
                                thermocycling and detection, on the volume of fluid within the detection
                                chamber 117.”)at Figs. 1J and 1K:




                                           60
Claim   Claim Language                   Infringement Evidence




                                               US Patent No. 9,738,887 at 16:4-25 (“In the first embodiment, the set of
                                                occlusion positions 141 also comprises a sixth occlusion position 147 located
                                                along the vent segment 177 upstream of the vent region 190, a seventh
                                                occlusion position 148 located along the segment running to the detection
                                                chamber 163, and an eighth occlusion position 149 located along the
                                                segment running away from the detection chamber 164. In the first
                                                embodiment, the first, second, third, fifth, and sixth occlusion positions 142,
                                                143, 144, 146, 147 are normally open positions 42 and the fourth, seventh, and
                                                eighth occlusions positions 145, 148, 149 are normally closed positions 43, as
                                                shown in FIG. 1C.”)

15(f)   placing the microfluidic         The accused workflow includes placing the microfluidic cartridge in thermal
        cartridge in thermal             communication with an array of independent heaters.
        communication with an array of
        independent heaters; and         NeuMoDx_Quant_HCV_CVS_2018.pdf (Exhibit 18)



                                                           61
Claim   Claim Language   Infringement Evidence
                              Describing “…microfluidic cartridges capable of performing independent
                                sample processing and real-time PCR.”




                         40600094_D-IFU-NeuMoDx-Cartridge-US-ONLY.pdf (Exhibit 19)
                            “NeuMoDx™ Cartridge INSTRUCTIONS FOR USE… Each NeuMoDx
                              Cartridge contains 12 independent microfluidic circuits that enable the
                              independent processing of up to 12 samples once housed appropriately in
                              the XPCR modules of the NeuMoDx System… The NeuMoDx Systems use a
                              combination of heat and proprietary extraction reagents to perform cell lysis,
                              nucleic acid extraction and inactivation/reduction of inhibitors from unprocessed
                              clinical specimens prior to presenting the extracted nucleic acid for detection by
                              Real-Time PCR.”

                         NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
                         2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                         NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                         (Exhibit 16)



                                          62
Claim   Claim Language   Infringement Evidence




                               “A series of microfluidic valves guides the PCR-ready solution through the
                                cartridge into three thin PCR chambers and the amplification process
                                begins. During a series of independent heat on-heat off sequences, an optical
                                scanner measures the level of fluorescence emitted, and converts it into the
                                qualitative or quantitative results which are displayed as amplification curves for
                                analysis by the laboratorian.” Id. at 3:58-4:26




                                           63
Claim   Claim Language   Infringement Evidence

                         US9050594 (Exhibit 24)
                            Claim 1: A system for processing and detecting nucleic acids, comprising: a
                              capture plate comprising at least one well configured to facilitate a combination
                              of a set of magnetic beads with a biological sample, thus producing a magnetic
                              bead-sample; and a molecular diagnostic module, configured to process at
                              least one magnetic bead-sample obtained from the capture plate, and separate
                              nucleic acids from magnetic beads, wherein the molecular diagnostic module
                              comprises: a cartridge platform comprising a magnet receiving slot, an actuator
                              configured to displace the cartridge platform, a magnet, wherein an extended
                              configuration of the actuator allows the magnet to pass through the magnet
                              receiving slot to facilitate separation of the at least one nucleic acid volume, and
                              a cam card contacting a set of pins, wherein the extended configuration of the
                              actuator combined with movement of the cam card displaces a subset of the set
                              of pins through a set of slots of the cartridge platform, to define at least one
                              distinct pathway configured to receive at least one magnetic bead-sample.
                            Claim 13. The system of claim 1, wherein the molecular diagnostic module is
                              configured receive and align a microfluidic cartridge comprising a set of sample
                              port-reagent port pairs, a fluid port, a set of detection chambers, a waste
                              chamber, an elastomeric layer, and a set of fluidic pathways, wherein each
                              fluidic pathway of the set of fluidic pathways is coupled to a sample port-
                              reagent port pair, the fluid port, and a detection chamber, comprises a segment
                              configured to cross the magnet, and is configured to transfer a waste fluid to the
                              waste chamber, and to be occluded upon deformation of the elastomeric layer.
                            Claim 16. A system for processing and detecting nucleic acids, comprising: a
                              capture plate comprising at least one well containing a set of magnetic beads
                              configured to be combined with a biological sample to produce a magnetic
                              bead-sample; an assay strip comprising at least one well containing a molecular
                              diagnostic reagent configured to be combined with a nucleic acid volume to
                              produce a nucleic acid-reagent mixture; a molecular diagnostic module,
                              configured to process the magnetic bead-sample from the capture plate, separate
                              the nucleic acid volume from the magnetic bead-sample, and analyze the nucleic


                                           64
Claim   Claim Language   Infringement Evidence
                                acid-reagent mixture from the assay strip, wherein the molecular diagnostic
                                module comprises a cartridge platform including a set of parallel slots, a cam
                                card, and a set of pins contacting the cam card, wherein movement of the cam
                                card displaces a subset of the set of pins through a subset of the set of parallel
                                slots to define at least one pathway configured to receive the magnetic bead-
                                sample; and a liquid handling system configured to transfer the magnetic bead-
                                sample from the capture plate to the molecular diagnostic module, transfer the
                                nucleic acid volume from the molecular diagnostic module to the assay strip,
                                and transfer the nucleic acid-reagent mixture from the assay strip to the
                                molecular diagnostic module.
                              Claim 18. The system of claim 16, wherein the molecular diagnostic module
                                comprises an optical subsystem comprising at least one unit, wherein each unit
                                includes an excitation filter, an emission filter, a photodetector aligned with the
                                emission filter, and a dichroic mirror configured to reflect light from the
                                excitation filter toward the nucleic acid-reagent mixture, and to transmit light
                                from the nucleic acid reagent mixture, through the emission filter, and toward
                                the photodetector wherein each unit of the optical subsystem further comprises
                                an LED aligned with the excitation filter, wherein the LED provides multiple
                                wavelengths of light corresponding to at least one of the excitation filter, the
                                dichroic mirror, and the emission filter.
                              Claim 19. The system of claim 16, wherein the molecular diagnostic module
                                further comprises a heater and a detection chamber heater, wherein the heater
                                is configured to heat the magnetic bead-sample, and wherein the detection
                                chamber heater is configured to individually heat the nucleic acid-reagent
                                mixture, and wherein at least one of the heater and the detection chamber heater
                                is a Peltier heater.

                               U.S. Patent No. 9,050,594 at Abstract (“A system and method for processing
                                and detecting nucleic acids from a set of biological samples, comprising: a
                                capture plate and a capture plate module configured to facilitate binding of
                                nucleic acids within the set of biological samples to magnetic beads; a molecular
                                diagnostic module configured to receive nucleic acids bound to magnetic beads,


                                           65
Claim   Claim Language   Infringement Evidence
                                isolate nucleic acids, and analyze nucleic acids, comprising a cartridge
                                receiving module, a heating/cooling subsystem and a magnet configured to
                                facilitate isolation of nucleic acids, a valve actuation subsystem configured to
                                control fluid flow through a microfluidic cartridge for processing nucleic acids,
                                and an optical subsystem for analysis of nucleic acids; a fluid handling system
                                configured to deliver samples and reagents to components of the system to
                                facilitate molecular diagnostic protocols; and an assay strip configured to
                                combine nucleic acid samples with molecular diagnostic reagents for analysis of
                                nucleic acids.”)
                              U.S. Patent No. 9,050,594 at 9:4-21 (“The linear actuator 146 further functions
                                to move a nozzle 149 coupled to the liquid handling system 250, in order to
                                couple the liquid handling system 250 to a fluid port 222 of the microfluidic
                                cartridge 210… The vertical displacement also allows the microfluidic cartridge
                                210 to receive a magnet 160, which provides a magnetic field to facilitate a
                                subset of a molecular diagnostic protocol, and detection chamber heaters 157,
                                which allows amplification of nucleic acids for molecular diagnostic
                                protocols requiring heating and cooling of the nucleic acid (e.g. PCR).”)
                              U.S. Patent No. 9,050,594 at 10:63-65 (“The preferred variation allows
                                independent control of 12 independent channels, corresponding to 12
                                different pathways for sample processing.”)
                              U.S. Patent No. 9,050,594 at 11:56-58 (“The set of detection chamber heaters
                                157 functions to individually heat detection chambers of a set of detection
                                chambers 213 within a microfluidic cartridge 210.”)
                              U.S. Patent No. 9,050,594 at 29:44-47 (“In embodiments wherein multiple
                                heaters are provided, each heater is preferably independent to allow
                                independent control of heating time and temperature for each sample.”)

                         US9499896 (Exhibit 28)
                            Claim 1. A system for thermocycling biological samples within detection
                              chambers comprising: a set of heater-sensor dies, each heater-sensor die in the
                              set of heater-sensor dies comprising: an assembly including a first insulating
                              layer, a heating region comprising an adhesion material layer coupled to the first


                                           66
Claim   Claim Language                      Infringement Evidence
                                                   insulating layer and a noble material layer coupled to the adhesion material
                                                   layer, and a second insulating layer coupled to the heating region and to the first
                                                   insulating layer through a pattern of voids in the heating region, wherein the
                                                   pattern of voids in the heating region defines a coarse pattern, comprising a
                                                   global morphology at a first scale and associated with a heating element of the
                                                   heating region, and a fine pattern, comprising a local morphology at a second
                                                   scale smaller than the first scale, integrated into the coarse pattern and
                                                   associated with a sensing element of the heating region; an electronics substrate
                                                   configured to couple heating elements and sensing elements of the set of heater-
                                                   sensor dies to a controller; and a set of elastic elements coupled to a second
                                                   substrate surface of the electronics substrate opposing a first substrate surface of
                                                   the electronics substrate interfacing with the assemblies of the set of heater-
                                                   sensor dies and configured to bias each of the set of heater-sensor dies against a
                                                   detection chamber in a configuration wherein the set of heater-sensor dies is in
                                                   thermal communication with a set of detection chambers.
                                                 U.S. Patent No. 9,499,896 at 12:15-20 (“Furthermore, the controller 165 can
                                                   be configured to control individual heater-sensor dies 111 in order to provide
                                                   unique heating parameters for individual detection chambers and/or can be
                                                   configured to provide common heating parameters for all heater-sensor dies 111
                                                   in the set of heater-sensor dies 110.”)

15(g)   amplifying polynucleotides          The accused workflow includes amplifying polynucleotides contained within the
        contained within the plurality of   plurality of samples, by application of successive temperature cycles independently to
        samples, by application of          the reaction chambers.
        successive temperature cycles
        independently to the reaction       NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/our-solutions/,
        chambers.                           last visited May 31, 2019 (Exhibit 11)
                                                 “NeuMoDx™ MOLECULAR SYSTEMS REVOLUTIONARY MOLECULAR
                                                     DIAGNOSTIC SOLUTION Our patented, “sample to result” platform offers
                                                     market-leading ease of use, true continuous random-access and rapid
                                                     turnaround time while achieveing [sic] optimal operational and clinical
                                                     performance for our customers and their patients.”


                                                               67
Claim   Claim Language   Infringement Evidence
                              “The NeuMoDx™ Molecular Systems are a family of scalable platforms that
                                fully integrate the entire molecular diagnostic process from “sample to result”.
                                The NeuMoDx™ 288 and the NeuMoDx™ 96 Molecular Systems are fully
                                automated, continuous random-access analyzers that utilize our proprietary
                                NeuDry™ reagent technology, which integrates magnetic particle affinity
                                capture and real time Polymerase Chain Reaction (PCR) chemistry in a
                                multi-sample microfluidic cartridge.”


                         NeuMoDx_Quant_HCV_CVS_2018.pdf (Exhibit 18)
                             Describing “…microfluidic cartridges capable of performing independent
                              sample processing and real-time PCR.”




                         40600094_D-IFU-NeuMoDx-Cartridge-US-ONLY.pdf (Exhibit 19)
                            “NeuMoDx™ Cartridge INSTRUCTIONS FOR USE… Each NeuMoDx
                              Cartridge contains 12 independent microfluidic circuits that enable the
                              independent processing of up to 12 samples once housed appropriately in
                              the XPCR modules of the NeuMoDx System… The NeuMoDx Systems use a


                                           68
Claim   Claim Language   Infringement Evidence
                                combination of heat and proprietary extraction reagents to perform cell lysis,
                                nucleic acid extraction and inactivation/reduction of inhibitors from unprocessed
                                clinical specimens prior to presenting the extracted nucleic acid for detection by
                                Real-Time PCR.”

                         NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
                         2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                         NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                         (Exhibit 16)
                             “The NeuMoDx Molecular N96 and N288 are fully automated sample to
                                result molecular diagnostics platforms. They provide continuous random
                                access processing with initial results in one hour and operator walk away time of
                                up to eight hours.” Id. at 0:00-0:18
                             “This is the NeuMoDx microfluidic cartridge. Each microfluidic cartridge
                                contains 12 independent lanes which allows for processing of up to 12
                                samples simultaneously.” Id. at 1:49-1:59




                               “A series of microfluidic valves guides the PCR-ready solution through the


                                           69
Claim   Claim Language   Infringement Evidence
                                cartridge into three thin PCR chambers and the amplification process
                                begins. During a series of independent heat on-heat off sequences, an optical
                                scanner measures the level of fluorescence emitted, and converts it into the
                                qualitative or quantitative results which are displayed as amplification curves for
                                analysis by the laboratorian.” Id. at 3:58-4:26




                         US9403165 (Exhibit 27)
                            Claim 8. A cartridge for processing a sample, the cartridge comprising: a first
                              layer and an intermediate substrate coupled to the first layer and partially
                              separated from the first layer by a film layer, wherein the intermediate substrate
                              is configured to form a sealed waste chamber with a corrugated surface directly
                              opposing the first layer, wherein the corrugated surface defines a set of parallel
                              voids external to the waste chamber; and a first fluidic pathway, formed by at
                              least a portion of the first layer; and a second fluidic pathway in parallel
                              with the first fluidic pathway and formed by at least a portion of the second
                              fluidic pathway, wherein the first fluidic pathway and the second fluidic
                              pathway are each at least partially separated from the corrugated surface by an
                              elastomeric layer, and each fluidic pathway is configured to transfer waste fluid
                              of the sample into the waste chamber through a set of openings of the
                              intermediate substrate.
                            Claim 10. The cartridge of claim 8, wherein the first layer is a unitary


                                           70
Claim   Claim Language   Infringement Evidence
                                construction comprising a first sample port-reagent port pair including a first
                                sample port, a second sample port-reagent port pair including a second sample
                                port, a fluid port, a first detection chamber, and a second detection chamber,
                                wherein the first fluidic pathway is coupled to the first sample port-reagent
                                port pair and the first detection chamber, wherein the second fluidic
                                pathway is coupled to the second sample port-reagent port pair and the
                                second detection chamber, and wherein at least one of the first fluidic
                                pathway and the second fluidic pathway is coupled to the fluid port.

                         US9050594 (Exhibit 24)
                            Claim 1: A system for processing and detecting nucleic acids, comprising: a
                              capture plate comprising at least one well configured to facilitate a combination
                              of a set of magnetic beads with a biological sample, thus producing a magnetic
                              bead-sample; and a molecular diagnostic module, configured to process at
                              least one magnetic bead-sample obtained from the capture plate, and separate
                              nucleic acids from magnetic beads, wherein the molecular diagnostic module
                              comprises: a cartridge platform comprising a magnet receiving slot, an actuator
                              configured to displace the cartridge platform, a magnet, wherein an extended
                              configuration of the actuator allows the magnet to pass through the magnet
                              receiving slot to facilitate separation of the at least one nucleic acid volume, and
                              a cam card contacting a set of pins, wherein the extended configuration of the
                              actuator combined with movement of the cam card displaces a subset of the set
                              of pins through a set of slots of the cartridge platform, to define at least one
                              distinct pathway configured to receive at least one magnetic bead-sample.
                            Claim 13. The system of claim 1, wherein the molecular diagnostic module is
                              configured receive and align a microfluidic cartridge comprising a set of sample
                              port-reagent port pairs, a fluid port, a set of detection chambers, a waste
                              chamber, an elastomeric layer, and a set of fluidic pathways, wherein each
                              fluidic pathway of the set of fluidic pathways is coupled to a sample port-
                              reagent port pair, the fluid port, and a detection chamber, comprises a segment
                              configured to cross the magnet, and is configured to transfer a waste fluid to the
                              waste chamber, and to be occluded upon deformation of the elastomeric layer.


                                           71
Claim   Claim Language   Infringement Evidence
                              Claim 16. A system for processing and detecting nucleic acids, comprising: a
                                capture plate comprising at least one well containing a set of magnetic beads
                                configured to be combined with a biological sample to produce a magnetic
                                bead-sample; an assay strip comprising at least one well containing a molecular
                                diagnostic reagent configured to be combined with a nucleic acid volume to
                                produce a nucleic acid-reagent mixture; a molecular diagnostic module,
                                configured to process the magnetic bead-sample from the capture plate, separate
                                the nucleic acid volume from the magnetic bead-sample, and analyze the nucleic
                                acid-reagent mixture from the assay strip, wherein the molecular diagnostic
                                module comprises a cartridge platform including a set of parallel slots, a cam
                                card, and a set of pins contacting the cam card, wherein movement of the cam
                                card displaces a subset of the set of pins through a subset of the set of parallel
                                slots to define at least one pathway configured to receive the magnetic bead-
                                sample; and a liquid handling system configured to transfer the magnetic bead-
                                sample from the capture plate to the molecular diagnostic module, transfer the
                                nucleic acid volume from the molecular diagnostic module to the assay strip,
                                and transfer the nucleic acid-reagent mixture from the assay strip to the
                                molecular diagnostic module.
                              Claim 18. The system of claim 16, wherein the molecular diagnostic module
                                comprises an optical subsystem comprising at least one unit, wherein each unit
                                includes an excitation filter, an emission filter, a photodetector aligned with the
                                emission filter, and a dichroic mirror configured to reflect light from the
                                excitation filter toward the nucleic acid-reagent mixture, and to transmit light
                                from the nucleic acid reagent mixture, through the emission filter, and toward
                                the photodetector wherein each unit of the optical subsystem further comprises
                                an LED aligned with the excitation filter, wherein the LED provides multiple
                                wavelengths of light corresponding to at least one of the excitation filter, the
                                dichroic mirror, and the emission filter.
                              Claim 19. The system of claim 16, wherein the molecular diagnostic module
                                further comprises a heater and a detection chamber heater, wherein the heater
                                is configured to heat the magnetic bead-sample, and wherein the detection
                                chamber heater is configured to individually heat the nucleic acid-reagent


                                           72
Claim   Claim Language   Infringement Evidence
                                mixture, and wherein at least one of the heater and the detection chamber heater
                                is a Peltier heater.

                               U.S. Patent No. 9,050,594 at Abstract (“A system and method for processing
                                and detecting nucleic acids from a set of biological samples, comprising: a
                                capture plate and a capture plate module configured to facilitate binding of
                                nucleic acids within the set of biological samples to magnetic beads; a molecular
                                diagnostic module configured to receive nucleic acids bound to magnetic beads,
                                isolate nucleic acids, and analyze nucleic acids, comprising a cartridge
                                receiving module, a heating/cooling subsystem and a magnet configured to
                                facilitate isolation of nucleic acids, a valve actuation subsystem configured to
                                control fluid flow through a microfluidic cartridge for processing nucleic acids,
                                and an optical subsystem for analysis of nucleic acids; a fluid handling system
                                configured to deliver samples and reagents to components of the system to
                                facilitate molecular diagnostic protocols; and an assay strip configured to
                                combine nucleic acid samples with molecular diagnostic reagents for analysis of
                                nucleic acids.”)
                               U.S. Patent No. 9,050,594 at 9:4-21 (“The linear actuator 146 further functions
                                to move a nozzle 149 coupled to the liquid handling system 250, in order to
                                couple the liquid handling system 250 to a fluid port 222 of the microfluidic
                                cartridge 210… The vertical displacement also allows the microfluidic cartridge
                                210 to receive a magnet 160, which provides a magnetic field to facilitate a
                                subset of a molecular diagnostic protocol, and detection chamber heaters 157,
                                which allows amplification of nucleic acids for molecular diagnostic
                                protocols requiring heating and cooling of the nucleic acid (e.g. PCR).”)
                               U.S. Patent No. 9,050,594 at 10:63-65 (“The preferred variation allows
                                independent control of 12 independent channels, corresponding to 12
                                different pathways for sample processing.”)
                               U.S. Patent No. 9,050,594 at 11:56-58 (“The set of detection chamber heaters
                                157 functions to individually heat detection chambers of a set of detection
                                chambers 213 within a microfluidic cartridge 210.”)
                               U.S. Patent No. 9,050,594 at 29:44-47 (“In embodiments wherein multiple


                                           73
Claim   Claim Language   Infringement Evidence
                                heaters are provided, each heater is preferably independent to allow
                                independent control of heating time and temperature for each sample.”)

                         US9539576 (Exhibit 29)
                            Claim 1. A system for thermocycling biological samples within detection
                              chambers comprising: a set of heater-sensor dies, each heater-sensor die in the
                              set of heater-sensor dies comprising a heating surface configured to interface
                              with a detection chamber and an inferior surface, inferior to the heating surface,
                              including a connection point, wherein each of the set of heater-sensor dies
                              includes a heating element and a sensing element; an electronics substrate,
                              comprising a first substrate surface coupled to the inferior surface of each of the
                              set of heater-sensor dies, a set of apertures longitudinally spaced across the
                              electronics substrate and providing access through the electronics substrate to
                              the set of heater-sensor dies, and a second substrate surface inferior to the first
                              substrate surface, wherein the electronics substrate comprises a set of substrate
                              connection points at least at one of the first substrate surface, an aperture surface
                              defined within at least one of the set of apertures, and the second substrate
                              surface, and wherein the electronics substrate couples the heating element and
                              the sensing element of each of the set of heater-sensor dies to a controller; a set
                              of heat-sink supports coupled to at least one of 1) the set of heater-sensor dies,
                              through the set of apertures, and 2) the second substrate surface of the
                              electronics substrate and configured to dissipate heat generated by the set of
                              heater-sensor dies, wherein at least one of the set of heat-sink supports includes
                              an integrated cooling element, and wherein a base surface of each of the set of
                              heat-sink supports is coupled to an elastic element that transmits a biasing force
                              through the electronics substrate, thereby maintaining thermal communication
                              between the set of heater-sensor dies and a set of detection chambers upon
                              alignment of the set of heater-sensor dies with the set of detection chambers; and
                              a set of wire bonds, including a wire bond coupled between the connection point
                              of at least one of the set of heater-sensor dies and one of the set of substrate
                              connection points.
                            U.S. Patent No. 9,539,576 at 9:8-12 (“Furthermore, the controller 165 can be


                                           74
Claim   Claim Language   Infringement Evidence
                                configured to control individual heater-sensor dies 111 in order to provide
                                unique heating parameters for individual detection chambers and/or can be
                                configured to provide common heating parameters for all heater-sensor
                                dies 111 in the set of heater-sensor dies no.”)
                             U.S. Patent No. 9,539,576 at 12:59-64 (“Upon completion of Block S240,
                                individual heater-sensor dies of the set of heater-sensor dies can be coupled to
                                one or multiple electronics substrates in order to provide uniform heating of
                                individual sample containers with independent control of heating parameters
                                provided at each of the set of heater-sensor dies.”)




                                           75
EXHIBIT 39
                                    U.S. Patent No. 8,709,787 Infringement Chart

Claim   Claim Language                  Infringement Evidence
10(a)   A microfluidic substrate,       To the extent the preamble is limiting, the accused product is a microfluidic substrate.
        comprising:

                                        NeuMoDx_Quant_HCV_CVS_2018.pdf (Exhibit 18)
                                            Describing “…microfluidic cartridges capable of performing independent
                                             sample processing and real-time PCR.”




                                        NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/, last visited
                                        May 31, 2019 (Exhibit 10)
                                            “NeuMoDx™ 288 and NeuMoDx™ 96 Molecular Systems are fully automated,
                                              continuous random-access analyzers that utilize our proprietary NeuDry™
                                              reagent technology, which integrates magnetic particle affinity capture and real
                                              time polymerase chain reaction (PCR) chemistry in a multi-sample


                                                           1
Claim   Claim Language   Infringement Evidence
                                microfluidic cartridge.”

                         NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/our-solutions/,
                         last visited May 31, 2019 (Exhibit 11)
                              “The NeuMoDx™ Molecular Systems are a family of scalable platforms that
                                  fully integrate the entire molecular diagnostic process from “sample to result”.
                                  The NeuMoDx™ 288 and the NeuMoDx™ 96 Molecular Systems are fully
                                  automated, continuous random-access analyzers that utilize our proprietary
                                  NeuDry™ reagent technology, which integrates magnetic particle affinity
                                  capture and real time Polymerase Chain Reaction (PCR) chemistry in a
                                  multi-sample microfluidic cartridge.”
                              “The NeuMoDx™ 96 Molecular System is designed for the automated
                                  extraction and isolation of nucleic acids, as well as the automated
                                  amplification and detection of target nucleic acid sequences by
                                  fluorescence-based PCR. The NeuMoDx™ 96 Molecular System consists of
                                  the instrument with touchscreen computer, accessories, and reagents and
                                  consumables.”
                              “The NeuMoDx™ 288 Molecular System is designed for the automated
                                  extraction and isolation of nucleic acids, as well as the automated
                                  amplification and detection of target nucleic acid sequences by
                                  fluorescence-based PCR. The NeuMoDx™ 288 Molecular System consists of
                                  the instrument with touchscreen computer, accessories, and reagents and
                                  consumables.”

                         NeuMoDxTM Molecular Systems, NEUMODX,
                         http://www.neumodx.com/product/neumodx-288/, last visited June 3, 2019 (Exhibit 13)
                              “FEATURES AND BENEFITS… Fluorescence detection at five wavelengths
                                 enabling multiplexed amplification reactions… Real-time detection of
                                 products of amplification.”

                         NeuMoDxTM Molecular Systems, NEUMODX,
                         http://www.neumodx.com/product/neumodx-96/, last visited June 3, 2019 (Exhibit 14)


                                            2
Claim   Claim Language   Infringement Evidence
                             “FEATURES AND BENEFITS… Fluorescence detection at five wavelengths
                                enabling multiplexed amplification reactions… Real-time detection of
                                products of amplification.”

                         40600094_D-IFU-NeuMoDx-Cartridge-US-ONLY.pdf (Exhibit 19)
                             “NeuMoDx™ Cartridge INSTRUCTIONS FOR USE… Each NeuMoDx
                               Cartridge contains 12 independent microfluidic circuits that enable the
                               independent processing of up to 12 samples once housed appropriately in the
                               XPCR modules of the NeuMoDx System… The NeuMoDx Systems use a
                               combination of heat and proprietary extraction reagents to perform cell lysis,
                               nucleic acid extraction and inactivation/reduction of inhibitors from unprocessed
                               clinical specimens prior to presenting the extracted nucleic acid for detection by
                               Real-Time PCR.”

                         0600101_Rev-D-IFU-NeuMoDx-RELEASE-Solution-US-ONLY-FINAL-
                         25Oct2018.pdf (Exhibit 20)
                             “NeuMoDx™ RELEASE Solution INSTRUCTIONS FOR USE… The
                               NeuMoDx Systems mix the released nucleic acid with assay specific primers
                               and probe(s) and the dried Master Mix contained in a NeuMoDx test strip. The
                               System then dispenses the prepared RT-PCR-ready mixture into the NeuMoDx
                               Cartridge where Real-Time PCR occurs.”

                         K173725.pdf (Exhibit 23)
                             “510(k) SUBSTANTIAL EQUIVALENCE DETERMINATION DECISION
                               SUMMARY ASSAY AND INSTRUMENT COMBINATION TEMPLATE…
                               Test Principle… After reconstitution of the dried PCR reagents, the NeuMoDx
                               System dispenses the prepared PCR-ready mixture into one PCR chamber (per
                               specimen) of the NeuMoDx Cartridge. Amplification and detection of the
                               control and target DNA sequences occur in PCR chamber.”

                         NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
                         2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |


                                            3
Claim   Claim Language   Infringement Evidence
                         NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                         (Exhibit 16)
                             “This is the NeuMoDx microfluidic cartridge. Each microfluidic cartridge
                                contains 12 independent lanes which allows for processing of up to 12 samples
                                simultaneously.” Id. at 1:49-1:59




                               “A series of microfluidic valves guides the PCR-ready solution through the
                                cartridge into three thin PCR chambers and the amplification process
                                begins.” Id. at 3:58-4:08

                         “Patents”, http://www.neumodx.com/patents/, demonstrating that NeuMoDx marks its
                         products with US Patent Nos. 9,738,887; 9,433,940; 9,101,930; 9,403,165; 9,452,430;
                         9,050,594; 9,339,812; 9,441,219; 10,041,062; 9,604,213; 10,010,888; 9,382,532;
                         9,540,636; 9,499,896; 9,539,576; 9,637,775; and 10,093,963. (Exhibit 15)




                                           4
Claim   Claim Language   Infringement Evidence




                         US9738887 (Exhibit 31)
                            Claim 1. A cartridge, configured to facilitate processing and detecting of a
                              nucleic acid, comprising: a first layer, defining a sample port, a reagent port, a
                              fluid port, and a detection chamber; an elastomeric layer; an intermediate
                              substrate coupled to the first layer, such that the elastomeric layer is situated
                              between the intermediate substrate and the first layer, wherein the intermediate
                              substrate defines a chamber with a corrugated surface directly opposing the first
                              layer, wherein the corrugated surface defines a set of voids external to the
                              chamber and accessible from a direction perpendicular to a broad surface of the
                              first layer, and wherein at least a portion of the corrugated surface includes a set
                              of openings that provide access to the elastomeric layer; and a fluidic pathway,
                              wherein the fluidic pathway is fluidically coupled to the sample port, the reagent
                              port, the fluid port, and the detection chamber.
                            Claim 11. The cartridge of claim 1, wherein the detection chamber comprises a
                              first, a second, and a third detection chamber segment wherein each of the first,
                              the second, and the third detection chamber segment is a broad chamber of
                              which a projection onto a plane is substantially rectangular, wherein a first end
                              of the second detection chamber segment is connected to the first detection
                              chamber segment by a first narrow fluidic channel, and wherein a second end
                              of the second detection chamber segment is connected to the third detection


                                            5
Claim   Claim Language   Infringement Evidence
                                chamber segment by a second narrow fluidic channel.


                               U.S. Patent No. 9,738,887 at FIG. 1A:




                               U.S. Patent No. 9,738,887 at Abstract (“A microfluidic cartridge, configured
                                to facilitate processing and detection of nucleic acids, comprising: a top layer
                                comprising a set of cartridge-aligning indentations, a set of sample port-reagent
                                port pairs, a shared fluid port, a vent region, a heating region, and a set of
                                detection chambers; an intermediate substrate, coupled to the top layer
                                comprising a waste chamber; an elastomeric layer, partially situated on the
                                intermediate substrate; and a set of fluidic pathways, each formed by at least a
                                portion of the top layer and a portion of the elastomeric layer, wherein each
                                fluidic pathway is fluidically coupled to a sample port-reagent port pair, the
                                shared fluid port, and a Detection chamber, comprises a turnabout portion
                                passing through the heating region, and is configured to be occluded upon
                                deformation of the elastomeric layer, to transfer a waste fluid to the waste


                                           6
Claim   Claim Language   Infringement Evidence
                                chamber, and to pass through the vent region.”)
                             US Patent No. 9,738,887 at 2:36-3:5. (“As shown in FIGS. 1A-lC, an
                                embodiment of a microfluidic cartridge 100 for processing and detecting
                                nucleic acids comprises: a top layer 110 comprising a set of sample port-
                                reagent port pairs 112 and a set of detection chambers 116; an intermediate
                                substrate 120, coupled to the top layer 110 and partially separated from the top
                                layer by a film layer 125, configured to form a waste chamber 130; an
                                elastomeric layer 140 partially situated on the intermediate substrate 120; a
                                magnet housing region 150 accessible by a magnet 152 providing a magnetic
                                field 156; and a set of fluidic pathways 160, each formed by at least a portion of
                                the top layer 110, a portion of the film layer 125, and a portion of the
                                elastomeric layer 140… In a specific application, the microfluidic cartridge
                                100 can be used to facilitate a PCR procedure for analysis of a sample
                                containing nucleic acids.”)
                             US Patent No. 9,738,887 at 13:7-18. (“The top layer 110 of an embodiment of
                                the microfluidic cartridge 100 functions to accommodate elements involved
                                in performing a molecular diagnostic procedure (e.g. PCR), such that a
                                sample containing nucleic acids, passing through the cartridge, can be
                                manipulated by the elements involved in performing the molecular diagnostic
                                procedure. The top layer 110 is preferably composed of a structurally rigid/stiff
                                material with low autofluorescence, such that the top layer 110 does not
                                interfere with sample detection by fluorescence or chemiluminescence
                                techniques, and an appropriate glass transition temperature and chemical
                                compatibility for PCR or other amplification techniques.”)
                             US Patent No. 9,738,887 at 13:35-42. (“The set of fluidic pathways 160 of the
                                microfluidic cartridge 100 functions to provide a fluid network into which
                                volumes of sample fluids, reagents, buffers and/or gases used in a molecular
                                diagnostics protocol may be delivered, out of which waste fluids may be
                                eliminated, and by which processed nucleic acid samples may be delivered to
                                a detection chamber for analysis, which may include amplification and/or
                                detection.”)
                             US Patent No. 9,738,887 at 15:29-39 (“The segments may be arranged in at


                                            7
Claim   Claim Language                 Infringement Evidence
                                              least one of several configurations to facilitate isolation, processing, and
                                              amplification of a nucleic acid sample …”).
                                           US Patent No. 9,738,887 at 23:20-24 (“The top layer 110 of the specific
                                              embodiment of the microfluidic cartridge 100 functions preferably as described
                                              in Section 1.1, and is composed of polypropylene with low autofluorescence and
                                              a glass transition temperature suitable for PCR.”)


10(b)   a plurality of sample lanes,   The accused microfluidic substrate comprises a plurality of sample lanes,

                                       NeuMoDx_Quant_HCV_CVS_2018.pdf (Exhibit 18)
                                           Describing “…microfluidic cartridges capable of performing independent
                                            sample processing and real-time PCR.”




                                       NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/our-solutions/,
                                       last visited May 31, 2019 (Exhibit 11)
                                            “NeuMoDx™ MOLECULAR SYSTEMS REVOLUTIONARY
                                                MOLECULAR DIAGNOSTIC SOLUTION Our patented, “sample to result”


                                                          8
Claim   Claim Language   Infringement Evidence
                                platform offers market-leading ease of use, true continuous random-access
                                and rapid turnaround time while achieveing [sic] optimal operational and
                                clinical performance for our customers and their patients.”
                             “The NeuMoDx™ Molecular Systems are a family of scalable platforms that
                                fully integrate the entire molecular diagnostic process from “sample to result”.
                                The NeuMoDx™ 288 and the NeuMoDx™ 96 Molecular Systems are fully
                                automated, continuous random-access analyzers that utilize our proprietary
                                NeuDry™ reagent technology, which integrates magnetic particle affinity
                                capture and real time Polymerase Chain Reaction (PCR) chemistry in a
                                multi-sample microfluidic cartridge. This technology, combined with a
                                platform, uniquely incorporates robotics and microfluidics that result in higher
                                throughput, improved performance and increased efficiency by eliminating the
                                waste associated with technologies that required reconstitution of lyophilized
                                reagents.

                         NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/, last visited
                         May 31, 2019 (Exhibit 10)
                             “NeuMoDx™ 288 and NeuMoDx™ 96 Molecular Systems are fully automated,
                               continuous random-access analyzers that utilize our proprietary NeuDry™
                               reagent technology, which integrates magnetic particle affinity capture and real
                               time polymerase chain reaction (PCR) chemistry in a multi-sample
                               microfluidic cartridge.”

                         40600094_D-IFU-NeuMoDx-Cartridge-US-ONLY.pdf (Exhibit 19)
                             “NeuMoDx™ Cartridge INSTRUCTIONS FOR USE… Each NeuMoDx
                               Cartridge contains 12 independent microfluidic circuits that enable the
                               independent processing of up to 12 samples once housed appropriately in
                               the XPCR modules of the NeuMoDx System… The NeuMoDx Systems use a
                               combination of heat and proprietary extraction reagents to perform cell lysis,
                               nucleic acid extraction and inactivation/reduction of inhibitors from unprocessed
                               clinical specimens prior to presenting the extracted nucleic acid for detection by
                               Real-Time PCR.”


                                            9
Claim   Claim Language   Infringement Evidence

                         K173725.pdf (Exhibit 23)
                             “510(k) SUBSTANTIAL EQUIVALENCE DETERMINATION DECISION
                               SUMMARY ASSAY AND INSTRUMENT COMBINATION TEMPLATE…
                               Test Principle… After reconstitution of the dried PCR reagents, the NeuMoDx
                               System dispenses the prepared PCR-ready mixture into one PCR chamber
                               (per specimen) of the NeuMoDx Cartridge. Amplification and detection of the
                               control and target DNA sequences occur in PCR chamber.”

                         NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
                         2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                         NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                         (Exhibit 16)
                             “This is the NeuMoDx microfluidic cartridge. Each microfluidic cartridge
                                contains 12 independent lanes which allows for processing of up to 12
                                samples simultaneously.” Id. at 1:49-1:59




                               “A series of microfluidic valves guides the PCR-ready solution through the


                                          10
Claim   Claim Language   Infringement Evidence
                                cartridge into three thin PCR chambers and the amplification process
                                begins.” Id. at 3:58-4:08

                         US9403165 (Exhibit 27)
                            Claim 8. A cartridge for processing a sample, the cartridge comprising: a first
                              layer and an intermediate substrate coupled to the first layer and partially
                              separated from the first layer by a film layer, wherein the intermediate substrate
                              is configured to form a sealed waste chamber with a corrugated surface directly
                              opposing the first layer, wherein the corrugated surface defines a set of parallel
                              voids external to the waste chamber; and a first fluidic pathway, formed by at
                              least a portion of the first layer; and a second fluidic pathway in parallel
                              with the first fluidic pathway and formed by at least a portion of the second
                              fluidic pathway, wherein the first fluidic pathway and the second fluidic
                              pathway are each at least partially separated from the corrugated surface by an
                              elastomeric layer, and each fluidic pathway is configured to transfer waste fluid
                              of the sample into the waste chamber through a set of openings of the
                              intermediate substrate.
                            Claim 10. The cartridge of claim 8, wherein the first layer is a unitary
                              construction comprising a first sample port-reagent port pair including a first
                              sample port, a second sample port-reagent port pair including a second sample
                              port, a fluid port, a first detection chamber, and a second detection chamber,
                              wherein the first fluidic pathway is coupled to the first sample port-reagent
                              port pair and the first detection chamber, wherein the second fluidic
                              pathway is coupled to the second sample port-reagent port pair and the
                              second detection chamber, and wherein at least one of the first fluidic
                              pathway and the second fluidic pathway is coupled to the fluid port.

                         US9050594 (Exhibit 24)
                            Claim 1: A system for processing and detecting nucleic acids, comprising: a
                              capture plate comprising at least one well configured to facilitate a combination
                              of a set of magnetic beads with a biological sample, thus producing a magnetic
                              bead-sample; and a molecular diagnostic module, configured to process at


                                           11
Claim   Claim Language   Infringement Evidence
                                least one magnetic bead-sample obtained from the capture plate, and separate
                                nucleic acids from magnetic beads, wherein the molecular diagnostic module
                                comprises: a cartridge platform comprising a magnet receiving slot, an actuator
                                configured to displace the cartridge platform, a magnet, wherein an extended
                                configuration of the actuator allows the magnet to pass through the magnet
                                receiving slot to facilitate separation of the at least one nucleic acid volume, and
                                a cam card contacting a set of pins, wherein the extended configuration of the
                                actuator combined with movement of the cam card displaces a subset of the set
                                of pins through a set of slots of the cartridge platform, to define at least one
                                distinct pathway configured to receive at least one magnetic bead-sample.
                             Claim 13. The system of claim 1, wherein the molecular diagnostic module is
                                configured receive and align a microfluidic cartridge comprising a set of sample
                                port-reagent port pairs, a fluid port, a set of detection chambers, a waste
                                chamber, an elastomeric layer, and a set of fluidic pathways, wherein each
                                fluidic pathway of the set of fluidic pathways is coupled to a sample port-
                                reagent port pair, the fluid port, and a detection chamber, comprises a segment
                                configured to cross the magnet, and is configured to transfer a waste fluid to the
                                waste chamber, and to be occluded upon deformation of the elastomeric layer.
                             Claim 16. A system for processing and detecting nucleic acids, comprising: a
                                capture plate comprising at least one well containing a set of magnetic beads
                                configured to be combined with a biological sample to produce a magnetic
                                bead-sample; an assay strip comprising at least one well containing a molecular
                                diagnostic reagent configured to be combined with a nucleic acid volume to
                                produce a nucleic acid-reagent mixture; a molecular diagnostic module,
                                configured to process the magnetic bead-sample from the capture plate, separate
                                the nucleic acid volume from the magnetic bead-sample, and analyze the nucleic
                                acid-reagent mixture from the assay strip, wherein the molecular diagnostic
                                module comprises a cartridge platform including a set of parallel slots, a cam
                                card, and a set of pins contacting the cam card, wherein movement of the cam
                                card displaces a subset of the set of pins through a subset of the set of parallel
                                slots to define at least one pathway configured to receive the magnetic bead-
                                sample; and a liquid handling system configured to transfer the magnetic bead-


                                            12
Claim   Claim Language   Infringement Evidence
                                sample from the capture plate to the molecular diagnostic module, transfer the
                                nucleic acid volume from the molecular diagnostic module to the assay strip,
                                and transfer the nucleic acid-reagent mixture from the assay strip to the
                                molecular diagnostic module.
                             Claim 18. The system of claim 16, wherein the molecular diagnostic module
                                comprises an optical subsystem comprising at least one unit, wherein each unit
                                includes an excitation filter, an emission filter, a photodetector aligned with the
                                emission filter, and a dichroic mirror configured to reflect light from the
                                excitation filter toward the nucleic acid-reagent mixture, and to transmit light
                                from the nucleic acid reagent mixture, through the emission filter, and toward
                                the photodetector wherein each unit of the optical subsystem further comprises
                                an LED aligned with the excitation filter, wherein the LED provides multiple
                                wavelengths of light corresponding to at least one of the excitation filter, the
                                dichroic mirror, and the emission filter.
                             Claim 19. The system of claim 16, wherein the molecular diagnostic module
                                further comprises a heater and a detection chamber heater, wherein the heater
                                is configured to heat the magnetic bead-sample, and wherein the detection
                                chamber heater is configured to individually heat the nucleic acid-reagent
                                mixture, and wherein at least one of the heater and the detection chamber heater
                                is a Peltier heater.

                               U.S. Patent No. 9,050,594 at Abstract (“A system and method for processing
                                and detecting nucleic acids from a set of biological samples, comprising: a
                                capture plate and a capture plate module configured to facilitate binding of
                                nucleic acids within the set of biological samples to magnetic beads; a molecular
                                diagnostic module configured to receive nucleic acids bound to magnetic beads,
                                isolate nucleic acids, and analyze nucleic acids, comprising a cartridge
                                receiving module, a heating/cooling subsystem and a magnet configured to
                                facilitate isolation of nucleic acids, a valve actuation subsystem configured to
                                control fluid flow through a microfluidic cartridge for processing nucleic acids,
                                and an optical subsystem for analysis of nucleic acids; a fluid handling system
                                configured to deliver samples and reagents to components of the system to


                                           13
Claim   Claim Language                     Infringement Evidence
                                                  facilitate molecular diagnostic protocols; and an assay strip configured to
                                                  combine nucleic acid samples with molecular diagnostic reagents for analysis of
                                                  nucleic acids.”)
                                               U.S. Patent No. 9,050,594 at 9:4-21 (“The linear actuator 146 further functions
                                                  to move a nozzle 149 coupled to the liquid handling system 250, in order to
                                                  couple the liquid handling system 250 to a fluid port 222 of the microfluidic
                                                  cartridge 210… The vertical displacement also allows the microfluidic cartridge
                                                  210 to receive a magnet 160, which provides a magnetic field to facilitate a
                                                  subset of a molecular diagnostic protocol, and detection chamber heaters 157,
                                                  which allows amplification of nucleic acids for molecular diagnostic
                                                  protocols requiring heating and cooling of the nucleic acid (e.g. PCR).”)
                                               U.S. Patent No. 9,050,594 at 10:63-65 (“The preferred variation allows
                                                  independent control of 12 independent channels, corresponding to 12
                                                  different pathways for sample processing.”)
                                               U.S. Patent No. 9,050,594 at 11:56-58 (“The set of detection chamber heaters
                                                  157 functions to individually heat detection chambers of a set of detection
                                                  chambers 213 within a microfluidic cartridge 210.”)
                                               U.S. Patent No. 9,050,594 at 31:32043 (“Step S460 recites transferring each of
                                                  the set of nucleic acid-reagent mixtures, through the corresponding fluidic
                                                  pathway of the set of fluidic pathways, to a detection chamber of a set of
                                                  detection chambers, which functions to deliver the set of nucleic acid-reagent
                                                  mixtures to an isolated detection chamber for further processing and analysis.
                                                  Preferably, all nucleic acid-reagent mixtures in the set of nucleic acid-reagent
                                                  mixtures are transferred simultaneously to the set of fluidic pathways, but
                                                  alternatively, each nucleic acid-reagent mixture in the set of nucleic acid reagent
                                                  mixtures may be transferred to a corresponding fluidic pathway independently
                                                  of the other nucleic acid reagent mixtures.”)


10(c)   wherein each of the plurality of   In the accused microfluidic substrate, each of the plurality of sample lanes comprises a
        sample lanes comprises a           microfluidic network having, in fluid communication with one another, an inlet.
        microfluidic network having, in


                                                              14
Claim   Claim Language                 Infringement Evidence
        fluid communication with one   NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
        another: an inlet;             2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                                       NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                                       (Exhibit 16)
                                           “This is the NeuMoDx microfluidic cartridge. Each microfluidic cartridge
                                              contains 12 independent lanes which allows for processing of up to 12
                                              samples simultaneously.” Id. at 1:49-1:59




                                             “The liquid handling robot aspirates the PCR-ready solution and transfers it
                                              back to the cartridge where it dispenses into the same P-port from which the
                                              sample was aspirated.” Id. at 3:47-3:57




                                                        15
Claim   Claim Language   Infringement Evidence




                               “A series of microfluidic valves guides the PCR-ready solution through the
                                cartridge into three thin PCR chambers and the amplification process
                                begins.” Id. at 3:58-4:08




                                          16
Claim   Claim Language   Infringement Evidence




                               U.S. Patent No. 9,738,887 at 13:35-42 (“The set of fluidic pathways 160 of the
                                microfluidic cartridge 100 functions to provide a fluid network into which
                                volumes of sample fluids, reagents, buffers and/or gases used in a molecular
                                diagnostics protocol may be delivered, out of which waste fluids may be
                                eliminated, and by which processed nucleic acid samples may be delivered to
                                a detection chamber for analysis, which may include amplification and/or
                                detection.”)
                               U.S. Patent No. 9,738,887 at 15:31-35 (“The segment running to a detection
                                chamber 163 functions to deliver a processed sample fluid to the detection
                                chamber 117 with a reduced quantity of gas bubbles, and the segment
                                running away from the detection chamber 164 functions to deliver a fluid away
                                from the detection chamber 117.”)
                               U.S. Patent No. 9,738,887 at 17:27-49 (“Thereafter in the first embodiment, as
                                shown in FIG. 11, the occlusions at the first and third occlusion positions 142,


                                           17
Claim   Claim Language   Infringement Evidence
                                144 may be reversed, defining a seventh truncated pathway, and the entire
                                released nucleic acid sample (e.g. -20 microliters) may be aspirated out of the
                                microfluidic cartridge through the reagent port 115. This released nucleic acid
                                sample is then used to reconstitute a molecular diagnostic reagent stored off of
                                the microfluidic cartridge 100. During the reconstitution, the occlusion at the
                                sixth occlusion position 147 may be reversed, and the fluidic pathway 165
                                may be occluded at the first occlusion position 142 to form an eighth
                                truncated pathway, as shown in FIG. 1J. Once reconstitution of the molecular
                                diagnostic reagent with the released nucleic acid sample is complete and well
                                mixed, the reconstituted mixture may then be dispensed through the
                                reagent port 115, through the eighth truncated pathway, and to the
                                detection chamber 117, by using a fluid handling system to push the
                                seventh occlusion position [148] (normally closed) open. The detection
                                chamber 117 is completely filled with the mixed reagent-nucleic acid
                                sample, after which the fluidic pathway 165 is occluded at the third, sixth,
                                seventh and eighth occlusion positions 144, 147, 148, 149, defining ninth
                                truncated pathway, as shown in FIG. 1K. Other pathways of the set of fluidic
                                pathways 165 may be similarly configured to receive a reagent-nucleic acid
                                mixture. An external molecular diagnostic system and/or module may then
                                perform additional processes, such as thermocycling and detection, on the
                                volume of fluid within the detection chamber 117.”)
                             U.S. Patent No. 9,738,887 at Figs. 1J and 1K:




                                           18
Claim   Claim Language                      Infringement Evidence




10(d)   a first valve and a second valve;   In the accused microfluidic substrate, each of the plurality of sample lanes comprises a
                                            microfluidic network having, in fluid communication with one another, a first valve and
                                            a second valve.

                                            NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
                                            2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                                            NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                                            (Exhibit 16)
                                                “This is the NeuMoDx microfluidic cartridge. Each microfluidic cartridge
                                                   contains 12 independent lanes which allows for processing of up to 12
                                                   samples simultaneously.” Id. at 1:49-1:59




                                                              19
Claim   Claim Language   Infringement Evidence




                               “A series of microfluidic valves guides the PCR-ready solution through the
                                cartridge into three thin PCR chambers and the amplification process
                                begins.” Id. at 3:58-4:08 (see below, with elements of the accused product
                                marked for reference)




                                          20
Claim   Claim Language   Infringement Evidence




                                “A series of microfluidic valves guides the PCR-ready solution through the
                                cartridge into three thin PCR chambers and the amplification process
                                begins.” Id. at 3:58-4:08




                                          21
Claim   Claim Language   Infringement Evidence




                         US9339812 (Exhibit 26)
                            Claim 29. A method for processing and detecting nucleic acids within a
                              cartridge having a fluidic pathway including a set of occlusion positions
                              defined by an elastomeric layer of the cartridge, the method comprising:
                              aligning the cartridge at a cartridge platform of a molecular diagnostic module,



                                           22
Claim   Claim Language   Infringement Evidence
                                the cartridge platform having a set of slots, and the molecular diagnostic module
                                having a cam module contacting a set of pins aligned with the set of slots and an
                                actuator that provides relative displacement between the cartridge platform and
                                the set of pins; moving the cam module by transitioning the actuator into an
                                extended configuration, thereby displacing a first subset of the set of pins
                                through the set of slots of the cartridge platform, and thereby manipulating the
                                elastomeric layer to occlude the fluidic pathway at a first subset of the set of
                                occlusion positions, thus defining a first truncated fluidic pathway passing
                                through a magnetic field for controlling a flow through the fluidic pathway;
                                capturing a sample of nucleic acids bound to magnetic beads within the first
                                truncated fluidic pathway, by the magnetic field; and moving the cam module,
                                thereby displacing a second subset of the set of pins through the set of slots of
                                the cartridge platform, and thereby manipulating the elastomeric layer to
                                occlude the fluidic pathway, through the elastomeric layer, at a second subset of
                                the set of occlusion positions, thus defining a second truncated fluidic pathway
                                containing the sample of nucleic acids bound to magnetic beads.
                             Claim 30. The method of claim 29, further comprising: delivering a wash
                                solution into the second truncated fluidic pathway through a fluid port to
                                facilitate production of a volume of nucleic acids delivering the volume of
                                nucleic acids through a reagent port coupled to the fluidic pathway; receiving
                                the volume of nucleic acids combined with a volume of molecular diagnostic
                                reagents to produce a nucleic acid-reagent sample; occluding the fluidic
                                pathway at a third subset of the set of occlusion positions, thus defining a third
                                truncated fluidic pathway coupled to a detection chamber; and delivering
                                the nucleic acid-reagent sample, through the third truncated fluidic
                                pathway, to the detection chamber.


                         US9738887 (Exhibit 31)
                            Claim 12. A cartridge, configured to facilitate processing and detecting of a
                              nucleic acid, comprising: a first layer comprising a sample port and a detection
                              chamber; an elastomeric layer; an intermediate substrate including a set of valve


                                           23
Claim   Claim Language   Infringement Evidence
                                guides, wherein the intermediate substrate defines a chamber with a corrugated
                                surface directly opposing the first layer, wherein the corrugated surface defines
                                a set of voids external to the chamber and accessible from a direction
                                perpendicular to a broad surface of the first layer, and wherein at least a portion
                                of the corrugated surface defines the set of valve guides with a set of openings
                                that provide access to the elastomeric layer; and a fluidic pathway, formed by at
                                least a portion of the first layer and a portion of the elastomeric layer, wherein
                                the fluidic pathway is fluidically coupled to the sample port and the detection
                                chamber and comprises a first and second branch extending downstream from a
                                junction, and is configured to be occluded at a set of occlusion positions upon
                                manipulation of the elastomeric layer through the set of valve guides, wherein a
                                first occlusion position of the set of occlusion positions is positioned along the
                                fluidic pathway downstream of the junction and upstream of the first branch and
                                a second occlusion position of the set of occlusion positions is positioned along
                                the fluidic pathway downstream of the junction and upstream of the second
                                branch, wherein the set of occlusion positions comprises a normally open
                                position and a normally closed position, wherein the normally open position
                                comprises a first surface of the fluidic pathway at the first layer and a second
                                surface of the fluidic pathway at the elastomeric layer, wherein a void defined
                                between the first surface and the second surface is configured to transition to a
                                closed state upon occlusion by an occluding object applied to the elastomeric
                                layer during operation; wherein the normally closed position is defined by a
                                region of the fluidic pathway, at the first layer that extends toward and abuts the
                                elastomeric layer in preventing fluid bypass at the region; wherein a first
                                truncated pathway, including the normally open position and the first branch and
                                excluding the second branch, is defined upon manipulation of the fluidic
                                pathway at the first and second occlusion positions, and wherein a second
                                truncated pathway, including the normally closed position and the second
                                branch and excluding the first branch, to the detection chamber is defined
                                upon manipulation of the fluidic pathway at the first and second occlusion
                                positions.




                                           24
Claim   Claim Language   Infringement Evidence

                               US Patent No. 9,738,887 at 17:27-49 (“Thereafter in the first embodiment, as
                                shown in FIG. 11, the occlusions at the first and third occlusion positions 142,
                                144 may be reversed, defining a seventh truncated pathway, and the entire
                                released nucleic acid sample (e.g. -20 microliters) may be aspirated out of the
                                microfluidic cartridge through the reagent port 115. This released nucleic acid
                                sample is then used to reconstitute a molecular diagnostic reagent stored off of
                                the microfluidic cartridge 100. During the reconstitution, the occlusion at the
                                sixth occlusion position 147 may be reversed, and the fluidic pathway 165 may
                                be occluded at the first occlusion position 142 to form an eighth truncated
                                pathway, as shown in FIG. 1J. Once reconstitution of the molecular diagnostic
                                reagent with the released nucleic acid sample is complete and well mixed, the
                                reconstituted mixture may then be dispensed through the reagent port 115,
                                through the eighth truncated pathway, and to the detection chamber 117, by
                                using a fluid handling system to push the seventh occlusion position [148]
                                (normally closed) open. The detection chamber 117 is completely filled with
                                the mixed reagent-nucleic acid sample, after which the fluidic pathway 165
                                is occluded at the third, sixth, seventh and eighth occlusion positions 144,
                                147, 148, 149, defining ninth truncated pathway, as shown in FIG. 1K.
                                Other pathways of the set of fluidic pathways 165 may be similarly configured
                                to receive a reagent-nucleic acid mixture. An external molecular diagnostic
                                system and/or module may then perform additional processes, such as
                                thermocycling and detection, on the volume of fluid within the detection
                                chamber 117.”)at Figs. 1J and 1K:




                                           25
Claim   Claim Language                     Infringement Evidence




                                                 US Patent No. 9,738,887 at 16:4-25 (“In the first embodiment, the set of
                                                  occlusion positions 141 also comprises a sixth occlusion position 147 located
                                                  along the vent segment 177 upstream of the vent region 190, a seventh
                                                  occlusion position 148 located along the segment running to the detection
                                                  chamber 163, and an eighth occlusion position 149 located along the
                                                  segment running away from the detection chamber 164. In the first
                                                  embodiment, the first, second, third, fifth, and sixth occlusion positions 142,
                                                  143, 144, 146, 147 are normally open positions 42 and the fourth, seventh, and
                                                  eighth occlusions positions 145, 148, 149 are normally closed positions 43, as
                                                  shown in FIG. 1C.”)


10(e)   a first channel leading from the   The accused microfluidic substrate comprises a first channel leading from the inlet, via
        inlet, via the first valve, to a   the first valve, to a reaction chamber.
        reaction chamber; and



                                                             26
Claim   Claim Language   Infringement Evidence
                         NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
                         2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                         NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                         (Exhibit 16)
                             “A series of microfluidic valves guides the PCR-ready solution through the
                                cartridge into three thin PCR chambers and the amplification process
                                begins.” Id. at 3:58-4:08




                         US9738887 (Exhibit 31)
                            Claim 12. A cartridge, configured to facilitate processing and detecting of a
                              nucleic acid, comprising: a first layer comprising a sample port and a detection
                              chamber; an elastomeric layer; an intermediate substrate including a set of valve
                              guides, wherein the intermediate substrate defines a chamber with a corrugated
                              surface directly opposing the first layer, wherein the corrugated surface defines
                              a set of voids external to the chamber and accessible from a direction


                                           27
Claim   Claim Language   Infringement Evidence
                                perpendicular to a broad surface of the first layer, and wherein at least a portion
                                of the corrugated surface defines the set of valve guides with a set of openings
                                that provide access to the elastomeric layer; and a fluidic pathway, formed by
                                at least a portion of the first layer and a portion of the elastomeric layer,
                                wherein the fluidic pathway is fluidically coupled to the sample port and
                                the detection chamber and comprises a first and second branch extending
                                downstream from a junction, and is configured to be occluded at a set of
                                occlusion positions upon manipulation of the elastomeric layer through the set
                                of valve guides, wherein a first occlusion position of the set of occlusion
                                positions is positioned along the fluidic pathway downstream of the junction and
                                upstream of the first branch and a second occlusion position of the set of
                                occlusion positions is positioned along the fluidic pathway downstream of the
                                junction and upstream of the second branch, wherein the set of occlusion
                                positions comprises a normally open position and a normally closed position,
                                wherein the normally open position comprises a first surface of the fluidic
                                pathway at the first layer and a second surface of the fluidic pathway at the
                                elastomeric layer, wherein a void defined between the first surface and the
                                second surface is configured to transition to a closed state upon occlusion by an
                                occluding object applied to the elastomeric layer during operation; wherein the
                                normally closed position is defined by a region of the fluidic pathway, at the
                                first layer that extends toward and abuts the elastomeric layer in preventing fluid
                                bypass at the region; wherein a first truncated pathway, including the normally
                                open position and the first branch and excluding the second branch, is defined
                                upon manipulation of the fluidic pathway at the first and second occlusion
                                positions, and wherein a second truncated pathway, including the normally
                                closed position and the second branch and excluding the first branch, to the
                                detection chamber is defined upon manipulation of the fluidic pathway at the
                                first and second occlusion positions.
                             US Patent No. 9,738,887 at 13:35-42 (“The set of fluidic pathways 160 of the
                                microfluidic cartridge 100 functions to provide a fluid network into which
                                volumes of sample fluids, reagents, buffers and/or gases used in a molecular
                                diagnostics protocol may be delivered, out of which waste fluids may be


                                           28
Claim   Claim Language   Infringement Evidence
                                eliminated, and by which processed nucleic acid samples may be delivered to
                                a detection chamber for analysis, which may include amplification and/or
                                detection.”)
                             US Patent No. 9,738,887 at 15:31-35 (“The segment running to a detection
                                chamber 163 functions to deliver a processed sample fluid to the detection
                                chamber 117 with a reduced quantity of gas bubbles, and the segment
                                running away from the detection chamber 164 functions to deliver a fluid away
                                from the detection chamber 117.”)
                             US Patent No. 9,738,887 at 17:27-49 (“Thereafter in the first embodiment, as
                                shown in FIG. 11, the occlusions at the first and third occlusion positions 142,
                                144 may be reversed, defining a seventh truncated pathway, and the entire
                                released nucleic acid sample (e.g. -20 microliters) may be aspirated out of the
                                microfluidic cartridge through the reagent port 115. This released nucleic acid
                                sample is then used to reconstitute a molecular diagnostic reagent stored off of
                                the microfluidic cartridge 100. During the reconstitution, the occlusion at the
                                sixth occlusion position 147 may be reversed, and the fluidic pathway 165
                                may be occluded at the first occlusion position 142 to form an eighth
                                truncated pathway, as shown in FIG. 1J. Once reconstitution of the molecular
                                diagnostic reagent with the released nucleic acid sample is complete and well
                                mixed, the reconstituted mixture may then be dispensed through the
                                reagent port 115, through the eighth truncated pathway, and to the
                                detection chamber 117, by using a fluid handling system to push the
                                seventh occlusion position [148] (normally closed) open. The detection
                                chamber 117 is completely filled with the mixed reagent-nucleic acid
                                sample, after which the fluidic pathway 165 is occluded at the third, sixth,
                                seventh and eighth occlusion positions 144, 147, 148, 149, defining ninth
                                truncated pathway, as shown in FIG. 1K. Other pathways of the set of fluidic
                                pathways 165 may be similarly configured to receive a reagent-nucleic acid
                                mixture. An external molecular diagnostic system and/or module may then
                                perform additional processes, such as thermocycling and detection, on the
                                volume of fluid within the detection chamber 117.”)
                             US Patent No. 9,738,887 at Figs. 1J and 1K:


                                           29
Claim   Claim Language                  Infringement Evidence




10(f)   a second channel leading from   In the accused microfluidic substrate, each of the plurality of sample lanes comprises a
        the reaction chamber, via the   microfluidic network having, in fluid communication with one another, a second
        second valve, to a vent,        channel leading from the reaction chamber, via the second valve, to a vent.


                                        NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
                                        2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                                        NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                                        (Exhibit 16)




                                                          30
Claim   Claim Language   Infringement Evidence




                            On information and belief, in the accused microfluidic substrate, each of the
                            plurality of sample lanes comprises a microfluidic network having, in fluid
                            communication with one another, . . . a second channel leading from the reaction
                            chamber, via the second valve, to a vent.
                             Id. at 2:10




                                          31
Claim   Claim Language   Infringement Evidence




                         US9101930 (Exhibit 25)
                            Claim 10. A cartridge, configured to facilitate processing and detecting of
                              nucleic acids, comprising: a first layer and an intermediate substrate, coupled to
                              the first layer, wherein the intermediate substrate defines a waste chamber with a
                              corrugated surface directly opposing the first layer, wherein the corrugated
                              surface defines a set of parallel voids spanning a majority of a width of the
                              intermediate substrate and external to the waste chamber, wherein the set of
                              voids is accessible from a direction perpendicular to a broad surface of the first
                              layer; a first fluidic pathway, formed by at least a portion of the first layer; and a
                              second fluidic pathway in parallel with the first fluidic pathway, formed by at
                              least a portion of the first layer, wherein the first fluidic pathway and the second
                              fluidic pathway are each superior to the intermediate substrate, are each at least
                              partially separated from the corrugated surface of the intermediate substrate by
                              an elastomeric layer and are each configured to transfer waste to the waste
                              chamber through a set of openings of the intermediate substrate.
                            Claim 11. The cartridge of claim 10, wherein the first layer is a unitary


                                            32
Claim   Claim Language   Infringement Evidence
                                construction comprising a first sample port-reagent port pair including a first
                                sample port, a second sample port-reagent port pair including a second sample
                                port, a fluid port, a first detection chamber, and a second detection chamber,
                                wherein the first fluidic pathway is coupled to the first sample port-reagent port
                                pair and the first detection chamber, wherein the second fluidic pathway is
                                coupled to the second sample port-reagent port pair and the second detection
                                chamber, wherein the first fluidic pathway is substantially identical to the
                                second fluidic pathway, and wherein at least one of the first fluidic pathway and
                                the second fluidic pathway is coupled to the fluid port.
                             Claim 13. The cartridge of claim 11, further comprising a heating region as a
                                recessed region of the first layer that is parallel to the set of parallel voids of the
                                corrugated surface, and a vent region, such that the first fluidic pathway is
                                configured to cross the heating region and to pass through the vent region
                                upstream of the first detection chamber, and the second fluidic pathway is
                                configured to cross the heating region and to pass through the vent region
                                upstream of the second detection chamber.
                             Claim 15. The cartridge of claim 13, wherein at least of the first fluidic pathway
                                and the second fluidic pathway is coupled to an end vent configured to provide
                                fine metering of fluid flow.

                         US9738887 (Exhibit 31)
                            Claim 1. A cartridge, configured to facilitate processing and detecting of a
                              nucleic acid, comprising: a first layer, defining a sample port, a reagent port, a
                              fluid port, and a detection chamber; an elastomeric layer; an intermediate
                              substrate coupled to the first layer, such that the elastomeric layer is situated
                              between the intermediate substrate and the first layer, wherein the intermediate
                              substrate defines a chamber with a corrugated surface directly opposing the first
                              layer, wherein the corrugated surface defines a set of voids external to the
                              chamber and accessible from a direction perpendicular to a broad surface of the
                              first layer, and wherein at least a portion of the corrugated surface includes a set
                              of openings that provide access to the elastomeric layer; and a fluidic pathway,
                              wherein the fluidic pathway is fluidically coupled to the sample port, the reagent


                                            33
Claim   Claim Language   Infringement Evidence
                                port, the fluid port, and the detection chamber.
                             Claim 10. The cartridge of claim 1, wherein a terminal portion of the fluidic
                                pathway is coupled to an end vent, configured to provide fine metering of fluid
                                flow.

                               U.S. Patent No. 9,738,887 at 17:27-49 (“Thereafter in the first embodiment, as
                                shown in FIG. 11, the occlusions at the first and third occlusion positions 142,
                                144 may be reversed, defining a seventh truncated pathway, and the entire
                                released nucleic acid sample (e.g. -20 microliters) may be aspirated out of the
                                microfluidic cartridge through the reagent port 115. This released nucleic acid
                                sample is then used to reconstitute a molecular diagnostic reagent stored off of
                                the microfluidic cartridge 100. During the reconstitution, the occlusion at the
                                sixth occlusion position 147 may be reversed, and the fluidic pathway 165 may
                                be occluded at the first occlusion position 142 to form an eighth truncated
                                pathway, as shown in FIG. 1J. Once reconstitution of the molecular diagnostic
                                reagent with the released nucleic acid sample is complete and well mixed, the
                                reconstituted mixture may then be dispensed through the reagent port 115,
                                through the eighth truncated pathway, and to the detection chamber 117, by
                                using a fluid handling system to push the seventh occlusion position [148]
                                (normally closed) open. The detection chamber 117 is completely filled with
                                the mixed reagent-nucleic acid sample, after which the fluidic pathway 165
                                is occluded at the third, sixth, seventh and eighth occlusion positions 144,
                                147, 148, 149, defining ninth truncated pathway, as shown in FIG. 1K.
                                Other pathways of the set of fluidic pathways 165 may be similarly configured
                                to receive a reagent-nucleic acid mixture. An external molecular diagnostic
                                system and/or module may then perform additional processes, such as
                                thermocycling and detection, on the volume of fluid within the detection
                                chamber 117.”)
                               U.S. Patent No. 9,738,887 at Figs. 1J and 1K:




                                           34
Claim   Claim Language                    Infringement Evidence




                                                U.S. Patent No. 8,738,887 at 15:4-6 (“A fluidic pathway 165 may also further
                                                 comprise an end vent 199, which functions to prevent any fluid from escaping
                                                 the microfluidic channel.”)

10(g)   wherein the first valve and the   In the accused microfluidic substrate, the first valve and the second valve are
        second valve are configured to    configured to isolate the reaction chamber from the inlet and the vent to prevent
        isolate the reaction chamber      movement of fluid into or out of the reaction chamber.
        from the inlet and the vent to
        prevent movement of fluid into    NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
        or out of the reaction chamber,   2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                                          NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                                          (Exhibit 16)
                                              “A series of microfluidic valves guides the PCR-ready solution through the
                                                 cartridge into three thin PCR chambers and the amplification process
                                                 begins.” Id. at 3:58-4:08


                                                            35
Claim   Claim Language   Infringement Evidence




                         US9339812 (Exhibit 26)
                            Claim 29. A method for processing and detecting nucleic acids within a
                              cartridge having a fluidic pathway including a set of occlusion positions
                              defined by an elastomeric layer of the cartridge, the method comprising:
                              aligning the cartridge at a cartridge platform of a molecular diagnostic module,



                                           36
Claim   Claim Language   Infringement Evidence
                                the cartridge platform having a set of slots, and the molecular diagnostic module
                                having a cam module contacting a set of pins aligned with the set of slots and an
                                actuator that provides relative displacement between the cartridge platform and
                                the set of pins; moving the cam module by transitioning the actuator into an
                                extended configuration, thereby displacing a first subset of the set of pins
                                through the set of slots of the cartridge platform, and thereby manipulating the
                                elastomeric layer to occlude the fluidic pathway at a first subset of the set of
                                occlusion positions, thus defining a first truncated fluidic pathway passing
                                through a magnetic field for controlling a flow through the fluidic pathway;
                                capturing a sample of nucleic acids bound to magnetic beads within the first
                                truncated fluidic pathway, by the magnetic field; and moving the cam module,
                                thereby displacing a second subset of the set of pins through the set of slots of
                                the cartridge platform, and thereby manipulating the elastomeric layer to
                                occlude the fluidic pathway, through the elastomeric layer, at a second subset of
                                the set of occlusion positions, thus defining a second truncated fluidic pathway
                                containing the sample of nucleic acids bound to magnetic beads.
                             Claim 30. The method of claim 29, further comprising: delivering a wash
                                solution into the second truncated fluidic pathway through a fluid port to
                                facilitate production of a volume of nucleic acids delivering the volume of
                                nucleic acids through a reagent port coupled to the fluidic pathway; receiving
                                the volume of nucleic acids combined with a volume of molecular diagnostic
                                reagents to produce a nucleic acid-reagent sample; occluding the fluidic
                                pathway at a third subset of the set of occlusion positions, thus defining a third
                                truncated fluidic pathway coupled to a detection chamber; and delivering
                                the nucleic acid-reagent sample, through the third truncated fluidic
                                pathway, to the detection chamber.


                         US9738887 (Exhibit 31)
                            Claim 12. A cartridge, configured to facilitate processing and detecting of a
                              nucleic acid, comprising: a first layer comprising a sample port and a detection
                              chamber; an elastomeric layer; an intermediate substrate including a set of valve


                                           37
Claim   Claim Language   Infringement Evidence
                                guides, wherein the intermediate substrate defines a chamber with a corrugated
                                surface directly opposing the first layer, wherein the corrugated surface defines
                                a set of voids external to the chamber and accessible from a direction
                                perpendicular to a broad surface of the first layer, and wherein at least a portion
                                of the corrugated surface defines the set of valve guides with a set of openings
                                that provide access to the elastomeric layer; and a fluidic pathway, formed by at
                                least a portion of the first layer and a portion of the elastomeric layer, wherein
                                the fluidic pathway is fluidically coupled to the sample port and the detection
                                chamber and comprises a first and second branch extending downstream from a
                                junction, and is configured to be occluded at a set of occlusion positions upon
                                manipulation of the elastomeric layer through the set of valve guides, wherein a
                                first occlusion position of the set of occlusion positions is positioned along the
                                fluidic pathway downstream of the junction and upstream of the first branch and
                                a second occlusion position of the set of occlusion positions is positioned along
                                the fluidic pathway downstream of the junction and upstream of the second
                                branch, wherein the set of occlusion positions comprises a normally open
                                position and a normally closed position, wherein the normally open position
                                comprises a first surface of the fluidic pathway at the first layer and a second
                                surface of the fluidic pathway at the elastomeric layer, wherein a void defined
                                between the first surface and the second surface is configured to transition to a
                                closed state upon occlusion by an occluding object applied to the elastomeric
                                layer during operation; wherein the normally closed position is defined by a
                                region of the fluidic pathway, at the first layer that extends toward and abuts the
                                elastomeric layer in preventing fluid bypass at the region; wherein a first
                                truncated pathway, including the normally open position and the first branch and
                                excluding the second branch, is defined upon manipulation of the fluidic
                                pathway at the first and second occlusion positions, and wherein a second
                                truncated pathway, including the normally closed position and the second
                                branch and excluding the first branch, to the detection chamber is defined
                                upon manipulation of the fluidic pathway at the first and second occlusion
                                positions.




                                           38
Claim   Claim Language   Infringement Evidence
                             US Patent No. 9,738,887 at 12:11-19 (“When not in operation, however, the
                                normally closed position 43 is configured to prevent leakage and/or fluid
                                bypass. The normally closed position may also be held closed by an
                                occluding object, to prevent leakage even under pressure provided by a
                                fluid delivery system, or under pressure experienced during a high
                                temperature step (e.g., thermocycling) to prevent evaporation of a sample
                                undergoing thermocycling.”)
                             US Patent No. 9,738,887 at 17:27-49 (“Thereafter in the first embodiment, as
                                shown in FIG. 11, the occlusions at the first and third occlusion positions 142,
                                144 may be reversed, defining a seventh truncated pathway, and the entire
                                released nucleic acid sample (e.g. -20 microliters) may be aspirated out of the
                                microfluidic cartridge through the reagent port 115. This released nucleic acid
                                sample is then used to reconstitute a molecular diagnostic reagent stored off of
                                the microfluidic cartridge 100. During the reconstitution, the occlusion at the
                                sixth occlusion position 147 may be reversed, and the fluidic pathway 165 may
                                be occluded at the first occlusion position 142 to form an eighth truncated
                                pathway, as shown in FIG. 1J. Once reconstitution of the molecular diagnostic
                                reagent with the released nucleic acid sample is complete and well mixed, the
                                reconstituted mixture may then be dispensed through the reagent port 115,
                                through the eighth truncated pathway, and to the detection chamber 117, by
                                using a fluid handling system to push the seventh occlusion position [148]
                                (normally closed) open. The detection chamber 117 is completely filled with
                                the mixed reagent-nucleic acid sample, after which the fluidic pathway 165
                                is occluded at the third, sixth, seventh and eighth occlusion positions 144,
                                147, 148, 149, defining ninth truncated pathway, as shown in FIG. 1K.
                                Other pathways of the set of fluidic pathways 165 may be similarly configured
                                to receive a reagent-nucleic acid mixture. An external molecular diagnostic
                                system and/or module may then perform additional processes, such as
                                thermocycling and detection, on the volume of fluid within the detection
                                chamber 117.”)
                             US Patent No. 9,738,887 at Figs. 1J and 1K:



                                           39
Claim   Claim Language                       Infringement Evidence




                                                   US Patent No. 9,738,887 at 16:4-25 (“In the first embodiment, the set of
                                                    occlusion positions 141 also comprises a sixth occlusion position 147 located
                                                    along the vent segment 177 upstream of the vent region 190, a seventh
                                                    occlusion position 148 located along the segment running to the detection
                                                    chamber 163, and an eighth occlusion position 149 located along the
                                                    segment running away from the detection chamber 164. In the first
                                                    embodiment, the first, second, third, fifth, and sixth occlusion positions 142,
                                                    143, 144, 146, 147 are normally open positions 42 and the fourth, seventh, and
                                                    eighth occlusions positions 145, 148, 149 are normally closed positions 43, as
                                                    shown in FIG. 1C.”)


10(h)   wherein the first valve is           In the accused microfluidic substrate, the first valve is spatially separated from the inlet
        spatially separated from the inlet   and the second valve is spatially separated from the vent.
        and the second valve is spatially



                                                                40
Claim   Claim Language             Infringement Evidence
        separated from the vent,   NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
                                   2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                                   NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                                   (Exhibit 16)
                                       “This is the NeuMoDx microfluidic cartridge. Each microfluidic cartridge
                                          contains 12 independent lanes which allows for processing of up to 12
                                          samples simultaneously.” Id. at 1:49-1:59




                                         “A series of microfluidic valves guides the PCR-ready solution through the
                                          cartridge into three thin PCR chambers and the amplification process
                                          begins.” Id. at 3:58-4:08




                                                    41
Claim   Claim Language   Infringement Evidence




                         US9339812 (Exhibit 26)
                            Claim 29. A method for processing and detecting nucleic acids within a
                              cartridge having a fluidic pathway including a set of occlusion positions
                              defined by an elastomeric layer of the cartridge, the method comprising:
                              aligning the cartridge at a cartridge platform of a molecular diagnostic module,



                                           42
Claim   Claim Language   Infringement Evidence
                                the cartridge platform having a set of slots, and the molecular diagnostic module
                                having a cam module contacting a set of pins aligned with the set of slots and an
                                actuator that provides relative displacement between the cartridge platform and
                                the set of pins; moving the cam module by transitioning the actuator into an
                                extended configuration, thereby displacing a first subset of the set of pins
                                through the set of slots of the cartridge platform, and thereby manipulating the
                                elastomeric layer to occlude the fluidic pathway at a first subset of the set of
                                occlusion positions, thus defining a first truncated fluidic pathway passing
                                through a magnetic field for controlling a flow through the fluidic pathway;
                                capturing a sample of nucleic acids bound to magnetic beads within the first
                                truncated fluidic pathway, by the magnetic field; and moving the cam module,
                                thereby displacing a second subset of the set of pins through the set of slots of
                                the cartridge platform, and thereby manipulating the elastomeric layer to
                                occlude the fluidic pathway, through the elastomeric layer, at a second subset of
                                the set of occlusion positions, thus defining a second truncated fluidic pathway
                                containing the sample of nucleic acids bound to magnetic beads.
                             Claim 30. The method of claim 29, further comprising: delivering a wash
                                solution into the second truncated fluidic pathway through a fluid port to
                                facilitate production of a volume of nucleic acids delivering the volume of
                                nucleic acids through a reagent port coupled to the fluidic pathway; receiving
                                the volume of nucleic acids combined with a volume of molecular diagnostic
                                reagents to produce a nucleic acid-reagent sample; occluding the fluidic
                                pathway at a third subset of the set of occlusion positions, thus defining a third
                                truncated fluidic pathway coupled to a detection chamber; and delivering
                                the nucleic acid-reagent sample, through the third truncated fluidic
                                pathway, to the detection chamber.


                         US9738887 (Exhibit 31)
                            Claim 12. A cartridge, configured to facilitate processing and detecting of a
                              nucleic acid, comprising: a first layer comprising a sample port and a detection
                              chamber; an elastomeric layer; an intermediate substrate including a set of valve


                                           43
Claim   Claim Language   Infringement Evidence
                                guides, wherein the intermediate substrate defines a chamber with a corrugated
                                surface directly opposing the first layer, wherein the corrugated surface defines
                                a set of voids external to the chamber and accessible from a direction
                                perpendicular to a broad surface of the first layer, and wherein at least a portion
                                of the corrugated surface defines the set of valve guides with a set of openings
                                that provide access to the elastomeric layer; and a fluidic pathway, formed by at
                                least a portion of the first layer and a portion of the elastomeric layer, wherein
                                the fluidic pathway is fluidically coupled to the sample port and the detection
                                chamber and comprises a first and second branch extending downstream from a
                                junction, and is configured to be occluded at a set of occlusion positions upon
                                manipulation of the elastomeric layer through the set of valve guides, wherein a
                                first occlusion position of the set of occlusion positions is positioned along the
                                fluidic pathway downstream of the junction and upstream of the first branch and
                                a second occlusion position of the set of occlusion positions is positioned along
                                the fluidic pathway downstream of the junction and upstream of the second
                                branch, wherein the set of occlusion positions comprises a normally open
                                position and a normally closed position, wherein the normally open position
                                comprises a first surface of the fluidic pathway at the first layer and a second
                                surface of the fluidic pathway at the elastomeric layer, wherein a void defined
                                between the first surface and the second surface is configured to transition to a
                                closed state upon occlusion by an occluding object applied to the elastomeric
                                layer during operation; wherein the normally closed position is defined by a
                                region of the fluidic pathway, at the first layer that extends toward and abuts the
                                elastomeric layer in preventing fluid bypass at the region; wherein a first
                                truncated pathway, including the normally open position and the first branch and
                                excluding the second branch, is defined upon manipulation of the fluidic
                                pathway at the first and second occlusion positions, and wherein a second
                                truncated pathway, including the normally closed position and the second
                                branch and excluding the first branch, to the detection chamber is defined
                                upon manipulation of the fluidic pathway at the first and second occlusion
                                positions.




                                           44
Claim   Claim Language   Infringement Evidence
                             US Patent No. 9,738,887 at 17:27-49 (“Thereafter in the first embodiment, as
                                shown in FIG. 11, the occlusions at the first and third occlusion positions 142,
                                144 may be reversed, defining a seventh truncated pathway, and the entire
                                released nucleic acid sample (e.g. -20 microliters) may be aspirated out of the
                                microfluidic cartridge through the reagent port 115. This released nucleic acid
                                sample is then used to reconstitute a molecular diagnostic reagent stored off of
                                the microfluidic cartridge 100. During the reconstitution, the occlusion at the
                                sixth occlusion position 147 may be reversed, and the fluidic pathway 165 may
                                be occluded at the first occlusion position 142 to form an eighth truncated
                                pathway, as shown in FIG. 1J. Once reconstitution of the molecular diagnostic
                                reagent with the released nucleic acid sample is complete and well mixed, the
                                reconstituted mixture may then be dispensed through the reagent port 115,
                                through the eighth truncated pathway, and to the detection chamber 117, by
                                using a fluid handling system to push the seventh occlusion position [148]
                                (normally closed) open. The detection chamber 117 is completely filled with
                                the mixed reagent-nucleic acid sample, after which the fluidic pathway 165
                                is occluded at the third, sixth, seventh and eighth occlusion positions 144,
                                147, 148, 149, defining ninth truncated pathway, as shown in FIG. 1K.
                                Other pathways of the set of fluidic pathways 165 may be similarly configured
                                to receive a reagent-nucleic acid mixture. An external molecular diagnostic
                                system and/or module may then perform additional processes, such as
                                thermocycling and detection, on the volume of fluid within the detection
                                chamber 117.”)
                             US Patent No. 9,738,887 at at Figs. 1J and 1K:




                                           45
Claim   Claim Language                     Infringement Evidence




                                                  US Patent No. 9,738,887 at 16:4-25 (“In the first embodiment, the set of
                                                   occlusion positions 141 also comprises a sixth occlusion position 147 located
                                                   along the vent segment 177 upstream of the vent region 190, a seventh
                                                   occlusion position 148 located along the segment running to the detection
                                                   chamber 163, and an eighth occlusion position 149 located along the
                                                   segment running away from the detection chamber 164. In the first
                                                   embodiment, the first, second, third, fifth, and sixth occlusion positions 142,
                                                   143, 144, 146, 147 are normally open positions 42 and the fourth, seventh, and
                                                   eighth occlusions positions 145, 148, 149 are normally closed positions 43, as
                                                   shown in FIG. 1C.”)

10(i)   wherein the reaction chamber,      On information and belief, in the accused microfluidic substrate, the reaction chamber,
        the first channel, and the second the first channel, and the second channel are formed in a first side of the microfluidic
        channel are formed in a first side substrate.
        of the microfluidic substrate,



                                                              46
Claim   Claim Language   Infringement Evidence
                         US9738887 (Exhibit 31)
                             Claim 1. A cartridge, configured to facilitate processing and detecting of a
                                nucleic acid, comprising: a first layer, defining a sample port, a reagent port,
                                a fluid port, and a detection chamber; an elastomeric layer; an intermediate
                                substrate coupled to the first layer, such that the elastomeric layer is situated
                                between the intermediate substrate and the first layer, wherein the intermediate
                                substrate defines a chamber with a corrugated surface directly opposing the first
                                layer, wherein the corrugated surface defines a set of voids external to the
                                chamber and accessible from a direction perpendicular to a broad surface of the
                                first layer, and wherein at least a portion of the corrugated surface includes a set
                                of openings that provide access to the elastomeric layer; and a fluidic pathway,
                                wherein the fluidic pathway is fluidically coupled to the sample port, the
                                reagent port, the fluid port, and the detection chamber.
                             U.S. Patent No. 9,738,887 at Fig 1B




                               U.S. Patent No. 9,738,887 at 13:65-14:2. (“A fluidic pathway 165 of the set of
                                fluidic pathways 160 may comprise portions (i.e. microfluidic channels) that
                                are located on both sides of the top layer 110, but is preferably located
                                primarily on the bottom side of the top layer (in the orientation shown in FIG.
                                1B).”)
                               U.S. Patent No. 9,738,887 at 14:19-14:28. (“In one variation, in the orientation
                                of the microfluidic cartridge 100 shown in FIG. 11B, a fluidic pathway 165 is
                                preferably located primarily on the bottom side of the top layer 110,
                                comprising a segment running to a vent region 190 on the top side of the top


                                            47
Claim   Claim Language                   Infringement Evidence
                                                layer 110. All other segments of the fluidic pathway 165 are preferably
                                                located on the bottom side of the top layer 110, allowing the fluidic pathway
                                                165 to be sealed by the film layer 125 without requiring a separate film layer to
                                                seal channels located on the top of the top layer 110.”)
                                             U.S. Patent No. 9,738,887 at 2:37-49. (“As shown in FIGS. 1A-1C, an
                                                embodiment of a microfluidic cartridge 100 for processing and detecting nucleic
                                                acids comprises: a top layer 110 comprising a set of sample port-reagent port
                                                pairs 112 and a set of detection chambers 116; an intermediate substrate 120,
                                                coupled to the top layer 110 and partially separated from the top layer by a film
                                                layer 125, configured to form a waste chamber 130; an elastomeric layer 140
                                                partially situated on the intermediate substrate 120; a magnet housing region 150
                                                accessible by a magnet 152 providing a magnetic field 156; and a set of fluidic
                                                pathways 160, each formed by at least a portion of the top layer 110, a
                                                portion of the film layer 125, and a portion of the elastomeric layer 140.”)
                                             U.S. Patent No. 9,738,887 at 3:26-31. (“As shown in FIGS. 1B and 1C, the top
                                                layer 110 preferably comprises a set of sample port-reagent port pairs 112, a
                                                fluid port 118, a vent region 190, a heating region 195 crossing a capture
                                                segment 166 of a fluidic pathway 165, and a set of detection chambers 116.”)
                                             U.S. Patent No. 9,738,887 at 5:66-6:17 (“In a first variation, as shown in FIGS.
                                                1A and 11B, each detection chamber 117 in the set of detection chambers
                                                comprises a serpentine-shaped channel 16 for facilitating analysis of a
                                                solution of nucleic acids mixed with reagents… In a specific example of the first
                                                variation, each serpentine-shaped channel 16 is injected molded into the top
                                                layer 110 of the microfluidic cartridge 100, and the three interconnected
                                                portions of the serpentine-shaped channel 16 are each 1600 μm wide by 400 μm
                                                deep.”)




10(j)   wherein the inlet and the vent   On information and belief, in the accused microfluidic substrate, the inlet and the vent
        are formed in a second side of   are formed in a second side of the microfluidic substrate opposite the first side


                                                            48
Claim   Claim Language                 Infringement Evidence
        the microfluidic substrate
        opposite the first side, and
                                       NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
                                       2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                                       NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                                       (Exhibit 16)
                                           “A series of microfluidic valves guides the PCR-ready solution through the
                                              cartridge into three thin PCR chambers and the amplification process
                                              begins.” Id. at 3:58-4:08




                                       US9738887 (Exhibit 31)
                                          Claim 1. A cartridge, configured to facilitate processing and detecting of a
                                            nucleic acid, comprising: a first layer, defining a sample port, a reagent port,
                                            a fluid port, and a detection chamber; an elastomeric layer; an intermediate
                                            substrate coupled to the first layer, such that the elastomeric layer is situated
                                            between the intermediate substrate and the first layer, wherein the intermediate
                                            substrate defines a chamber with a corrugated surface directly opposing the first
                                            layer, wherein the corrugated surface defines a set of voids external to the
                                            chamber and accessible from a direction perpendicular to a broad surface of the
                                            first layer, and wherein at least a portion of the corrugated surface includes a set
                                            of openings that provide access to the elastomeric layer; and a fluidic pathway,
                                            wherein the fluidic pathway is fluidically coupled to the sample port, the
                                            reagent port, the fluid port, and the detection chamber.
                                          Claim 2. The cartridge of claim 1 wherein the fluidic pathway is formed by at


                                                         49
Claim   Claim Language   Infringement Evidence
                                least a portion of the first layer and a portion of the elastomeric layer, is
                                configured to be occluded upon manipulation of the elastomeric layer through
                                the set of openings of the corrugated surface, and is configured to transfer a
                                waste fluid to the chamber.
                              Claim 4. The cartridge of claim 2, wherein the chamber of the corrugated
                                surface includes a waste inlet coupled to the fluidic pathway and a waste vent
                                situated at a first side of the fluidic pathway, and wherein the cartridge further
                                comprises a vent region directly opposed to the waste vent at a second side of
                                the fluidic pathway.
                              U.S. Patent No. 9,738,887 at Fig 1B




                               U.S. Patent No. 9,738,887 at Abstract (“A microfluidic cartridge, configured to
                                facilitate processing and detection of nucleic acids, comprising: a top layer
                                comprising a set of cartridge-aligning indentations, a set of sample port-
                                reagent port pairs, a shared fluid port, a vent region, a heating region, and a set
                                of Detection chambers; an intermediate substrate, coupled to the top layer
                                comprising a waste chamber; an elastomeric layer, partially situated on the
                                intermediate substrate; and a set of fluidic pathways, each formed by at least a
                                portion of the top layer and a portion of the elastomeric layer, wherein each
                                fluidic pathway is fluidically coupled to a sample port-reagent port pair, the
                                shared fluid port, and a Detection chamber, comprises a turnabout portion
                                passing through the heating region, and is configured to be occluded upon
                                deformation of the elastomeric layer, to transfer a waste fluid to the waste


                                            50
Claim   Claim Language                     Infringement Evidence
                                                   chamber, and to pass through the vent region”)
                                                U.S. Patent No. 9,738,887 at 14:19-14:28. (“In one variation, in the orientation
                                                   of the microfluidic cartridge 100 shown in FIG. 11B, a fluidic pathway 165 is
                                                   preferably located primarily on the bottom side of the top layer 110, comprising
                                                   a segment running to a vent region 190 on the top side of the top layer 110.
                                                   All other segments of the fluidic pathway 165 are preferably located on the
                                                   bottom side of the top layer 110, allowing the fluidic pathway 165 to be sealed
                                                   by the film layer 125 without requiring a separate film layer to seal channels
                                                   located on the top of the top layer 110.”)
                                                U.S. Patent No. 9,738,887 at 14:35-42. (“In this variation, the fluidic pathway
                                                   165 thus crosses the thickness of the top layer 110 upstream of the first segment
                                                   running to the detection chamber 163, and crosses the thickness of the top layer
                                                   110 downstream of the segment running away from the detection chamber 164,
                                                   and crosses the thickness of the top layer 110 to couple to a sample port 114
                                                   and a reagent port 115 on the top side of the top layer 110.”)
                                                U.S. Patent No. 9,738,887 at 23:52-60 (“The injection molding process also
                                                   defines the shared fluid port 118 of the top layer 110, and the vent region 190,
                                                   which is recessed 0.5 mm into the top surface of the top layer 110 (in the
                                                   orientation shown in FIG. l1B), and is covered with a polytetrafluoroethylene
                                                   membrane, which is hydrophobic, gas permeable, and liquid impermeable. A
                                                   paper label is bonded with adhesive to the top layer 110 over the vent region
                                                   190, which serves to identify the cartridge and protect the vent region 190, as
                                                   shown in FIGS. 11A and l1B.”)
10(k)   wherein the first valve in each of In the accused microfluidic substrate, the first valve in each of the plurality of sample
        the plurality of sample lanes is   lanes is operated independently of any other first valve.
        operated independently of any
        other first valve.                 NeuMoDx_Quant_HCV_CVS_2018.pdf (Exhibit 18)
                                                Describing “…microfluidic cartridges capable of performing independent
                                                   sample processing and real-time PCR.”




                                                              51
Claim   Claim Language   Infringement Evidence




                         NeuMoDx Molecular N96 and N288 Overview and Animation, NEUMODX (Nov. 6,
                         2018, 3:50 PM), http://www.neumodx.com/our-solutions/ - linking to “VIDEO |
                         NeuMoDxTM WORKFLOW” hyperlink at https://player.vimeo.com/video/299307936.
                         (Exhibit 16)
                             “This is the NeuMoDx microfluidic cartridge. Each microfluidic cartridge
                                contains 12 independent lanes which allows for processing of up to 12
                                samples simultaneously.” Id. at 1:49-1:59




                                         52
Claim   Claim Language   Infringement Evidence




                         NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/, last visited
                         May 31, 2019 (Exhibit 10)
                             “NeuMoDx™ Molecular Systems provide the industry’s first true continuous
                               random-access solution and is scalable to meet the needs of the modern clinical
                               laboratory. The ability to load samples and testing consumables on the fly offers
                               up to 8 hours of operator walkaway capability. Room temperature stable
                               reagents and consumables dramatically reduce waste resulting in unmatched
                               flexibility. Liquid handling and transport is achieved through proven robotic
                               technologies. Our proprietary and unitized microfluidic cartridge features
                               independent lanes allowing for simultaneous processing of sample types
                               and varying assays.”

                         NeuMoDxTM Molecular Systems, NEUMODX, http://www.neumodx.com/our-solutions/,
                         last visited May 31, 2019 (Exhibit 11)
                              “NeuMoDx™ MOLECULAR SYSTEMS REVOLUTIONARY
                                  MOLECULAR DIAGNOSTIC SOLUTION Our patented, “sample to result”


                                           53
Claim   Claim Language   Infringement Evidence
                                platform offers market-leading ease of use, true continuous random-access and
                                rapid turnaround time while achieveing [sic] optimal operational and clinical
                                performance for our customers and their patients.”
                             “The NeuMoDx™ Molecular Systems are a family of scalable platforms
                                that fully integrate the entire molecular diagnostic process from “sample to
                                result”. The NeuMoDx™ 288 and the NeuMoDx™ 96 Molecular Systems
                                are fully automated, continuous random-access analyzers that utilize our
                                proprietary NeuDry™ reagent technology, which integrates magnetic
                                particle affinity capture and real time Polymerase Chain Reaction (PCR)
                                chemistry in a multi-sample microfluidic cartridge. This technology,
                                combined with a platform, uniquely incorporates robotics and microfluidics that
                                result in higher throughput, improved performance and increased efficiency by
                                eliminating the waste associated with technologies that required reconstitution
                                of lyophilized reagents.

                         40600094_D-IFU-NeuMoDx-Cartridge-US-ONLY.pdf (Exhibit 19)
                             “NeuMoDx™ Cartridge INSTRUCTIONS FOR USE… Each NeuMoDx
                               Cartridge contains 12 independent microfluidic circuits that enable the
                               independent processing of up to 12 samples once housed appropriately in
                               the XPCR modules of the NeuMoDx System… The NeuMoDx Systems use a
                               combination of heat and proprietary extraction reagents to perform cell lysis,
                               nucleic acid extraction and inactivation/reduction of inhibitors from unprocessed
                               clinical specimens prior to presenting the extracted nucleic acid for detection by
                               Real-Time PCR.”

                         US9339812 (Exhibit 26)
                            Claim 15. A method for processing and detecting nucleic acids from a set of
                              biological samples with a cartridge having a set of fluidic pathways defined by
                              an elastomeric layer, the method comprising: combining each biological sample
                              of the set of biological samples with a quantity of magnetic beads to produce a
                              set of nucleic acid-magnetic bead samples; aligning the cartridge at a cartridge
                              platform of a molecular diagnostic module, the cartridge platform having a set


                                           54
Claim   Claim Language   Infringement Evidence
                                of slots, and the molecular diagnostic module having a cam module contacting a
                                set of pins aligned with the set of slots; transferring substantially all of each
                                nucleic acid-magnetic bead sample of the set of nucleic acid-magnetic bead
                                samples to a corresponding fluidic pathway of a set of fluidic pathways;
                                moving the cam module by transitioning the actuator into an extended
                                configuration, thereby displacing a subset of the set of pins through the set of
                                slots of the cartridge platform, and thereby manipulating the elastomeric layer
                                to occlude at least one fluidic pathway of the set of fluidic pathways at a
                                subset of occlusion positions for controlling a flow through the fluidic pathway;
                                and detecting nucleic acids using a set of detection chambers coupled to the set
                                of fluidic pathways.

                               U.S. Patent No. 9,339,812 at 10:63-65 (“The preferred variation allows
                                independent control of 12 independent channels, corresponding to 12
                                different pathways for sample processing.”)




                                           55
